Exhibit 10.1

AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 28, 2013 (this
“Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower party hereto, the lenders listed on the signature
pages hereof and CREDIT SUISSE AG, as administrative agent and collateral agent
(in such capacities, the “Agent”).

A. Pursuant to that certain Credit Agreement dated as of December 6, 2010, as
amended by Amendment No. 1 dated as of March 25, 2011 and Amendment No. 2 dated
as of October 9, 2012 (the “2010 Credit Agreement”), among the Borrower,
Holdings, each subsidiary of the Borrower from time to time party thereto, the
lenders party thereto (the “Existing 2010 Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent for the Existing 2010 Lenders, the
Existing 2010 Lenders have extended, and have agreed to extend, credit to the
Borrower.

B. Pursuant to that certain Credit Agreement dated as of February 14, 2011, as
amended by Amendment No. 1 and Incremental Term Loan Assumption Agreement dated
as of February 15, 2012 and Amendment No. 2 and Incremental Term Loan Assumption
Agreement dated as of October 9, 2012 (the “2011 Credit Agreement” and, together
with the 2010 Credit Agreement, the “Existing Credit Agreements”), among the
Borrower, Holdings, each subsidiary of the Borrower from time to time party
thereto, the lenders party thereto (the “Existing 2011 Lenders”) and Credit
Suisse AG, as administrative agent and collateral agent for the Existing 2011
Lenders, the Existing 2011 Lenders have made Term Loans (as defined in the 2011
Credit Agreement) to the Borrower.

C. The Borrower has requested, and the Extending Revolving Lenders (as defined
below) and the Required Lenders (as defined in the 2010 Credit Agreement) have
agreed to, among other things, (i) allow the Borrower to extend the final
maturity of some or all of the Revolving Credit Commitments and to modify
certain of the other terms of the Revolving Credit Commitments (in each case, as
defined in the 2010 Credit Agreement), and (ii) provide that one or more persons
(each, an “Additional Revolving Lender”) may provide a new Revolving B Credit
Commitment.

D. The Borrower has requested, and the New Term Lenders (as defined below) and
the Required Lenders (as defined in the 2011 Credit Agreement) have agreed, to
among other things, allow the Borrower to borrow new Tranche B Term Loans and
Tranche C Term Loans (collectively, the “New Term Loans”) under the 2011 Credit
Agreement (as amended hereby), the proceeds of which will be used solely to
finance the Existing Bank Debt Refinancing and to pay the Transaction Costs.

E. The Borrower and the Guarantors are party to one or more of the Collateral
Documents, pursuant to which, among other things, the Guarantors Guaranteed the
Obligations of the Borrower under each of the Existing Credit Agreements and
provided security therefor.



--------------------------------------------------------------------------------

F. The Borrower has requested, and the Required Lenders (as defined in each of
the Existing Credit Agreements) have agreed, subject to the terms and conditions
contained herein, that the Existing Credit Agreements (including all exhibits
and schedules thereto) be amended and restated in their entirety and replaced by
a single agreement in the form of the Amended and Restated Credit Agreement
attached hereto as Exhibit A (the “Amended and Restated Credit Agreement”).

G. The Borrower has requested, and Holdings, the Borrower, the Subsidiary
Guarantors, the Required Lenders (as defined in each of the Existing Credit
Agreements) and the Agent have agreed that the Guarantee and Collateral
Agreement be amended and restated in the form of the Amended and Restated
Guarantee and Collateral Agreement (the “Amended and Restated Guarantee and
Collateral Agreement”) attached hereto as Exhibit B.

H. Upon the Restatement Date, certain of the terms of the outstanding Revolving
Credit Commitments of each Revolving Credit Lender that approves this Agreement
and elects to convert its Revolving Credit Commitments into Revolving B Credit
Commitments by executing and delivering to the Agent (or its counsel), on or
prior to 5:00 p.m., New York City time, on February 28, 2013 (the “Delivery
Time”), a signature page to this Agreement designating itself as an “Extending
Revolving Lender” (each, an “Extending Revolving Lender” and each Revolving
Credit Lender that does not so designate itself being referred to herein as a
“Declining Revolving Lender”) will be modified as set forth herein.

I. Upon the Restatement Date, each Person that delivers to the Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Agreement
designating itself as an Additional Revolving Lender shall have the Revolving B
Credit Commitment set forth opposite its name in the Commitment Schedule to the
Amended and Restated Credit Agreement.

J. Upon the Restatement Date, each Person that delivers to the Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Agreement
designating itself as a “New Term Lender” (each, a “New Term Lender”) shall have
the Term Loan Commitment set forth opposite its name in the Commitment Schedule
to the Amended and Restated Credit Agreement.

K. Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Amended and Restated Credit Agreement.
The rules of interpretation set forth in Section 1.03 of the Amended and
Restated Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement of the Existing Credit Agreements.
Holdings, the Borrower, the Agent, the Extending Revolving Lenders, the
Additional Revolving Lenders, the New Term Lenders and the Required Lenders (as
defined in each of the Existing Credit Agreements) agree that the Existing
Credit Agreements (including all exhibits and schedules thereto) are hereby
amended and restated, effective as of the Restatement Date, to read in their
entirety in the form of a single Amended and Restated Credit Agreement attached
as Exhibit A hereto. As used in the Amended and Restated Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import shall, unless the context otherwise requires, from
and after the Restatement Date, mean or refer to the Amended and Restated Credit
Agreement. As used in any other Loan Document, from and after the Restatement
Date, all references to the Credit Agreement in such Loan Documents shall,
unless the context otherwise requires, mean or refer to the Amended and Restated
Credit Agreement.

SECTION 3. Amendment and Restatement of the Guarantee and Collateral Agreement.
Holdings, the Borrower, the Subsidiary Guarantors and the Agent hereby agree
that the Guarantee and Collateral Agreement (including all exhibits and
schedules thereto) is hereby amended and restated, effective as of the
Restatement Date, to read in its entirety in the form of the Amended and
Restated Guarantee and Collateral Agreement attached as Exhibit B hereto. As
used in any Loan Document (including this Agreement), from and after the
Restatement Date, all references to the Guarantee and Collateral Agreement in
such Loan Documents (including this Agreement) shall, unless the context
otherwise requires, mean or refer to the Amended and Restated Guarantee and
Collateral Agreement.

SECTION 4. Commitments; Termination; New Term Loans. (a) On and as of the
Restatement Date, subject to the conditions set forth in Section 13 hereof, the
Revolving Credit Commitment of each Revolving Credit Lender shall be as set
forth in the Commitment Schedule to the Amended and Restated Credit Agreement.
The Borrower hereby agrees that immediately prior to the Restatement Date, there
shall be no Revolving Loans outstanding under the 2010 Credit Agreement.

(b) Subject to the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, as of the Restatement Date, each Extending Revolving
Lender agrees that its Revolving Credit Commitment will be modified to become a
Revolving B Credit Commitment of like outstanding principal amount. The
Revolving Credit Commitment of each Declining Revolving Lender shall remain
outstanding as a Revolving A Credit Commitment of like outstanding principal
amount.

(c) Subject to the terms and conditions set forth herein and in the Amended and
Restated Credit Agreement, each New Term Lender agrees, severally and not
jointly, to make a New Term Loan to the Borrower on the Restatement Date in an
aggregate principal amount not to exceed the amount set forth opposite its name
on the Commitment Schedule to the Amended and Restated Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 5. Fees. On the Restatement Date, the Borrower agrees to pay a fee (the
“Upfront Fee”), through the Agent, to each Extending Revolving Lender and
Additional Revolving Lender that executes and delivers to the Agent (or its
counsel) a signature page to this Agreement on or prior to the Delivery Time, in
an amount equal to 1.00% of the Revolving B Credit Commitment (whether used or
unused) of such Lender on the Restatement Date. The Upfront Fee shall be payable
on the Restatement Date in immediately available funds. Once paid, the Upfront
Fee shall not be refundable under any circumstances.

SECTION 6. Reaffirmation. Each of Holdings, the Borrower and the Subsidiary
Guarantors, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement or the Amended and Restated Credit Agreement,
each of the Collateral Documents continue to be in full force and effect and are
hereby confirmed and ratified in all respects and (b) affirms and confirms its
Guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral to secure such Obligations, all as provided
in the Collateral Documents as originally executed and acknowledges and agrees
that such Guarantee, pledge and/or grant shall continue in full force and effect
in respect of, and to secure, the Obligations under the Amended and Restated
Credit Agreement and the other Loan Documents.

SECTION 7. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders and the Agent that (a) this Agreement has been duly
authorized, executed and delivered by Holdings, the Borrower and the
Subsidiaries of the Borrower party hereto, and this Agreement constitutes a
legal, valid and binding obligation of Holdings, the Borrower and the
Subsidiaries of the Borrower party hereto, subject to applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and to general principles of equity;
(b) after giving effect to this Agreement, the representations and warranties
set forth in Article III of the Amended and Restated Credit Agreement and in
each other Loan Document are true and correct in all material respects on and as
of the Restatement Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof; and (c) as of the Restatement Date, after giving effect to
this Agreement and to the incurrence of the New Term Loans and to the use of the
proceeds thereof, no Default or Event of Default has occurred and is continuing.

SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Amended and Restated Credit Agreement shall apply to this
Agreement to the same extent as if fully set forth herein.

SECTION 9. No Novation. Neither this Agreement nor the effectiveness of the
Amended and Restated Credit Agreement shall extinguish the Obligations for the
payment of money outstanding under the either of the Existing Credit Agreements
(except as otherwise expressly provided with respect to the Existing Bank Debt

 

4



--------------------------------------------------------------------------------

Refinancing) or discharge or release the Lien or priority of any Loan Document
or any other security therefor or any guarantee thereof, and the liens and
security interests in favor of the Agent for the benefit of the Secured Parties
securing payment of the Obligations are in all respects continuing and in full
force and effect with respect to all Obligations. Nothing herein contained shall
be construed as a substitution or novation, or a payment and reborrowing, or a
termination, of the Obligations outstanding under either of the Existing Credit
Agreements or instruments guaranteeing or securing the same (except as otherwise
expressly provided with respect to the Existing Bank Debt Refinancing), which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement, the Amended and Restated Credit Agreement or any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of the Borrower under either of the Existing Credit Agreements or the
Borrower or any other Loan Party under any Loan Document from any of its
obligations and liabilities thereunder, and such obligations are in all respects
continuing with only the terms being modified as provided in this Agreement and
in the Amended and Restated Credit Agreement (except as otherwise expressly
provided with respect to the Existing Bank Debt Refinancing). Each of the
Existing Credit Agreements and each of the other Loan Documents shall remain in
full force and effect, until and except as modified hereby. This Agreement shall
constitute a Loan Document for all purposes of each of the Existing Credit
Agreements and the Amended and Restated Credit Agreement.

SECTION 10. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended and Restated Credit Agreement.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 13 hereof.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 13. Effectiveness. This Agreement and the Amended and Restated Credit
Agreement shall become effective as of the date (the “Restatement Date”) on
which:

(a) The Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of Holdings, the Borrower, each of the
Subsidiary Guarantors, each of the Extending Revolving Lenders, each of the
Additional Revolving Lenders (if any), each of the New Term Lenders and the
Required Lenders (as defined in each of the Existing Credit Agreements).

 

5



--------------------------------------------------------------------------------

(b) Each of the conditions precedent set forth in Section 4.02 of the Amended
and Restated Credit Agreement shall have been satisfied.

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TRANSDIGM INC. by   /s/ Gregory Rufus   Name: Gregory Rufus  

Title: Executive Vice President, Chief

Financial Officer and Secretary

 

TRANSDIGM GROUP INCORPORATED by   /s/ Gregory Rufus   Name: Gregory Rufus  

Title: Executive Vice President, Chief

Financial Officer and Secretary

 

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC.

BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CEF INDUSTRIES, LLC

ACME AEROSPACE, INC.

DUKES AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

CDA INTERCORP LLC

AVTECHTYEE, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

HARTWELL CORPORATION



--------------------------------------------------------------------------------

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

HARCO LABORATORIES, INCORPORATED

SCHNELLER HOLDINGS LLC

SCHNELLER INTERNATIONAL SALES CORP.

SCHNELLER LLC

AMSAFE GLOBAL HOLDINGS, INC.

AP GLOBAL HOLDINGS, INC.

AP GLOBAL ACQUISITION CORP.

AMSAFE INDUSTRIES, INC.

BRIDPORT HOLDINGS, INC.

AMSAFE, INC.

AMSAFE COMMERCIAL PRODUCTS, INC.

BRIDPORT-AIR CARRIER, INC.

BRIDPORT ERIE AVIATION, INC.

AMSAFE—C SAFE, INC.

AERO-INSTRUMENTS CO., LLC

by   /s/ Gregory Rufus   Name: Gregory Rufus   Title: Treasurer and Secretary

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a New Term Lender and
an Extending Revolving Lender and as Agent, Swingline Lender and Issuing Bank,
by   /s/ Robert Hetu   Name: Robert Hetu   Title: Managing Director by   /s/
Kevin Buddhdew   Name: Kevin Buddhdew   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Royal Bank of Canada

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by    /s/ Richard G. Smith     Name:
Richard G. Smith     Title: Authorized Signatory For any Lender requiring a
second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Raymond James Bank, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by    /s/ Eric Stange     Name: Eric
Stange     Title: Vice President For any Lender requiring a second signature
line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   PNC Bank National Association

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by   /s/ Carrie Light     Name: Carrie
Light     Title: Vice President For any Lender requiring a second signature
line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Morgan Stanley Bank, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by     /s/ Sherrese Clarke     Name:
Sherrese Clarke     Title: Authorized Signatory For any Lender requiring a
second signature line:   by         Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   FIRST NIAGARA BANK, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by   /s/ Troy Jones     Name: Troy
Jones     Title: Vice President For any Lender requiring a second signature
line:   by           Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   FirstMerit Bank, N.A.

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by     /s/ Laura Redinger     Name:
Laura Redinger     Title: Vice President For any Lender requiring a second
signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Crédit Industriel et Commercial

Amount: $9,000,000.00

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by     /s/ Marcus Edward     Name:
Marcus Edward     Title: Managing Director

For any Lender requiring a second signature line:

  by   /s/ Adrienne Molloy     Name: Adrienne Molloy     Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   C.I.T. Leasing Corporation

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by   /s/ John E. Donohue III     Name:
John E. Donohue III     Title: Vice President For any Lender requiring a second
signature line:   by           Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: CIT BANK

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by     /s/ Darryl Johnson     Name:
Darryl Johnson     Title: Vice President For any Lender requiring a second
signature line:   by           Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Barclays Bank PLC

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by   /s/ Alicia Borys     Name: Alicia
Borys     Title: Vice President For any Lender requiring a second signature
line:   by           Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   UBS Loan Finance LLC

 

To execute this Agreement as an Extending Revolving Lender (you are consenting
to the Amendment and your existing Revolving Credit Commitment will be converted
into a Revolving B Credit Commitment):   by   /s/ Lana Gifas     Name: Lana
Gifas    

Title:   Director

            Banking Products Services, US

For any Lender requiring a second signature line:   by     /s/ Joselin Fernandes
    Name: Joselin Fernandes    

Title:   Associate Director

            Banking Products Services, US



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Citibank, N.A.

 

To execute this Agreement as an Additional Revolving Lender:   by   /s/ Chris
Hartzell     Name: Chris Hartzell     Title: Vice President For any Lender
requiring a second signature line:   by           Name:     Title: Amount of New
or Additional Revolving B Credit Commitment: $35.0MM



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   UBS Loan Finance LLC

 

To execute this Agreement as an Additional Revolving Lender:   by     /s/ Lana
Gifas     Name: Lana Gifas    

Title:   Director

            Banking Products Services, US

For any Lender requiring a second signature line:   by   /a/ Joselin Fernandes  
  Name: Joselin Fernandes    

Title:   Associate Director

            Banking Products Services, US

Amount of New or Additional Revolving B Credit Commitment: $7,500,000.00



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Credit Suisse AG, Cayman Islands Branch

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Kevin Buddhdew     Name: Kevin Buddhdew     Title: Vice
President For any Lender requiring a second signature line:   by   /s/ Patrick
L. Freytag     Name: Patrick L. Freytag     Title: Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   0934600 B.C. UNLIMITED LIABILITY COMPANY   By: DECORUS
ULC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Richard Taylor     Name: Richard Taylor     Title:
Authorized Signatory For any Lender requiring a second signature line:   by    
    Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   VALIDUS REINSURANCE LTD   By:  
PineBridge Investments LLC Its Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by           Name:
    Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Saturn CLO, Ltd.   By:  
PineBridge Investments LLC Its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Galaxy X CLO, LTD   By:  
PineBridge Investments LLC Its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Galaxy XI CLO, Ltd.   By:  
PineBridge Investments LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Galaxy VIII CLO, LTD   By:  
PineBridge Investments LLC Its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Galaxy VI CLO, LTD   By:  
PineBridge Investments LLC Its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Galaxy VII CLO, LTD   By:  
Pinebridge Investments LLC Its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Fire and Police Pension Fund, San Antonio   By:  
PineBridge Investments LLC Its Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Galaxy V CLO, LTD   By:  
PineBridge Investments LLC Its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Arch Investment Holdings III Ltd.   By:  
PineBridge Investments LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Steven Oh     Name: Steven Oh     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Canyon Capital CLO 2012-1 Ltd.   By:  
Canyon Capital Advisors, its Asset Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan    
Title: Authorized Signatory For any Lender requiring a second signature line:  
by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Canyon Capital CLO 2006-1 Ltd.   By:  
Canyon Capital Advisors LLC, its Asset Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan    
Title: Authorized Signatory For any Lender requiring a second signature line:  
by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   SEI INSTITUTIONAL MANAGED TRUST ENHANCED INCOME FUND  
By: ARES MANAGEMENT LLC, AS SUB-ADVISER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:  
SEI INSTITUTIONAL INVESTMENTS TRUST – OPPORTUNISTIC INCOME FUND   By:
ARES MANAGEMENT LLC, AS SUB-ADVISER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   PPF Nominee 1 B.V.   By:  
Ares Management Limited, its Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Ares Senior Loan Trust   By:  
Ares Senior Loan Trust Management, L.P., Its Investment Advisor   By:   Ares
Senior Loan Trust Management, LLC, Its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   GLOBAL LOAN OPPORTUNITY FUND B.V   By:  
ARES MANAGEMENT LIMITED, ITS PORTFOLIO MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Ares NF CLO XV Ltd   By:  
Ares Management, LLC, As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Ares NF CLO XIII Ltd   By:  
Ares NF CLO XIII Management, L.P., its collateral manager   By:   Ares NF CLO
XIII Management LLC, its general partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Ares Institutional Loan Fund B.V.   By:  
Ares Management Limited, as manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Ares Loan Trust 2011   By:  
Ares Management LLC, as Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XXV CLO LTD.   By:  
Ares CLO Management XXV, L.P., its Asset Manager   By:   Ares CLO GP XXV, LLC,
its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XXIII CLO LTD.   By:  
ARES CLO MANAGEMENT XXIII L.P., ITS ASSET MANAGER   By:   ARES CLO GP XXIII,
LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XXII CLO LTD.   By:  
ARES CLO MANAGEMENT XXII L.P., ITS ASSET MANAGER   By:   ARES CLO GP XXII, LLC,
ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XX CLO LTD.   By:  
ARES CLO MANAGEMENT XX, L.P., ITS INVESTMENT MANAGER   By:   ARES CLO GP XX,
LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XXI CLO LTD.   By:  
ARES CLO MANAGEMENT XXI, L.P., ITS INVESTMENT MANAGER   By:   ARES CLO GP XXI,
LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e.,, to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XVI CLO LTD.   By:  
ARES CLO MANAGEMENT XVI, L.P., ITS ASSET MANAGER   By:   ARES CLO GP XVI, LLC,
ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by     /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES VR CLO LTD.  

By: ARES CLO MANAGEMENT VR, L.P., ITS INVESTMENT MANAGER

 

By: ARES CLO GP VR, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES XI CLO LTD.  

By: ARES CLO MANAGEMENT XI, L.P., ITS ASSET MANAGER

 

By: ARES CLO GP XI, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES VIR CLO LTD.  

By: ARES CLO MANAGEMENT VIR, L.P., ITS INVESTMENT MANAGER

 

By: ARES CLO GP VIR, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.  

By: ARES ENHANCED LOAN MANAGEMENT IR, L.P., AS PORTFOLIO  MANAGER

 

By: ARES ENHANCED LOAN IR GP, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES IIIR/IVR CLO LTD.  

By: ARES CLO MANAGEMENT IIIR/IVR, L.P., ITS ASSET MANAGER

 

By: ARES CLO GP IIIR/IVR, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES ENHANCED LOAN INVESTMENT STRATEGY II, LTD.  

By: ARES ENHANCED LOAN MANAGEMENT II L.P., ITS PORTFOLIO  MANAGER

 

By: ARES ENHANCED LOAN II GP, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD  

By: ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT, L.P., ITS MANAGER

 

By: ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT GP, LLC, AS

GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ARES ENHANCED CREDIT OPPORTUNITIES FUND II LTD.  
By: Ares Enhanced Credit Opportunities Fund Management, L.P., its Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   WELLPOINT, INC.  

By: ARES WLP MANAGEMENT, L.P., ITS INVESTMENT MANAGER

 

By: ARES WLP MANAGEMENT GP, LLC, ITS GENERAL PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   FUTURE FUND BOARD OF GUARDIANS  

By: ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV, L.P., ITS INVESTMENT
MANAGER (ON BEHALF OF THE ELIS IV SUB ACCOUNT)

 

By: ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV GP, LLC, ITS GENERAL
PARTNER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ John Eanes     Name: John Eanes     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Wasatch CLO Ltd  
By: Invesco Senior Secured Management, Inc., as Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Saratoga CLO I, Limited  
By: Invesco Senior Secured Management, Inc., as Asset Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   PowerShares Senior Loan Portfolio  
By: Invesco Senior Secured Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Nautique Funding Ltd  
By: Invesco Senior Secured Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Moselle CLO S.A.  
By: Invesco Senior Secured Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Morgan Stanley Investment Management Croton, Ltd.  
By: Invesco Senior Secured Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   MSIM Peconic Bay, Ltd.  
By: Invesco Senior Secured Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Limerock CLO I  
By: Invesco Senior Secured Management, Inc., as Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Invesco Zodiac Funds – Invesco US Senior Loan Fund  
By: Invesco Management S.A. As Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

Name of Institution:   Hudson Canyon Funding II, Ltd.  
By: Invesco Senior Secured Management, Inc., as Collateral Manager and Attorney in Fact

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Diversified Credit Portfolio Ltd.  
By: Invesco Senior Secured Management, Inc., as Investment Adviser

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Belhurst CLO Ltd.  
By: Invesco Senior Secured Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Avalon Capital Ltd. 3  
By: Invesco Senior Secured Management, Inc., as Asset Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Ewald     Name: Thomas Ewald     Title:
Authorized Individual For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Renaissance Trust 2009  
By: Highbridge Principal Strategies LLC, its Sub-Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Jamie Donsky     Name: Jamie Donsky     Title: Senior
Vice President For any Lender requiring a second signature line:   by         
Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Highbridge Loan Management 2012-1, Ltd.   By: Highbridge
Principal Strategies LLC, its Investment Manager

 

To execute this Agreement as an Existing 2011
Lender (i.e., to approve the Amendment):

    by 

  /s/ Jamie Donsky   Name:   Jamie Donsky   Title:   Senior Vice President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Highbridge Liquid Loan Opportunities Master Fund, L.P.  
By: Highbridge Principal Strategies LLC, its Investment Manager

 

To execute this Agreement as an Existing 2011
Lender (i.e., to approve the Amendment):

    by 

  /s/ Jamie Donsky   Name:   Jamie Donsky   Title:   Senior Vice President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   RiverSource Life Insurance Company

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Authorized
Signatory

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:  

Columbia Variable Portfolio – Strategic Income Fund, a series of Columbia Funds 
Variable Insurance

Trust

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Authorized
Signatory

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:  
Columbia Floating Rate Fund, a series of Columbia Funds Series Trust II

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:  

Columbia Strategic Income Fund,

a series of Columbia Funds Series Trust I

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Authorized
Signatory

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Centurion CDO 9 Limited  
By: Columbia Management Investment Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Centurion CDO 8 Limited  
By: Columbia Management Investment Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE WRITTEN

 

Name of Institution:   Cent CDO XI Limited  
By: Columbia Management Investment Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Cent CDO 14 Limited  
By: Columbia Management Investment Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Cent CDO 15 Limited   By: Columbia Management Investment
Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Cent CDO 12 Limited  
By: Columbia Management Investment Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Cent CDO 10 Limited  
By: Columbia Management Investment Advisers, LLC As Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Robin C. Stancil   Name:   Robin C. Stancil   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   BlueMountain CLO Ltd  
By: BLUEMOUNTAIN CAPITAL MANAGEMENT Its Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Jack Chau   Name:   Jack Chau   Title:   Associate

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   BlueMountain CLO 2012-2 Ltd  
By: BLUEMOUNTAIN CAPITAL MANAGEMENT Its Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Jack Chau   Name:   Jack Chau   Title:   Associate

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE WRITTEN

 

Name of Institution:   BlueMountain 2012-1 Ltd  
By: BLUEMOUNTAIN CAPITAL MANAGEMENT Its Collateral Manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the

Amendment):

    by 

  /s/ Jack Chau   Name:   Jack Chau   Title:   Associate

For any Lender requiring a second signature line:

    by 

      Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  AllianceBernstein Institutional Investments – High Yield Loan Portfolio   By:
AllianceBernstein L.P.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Michael Sohr

    Name: Michael Sohr     Title: Senior Vice President For any Lender requiring
a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  ABCLO 2007-1 Ltd.   By: AllianceBernstein L.P.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Michael Sohr

    Name: Michael Sohr     Title: Senior Vice President For any Lender requiring
a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  Race Point VII CLO, Limited   By: Sankaty Advisors, LLC as Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew Viens

    Name: Andrew Viens     Title: Sr. Vice President of Operations For any
Lender requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

 

Race Point V CLO, Limited

  By: Sankaty Advisors, LLC Its Asset Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew S. Viens

    Name: Andrew S. Viens     Title: Sr. Vice President of Operations For any
Lender requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  Race Point VI CLO, Ltd  

By: Sankaty Advisors, LLC, as Asset Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew Viens

    Name: Andrew Viens     Title: Sr.Vice President of Operations For any Lender
requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

 

Race Point IV CLO, Ltd.

  By: Sankaty Advisors, LLC As Collateral Manager.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew S. Viens

    Name: Andrew S. Viens     Title: Sr. Vice President of Operations For any
Lender requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  Race Point III CLO  

By: Sankaty Advisors, LLC as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew S. Viens

    Name: Andrew S. Viens     Title: Sr. Vice President of Operations For any
Lender requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  Nash Point CLO   By: Sankaty Advisors, LLC as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew S. Viens

    Name: Andrew S. Viens     Title: Sr. Vice President of Operations For any
Lender requiring a second signature line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  Chatham Light II CLO, Limited  
By: Sankaty Advisors, LLC as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Andrew S. Viens

    Name: Andrew S. Viens     Title: Sr. Vice President of Operations For any
Lender requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

  MARATHON CLO I LTD.  

By: Marathon Asset Management, L.P., its Collateral Manager.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   

/s/ Jake Hyde

    Name: Jake Hyde     Title: Authorized Signatory For any Lender requiring a
second signature line:   by   

 

    Name:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Stoney Lane Funding I, Ltd.  
By: HillMark Capital Management, L.P., as Collateral Manager, as Lender

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Mark Gold     Name: Mark Gold     Title: CEO For any
Lender requiring a second signature line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE WRITTEN

 

Name of Institution:   HillMark Funding, Ltd.  
By: HillMark Capital Management, L.P., as Collateral Manager, as Lender

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Mark Gold     Name: Mark Gold     Title: CEO For any
Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE WRITTEN

 

Name of Institution:   GSC Group CDO Fund VIII, Limited  

By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager

 

By: GSC MANAGER, LLC, in its capacity as Manager

 

By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Steve Deckoff     Name: Steve Deckoff     Title:
Managing Principal For any Lender requiring a second signature line:   by       
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   GSC Capital Corp. Loan Funding 2005-1  

By: GSC Acquisition Holdings, L.L.C., as its Collateral Manager

 

By: GSC MANAGER, LLC, in its capacity as Manager

 

By: BLACK DIAMOND CAPITAL MANAGEMENT, L.L.C., in its capacity as Member

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Steve Deckoff     Name: Steve Deckoff     Title:
Managing Principal For any Lender requiring a second signature line:   by       
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Black Diamond CLO 2006-1 (Cayman) LTD.  
By: Black Diamond CLO 2006-1 Adviser, L.L.C. As its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Steve Deckoff     Name: Steve Deckoff     Title:
Managing Principal For any Lender requiring a second signature line:   by       
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Black Diamond CLO 2005 Ltd.  
By: Black Diamond CLO 2005-1 Adviser, L.L.C. As its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Steve Deckoff     Name: Steve Deckoff     Title:
Managing Principal For any Lender requiring a second signature line:   by       
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Black Diamond CLO 2005-2 Ltd.  
By: Black Diamond CLO 2005-2 Adviser, L.L.C. As its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Steve Deckoff     Name: Steve Deckoff     Title:
Managing Principal For any Lender requiring a second signature line:   by       
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Westwood CDO II LTD   By: Alcentra NY, LLC, as investment
advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Daymian Campbell     Name: Daymian Campbell     Title:
Vice President For any Lender requiring a second signature line:   by         
Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Westwood CDO I LTD   By: Alcentra NY, LLC, as investment
advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Daymian Campbell     Name: Daymian Campbell     Title:
Vice President For any Lender requiring a second signature line:   by        
Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Veritas CLO II, LTD  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   US Bank Loan Fund (M) Master Trust  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Shackleton II CLO, Ltd.   By: Alcentra NY, LLC,

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Prospero CLO II B.V.  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Shackleton I CLO, Ltd.  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Pacifica CDO VI LTD  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Pacifica CDO V LTD  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   One Wall Street CLO II LTD  
By: Alcentra NY, LLC, as investment advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Daymian Campbell   Name: Daymian Campbell   Title:
Vice President For any Lender requiring a second signature line:      by       
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Del Mar CLO I, LTD.  
By: Caywood-Scholl Capital Management LLC, as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ James Dudnick   Name: James Dudnick   Title: Vice
President For any Lender requiring a second signature line:      by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Wells Fargo Advantage Short-Term High Yield Bond Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Tyber Lesjack   Name: Tyber Lesjack   Title: Ops
Manager For any Lender requiring a second signature line:      by        Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Green Island CBNA Loan Funding LLC   By: Citibank N.A.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):      by    /s/ Lynette Thompson   Name: Lynette Thompson   Title:
Director For any Lender requiring a second signature line:      by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

 

Name of Institution:   LightPoint CLO VIII, Ltd.  

 

By: Neuberger Berman Fixed Income LLC as collateral manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

  by    /s/ Colin Donlan     Name: Colin Donlan     Title: Authorized Signatory
For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Neuberger Berman CLO XII, LTD  

 

By: Neuberger Berman Fixed Income LLC as its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Colin Donlan     Name: Colin Donlan     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LightPoint CLO VII, Ltd.  

 

By: Neuberger Berman Fixed Income LLC as collateral manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

  by    /s/ Colin Donlan     Name: Colin Donlan     Title: Authorized Signatory
For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LightPoint CLO V, Ltd.  

 

By: Neuberger Berman Fixed Income LLC as collateral manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Colin Donlan     Name: Colin Donlan     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LightPoint CLO IV, Ltd.  

 

By: Neuberger Berman Fixed Income LLC as collateral manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

  by    /s/ Colin Donlan     Name: Colin Donlan     Title: Authorized Signatory
For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   WIND RIVER CLO II – TATE INVESTORS, LTD.  

 

By: THL Credit Senior Loan Strategies LLC, as Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

  by    /s/ Kathleen A. Zarn     Name: Kathleen A. Zarn     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ILLINOIS STATE BOARD OF INVESTMENT.  

 

By: THL Credit Senior Loan Strategies LLC, as Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Kathleen A. Zarn     Name: Kathleen A. Zarn     Title:
Vice President For any Lender requiring a second signature line:   by         
Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   GANNETT PEAK CLO I, LTD.  

 

By: THL Credit Senior Loan Strategies LLC, as Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

  by    /s/ Kathleen A. Zarn     Name: Kathleen A. Zarn     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Octagon Loan Trust 2010  

 

By: Octagon Credit Investors, LLC as Investment
Manager on behalf of The Bank of New York Trust Company (Cayman) Limited, as
Trustee of Octagon Loan Trust 2010

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret Harvey     Name: Margaret Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Octagon Investment Partners VIII, Ltd.  

 

By: Octagon Credit Investors, LLC as collateral manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret B. Harvey     Name: Margaret B. Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Octagon Investment Partners X, Ltd.  

 

By: Octagon Credit Investors, LLC as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret B. Harvey     Name: Margaret B. Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Octagon Investment Partners V, Ltd.  

 

By: Octagon Credit Investors, LLC as Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret B. Harvey     Name: Margaret B. Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Octagon Investment Partners IX, Ltd.  

 

By: Octagon Credit Investors, LLC as Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret B. Harvey     Name: Margaret B. Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:

  by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Octagon Emigrant Senior Secured Loan Trust  

 

By: Octagon Credit Investors, LLC as Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret B. Harvey     Name: Margaret B. Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Hamlet II, Ltd.  

 

By: Octagon Credit Investors, LLC as Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Margaret B. Harvey     Name: Margaret B. Harvey    

Title: Managing Director of Portfolio

          Administration

For any Lender requiring a second signature line:   by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Venture XI CLO, Limited  

 

By: its investment advisor, MJX Asset Management, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Martin E. Davey     Name: Martin E. Davey     Title:
Senior Portfolio Manager

For any Lender requiring a second signature line:

  by          Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Venture X CLO, Limited

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Martin E. Davey     Name: Martin E. Davey     Title:
Senior Portfolio Manager For any Lender requiring a second signature line:   by 
        Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Venture VIII CDO, Limited   By: its investment advisor,
MJX Asset Management, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Martin E. Davey   Name: Martin E. Davey   Title:
Managing Director For any Lender requiring a second signature line:     by     
  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Venture VII CDO, Limited   By: its investment advisor,
MJX Asset Management, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Martin E. Davey   Name: Martin E. Davey   Title:
Managing Director For any Lender requiring a second signature line:     by     
  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Venture VI CDO, Limited   By: its investment advisor, MJX
Asset Management, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Martin E. Davey   Name: Martin E. Davey   Title:
Managing Director For any Lender requiring a second signature line:     by     
  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Venture V CDO, Limited   By: its investment advisor, MJX
Asset Management, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Martin E. Davey   Name: Martin E. Davey   Title:
Managing Director For any Lender requiring a second signature line:     by     
  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Venture IX CDO, Limited   By: its investment advisor, MJX
Asset Management LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment): by   /s/ Martin E. Davey   Name: Martin E. Davey   Title: Managing
Director For any Lender requiring a second signature line: by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   VENTURE XII CLO, Limited   By: its investment advisor,
MJX Asset Management LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Martin E. Davey   Name: Martin E. Davey   Title:
Senior Portfolio Manager For any Lender requiring a second signature line:
    by        Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Westchester CLO, Ltd.   By: Highland Capital Management,
L.P. As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Rockwall CDO II Ltd.   By: Highland Capital Management,
L.P.; As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Stratford CLO, Ltd.   By: Highland Capital Management,
L.P. As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   NexPoint Credit Strategies Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Brian Mitts   Name: Brian Mitts   Title: Senior Fund
Analyst For any Lender requiring a second signature line:     by        Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Liberty CLO, Ltd.   By: Highland Capital Management,
L.P., As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Longhorn Credit Funding, LLC   By: Highland Capital
Management, L.P., As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Highland/iBoxx Senior Loan ETF

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Brian Mitts   Name: Brian Mitts   Title: Senior Fund
Analyst For any Lender requiring a second signature line:     by        Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Highland Credit Opportunities CDO, Ltd.   By: Highland
Capital Management, L.P., As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Highland Floating Rate Opportunities Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Brian Mitts   Name: Brian Mitts   Title: Senior Fund
Analyst For any Lender requiring a second signature line:     by        Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Greenbriar CLO, LTD.   By: Highland Capital Management,
L.P., As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Gleneagles CLO Ltd.   By: Highland Capital Management,
L.P., As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Grayson CLO, Ltd.   By: Highland Capital Management, L.P.
As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Eastland CLO, Ltd.   By: Highland Capital Management,
L.P., As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Children’s Healthcare of Atlanta Inc.   By: Highland
Capital Management, L.P., As Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Aberdeen Loan Funding, Ltd   By: Highland Capital
Management, L.P. As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Carter Chism   Name: Carter Chism   Title: Authorized
Signatory For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Mountain Capital CLO VI Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Linda Pace   Name: Linda Pace   Title: Managing
Director For any Lender requiring a second signature line:     by        Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   Mountain Capital CLO V Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     by    /s/ Linda Pace   Name: Linda Pace   Title: Managing
Director For any Lender requiring a second signature line:     by        Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE WRITTEN

 

Name of Institution: Foothill CLO I, Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Veyron CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Vantage CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle McLaren CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle High Yield Partners X, Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle High Yield Partners VIII, Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Global Market Strategies CLO 2012-4, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle High Yield Partners IX, Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Global Market Strategies CLO 2012-3, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Global Market Strategies CLO 2012-2, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Global Market Strategies CLO 2011-1, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Daytona CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Azure CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Bristol CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Carlyle Arnage CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Linda Pace     Name: Linda Pace     Title: Managing
Director For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Longfellow Place CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Scott D’Orsi     Name: Scott D’Orsi     Title: Portfolio
Manager For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Lime Street CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Scott D’Orsi     Name: Scott D’Orsi     Title: Portfolio
Manager For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Emerson Place CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Scott D’Orsi     Name: Scott D’Orsi     Title: Portfolio
Manager For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Avery Street CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Scott D’Orsi     Name: Scott D’Orsi     Title: Portfolio
Manager For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: CASTLE GARDEN FUNDING

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Thomas Flannery     Name: Thomas Flannery     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   BENTHAM WHOLESALE SYNDICATED LOAN FUND   By: Credit
Suisse Asset Management, LLC, as agent (sub-advisor) for Challenger Investment
Services Limited, the Responsible Entity for Bentham Wholesale Syndicated Loan
Fund

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Thomas Flannery

    Name: Thomas Flannery     Title: Authorized Signatory For any Lender
requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ATRIUM V   By: Credit Suisse Asset Management, LLC, as
collateral manager

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Thomas Flannery

    Name: Thomas Flannery     Title: Authorized Signatory For any Lender
requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LATITUDE CLO III, LTD

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Kirk Wallace

    Name: Kirk Wallace     Title: Senior Vice President For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LATITUDE CLO II, LTD

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Kirk Wallace

    Name: Kirk Wallace     Title: Senior Vice President For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LATITUDE CLO I, LTD

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Kirk Wallace

    Name: Kirk Wallace     Title: Senior Vice President For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Cedar Funding Ltd.   By: AEGON USA Investment Management,
LLC

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Lisa Baltagi

    Name: Lisa Baltagi     Title: Director For any Lender requiring a second
signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Montpelier Capital Limited   By: KKR Asset Management LLC

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Jeffrey Smith

    Name: Jeffrey Smith     Title: Authorized Signatory For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   KKR FINANCIAL CLO 2001-1, LTD.

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Jeffrey Smith

    Name: Jeffrey Smith     Title: Authorized Signatory For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   KKR FINANCIAL CLO 2007-1, LTD.

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Jeffrey Smith

    Name: Jeffrey Smith     Title: Authorized Signatory For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   KKR FINANCIAL CLO 2006-1, LTD.

 

To execute this Agreement as an Existing

2011 Lender (i.e., to approve the Amendment):

  by   

/s/ Jeffrey Smith

    Name: Jeffrey Smith     Title: Authorized Signatory For any Lender requiring
a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   ACE Tempest Reinsurance Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Jeffrey Smith     Name: Jeffrey Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:

 



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT AGREEMENT

            DATED AS OF THE DATE FIRST

            ABOVE WRITTEN

 

Name of Institution:   Stone Tower Loan Trust 2011   By: Apollo Fund Management
LLC, As its Investment Advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Stone Tower Loan Trust 2010   By: Apollo Fund Management
LLC, As its Investment Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Stone Tower CLO V Ltd.   By: Apollo Debt Advisors LLC, As
its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Stone Tower Loan CLO IV Ltd.   By: Apollo Debt Advisors
LLC, As its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   STONE TOWER CLO VII LTD.   By: Apollo Debt Advisors LLC,
as its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   STONE TOWER CLO VI LTD.   By: Apollo Debt Advisors LLC,
as its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   STONE TOWER CLO III LTD.   By: Apollo Debt Advisors LLC,
as its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   RAMPART CLO 2006-1 LTD.   By: Apollo Debt Advisors LLC,
as its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Rampart CLO 2007 Ltd.   By: Apollo Debt Advisors LLC as
its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Neptune Finance CCS, Ltd.   By: Gulf Stream Asset
Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   LeverageSource V S.A.R.L

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Laurent Ricci     Name: Laurent Ricci     Title: Class B
Manager For any Lender requiring a second signature line:   by    /s/ Joe
Moroney     Name: Joe Moroney     Title: Class A Manager



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Gulf Stream – Sextant CLO 2007-1, Ltd.   By: Gulf Stream
Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Gulf Stream – Sextant CLO 2006-1, Ltd.   By: Gulf Stream
Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Gulf Stream – Rashinban CLO 2006-I, Ltd.   By: Gulf
Stream Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Gulf Stream – Compass CLO 2007, Ltd.   By: Gulf Stream
Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Gulf Stream – Compass CLO 2005-I, Ltd.   By: Gulf Stream
Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   Gulf Stream – Compass CLO 2005-II, Ltd.   By: Gulf Stream
Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title:Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   CORNERSTONE CLO LTD.   By: Apollo Debt Advisors LLC, as
its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

            SIGNATURE PAGE TO THE

            TRANSDIGM INC. AMENDMENT

            AND RESTATEMENT

            AGREEMENT DATED AS OF

            THE DATE FIRST ABOVE

            WRITTEN

 

Name of Institution:   APOLLO SK STRATEGIC INVESTMENTS, L.P.  

By: Apollo SK Strategic Advisors, L.P. its general partner

 

By: Apollo SK Strategic Advisors, LLC, its general partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by    /s/ Wendy Dulman     Name: Wendy Dulman     Title: Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   APOLLO AF LOAN TRUST 2012   By: Apollo Credit Management
(Senior Loans) II, LLC, as Portfolio Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joe Moroney     Name: Joe Moroney     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   APOLLO CREDIT FUNDING I LTD.   By: Apollo Fund Management
LLC, as its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joe Moroney     Name: Joe Moroney     Title: Authorized
Signatory For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ALM VII, Ltd.   By: Apollo Credit Management (CLO), LLC,
as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joe Moroney     Name: Joe Moroney     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ALM Loan Funding 2010-3, Ltd.   By: Apollo Credit
Management (CLO), LLC, as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joe Moroney     Name: Joe Moroney     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ALM Loan Funding 2010-1, Ltd.   By: Apollo Credit
Management, LLC, its collateral manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joe Moroney     Name: Joe Moroney     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ALM IV, Ltd   By: Apollo Credit Management (CLO), LLC As
Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joe Moroney     Name: Joe Moroney     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   TRALEE CDO I LTD   By: Par-Four Investment Management,
LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   by   /s/ Joseph Matteo     Name: Joseph Matteo     Title:
Authorized Signatory For any Lender requiring a second signature line:   by    
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Doral CLO II Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   /s/ John Finan     Name: John Finan     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Doral CLO I Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   /s/ John Finan     Name: John Finan     Title: Managing
Director For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:    LeverageSource III S.a.r.l.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   /s/ Paul Plank     Name: Paul Plank     Title: Director For
any Lender requiring a second signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Kingsland V Ltd.   By: Kingsland Capital Management, LLC,
as Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   /s/ Katherine Kim     Name: Katherine Kim     Title:
Authorized Signatory For any Lender requiring a second signature line:   by    
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Kingsland IV Ltd.   By: Kingsland Capital Management,
LLC, as Manager

 

To execute this Agreement as an Existing 2011
Lender (i.e., to approve the Amendment):   By   /s/ Katherine Kim     Name:
Katherine Kim     Title: Authorized Signatory For any Lender requiring a second
signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Kingsland II Ltd.   By: Kingsland Capital Management,
LLC, as Manager

 

To execute this Agreement as an Existing 2011
Lender (i.e., to approve the Amendment):   By   /s/ Katherine Kim     Name:
Katherine Kim     Title: Authorized Signatory For any Lender requiring a second
signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Kingsland III Ltd.   By: Kingsland Capital Management,
LLC, as Manager

 

To execute this Agreement as an Existing 2011
Lender (i.e., to approve the Amendment):   By   /s/ Katherine Kim     Name:
Katherine Kim     Title: Authorized Signatory For any Lender requiring a second
signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   First Trust Senior Floating Rate Income Fund II   By:
First Trust Advisors L.P., its investment manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   /s/ Scott Fries     Name: Scott Fries     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Advanced Series Trust – AST First Trust Balanced Target
Portfolio   By: First Trust Advisors L.P., its investment manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   /s/ Scott Fries     Name: Scott Fries     Title: Vice
President For any Lender requiring a second signature line:   by         Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   LANDMARK VIII CLO LTD   By:   Landmark Funds LLC, as
Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

    By 

  /s/ William Lowry   Name: William Lowry   Title: Designated Signatory For any
Lender requiring a second signature line:     by        Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   LANDMARK VII CDO LTD   By:   Landmark Funds LLC, as
Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

    By 

  /s/ William Lowry   Name: William Lowry   Title: Designated Signatory For any
Lender requiring a second signature line:     by        Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   LANDMARK V CDO LIMITED   By:  
Landmark Funds LLC, as Manager   By:  
Sound Harbour Partners, LLC, as Sub-Advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ William Lowry   Name: William Lowry   Title:
Designated Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution:   LANDMARK IX CDO LTD   By:  
Landmark Funds LLC, as Manager   By:  
Sound Harbour Partners, LLC, as Sub-Advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ William Lowry   Name: William Lowry   Title:
Designated Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   GREYROCK CDO LTD.,   By:   Landmark Funds LLC, as Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ William Lowry   Name: William Lowry   Title:
Designated Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   LVIP Delaware Diversified Floating Rate Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Adam Brown   Name: Adam Brown   Title: Vice President
For any Lender requiring a second signature line:     by        Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: Four Corners CLO III, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Adam Brown   Name: Adam Brown   Title: Vice President
For any Lender requiring a second signature line:     by        Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: NACM CLO I

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Joanna Willars   Name: Joanna Willars   Title: VP,
Authorized Signatory For any Lender requiring a second signature line:     by   
N / A   Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:   BlackRock Senior Income Series II  
By: BlackRock Financial Management, Inc., its Collateral Manager  

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Adrian C. Marshall   Name: Adrian C. Marshall   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: Four Corners CLO II, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Adam M. Kaiser   Name: Adam M. Kaiser   Title: Vice
President For any Lender requiring a second signature line:     by    N/A  
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: Franklin Templeton Series II Funds – Franklin Floating Rate
II Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Richard Hsu   Name: Richard Hsu   Title: Asst. Vice
President For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: Franklin Investors Securities Trust—Franklin Floating Rate
Daily Access Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Richard Hsu   Name: Richard Hsu   Title: Asst. Vice
President For any Lender requiring a second signature line:     by        Name:
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: Franklin Investors Securities Trust-Franklin Low Duration
Total Return Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

Name of Institution: Franklin Investors Securities Trust-Franklin Real Return
Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Franklin Investors Securities Trust – Franklin Total Return
Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Franklin Templeton Variable Insurance Products
Trust-Franklin Strategic Income Securities Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Franklin Strategic Income Fund (Canada)

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Franklin Strategic Series-Franklin Strategic Income Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Met Investors Series Trust – Met/Franklin Low Duration
Total Return Portfolio

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Alex Guang Yu   Name: Alex Guang Yu   Title:
Authorized Signatory For any Lender requiring a second signature line:     by   
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:  
Franklin Templeton Total Return FDP Fund of FDP Series, Inc.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Alex Guang Yu     Name: Alex Guang Yu     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Airlie CLO 2006-II Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Seth Cameron     Name: Seth Cameron     Title: Portfolio
Manager For any Lender requiring a second signature line:   by          Name:  
  Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:

 

Bridgeport CLO II Ltd.

Bridgeport CLO Ltd.

Burr Ridge CLO Plus Ltd.

Marquette Park CLO Ltd.

Schiller Park CLO Ltd.

By:   Deerfield Capital Management LLC, its Collateral Manager

CIFC Funding 2006-I, Ltd.

CIFC Funding 2006-IB, Ltd.

CIFC Funding 2006-II, Ltd.

CIFC Funding 2007-I, Ltd.

CIFC Funding 2007-II, Ltd.

CIFC Funding 2007-III, Ltd.

CIFC Funding 2007-IV, Ltd.

CIFC Funding 2012-II, Ltd.

Navigator CDO 2006, Ltd.

By:

  CIFC Asset Management LLC, its Collateral Manager

ColumbusNova CLO IV Ltd. 2007-II

ColumbusNova CLO Ltd. 2006-I

ColumbusNova CLO Ltd. 2006-II

ColumbusNova CLO Ltd. 2007-I

By:

  Columbus Nova Credit Investments Management, LLC, its Collateral Manager

Hewett’s Island CLO III, Ltd.

Hewett’s Island CLO V, Ltd.

By:

  CypressTree Investment Management, LLC, its Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Robert Ranocchia     Name: Robert Ranocchia     Title:
Authorized Signatory



--------------------------------------------------------------------------------

For any Lender requiring a second signature line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Wells Fargo Bank, N.A.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Ross M. Berger     Name: Ross M. Berger     Title:
Managing Director For any Lender requiring a second signature line:   by       
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Sugar Creek CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   

/s/ Bryan Higgins

    Name: Bryan Higgins     Title: Authorized Signer For any Lender requiring a
second signature line:   by   

N/A

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Eagle Creek CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Bryan Higgins     Name: Bryan Higgins     Title:
Authorized Signer For any Lender requiring a second signature line:   by    N/A
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Mill Creek CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By   

/s/ Bryan Higgins

    Name: Bryan Higgins     Title: Authorized Signer For any Lender requiring a
second signature line:   by   

N/A

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC.

AMENDMENT AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Washington National Insurance Company

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Jess Horsfall     Name: Jess Horsfall     Title:
Authorized Signer For any Lender requiring a second signature line:   by    N/A
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Bankers Life & Casualty Company

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Jess Horsfall     Name: Jess Horsfall     Title:
Authorized Signer For any Lender requiring a second signature line:   by    N/A
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Malibu CBNA Loan Funding LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Adam Kaiser     Name: Adam Kaiser     Title:
Attorney–in-Fact For any Lender requiring a second signature line:   by    N/A  
  Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ALLSTATE INSURANCE COMPANY

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Chris Goergen     Name: Chris Goergen     Title:
Authorized Signatory For any Lender requiring a second signature line:   by   
/s/ Mark D. Pittman     Name: Mark D. Pittman     Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   ALLSTATE LIFE INSURANCE COMPANY

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Chris Goergen     Name: Chris Goergen     Title:
Authorized Signatory For any Lender requiring a second signature line:   by   
/s/ Mark D. Pittman     Name: Mark D. Pittman     Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   AIMCO CLO, SERIES 2005-A

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Chris Goergen     Name: Chris Goergen     Title:
Authorized Signatory For any Lender requiring a second signature line:   by   
/s/ Mark D. Pittman     Name: Mark D. Pittman     Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   AIMCO CLO, SERIES 2006-A

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Chris Goergen     Name: Chris Goergen     Title:
Authorized Signatory For any Lender requiring a second signature line:   by   
/s/ Mark D. Pittman     Name: Mark D. Pittman     Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Aviva Life and Annuity Company

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By  

/s/ Jeremy Hughes

  Name: Jeremy Hughes   Title: Vice President For any Lender requiring a second
signature line:     by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:

 

BABSON CLO LTD. 2007-I

BABSON CLO LTD. 2005-I

BABSON CLO LTD. 2011-I

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

AMBITION TRUST 2009

AMBITION TRUST 2011

CLEAR LAKE CLO, LTD.

C.M. LIFE INSURANCE COMPANY

DIAMOND LAKE CLO, LTD.

 

ST. JAMES RIVER CLO, LTD.

SUMMIT LAKE CLO, LTD.

BABSON CLO LTD. 2005-II

BABSON CLO LTD. 2005-III

BABSON CLO LTD. 2006-I

BABSON CLO LTD. 2006-II

BABSON MID-MARKET CLO LTD. 2007-II

SAPPHIRE VALLEY CDO I, LTD.



--------------------------------------------------------------------------------

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

BABSON CLO LTD. 2007-I

BABSON CLO LTD. 2005-I

BABSON CLO LTD. 2011-I

CLEAR LAKE CLO, LTD.

ST. JAMES RIVER CLO, LTD.

SUMMIT LAKE CLO, LTD.

BABSON CLO LTD. 2005-II

BABSON CLO LTD. 2005-III

BABSON CLO LTD. 2006-I

BABSON CLO LTD. 2006-II

BABSON MID-MARKET CLO LTD. 2007-II SAPPHIRE VALLEY CDO I, LTD.

 

By: BABSON CAPITAL MANAGEMENT LLC AS COLLATERAL MANAGER

    By   /s/ Marcus Sowell   Name: Marcus Sowell   Title: Managing Director For
any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY C.M. LIFE INSURANCE COMPANY

 

By: BABSON CAPITAL MANAGEMENT LLC AS INVESTMENT ADVISER

    By   /s/ Marcus Sowell   Name: Marcus Sowell   Title: Managing Director For
any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

AMBITION TRUST 2009

AMBITION TRUST 2011

 

By: BABSON CAPITAL MANAGEMENT LLC AS INVESTMENT MANAGER

    By   /s/ Marcus Sowell   Name: Marcus Sowell   Title: Managing Director For
any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

DIAMOND LAKE CLO, LTD.

 

By: BABSON CAPITAL MANAGEMENT LLC AS COLLATERAL SERVICES

    By   /s/ Marcus Sowell   Name: Marcus Sowell   Title: Managing Director For
any Lender requiring a second signature line:     by       Name:   Title:

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Marcus Sowell   Name: Marcus Sowell   Title: Managing
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Ballantyne Funding LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Stacy Lui   Name: Stacy Lui   Title: Assistant Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Bank of America, N.A.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Jonathan Barnes   Name: Jonathan Barnes   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Victoria Court CBNA Loan Funding LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Adam Kaiser   Name: Adam Kaiser   Title:
Attorney-in-Fact For any Lender requiring a second signature line:     by   N/A
  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Cathay Bank

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Nancy A. Moore   Name: Nancy A. Moore   Title: Senior
Vice President For any Lender requiring a second signature line:     by      
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: CIT BANK

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Darryl Johnson   Name: Darryl Johnson   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:

 

CIT CLO I LTD

  By: CIT Asset Management, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Roger M. Burns  

Name: Robert M. Burns

            CIT Asset Management

  Title: President For any Lender requiring a second signature line:     by    
  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:

 

REGATTA FUNDING LTD.

  By: Citi Alternative Investments LLC, attorney-in-fact

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Melanie Hanlon   Name: Melanie Hanlon   Title:
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:

 

DUANE STREET CLO II, LTD

  By: Citigroup Alternative Investments LLC, As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By    /s/ Melanie Hanlon   Name: Melanie Hanlon   Title:
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:

 

DUANE STREET CLO III, LTD

 

By: Citigroup Alternative Investments LLC, As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Melanie Hanlon   Name: Melanie Hanlon   Title: Director
For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:

 

DUANE STREET CLO IV, LTD

  By: Citigroup Alternative Investments LLC, As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Melanie Hanlon   Name: Melanie Hanlon   Title: Director
For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CDO I

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CDO II

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CDO IV

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos Quattro CDO

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: ACA CLO 2006-1 LTD

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Whitney CLO I Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

 

On behalf of Resource Capital Asset Management (RCAM)

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CDO III

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners, LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CDO V

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Investment Advisor CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos Cinco CDO

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Investment Advisor CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CLO VIII

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Collateral Manager CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CLO IX

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Collateral Manager CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CLO X

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Collateral Manager CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Apidos CLO XI

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Collateral Manager CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: ACA CLO 2006-2 LTD

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By:

  Its Investment Advisor CVC Credit Partners, LLC   /s/ Vincent Ingato   Name:
Vincent Ingato   Title: MD/PM For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: ACA CLO 2007-1 LTD

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners,

       LLC

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Shasta CLO I Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners,

       LLC

 

On behalf of Resource Capital Asset Management (RCAM)

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Sierra CLO II Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners,

       LLC

 

On behalf of Resource Capital Asset Management (RCAM)

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: San Gabriel CLO I Ltd

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

By: Its Investment Advisor CVC Credit Partners,

       LLC

 

On behalf of Resource Capital Asset Management (RCAM)

  /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Rizal Commercial Banking Corporation

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Vincent Ingato   Name: Vincent Ingato   Title: MD/PM
For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: ERSTE GROUP BANK AG

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Brandon A. Meyerson   Name: Brandon A. Meyerson  

Title: Director

          ERSTE Group Bank AG

For any Lender requiring a second signature line:     by   /s/ Bryan J. Lynch  
Name: Bryan J. Lynch  

Title: Executive Director

          ERSTE Group Bank AG



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Franklin CLO V, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ David Ardini   Name: David Ardini  

Title: Franklin Advisers, Inc. As

          Collateral Manager

          Vice President

For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Franklin CLO VI, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ David Ardini   Name: David Ardini  

Title: Franklin Advisers, Inc. As

          Collateral Manager

          Vice President

For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Goldman Sachs Credit Partners LP

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Michelle Latzoni   Name: Michelle Latzoni   Title:
Authorized Signatory For any Lender requiring a second signature line:     by  
    Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: TIAA-GREF BOND MARKET ACCOUNT

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Anders Persson   Name: Anders Persson   Title: Managing
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Blackstone / GSO Secured Trust Ltd
By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS INVESTMENT  MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Callidus Debt Partners CLO Fund IV, Ltd.
By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Callidus Debt Partners CLO Fund V, Ltd.

By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Callidus Debt Partners CLO Fund VII, Ltd.

By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Gale Force 3 CLO Ltd.

By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Inwood Park CDO Ltd.

By: BLACKSTONE DEBT ADVISORS L.P. AS COLLATERAL MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: GSO Jupiter Loan Trust

By: GSO CAPITAL ADVISORS LLC, AS ITS INVESTMENT ADVISOR

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Maps CLO Fund II, Ltd.

By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC AS COLLATERAL MANAGER

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: GSO Loan Trust 2011

By: GSO CAPITAL ADVISORS LLC, AS ITS INVESTMENT ADVISOR

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: GSO Loan Trust 2010

By: GSO CAPITAL ADVISORS LLC, AS ITS INVESTMENT ADVISOR

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by     
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Sun Life Assurance Company of Canada (US)

By: GSO/BLACKSTONE CP HOLDINGS LP AS SUB ADVISOR

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel H. Smith     Name: Daniel H. Smith     Title:
Authorized Signatory For any Lender requiring a second signature line:   by    
    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Hartford Total Return Bond HLS Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Global Indemnity (Cayman) Limited

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Safety Insurance Company

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Stellar Performer Global Series W – Global Credit

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: SunAmerica Senior Floating Rate Fund, Inc.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: The Hartford Inflation Plus Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: The Hartford Short Duration Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: The Hartford Strategic Income Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Wellington Trust Company, National Association Common Trust
Funds Trust-Opportunistic Fixed Income Allocation Portfolio

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: Wellington Trust Company, National Association Multiple
Collective Investment Funds Trust II, Core Bond Plus/High Yield Bond Portfolio

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By: Wellington Management Company, LLP     as its Investment
Adviser     /s/ John D. Norberg     Name: John D. Norberg     Title: Vice
President and Counsel For any Lender requiring a second signature line:   by   
      Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: JMP CREDIT ADVISORS CLO l LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Christopher Bellany     Name: Christopher Bellany    
Title: Director For any Lender requiring a second signature line:   by         
Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: KATONAH VII CLO LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel Gilligan     Name: Daniel Gilligan     Title:
Authorized Officer    

Katonah Debt Advisors, L.L.C.

As Manager

For any Lender requiring a second signature line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: KATONAH VIII CLO LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel Gilligan     Name: Daniel Gilligan     Title:
Authorized Officer    

Katonah Debt Advisors, L.L.C.

As Manager

For any Lender requiring a second signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: KATONAH IX CLO LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel Gilligan     Name: Daniel Gilligan     Title:
Authorized Officer    

Katonah Debt Advisors, L.L.C.

As Manager

For any Lender requiring a second signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: KATONAH X CLO LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel Gilligan     Name: Daniel Gilligan     Title:
Authorized Officer    

Katonah Debt Advisors, L.L.C.

As Manager

For any Lender requiring a second signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: KATONAH 2007-I CLO LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel Gilligan     Name: Daniel Gilligan     Title:
Authorized Officer    

Katonah Debt Advisors, L.L.C.

As Manager

For any Lender requiring a second signature line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: TRIMARAN CLO IV LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel P. Gilligan     Name: Daniel P. Gilligan    
Title: Vice President     Trimaran Advisors, L.L.C. For any Lender requiring a
second signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: TRIMARAN CLO V LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Daniel P. Gilligan     Name: Daniel P. Gilligan    
Title: Vice President     Trimaran Advisors, L.L.C. For any Lender requiring a
second signature line:   by         Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: TRIMARAN CLO VI LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Daniel P. Gilligan   Name: Daniel P. Gilligan  

Title: Vice President

Trimaran Advisors, L.L.C.

For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution: TRIMARAN CLO VII LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Daniel P. Gilligan   Name: Daniel P. Gilligan  

Title: Vice President

Trimaran Advisors, L.L.C.

For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND

 

 

By: Loomis, Sayles & Company, L.P., Its Investment Manager

 

By: Loomis, Sales & Company, Incorporated, Its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

APOSTLE LOOMIS SAYLES SENIOR LOAN FUND

 

 

By: Loomis, Sayles & Company, L.P., Its Investment Manager

 

By: Loomis, Sales & Company, Incorporated, Its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

LOOMIS SAYLES CLO I, LTD.

 

 

By: Loomis, Sayles & Company, L.P.,

          Its Collateral Manager

 

By: Loomis, Sales & Company, Incorporated,

          Its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

THE LOOMIS SAYLES SENIOR LOAN FUND, LLC

 

 

By: Loomis, Sayles & Company, L.P.,

          Its Managing Member

 

By: Loomis, Sales & Company, Incorporated,

          Its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

NATIXIS LOOMIS SAYLES SENIOR LOAN FUND,

 

 

By: Loomis, Sayles & Company, L.P.,

          Its Investment Manager

 

By: Loomis, Sales & Company, Incorporated,

          Its General Partner

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

LCM III, Ltd.

 

 

By: LCM Asset Management LLC

          As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Alexander B. Kenna   Name: Alexander B. Kenna   Title:
LCM Asset Management LLC For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

LCM IV, Ltd.

 

 

By: LCM Asset Management LLC

          As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Alexander B. Kenna   Name: Alexander B. Kenna   Title:
LCM Asset Management LLC For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

LCM V, Ltd.

 

 

By: LCM Asset Management LLC

          As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Alexander B. Kenna   Name: Alexander B. Kenna   Title:
LCM Asset Management LLC For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT AGREEMENT

DATED AS OF THE DATE FIRST

ABOVE WRITTEN

 

Name of Institution:  

LCM VI, Ltd.

 

 

By: LCM Asset Management LLC

          As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Alexander B. Kenna   Name: Alexander B. Kenna   Title:
LCM Asset Management LLC For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LCM VIII Limited Partnership  
By:  LCM Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Alexander B. Kenna     Name: Alexander B. Kenna    
Title: LCM Asset Management LLC For any Lender requiring a second signature
line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LCM IX Limited Partnership  
By:  LCM Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Alexander B. Kenna     Name: Alexander B. Kenna    
Title: LCM Asset Management LLC For any Lender requiring a second signature
line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LCM X Limited Partnership  
By:  LCM Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Alexander B. Kenna     Name: Alexander B. Kenna    
Title: LCM Asset Management LLC For any Lender requiring a second signature
line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   LCM XII Limited Partnership  
By:  LCM Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Alexander B. Kenna     Name: Alexander B. Kenna    
Title: LCM Asset Management LLC For any Lender requiring a second signature
line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Hewitt’s Island CLO IV, Ltd.  
By:  LCM Asset Management LLC As Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By    /s/ Alexander B. Kenna     Name: Alexander B. Kenna    
Title: LCM Asset Management LLC For any Lender requiring a second signature
line:   by          Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

      To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment): New York Life Insurance Company     NYLIM Flatiron CLO 2006-I Ltd.  
 

By: New York Life Investment Management LLC,

as Collateral Manager and Attorney-in-Fact

By:  

/s/ Mia Lee

    By:   /s/ Mia Lee Name: Mia Lee     Name: Mia Lee Title: Director     Title:
Director New York Life Insurance Company and Annuity Corporation     Flatiron
CLO 2007-1Ltd.

By: New York Life Investment Management LLC,

its Investment Manager

   

By: New York Life Investment Management LLC,

as Collateral Manager and Attorney-in-Fact

By:  

/s/ Mia Lee

    By:   /s/ Mia Lee Name: Mia Lee     Name: Mia Lee Title: Director     Title:
Director

MainStay Floating Rate Fund,

a series of MainStay Funds Trust

    Silvarado CLO 2006-II Limited

By: New York Life Investment Management LLC,

its Investment Manager

   

By: New York Life Investment Management LLC,

as Portfolio Manager and Attorney-in-Fact

By:  

/s/ Mia Lee

    By:   /s/ Mia Lee Name: Mia Lee     Name: Mia Lee Title: Director     Title:
Director



--------------------------------------------------------------------------------

MainStay VP Floating Rate Portfolio,

a series of MainStay VP Funds Trust

    Flatiron CLO 2011-1 Ltd.

By: New York Life Investment Management LLC,

its Investment Manager

    By: New York Life Investment Management LLC,


as Collateral Manager and Attorney-in-Fact

By:  

/s/ Mia Lee

    By:   /s/ Mia Lee Title: Director     Title:   Director Name: Mia Lee    
Name:   Mia Lee FlatIron CLO 2012-I Ltd.      

By:  New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

      By:  

/s/ Mia Lee

      Title: Director       Name: Mia Lee      



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:  
PIMCO Funds Global Investors Series plc; Diversified Income Duration Hedged Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):

PIMCO Funds Global Investors Series plc;

Diversified Income Duration Hedged Fund

By:   Pacific Investment Management Company LLC, as its Investment Advisor

    /s/ Arthur Y.D. Ong     Name: Arthur Y.D.Ong     Title: Executive Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Mayport CLO Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment): Mayport CLO Ltd.

By:   Pacific Investment Management Company LLC, as its Investment Advisor

    /s/ Arthur Y.D. Ong     Name: Arthur Y.D.Ong     Title: Executive Vice
President For any Lender requiring a second signature line:   by          Name:
    Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Fairway Loan Funding Company

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   Fairway Loan Funding Company   By:    Pacific Investment
Management Company LLC, as its Investment Advisor    

/s/ Arthur Y.D. Ong

    Name: Arthur Y.D.Ong     Title: Executive Vice President For any Lender
requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Portola CLO, Ltd.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   Portola CLO, Ltd.   By:   

Pacific Investment Management Company LLC,

as its Investment Advisor

   

/s/ Arthur Y.D. Ong

    Name: Arthur Y.D.Ong     Title: Executive Vice President For any Lender
requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: PIMCO Funds: PIMCO Credit Absolute Return Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   PIMCO Funds: PIMCO Credit Absolute Return Fund   By:    Pacific
Investment Management Company LLC, as its Investment Advisor    

/s/ Arthur Y.D. Ong

    Name: Arthur Y.D.Ong     Title: Executive Vice President For any Lender
requiring a second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   PIMCO Funds: Private Account Portfolio Series

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   PIMCO Funds: Private Account Portfolio Series:   PIMCO Senior
Floating Rate Portfolio (#4051)   By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

   

/s/ Arthur Y.D. Ong

    Name: Arthur Y.D.Ong     Title: Executive Vice President For any Lender
requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   PIMCO Cayman Bank Loan Fund

 

To execute this Agreement as an Existing 2011
Lender (i.e., to approve the Amendment):   PIMCO Cayman Bank Loan Fund   By:  
Pacific Investment Management Company LLC, as its Investment Advisor  

/s/ Arthur Y.D. Ong

  Name: Arthur Y.D.Ong   Title: Executive Vice President For any Lender
requiring a second signature line:  

by

 

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: PIMCO Funds: PIMCO Income Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   PIMCO Funds: PIMCO Income Fund   By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

 

/s/ Arthur Y.D. Ong

  Name: Arthur Y.D.Ong   Title: Executive Vice President For any Lender
requiring a second signature line:  

by

 

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: PIMCO Funds: PIMCO Diversified Income Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   PIMCO Funds: PIMCO Diversified Income Fund   By:   Pacific
Investment Management Company LLC, as its Investment Advisor, acting through
Investors Fiduciary Trust Company in the Nominee Name of IFTCO  

/s/ Arthur Y.D. Ong

  Name: Arthur Y.D.Ong   Title:   Executive Vice President For any Lender
requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: PIMCO Funds: PIMCO Total Return Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   PIMCO Funds: PIMCO Total Return Fund   By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

 

/s/ Arthur Y.D. Ong

  Name: Arthur Y.D.Ong   Title: Executive Vice President For any Lender
requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Virginia Retirement System

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   Virginia Retirement System   By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

 

/s/ Arthur Y.D. Ong

  Name: Arthur Y.D.Ong   Title: Executive Vice President For any Lender
requiring a second signature line:   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: PIMCO Funds: PIMCO Senior Floating Rate Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   PIMCO Funds: PIMCO Senior Floating Rate Fund   By:   Pacific
Investment Management Company LLC, as its Investment Advisor  

/s/ Arthur Y.D. Ong

  Name: Arthur Y.D.Ong   Title: Executive Vice President For any Lender
requiring a second signature line:   by  

 

    Name:     Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: PPM GRAYHAWK CLO, LTD

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):   By:   

PPM GRAYHAWK CLO, LTD

PPM America, Inc. as Collateral Manager

 

/s/ Chris Kappas

  Name: Chris Kappas   Title:   Managing Director For any Lender requiring a
second signature line:   by   

 

    Name:     Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   JNL/PPM America Floating Rate Income Fund, a series of
the JNL Series Trust

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By:   PPM America, Inc., as sub-adviser   /s/ Chris Kappas  
Name: Chris Kappas   Title: Managing Director For any Lender requiring a second
signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Cole Brook CBNA Loan Funding LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Adam Kaiser   Name: Adam Kaiser   Title:
Attorney-in-Fact For any Lender requiring a second signature line:     by      
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Dryden VIII – Leveraged Loan CDO 2005 By:  
Prudential Investment Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Paul Appleby   Name: Paul Appleby   Title: VP For any
Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Dryden XI – Leveraged Loan CDO 2006 By:  
Prudential Investment Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Paul Appleby   Name: Paul Appleby   Title: VP For any
Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Dryden XVI – Leveraged Loan CDO 2006 By:  
Prudential Investment Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Paul Appleby   Name: Paul Appleby   Title: VP For any
Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Dryden XXIII Senior Loan Fund By:  
Prudential Investment Management, Inc., as Collateral Manager

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Paul Appleby   Name: Paul Appleby   Title: VP For any
Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: Virginia College Savings Plan By:  
Prudential Investment Management, Inc., as Investment Advisor

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Paul Appleby   Name: Paul Appleby   Title: VP For any
Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   RAYMOND JAMES BANK, N.A.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Eric Stange   Name: Eric Stange   Title: Vice President
For any Lender requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Seaside National Bank & Trust

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Thomas N. Grant   Name: Thomas N. Grant   Title: CCO &
SVP For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: WESTBROOK CLO, LTD.

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By:   Shenkman Capital Management, Inc., as Investment Manager
    By   /s/ Richard H. Weinstein   Name: Richard H. Weinstein   Title: Chief
Operating Officer For any Lender requiring a second signature line:     by      
Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Sumitomo Mitsui Trust Bank, Limited, New York Branch

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Albert C. Tew II   Name: Albert C. Tew II   Title: Vice
President For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   DOUBLE HAUL TRADING, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment): By:   SunTrust Bank, its Manager     By   /s/ Douglas Welz   Name:
Douglas Welz   Title: Director For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: TETON FUNDING, LLC

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By:   SunTrust Bank, its Manager   /s/ Douglas Welz   Name:
Douglas Welz   Title: Director For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   Teachers Insurance And Annuity Association of America

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Anders Persson   Name: Anders Persson   Title: Managing
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   TIAA-CREF Bond Plus Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Anders Persson   Name: Anders Persson   Title: Managing
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: TIAA Stable Value Annuity

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Anders Persson   Name: Anders Persson   Title: Managing
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   TIAA-CREF Short Term Bond Fund

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Anders Persson   Name: Anders Persson   Title: Managing
Director For any Lender requiring a second signature line:     by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution:   General Electric Capital Corporation

 

To execute this Agreement as an Existing 2010 Lender (i.e., to approve the
Amendment only; do not use this page if you are executing as an Extending
Revolving Lender or an Additional Revolving Lender):     By   /s/ Rebecca A.
Ford   Name: Rebecca A. Ford   Title: Duly Authorized Signatory For any Lender
requiring a second signature line:     by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

TRANSDIGM INC. AMENDMENT

AND RESTATEMENT

AGREEMENT DATED AS OF

THE DATE FIRST ABOVE

WRITTEN

 

Name of Institution: GE CAPITAL BANK

 

To execute this Agreement as an Existing 2011 Lender (i.e., to approve the
Amendment):     By   /s/ Dennis P. Leonard   Name: Dennis P. Leonard   Title:
Duly Authorized Signatory For any Lender requiring a second signature line:
    by       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

$2,510,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 28, 2013

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent,

and

TRANSDIGM INC.

and

TRANSDIGM GROUP INCORPORATED

and

The subsidiaries of TransDigm Inc. from time to time party hereto

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

UBS SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC. and

CITIGROUP GLOBAL MARKETS INC.,

as Co-Syndication Agents

and

PNC CAPITAL MARKETS LLC,

BARCLAYS BANK PLC and

RBC CAPITAL MARKETS,

as Co-Documentation Agents

 

 

 

 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     58   

SECTION 1.03. Terms Generally

     58   

SECTION 1.04. Effectuation of Transactions

     58   

SECTION 1.05. Accounting Terms; GAAP

     58   

SECTION 1.06. Designated Senior Debt

     59   

SECTION 1.07. Pro Forma Calculations

     59    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     59   

SECTION 2.02. Loans and Borrowings

     60   

SECTION 2.03. Requests for Borrowing

     62   

SECTION 2.04. Funding of Borrowings

     63   

SECTION 2.05. Type; Interest Elections

     63   

SECTION 2.06. Termination and Reduction of Commitments

     65   

SECTION 2.07. Repayment of Loans; Evidence of Debt

     65   

SECTION 2.08. Repayment of Term Borrowings

     66   

SECTION 2.09. Optional Prepayment of Loans

     68   

SECTION 2.10. Mandatory Prepayment of Loans

     70   

SECTION 2.11. Fees

     72   

SECTION 2.12. Interest

     73   

SECTION 2.13. Alternate Rate of Interest

     74   

SECTION 2.14. Increased Costs

     74   

SECTION 2.15. Break Funding Payments

     76   

SECTION 2.16. Taxes

     77   

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     80   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     82   

SECTION 2.19. Illegality

     83   

SECTION 2.20. [Intentionally Omitted.]

     83   

SECTION 2.21. [Intentionally Omitted.]

     83   

SECTION 2.22. Swingline Loans

     83   

SECTION 2.23. Letters of Credit

     85   

SECTION 2.24. Increase in Commitments

     90   

SECTION 2.25. Loan Modification Offers

     93   

SECTION 2.26. Refinancing Facilities

     94   

 

ii



--------------------------------------------------------------------------------

SECTION 2.27. Permitted Conversions

     96   

SECTION 2.28. Defaulting Lenders

     97    ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

     99   

SECTION 3.02. Authorization; Enforceability

     99   

SECTION 3.03. Governmental Approvals; No Conflicts

     99   

SECTION 3.04. Financial Condition; No Material Adverse Change

     100   

SECTION 3.05. Properties

     100   

SECTION 3.06. Litigation and Environmental Matters

     101   

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits

     101   

SECTION 3.08. Investment Company Status

     102   

SECTION 3.09. Taxes

     102   

SECTION 3.10. ERISA

     102   

SECTION 3.11. Disclosure

     102   

SECTION 3.12. Material Agreements

     103   

SECTION 3.13. Solvency

     103   

SECTION 3.14. Insurance

     103   

SECTION 3.15. Capitalization and Subsidiaries

     103   

SECTION 3.16. Security Interest in Collateral

     104   

SECTION 3.17. Labor Disputes

     104   

SECTION 3.18. Federal Reserve Regulations

     104   

SECTION 3.19. Senior Debt

     105   

SECTION 3.20. USA PATRIOT Act and Other Regulations

     105    ARTICLE IV    Conditions   

SECTION 4.01. All Credit Events

     105   

SECTION 4.02. Restatement Date

     106    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Financial Statements and Other Information

     109   

SECTION 5.02. Notices of Material Events

     112   

SECTION 5.03. Existence; Conduct of Business

     112   

SECTION 5.04. Payment of Taxes

     113   

SECTION 5.05. Maintenance of Properties

     113   

SECTION 5.06. Books and Records; Inspection Rights

     113   

SECTION 5.07. Maintenance of Ratings

     113   

SECTION 5.08. Compliance with Laws

     114   

 

iii



--------------------------------------------------------------------------------

SECTION 5.09. Use of Proceeds

     114   

SECTION 5.10. Insurance

     114   

SECTION 5.11. Additional Collateral; Further Assurances

     114   

SECTION 5.12. Certain Post-Closing Collateral Obligations

     116    ARTICLE VI    Negative Covenants   

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness

     117   

SECTION 6.02. Limitation on Restricted Payments

     117   

SECTION 6.03. Limitation on Asset Sales

     120   

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries

     120   

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries

     122   

SECTION 6.06. Limitation on Liens

     122   

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets

     122   

SECTION 6.08. Limitation on Transactions with Affiliates

     123   

SECTION 6.09. Future Guarantees by Restricted Subsidiaries

     124   

SECTION 6.10. Business of Borrower and Restricted Subsidiaries

     125   

SECTION 6.11. Limitations on Amendments to Subordination Provisions and Other
Amendments

     125   

SECTION 6.12. Business of Holdings

     125   

SECTION 6.13. Impairment of Security Interest

     125   

SECTION 6.14. Financial Covenant

     126   

SECTION 6.15. Sale and Lease-Back Transactions

     126   

SECTION 6.16. Limitations on Investments

     126    ARTICLE VII    Events of Default    ARTICLE VIII    The Agent   
ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

     133   

SECTION 9.02. Waivers; Amendments

     135   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     139   

SECTION 9.04. Successors and Assigns

     140   

SECTION 9.05. Survival

     146   

SECTION 9.06. Integration; Effectiveness

     146   

SECTION 9.07. Severability

     146   

 

iv



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff

     147   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     147   

SECTION 9.10. WAIVER OF JURY TRIAL

     148   

SECTION 9.11. Headings

     148   

SECTION 9.12. Confidentiality

     148   

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     149   

SECTION 9.14. USA PATRIOT Act

     149   

SECTION 9.15. Disclosure

     150   

SECTION 9.16. Appointment for Perfection

     150   

SECTION 9.17. Interest Rate Limitation

     150   

SECTION 9.18. Effect of Restatement

     150   

SCHEDULES:

 

Commitment Schedule    Schedule 1.01(a)    —    Immaterial Subsidiaries
Schedule 1.01(b)    —    Mortgaged Properties Schedule 1.01(c)    —    Existing
Letters of Credit Schedule 1.01(d)    —    Existing Indebtedness
Schedule 1.01(e)    —    Existing Liens Schedule 1.01(f)    —    Existing
Investments Schedule 3.05(a)    —    Properties Schedule 3.05(f)    —   
Intellectual Property Schedule 3.15    —    Capitalization and Subsidiaries
Schedule 3.16    —    Mortgage Filing Offices Schedule 3.17    —    Labor
Disputes Schedule 4.02(b)    —    Local Counsel Schedule 5.12    —   
Post-Closing Obligations Schedule 6.08    —    Affiliate Agreements
Schedule 9.01    —    Borrower’s Website for Electronic Delivery

EXHIBITS:

 

Exhibit A—    Form of Administrative Questionnaire Exhibit B—    Form of
Assignment and Assumption Exhibit C—    Form of Compliance Certificate
Exhibit D—    Joinder Agreement Exhibit E—    Form of Borrowing Request
Exhibit F—    Form of Promissory Notes Exhibit G—    Form of Restatement Date
Certificate Exhibit H—    Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 28, 2013 (this
“Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party hereto, the Lenders (as
defined in Article I) and CREDIT SUISSE AG, as administrative agent and
collateral agent for the Lenders hereunder (in such capacities, the “Agent”).

The Borrower, Holdings, certain Lenders and the Agent are party to (a) that
certain Credit Agreement dated as of December 6, 2010, as amended by Amendment
No. 1 dated as of March 25, 2011 and Amendment No. 2 dated as of October 9, 2012
(the “2010 Credit Agreement”) and (b) that certain Credit Agreement dated as of
February 14, 2011, as amended by Amendment No. 1 and Incremental Term Loan
Assumption Agreement dated as of February 15, 2012 and Amendment No. 2 and
Incremental Term Loan Assumption Agreement dated as of October 9, 2012 (the
“2011 Credit Agreement” and, together with the 2010 Credit Agreement, the
“Existing Credit Agreements”). Pursuant to the Amendment and Restatement
Agreement dated as of the date hereof (the “Amendment and Restatement
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower party
thereto, the lenders party thereto and the Agent, and upon satisfaction of the
conditions set forth therein, the Existing Credit Agreements (including all
exhibits and schedules thereto) shall be amended and restated in their entirety
and replaced by a single agreement in the form of this Agreement.

The Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans (such term and each other capitalized term used but not defined
in this introductory statement having the meaning given it in Article I) on the
Restatement Date in an aggregate principal amount not in excess of
$2,200,000,000 and (b) Revolving Loans, Swingline Loans and Letters of Credit at
any time and from time to time prior to the applicable Revolving Credit Maturity
Date in an aggregate principal amount at any time outstanding not in excess of
$310,000,000. The proceeds of the Term Loans are to be used solely to finance
the Existing Bank Debt Refinancing and to pay the Transaction Costs. The
proceeds of the Revolving Loans, Swingline Loans and Letters of Credit are to be
used solely for general corporate purposes.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:



--------------------------------------------------------------------------------

“2010 Credit Agreement” has the meaning assigned to such term in the
introductory statement to this Agreement.

“2011 Credit Agreement” has the meaning assigned to such term in the
introductory statement to this Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning assigned to such term in Section 2.25(a).

“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal to
the greater of (a) (x) 1.50% per annum, with respect to Revolving A Loans or
(y) 0.75% per annum, with respect to Term Loans or Revolving B Loans, and
(b) the rate obtained by dividing (i) the LIBO Rate for such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D (including any marginal, emergency,
special or supplemental reserves).

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.

“Affected Class” has the meaning assigned to such term in Section 2.25(a).

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
Notwithstanding the foregoing, no Person (other than the Borrower or any
Subsidiary of the Borrower) in whom a Securitization Entity makes an Investment
in connection with a Securitization Transaction shall be deemed to be an
Affiliate of the Borrower or any of its Subsidiaries solely by reason of such
Investment.

“Affiliate Transaction” has the meaning assigned to such term in Section 6.08.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Agent Fees” has the meaning assigned to such term in Section 2.11(b).

 

2



--------------------------------------------------------------------------------

“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) (x) 2.50% per annum, with respect to Revolving A Loans or (y) 1.75% per
annum, with respect to Term Loans or Revolving B Loans, (b) the Prime Rate in
effect on such day, (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1% and (d) the Adjusted LIBO Rate for the applicable Loan on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of three months plus 1%; provided
that, solely for purposes of the foregoing, the Adjusted LIBO Rate for any day
shall be calculated using the LIBO Rate based on the rate per annum determined
by the Agent on such day at approximately 11:00 a.m. (London time) by reference
to the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to three
months. If the Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition of Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (c) or (d), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Amendment and Restatement Agreement” has the meaning assigned to such term in
the introductory statement to this Agreement.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans (or, if no Loans are then outstanding, the Commitment) of such
Lender and the denominator of which is the aggregate outstanding principal
amount of the Loans (or, if no Loans are then outstanding, the Commitments) of
all Lenders.

“Applicable Rate” means, for any day:

(a) with respect to Revolving A Loans, (i) for LIBO Rate Loans, 3.75% per annum,
and (ii) for ABR Loans (including with respect to any Swingline Loan
attributable thereto), 2.75% per annum;

(b) with respect to Revolving B Loans, (i) for LIBO Rate Loans, 3.00% per annum,
and (ii) for ABR Loans (including with respect to any Swingline Loan
attributable thereto), 2.00% per annum;

 

3



--------------------------------------------------------------------------------

(c) with respect to Tranche B Term Loans, (i) for LIBO Rate Loans, 2.75% per
annum, and (ii) for ABR Loans, 1.75% per annum;

(d) with respect to Tranche C Term Loans, (i) for LIBO Rate Loans, 3.00% per
annum, and (ii) for ABR Loans, 2.00% per annum; and

(e) with respect to the Commitment Fees, (i) if the Consolidated Leverage Ratio
is equal to or greater than 4.00 to 1.00, 0.50% per annum, and (ii) if the
Consolidated Leverage Ratio is less than 4.00 to 1.00, 0.375% per annum.

Each change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio of the Borrower shall be effective with respect to all
Commitments outstanding on and after the date of delivery to the Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, indicating such change, and until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
until the Borrower shall have delivered the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c),
respectively, for the period ended June 30, 2013, the Consolidated Leverage
Ratio shall be deemed to be greater than 4.00 to 1.00 for the purposes of
determining the Applicable Rate. In addition, (x) at any time during which the
Borrower has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(c), respectively, or (y) at
any time after the occurrence and during the continuance of an Event of Default,
the Consolidated Leverage Ratio shall be deemed to be greater than 4.00 to 1.00
for the purposes of determining the Applicable Rate. In the event that any
financial statement or certificate delivered pursuant to Section 5.01(a) or
(b) and Section 5.01(c), respectively, is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to the Agent a corrected certificate required by Section 5.01(c) for
such Applicable Period, (ii) the Applicable Rate for such Applicable Period
shall be determined by reference to the Consolidated Leverage Ratio set forth in
the corrected certificate and (iii) the Borrower shall immediately pay to the
Agent the accrued additional Commitment Fees owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be applied by
the Agent to the affected Obligations.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value (including by way of merger,
amalgamation, casualty, condemnation or otherwise) by the Borrower or any of its

 

4



--------------------------------------------------------------------------------

Restricted Subsidiaries (including any Sale and Lease-Back Transaction) to any
Person other than the Borrower or any Subsidiary Guarantor of:

(1) any Equity Interests of any Restricted Subsidiary of the Borrower, or

(2) any other property or assets of the Borrower or any Restricted Subsidiary of
the Borrower; provided, however, that Asset Sales or other dispositions shall
not include:

(a) a transaction or series of related transactions for which the Borrower or
its Restricted Subsidiaries receive aggregate consideration of less than
$5,000,000;

(b) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof;

(c) the sale, lease, transfer, conveyance, disposal or replacement of inventory
and obsolete or unused or no longer useful equipment in the ordinary course of
business;

(d) the sale, lease, conveyance, disposition or other transfer by the Borrower
or any Restricted Subsidiary of assets or property in connection with any
Permitted Investment or in connection with any Restricted Payment permitted
pursuant to Section 6.02;

(e) dispositions of cash or Cash Equivalents;

(f) the sale, lease, conveyance, disposition or other transfer of any Equity
Interests of an Unrestricted Subsidiary;

(g) the creation of a Lien permitted under Section 6.06 (but not the sale or
other disposition of the property subject to such Lien other than pursuant to
the enforcement by the holder of such Lien in such property); and

(h) sales of accounts receivable and related assets (including contract rights)
of the type specified in the definition of “Securitization Transaction” to a
Securitization Entity for the fair market value thereof, including cash in an
amount at least equal to 75% of the fair market value thereof as determined in
accordance with GAAP (for the purposes of this clause (h), Purchase Money Notes
shall be deemed to be cash).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.

 

5



--------------------------------------------------------------------------------

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Available Liquidity” means, on any date, an amount equal to the sum of (a) the
aggregate Unrestricted Cash of all Loan Parties on such date, as the same would
be reflected on a consolidated balance sheet prepared in accordance with GAAP as
of such date, and (b) only if each of the conditions set forth in clauses
(b) and (c) of Section 4.01 would be satisfied in connection with a Borrowing as
of such date, the amount by which the aggregate Revolving Credit Commitments
exceeds the aggregate Revolving Credit Exposures as of such date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to any Person, a duly adopted resolution
of the Board of Directors of such Person or any committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that, when used in connection with a LIBO Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are

 

6



--------------------------------------------------------------------------------

required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries and (b) the value of all assets under Capitalized Lease
Obligations incurred by the Borrower and its Restricted Subsidiaries during such
period; provided that the term “Capital Expenditures” shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not applied to prepay Term Loans or term
loans under any Specified Secured Indebtedness, and that are reinvested, in
accordance with Section 2.10,

(iv) expenditures that constitute Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period),

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder.

“Capital Stock” means:

(1) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or

 

7



--------------------------------------------------------------------------------

not voting) of corporate stock, including each class of Common Stock and
Preferred Stock, of such Person and

(2) with respect to any Person that is not a corporation, any and all
partnership or other equity interests of such Person.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means:

(1) marketable direct obligations issued by or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank or by a bank organized under the laws of
any foreign country recognized by the United States of America, in each case
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of one or more of the following events:

 

8



--------------------------------------------------------------------------------

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower or Holdings to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”);

(2) the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement);

(3) any Person or Group shall become the beneficial owner, directly or
indirectly, of shares representing more than 35% of the total ordinary voting
power represented by the issued and outstanding Capital Stock of Holdings;

(4) the first day on which a majority of the members of the Board of Directors
of Holdings are not Continuing Directors;

(5) Holdings shall beneficially own and control less than 100% on a fully
diluted basis of the economic interest and voting power represented by the
issued and outstanding Equity Interests of the Borrower; or

(6) any “change of control” (or similar event, however denominated) shall occur
under the Senior Subordinated Notes Indentures.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date (other than any such request, guideline or
directive to comply with any law, rule or regulation that was in effect on the
Closing Date).

“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving A Loans,
Revolving B Loans, Tranche B Term Loans, Tranche C Term Loans, Other Revolving
Loans, Other Term Loans or Swingline Loans, and (b) when used in reference to
any Commitment, refers to whether such Commitment is a Revolving A Credit
Commitment, a Revolving B Credit Commitment, a Tranche B Term Loan Commitment, a
Tranche C Term Loan Commitment, an Incremental Revolving Credit Commitment, an
Incremental Term Loan Commitment, an L/C Commitment or a Swingline Commitment.

“Closing Date” means December 6, 2010.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

9



--------------------------------------------------------------------------------

“Collateral” means any and all property of a Person subject to a Lien under the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Agent, on behalf of itself and for the ratable benefit of the
Secured Parties as security for payment of the Obligations; provided, however,
that Collateral shall not at any time include any Margin Stock or leased real
property or any assets transferred to a Securitization Entity in connection with
a Securitization Transaction.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements, the Intellectual Property
Security Agreements and any other documents granting a Lien upon the Collateral
in favor of the Agent for the ratable benefit of the Secured Parties as security
for payment of the Obligations.

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving A
Credit Commitment, Revolving B Credit Commitment, Tranche B Term Loan
Commitment, Tranche C Term Loan Commitment and Swingline Commitment as set forth
in the Commitment Schedule or in the most recent Assignment and Assumption
executed by such Lender, as applicable, as such commitment may be (i) reduced
from time to time pursuant to Section 2.06, (ii) increased from time to time
pursuant to Section 2.24 and (iii) reduced or increased from time to time
pursuant to Section 2.27 or pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Loans, which aggregate commitment shall be $2,510,000,000 on
the Restatement Date.

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s:

(1) Consolidated Net Income; and

(2) to the extent Consolidated Net Income has been reduced thereby:

(a) all income Taxes and foreign withholding Taxes and Taxes based on capital
and commercial activity (or similar Taxes) of such Person and its Restricted
Subsidiaries paid or accrued in accordance with GAAP for such period;

 

10



--------------------------------------------------------------------------------

(b) consolidated interest expense;

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;

(d) restructuring costs, facilities relocation costs and acquisition integration
costs and fees, including cash severance payments made in connection with
acquisitions;

(e) any expenses or charges related to any Permitted Investment, offering of
Equity Interests, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted hereunder including a refinancing thereof (whether or
not successful) and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transactions;

(f) any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period and the write off or write down of current assets;

(g) the amount of any expense related to minority interests;

(h) the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;

(i) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Qualified Capital Stock that is Preferred Stock);

(j) any Dividend Equivalent Payments; and

(k) solely for the purpose of computations under Section 6.14, a charge in any
one period not to exceed $10,000,000 resulting from repurchases of inventory
from distributors during such period; and

(3) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added

 

11



--------------------------------------------------------------------------------

back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition).

“Consolidated Lease Expense” means for any period, all rental expenses of the
Borrower and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Sale and
Lease-Back Transactions permitted hereunder), excluding real estate Taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to an acquisition of a Person or business unit to the extent such
rental expenses relate to operating leases in effect at the time of (and
immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”, as of any date of determination, means the ratio
of (a) Consolidated Total Indebtedness of the Borrower as of such date to
(b) the Consolidated EBITDA of the Borrower for the period of the most recently
ended four full consecutive fiscal quarters for which internal financial
statements are available on or immediately preceding such date. In any period of
four consecutive fiscal quarters in which any Permitted Acquisition or Asset
Sale occurs, the Consolidated Leverage Ratio shall be determined on a pro forma
basis in accordance with Section 1.07.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period on a
consolidated basis, determined in accordance with GAAP and without any deduction
in respect of Preferred Stock dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication:

(1) gains and losses from Asset Sales (without regard to the $5,000,000
limitation set forth in the definition thereof) and the related tax effects
according to GAAP;

(2) gains and losses due solely to (x) fluctuations in currency values and the
related tax effects according to GAAP or (y) the early extinguishment of
Indebtedness;

(3) all extraordinary, unusual or non-recurring charges, gains and losses
(including, without limitation, all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Equity Interests), and the related tax effects according to GAAP;

(4) the net income (or loss) from disposed or discontinued operations or any net
gains or losses on disposal of disposed or discontinued operations, and the
related tax effects according to GAAP;

 

12



--------------------------------------------------------------------------------

(5) any impairment charge or asset write-off (other than the write-off or
write-down of current assets), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;

(6) the net income (or loss) of any Person acquired in a pooling of interests
transaction accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged or consolidated with or into the Borrower or any
Restricted Subsidiary of the Borrower;

(7) the net income (but not loss) of any Restricted Subsidiary of the Borrower
(other than a Guarantor) to the extent that the declaration of dividends or
similar distributions by that Restricted Subsidiary of the Borrower of that
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(8) the net loss of any Person, other than a Restricted Subsidiary of the
Borrower;

(9) the net income of any Person, other than a Restricted Subsidiary of the
Borrower, except to the extent of cash dividends or distributions paid to the
Borrower or a Restricted Subsidiary of the Borrower by such Person;

(10) in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

(11) any non-cash compensation charges and deferred compensation charges,
including any arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with GAAP; and

(12) inventory and backlog purchase accounting adjustments and amortization and
impairment charges resulting from other purchase accounting adjustments with
respect to acquisition transactions.

“Consolidated Net Leverage Ratio”, as of any date of determination, means the
ratio of (a) Consolidated Total Indebtedness of the Borrower minus the
Unrestricted Cash as of such date to (b) the Consolidated EBITDA of the Borrower
for

 

13



--------------------------------------------------------------------------------

the period of the most recently ended four full consecutive fiscal quarters for
which internal financial statements are available on or immediately preceding
such date; provided, however, that, solely for purposes of this definition, cash
and Cash Equivalents shall not constitute Unrestricted Cash except to the extent
they are held in one or more accounts subject to a Control Agreement. In any
period of four consecutive fiscal quarters in which any Permitted Acquisition or
Asset Sale occurs, the Consolidated Net Leverage Ratio shall be determined on a
pro forma basis in accordance with Section 1.07.

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges,
impairments and expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
any such charges that require an accrual of or a reserve for cash payments for
any future period other than accruals or reserves associated with mandatory
repurchases of equity securities). For clarification purposes, purchase
accounting adjustments with respect to inventory and backlog will be included in
Consolidated Non-cash Charges.

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Indebtedness of the Borrower and the Restricted Subsidiaries
that is secured by Liens on assets or property of Holdings, the Borrower and the
Restricted Subsidiaries as of such date.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Secured Debt as of such date to (b) the Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries for the period of the
most recently ended consecutive four full fiscal quarters for which internal
financial statements are available on or immediately preceding such date. In any
period of four consecutive fiscal quarters in which any Permitted Acquisition or
Asset Sale occurs, the Consolidated Secured Debt Ratio shall be determined on a
pro forma basis in accordance with Section 1.07.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate principal amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations, Attributable Debt in respect of Sale and
Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding (i) any undrawn letters of credit issued in the ordinary course
of business and (ii) Indebtedness of Securitization Entities incurred under
clause (18) of the definition of the term “Permitted Indebtedness”), (b) the
aggregate amount of all outstanding Disqualified Capital Stock of the Borrower
and all Disqualified Capital Stock and Preferred Stock of the Restricted
Subsidiaries (excluding items eliminated in consolidation), with the amount of
such Disqualified Capital Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and Maximum
Fixed Repurchase Prices, (c) guarantees and other contingent obligations of the
Borrower and the Restricted Subsidiaries (excluding items

 

14



--------------------------------------------------------------------------------

eliminated in consolidation and only to the extent related to Indebtedness that
would constitute “Consolidated Total Indebtedness” under clause (a) or (b)),
with the amount of such guarantees or other contingent obligations deemed to be
an amount equal to the maximum stated amount of the guarantee or contingent
obligation or, if none, the stated or determinable amount of the primary
Indebtedness in respect of which such guarantee or contingent obligation is made
or, if there is no stated or determinable amount of the primary Indebtedness,
the maximum reasonably anticipated liability in respect thereof (assuming the
Borrower or such Restricted Subsidiary, as applicable, is required to perform
thereunder) as determined by the Borrower in good faith and (d) Indebtedness
that would constitute “Consolidated Total Indebtedness” under clause (a) or
(b) which are secured by any Lien on any property or asset of the Borrower or
any of the Restricted Subsidiaries (excluding items eliminated in
consolidation), with the amount of such obligation being deemed to be the lesser
of the fair market value of such property or asset and the amount of the
obligation so secured, in each case determined on a consolidated basis in
accordance with GAAP. For purposes of this definition, the “Maximum Fixed
Repurchase Price” of any Disqualified Capital Stock or Preferred Stock that does
not have a fixed repurchase price shall be calculated in accordance with the
terms of such Disqualified Capital Stock or Preferred Stock as if such
Disqualified Capital Stock or Preferred Stock were purchased on any date on
which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Capital Stock or Preferred Stock, such
fair market value shall be determined reasonably and in good faith by the
Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of interest and (iii) the current portion
of current and deferred income Taxes.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower or Holdings who:

(1) was a member of such Board of Directors on the Restatement Date; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Control Agreement” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

15



--------------------------------------------------------------------------------

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit required to be extended by it hereunder and such default continues
for three Business Days, (b) has notified the Agent or any Loan Party in writing
that it does not intend to satisfy any such obligations or has made a public
statement with respect to any such obligations hereunder or generally with
respect to all agreements in which it commits to extend credit or (c) has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a direct or indirect parent company of such Lender
or solely because a Governmental Authority has been appointed as receiver,
conservator, trustee or custodian for such Lender, such Lender shall not be a
“Defaulting Lender” unless such Lender fails to confirm in writing, upon request
by the Agent or the Borrower, that it will continue to comply with its
obligations to make Loans required to be made by it hereunder.

“Derivative Transaction” means (a) an interest-rate derivative transaction,
including an interest-rate swap, basis swap, forward rate agreement, interest
rate option (including a cap, collar, and floor), and any other instrument
linked to interest rates that gives rise to similar credit risks (including
when-issued securities and forward deposits accepted), (b) an exchange-rate
derivative transaction, including a cross-currency interest-rate swap, a forward
foreign-exchange contract, a currency option, and any other instrument linked to
exchange rates that gives rise to similar credit risks, (c) an equity derivative
transaction, including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers,

 

16



--------------------------------------------------------------------------------

employees or consultants of the Borrower or its subsidiaries shall be a
Derivative Transaction.

“Disqualified Capital Stock” means with respect to any Person, any Capital
Stock, which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:

(a) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Capital Stock) pursuant to
a sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock; or

(c) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the date that is 91 days after the Term Loan
Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof the right to require such Person to purchase or redeem such Capital
Stock upon the occurrence of an “asset sale”, “casualty event”, “fundamental
change” or “change of control” occurring prior to the Term Loan Maturity Date
shall not constitute Disqualified Capital Stock if:

(1) the “asset sale”, “casualty event”, “fundamental change” or “change of
control” provisions applicable to such Capital Stock are not more favorable to
the holders of such Capital Stock than the terms applicable to the Senior
Subordinated Notes as in effect on the Restatement Date; and

(2) any such requirement only becomes operative after compliance with the terms
applicable under this Agreement, including the prepayment of Term Loans pursuant
hereto.

The amount of any Disqualified Capital Stock that does not have a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Capital Stock as if such Disqualified Capital
Stock were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Stock is to be determined pursuant to this Agreement;
provided, however, that if such Disqualified Capital Stock could not be required
to be redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Capital Stock as reflected in the most recent internal financial
statements of such Person.

“Dividend Equivalent Payment” means a payment in cash or Cash Equivalents to any
director, officer or employee of Holdings or any of its Subsidiaries that is a
holder of unexercised warrants, options or other rights to acquire Qualified
Capital Stock (other than Qualified Capital Stock that is Preferred Stock) of
Holdings,

 

17



--------------------------------------------------------------------------------

which payment represents a dividend or distribution by Holdings that such holder
would have received had such holder’s warrants, options or other rights to
acquire been exercised on the date of such dividend or distribution.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the Borrower that is incorporated or organized under the laws of
the United States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than (a) a Foreign Subsidiary or (b) any
Domestic Subsidiary of a Foreign Subsidiary, but, in each case, including any
subsidiary that guarantees or otherwise provides direct credit support for any
Indebtedness of the Borrower.

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, or company engaged in making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $100,000,000, (iii) any Affiliate of a Lender under common
control with such Lender, (iv) an Approved Fund of a Lender or (v) any other
entity (but not any natural person) that is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) that extends
credit or invests in bank loans as one of its businesses; provided that in any
event, “Eligible Assignee” shall not include (w) any natural person,
(x) Holdings or the Borrower or any Affiliate (which for this purpose shall not
include the Agent or any of its branches or Affiliates engaged in the business
of making commercial loans) thereof, (y) any Defaulting Lender or (z) any
“creditor”, as defined in Regulation T, or “foreign branch of a broker-dealer”,
within the meaning of Regulation X.

“Engagement Letter” means that certain engagement letter dated February 7, 2013,
among Holdings, Credit Suisse Securities (USA) LLC and UBS Securities LLC.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to climate change and/or greenhouse gas emissions, the environment, preservation
or reclamation of natural resources, the management, disposal, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual

 

18



--------------------------------------------------------------------------------

arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, an amount equal
to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising

 

19



--------------------------------------------------------------------------------

from acquisitions by the Borrower and its Restricted Subsidiaries completed
during such period), and

(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash gains or credits included in
arriving at such Consolidated Net Income and cash charges included in
clauses (1) through (12) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were financed with
the proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries or
of the issuance or sale of Equity Interests of Holdings,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) all scheduled
payments of Loans pursuant to Section 2.08 but excluding any mandatory
prepayment of Loans pursuant to Section 2.10, any prepayment of Loans pursuant
to Section 2.09(e) and any Voluntary Prepayments) made during such period (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of the Borrower or its
Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
Person or business unit by the Borrower and its Restricted Subsidiaries during
such period),

 

20



--------------------------------------------------------------------------------

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.16, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

(viii) payments made in respect of the minority Equity Interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Equity Interests held by third parties
in respect of such non-wholly-owned Restricted Subsidiary,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such acquisitions or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash Taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and the amount of any Taxes paid for the benefit of Holdings pursuant to
any tax sharing agreement, and

 

21



--------------------------------------------------------------------------------

(xiii) earnout payments and deferred purchase price payments made in cash during
such fiscal year to the extent added back to Consolidated EBITDA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Loan Party hereunder, (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Lender, any Taxes attributable to such Lender’s failure to comply with
Section 2.16(f), (d) except in the case of an assignee pursuant to a request by
the Borrower under Section 2.18(b), any U.S. Federal withholding Tax that is
imposed on amounts payable to such recipient at the time such recipient becomes
a party to this Agreement (or designates a new lending office), except to the
extent that such recipient (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower or any other Loan Party with respect to such
withholding Tax pursuant to Section 2.16(a) and (e) any U.S. Federal withholding
Taxes imposed by FATCA.

“Existing Bank Debt Refinancing” means the repayment in full of all amounts due
or outstanding under, and the termination of, the Existing Term Loan Agreement.

“Existing Credit Agreements” has the meaning assigned to such term in the
introductory statement to this Agreement.

“Existing Letters of Credit” means the letters of credit outstanding as of the
Restatement Date that are issued under the 2010 Credit Agreement and set forth
on Schedule 1.01(c).

“Existing Loan Documents” means the Existing Credit Agreements and the other
“Loan Documents” (as defined therein).

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements in effect immediately prior to the Restatement Date made pursuant to
the Existing Loan Documents by any Loan Party in favor of the Agent.

“Existing Term Loan Agreement” means the Credit Agreement dated as of
February 14, 2011, as amended by Amendment No. 1 and Incremental Term Loan
Assumption Agreement dated as of February 15, 2012 and Amendment No. 2 and
Incremental Term Loan Assumption Agreement dated as of October 9, 2012, among
the

 

22



--------------------------------------------------------------------------------

Borrower, Holdings, each subsidiary of the Borrower from time to time party
thereto, the lenders party thereto and Credit Suisse AG, as administrative agent
and collateral agent.

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Date, and any regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

“Fees” means the Commitment Fees, the Agent Fees, the L/C Participation Fees and
the Issuing Bank Fees.

“Financial Covenant Event of Default” has the meaning assigned to such term in
Article VII.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is not a Domestic Restricted Subsidiary.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

23



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Restatement Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenant contained in Section 6.14 and the
computation of the Consolidated Leverage Ratio, Consolidated Net Leverage Ratio
and Consolidated Secured Debt Ratio as in effect from time to time but subject
to the proviso in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Ground Transportation Assets” means assets related to the AmSafe ground
transportation business including the Equity Interests of and property or assets
held by (including any Equity Interests held by) AmSafe Commercial Products,
Inc., AmSafe Commercial Products (Kunshan) Co. Ltd., Kunshan AmSafe Commercial
Products, Co. Ltd. and the AmSafe Commercial Products division of AmSafe
Bridport Ltd. and each of their successors.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guarantee” means:

(1) the guarantee of the Obligations by Holdings and the Domestic Restricted
Subsidiaries of the Borrower in accordance with the terms of the Loan Documents;
and

(2) the guarantee of the Obligations by any Restricted Subsidiary required under
the terms of Section 6.09.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of June 23, 2006, as amended and restated as of December 6,
2010, as of February 14, 2011 and as of the Restatement Date, among the Loan
Parties,

 

24



--------------------------------------------------------------------------------

Credit Suisse AG, as collateral agent for the benefit of the Agent and the other
Secured Parties, and as administrative agent hereunder.

“Guarantor” means each of Holdings and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative
Transaction.

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Borrower and its Restricted Subsidiaries, so long as any such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04(a).

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the Borrower that (i) contributed
2.5% or less of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters most recently ended more
than forty-five (45) days prior to the date of determination and (ii) had
consolidated assets representing 2.5% or less of Total Assets on the last day of
the most recent fiscal quarter ended more than forty-five (45) days prior to the
date of determination. The Immaterial Subsidiaries as of the Restatement Date
are listed on Schedule 1.01(a).

“Incremental Revolving Credit Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Incremental Term Loan Commitments established prior to
such time pursuant to Section 2.24.

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably

 

25



--------------------------------------------------------------------------------

satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Credit Loan.

“Incremental Revolving Credit Maturity Date” means the final maturity date of
any Incremental Revolving Loan, as set forth in the applicable Incremental
Revolving Credit Assumption Agreement.

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b). Incremental Revolving Loans may be
made in the form of additional Revolving Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Revolving Credit
Assumption Agreement, Other Revolving Loans.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Incremental Term Loan Commitments established prior to
such time pursuant to Section 2.24.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the Agent,
among the Borrower, the Agent and one or more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Date” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

26



--------------------------------------------------------------------------------

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.24 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“incur” has the meaning set forth in Section 6.01.

“Indebtedness” means with respect to any Person, without duplication:

(1) all obligations of such Person for borrowed money;

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all Capitalized Lease Obligations of such Person;

(4) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

(5) all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clauses (8) and (9) below;

(7) all obligations of any other Person of the type referred to in
clauses (1) through (6) which are secured by any Lien on any property or asset
of such Person, the amount of such obligation being deemed to be the lesser of
the fair market value of such property or asset and the amount of the obligation
so secured;

(8) all obligations under interest swap agreements and other Hedge Agreements of
such Person;

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any; and

(10) all obligations in respect of Securitization Transactions.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the

 

27



--------------------------------------------------------------------------------

performance of such business after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 60 days thereafter. For clarification purposes, the liability of the
Borrower or any Restricted Subsidiary to make periodic payments to licensors in
consideration for the license of patents and technical information under license
agreements in existence on the Restatement Date and any amount payable in
respect of a settlement of disputes with respect to such payments thereunder
shall not constitute Indebtedness.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock. For the purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables and related assets that is outstanding as of such
date shall be deemed to be Indebtedness in a principal amount equal to such
amount, but any such interests held by Affiliates of such Securitization Entity,
including any Purchase Money Note, shall be excluded for purposes of such
calculation.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Information” has the meaning set forth in Section 3.11(a).

“Intellectual Property” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Intellectual Property Security Agreements” means each intellectual property
security agreement executed and delivered by the applicable Loan Parties
granting a security interest in the Intellectual Property of such Loan Parties
to the Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date and (b) with respect to any LIBO Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBO Rate Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period (or if such day is not a Business Day, the
next succeeding Business Day unless such next succeeding Business

 

28



--------------------------------------------------------------------------------

Day would fall in the next calendar month, in which case, the next preceding
Business Day).

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investments” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Equity Interests,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Borrower and its Restricted Subsidiaries in accordance with normal trade
practices of the Borrower or such Restricted Subsidiary, as the case may be.
Except as otherwise provided herein, the amount of an Investment shall be
(i) the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, minus (ii) the amount of dividends or
distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents.

“Issuing Bank” means, as the context may require, (a) except as provided in the
last sentence of Section 2.23(a), Credit Suisse AG, acting through any of its
Affiliates, in its capacity as the issuer of Letters of Credit hereunder, and
(b) any other Lender that may become an Issuing Bank pursuant to Section 2.23(i)
or 2.23(k), with respect to Letters of Credit issued by such Lender. The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the

 

29



--------------------------------------------------------------------------------

Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.11(c).

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC, UBS Securities
LLC, Morgan Stanley Senior Funding, Inc., Citigroup Global Markets Inc.,
Barclays Bank PLC and RBC Capital Markets.1

“L/C Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.23.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all L/C Disbursements that have not yet been reimbursed at such time.
Prior to the Revolving A Credit Maturity Date, the outstanding L/C Exposure
shall be allocated ratably between the Revolving A Credit Commitments and the
Revolving B Credit Commitments and, thereafter, shall be allocated entirely to
the Revolving B Credit Commitments. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Revolving A Pro Rata Percentage or Revolving
B Pro Rata Percentage, as the case may be, of the aggregate L/C Exposure at such
time allocated to the applicable Class of Revolving Credit Commitments.

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.11(c).

“Lender Presentation” means the Presentation to Public Lenders dated February 8,
2013, relating to the Borrower and the Transactions.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, an Incremental Term Loan Assumption Agreement, an Incremental
Revolving Credit Assumption Agreement or a Refinancing Facility Agreement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context clearly indicates otherwise, the term
“Lenders” shall include the Swingline Lender.

 

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

30



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit or bank guarantee issued or deemed
issued pursuant to Section 2.23.

“LIBO Rate” means, with respect to any Interest Period, the rate per annum
determined by the Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Agent that has
been nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement,
any Incremental Revolving Credit Assumption Agreement, any Incremental Term Loan
Assumption Agreement, any Refinancing Facility Agreement, any promissory notes
issued pursuant to this Agreement and the Collateral Documents. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto.

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Agent and the Borrower, among the
Borrower, the other Loan Parties, one or more Accepting Lenders and the Agent.

“Loan Modification Offer” has the meaning assigned to such term in
Section 2.25(a).

“Loan Parties” means Holdings, the Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement or becomes a party to the Guarantee and Collateral Agreement
as a guarantor and/or grantor thereunder, and their respective successors and
assigns.

“Loans” means the Revolving Loans, the Term Loans, the Swingline Loans and the
loans made to the Borrower pursuant to any Refinancing Facility Agreement.

 

31



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or condition (financial or otherwise)
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower and the other Loan Parties (taken as a whole) to perform their
obligations under the Loan Documents or (c) the rights of, or remedies available
to, the Agent or the Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) for borrowed
money (including notes, bonds and other similar instruments) of any one or more
of Holdings, the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes hereof, the “principal amount” of the
obligations of Holdings, the Borrower or any Subsidiary in respect of any
Securitization Transaction at any time shall be the aggregate principal or
stated amount of the Indebtedness or other securities referred to in the last
paragraph of the definition of the term “Indebtedness”.

“Maturity Date” means the Term Loan Maturity Date, the Revolving Credit Maturity
Date, the Incremental Term Loan Maturity Date or the Incremental Revolving
Credit Maturity Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
ratable benefit of the Secured Parties, on real property of a Loan Party,
including any amendment, modification or supplement thereto (including Existing
Mortgages, as amended, modified and supplemented after the Restatement Date).

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the proceeds in the form of cash or Cash
Equivalents including payments in respect of deferred payment obligations when
received in the form of cash or Cash Equivalents (other than the portion of any
such deferred payment constituting interest) received by the Borrower or any of
its Restricted Subsidiaries from such Asset Sale net of:

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale or
collecting the proceeds thereof (including, without

 

32



--------------------------------------------------------------------------------

limitation, legal, accounting and investment banking fees and sales commissions
and title and recording tax expenses);

(2) all Federal, state, provincial, foreign and local Taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Sale;

(3) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Borrower or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve and
not applied to any such liabilities, such amounts shall constitute Net Cash
Proceeds);

(4) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset Sale to
the extent not available for distribution to or for the account of the Borrower
as a result thereof; and

(5) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Sale, in accordance with the terms of any Lien upon or other
security agreement of any kind with respect to such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale (in each
case, other than Specified Secured Indebtedness); and

(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“Non-Consenting Converting Lender” has the meaning assigned to such term in
Section 2.27(c).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations” means all obligations defined as “Obligations” in the Guarantee
and Collateral Agreement.

 

33



--------------------------------------------------------------------------------

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower, one of whom must be the principal executive
officer, the principal financial officer, the president, any vice president, the
treasurer or the principal accounting officer of the Borrower.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.24(a).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loans” has the meaning assigned to such term in Section 2.24(a).

“Participant” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B to the
Guarantee and Collateral Agreement or any other form approved by the Agent.

“Permitted Acquisition” has the meaning assigned to such term in clause (18) of
the definition of the term “Permitted Investments”.

“Permitted Amendments” has the meaning assigned to such term in Section 2.25(c).

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Borrower and its
Restricted Subsidiaries on the Restatement Date and/or activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Restatement Date.

“Permitted Conversion” has the meaning assigned to such term in Section 2.27.

 

34



--------------------------------------------------------------------------------

“Permitted Indebtedness” means, without duplication, each of the following:

(1) the Indebtedness under the Senior Subordinated Notes Documents (other than
any Additional Notes (as defined in the Senior Subordinated Notes Indentures));
provided that the aggregate principal amount under the Senior Subordinated Notes
Documents shall not exceed $2,150,000,000 at any time outstanding, along with
Refinancing Indebtedness in respect thereof;

(2) Indebtedness created hereunder and under the other Loan Documents; provided
that the amount of Indebtedness permitted to be incurred under the Loan
Documents in accordance with this clause (2) shall be in addition to any
Indebtedness permitted to be incurred pursuant to a credit facility in reliance
on, and in accordance with, clauses (1), (7), (12), (13), (14) and (15) below;

(3) other indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Restatement Date as set forth on Schedule 1.01(d), reduced by
the amount of any scheduled amortization payments or mandatory prepayments when
actually paid or permanent reductions thereon, and Refinancing Indebtedness in
respect thereof;

(4) Interest Swap Obligations of the Borrower or any of its Restricted
Subsidiaries covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that any Indebtedness to which any such Interest Swap
Obligations correspond is otherwise permitted to be incurred under this
Agreement; provided further, that such Interest Swap Obligations are entered
into, in the judgment of the Borrower, to protect the Borrower or any of its
Restricted Subsidiaries from fluctuation in interest rates on its outstanding
Indebtedness;

(5) Indebtedness of the Borrower or any Restricted Subsidiary under Hedging
Agreements and Currency Agreements;

(6) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among any such Persons; provided, however,
that: (a) if the Borrower is the obligor on such Indebtedness and the payee is a
Restricted Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated on terms reasonably satisfactory to the Agent to the prior payment
in full in cash of all Obligations and (b) (1) any subsequent issuance or
transfer of Capital Stock that results in any such Indebtedness being held by a
Person other than the Borrower or a Restricted Subsidiary thereof and (2) any
sale or other transfer of any such Indebtedness to a Person that is not either
the Borrower or a Restricted Subsidiary thereof (other than by way of granting a
Lien permitted under this Agreement or in connection with the exercise of
remedies by a secured creditor) shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (6);

 

35



--------------------------------------------------------------------------------

(7) Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any person owning such
assets), and Refinancing Indebtedness in respect thereof, in an aggregate
principal amount outstanding not to exceed $75,000,000;

(8) guarantees by the Borrower and its Restricted Subsidiaries of each other’s
Indebtedness; provided that such Indebtedness is permitted to be incurred under
this Agreement; provided further, that no Restricted Subsidiary may guarantee
the Indebtedness of a Loan Party under this clause (8) unless such Restricted
Subsidiary is also a Loan Party;

(9) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or a Restricted
Subsidiary of the Borrower, other than guarantees of Indebtedness, incurred by
any Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition; provided that the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds actually received by the Borrower and its Restricted
Subsidiaries in connection with such disposition;

(10) obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

(11) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary in a transaction permitted hereunder) after
the Restatement Date, or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition, and Refinancing Indebtedness
in respect thereof; provided that (i) such Indebtedness (other than any such
Refinancing Indebtedness) exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired, (ii) immediately before and after such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired, no
Default or Event of Default shall have occurred and be continuing, (iii) the
aggregate principal amount of Indebtedness permitted by this clause (11) shall
not exceed $150,000,000 at any time outstanding and (iv) neither the Borrower
nor any Restricted Subsidiary (other than such Person or the Restricted
Subsidiary with which such Person is merged or consolidated or that so

 

36



--------------------------------------------------------------------------------

assumes such Person’s Indebtedness) shall Guarantee or otherwise become liable
for the payment of such Indebtedness;

(12) senior secured Indebtedness (which may have the same lien priority as, or a
junior lien priority to, the Obligations) and senior unsecured Indebtedness, and
Refinancing Indebtedness in respect thereof; provided that (i) at the time of
such incurrence and after giving effect thereto and to the use of the proceeds
thereof, no Default or Event of Default shall have occurred and be continuing,
(ii) the final maturity of such Indebtedness at the time of incurrence thereof
shall be no earlier than the latest final maturity of the Term Loans, (iii) the
Weighted Average Life to Maturity of such Indebtedness at the time of incurrence
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans, (iv) such Indebtedness shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that is not (or, in the
case of after-acquired Subsidiaries, is not required to become) a Loan Party
hereunder and (v) the obligations in respect thereof shall not be secured by any
Lien on any asset of Holdings, the Borrower or any Subsidiary other than any
asset constituting Collateral; provided further that, except in connection with
any Refinancing Indebtedness, (x) at the time of the incurrence of any senior
secured Indebtedness having the same lien priority as the Obligations and after
giving effect thereto and to the use of the proceeds thereof, the Consolidated
Secured Debt Ratio would not exceed 4.00 to 1.00, and (y) at the time of the
incurrence of any senior secured Indebtedness having a lien priority junior to
the Obligations or any senior unsecured Indebtedness and after giving effect
thereto and to the use of the proceeds thereof, the Consolidated Net Leverage
Ratio would not exceed 6.00 to 1.00;

(13) additional Indebtedness of the Borrower and the Guarantors (which amount
may, but need not, be incurred in whole or in part under a credit facility) in
an aggregate principal amount that does not exceed $100,000,000 at any one time
outstanding;

(14) additional Indebtedness of the Foreign Restricted Subsidiaries in an
aggregate principal amount which (when combined with the liquidation value of
all series of outstanding Permitted Subsidiary Preferred Stock) does not exceed
$75,000,000 at any one time outstanding (which amount may, but need not, be
incurred in whole or in part under a credit facility);

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence;

(16) Indebtedness of the Borrower or any of its Restricted Subsidiaries
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the

 

37



--------------------------------------------------------------------------------

Borrower or such Restricted Subsidiary, including, without limitation, in order
to provide security for workers’ compensation claims or payment obligations in
connection with self-insurance or similar requirements in the ordinary course of
business and other Indebtedness with respect to workers’ compensation claims,
self-insurance obligations, performance, surety and similar bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

(17) Permitted Subordinated Indebtedness and Refinancing Indebtedness in respect
thereof; provided that at the time thereof and after giving effect thereto and
to the use of proceeds thereof (i) the Consolidated Net Leverage Ratio would not
exceed 6.00 to 1.00 and (ii) no Default or Event of Default shall have occurred
and be continuing; and

(18) the incurrence by a Securitization Entity of Indebtedness in an aggregate
principal amount that does not exceed $250,000,000 at any time outstanding in a
Securitization Transaction that is non-recourse to the Borrower or any other
Subsidiary of the Borrower (except for Standard Securitization Undertakings)
and, for the avoidance of doubt, excluding any Purchase Money Notes.

For purposes of determining compliance with Section 6.01, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (18) above, the Borrower
shall, in its sole discretion, divide and classify such item of Indebtedness
when such Indebtedness is incurred in any manner that complies with such
covenant. Accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock in the form of additional shares of the same class of Disqualified
Capital Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Capital Stock for purposes of Section 6.01.

“Permitted Investments” means:

(1) (a) Investments by the Borrower or any Restricted Subsidiary of the Borrower
in any Restricted Subsidiary, (b) Investments in the Borrower by any Restricted
Subsidiary of the Borrower and (c) Investments by the Borrower or any Restricted
Subsidiary of the Borrower in any Unrestricted Subsidiary of the Borrower not
exceeding $50,000,000 in the aggregate for all such Investments in Unrestricted
Subsidiaries;

(2) investments in cash and Cash Equivalents;

(3) loans and advances (including payroll, travel and similar advances) to
employees and officers of the Borrower and its Restricted Subsidiaries for bona
fide business purposes incurred in the ordinary course of business or consistent
with past practice or to fund such person’s purchase of Equity Interests of

 

38



--------------------------------------------------------------------------------

Holdings pursuant to compensatory plans approved by the Board of Directors in
good faith;

(4) Currency Agreements, Hedging Agreements and Interest Swap Obligations
constituting Permitted Indebtedness;

(5) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

(6) Investments made by the Borrower or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 6.03;

(7) other Investments existing on the Restatement Date and set forth on
Schedule 1.01(f);

(8) accounts receivable created or acquired, and extensions of trade credit, in
the ordinary course of business;

(9) guarantees by the Borrower or a Restricted Subsidiary of the Borrower
permitted to be incurred under this Agreement;

(10) additional Investments in an aggregate amount, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding, not to exceed the greater of (A) $50,000,000 and (B) 4.0% of the
Borrower’s Total Assets;

(11) Investments by the Borrower or any Restricted Subsidiary of the Borrower in
joint ventures to the extent such Investments, when taken together with all
other Investments made pursuant to this clause (11) (including the fair market
value of any assets transferred to any such joint venture), do not exceed
$1,000,000,000, so long as at the time of such Investment and after giving pro
forma effect thereto and to any financing therefor, (A) no Default or Event of
Default has occurred and is continuing and (B) the Consolidated Net Leverage
Ratio would not exceed 6.00 to 1.00;

(12) Investments the payment for which consists exclusively of Qualified Capital
Stock of Holdings, or are funded with the proceeds of a substantially concurrent
issuance of Qualified Capital Stock of Holdings;

(13) any Investment in any Person to the extent it consists of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business;

 

39



--------------------------------------------------------------------------------

(14) purchases of inventory and other property to be sold or used in the
ordinary course of business;

(15) Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(16) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to a transaction expressly permitted hereunder so
long as such Investments were not made in contemplation of such Person becoming
a Restricted Subsidiary;

(17) Investments consisting of promissory notes and other non-cash consideration
received in connection with Asset Sales permitted under Section 6.03;

(18) acquisitions by the Borrower and the Restricted Subsidiaries of all or
substantially all the assets of a Person or division, product line or line of
business of such Person, or at least 90% of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a Permitted Business; (ii) both before and after giving pro
forma effect to such acquisition and the incurrence of any Indebtedness in
connection therewith, (A) no Default or Event of Default shall have occurred and
be continuing; (B) the Consolidated Net Leverage Ratio would not exceed 6.00 to
1.00; and (C) the Available Liquidity shall be no less than $100,000,000, and,
for each acquisition with consideration in excess of $25,000,000, the Borrower
shall have delivered a certificate of a Financial Officer, certifying as to the
foregoing clauses (A), (B) and (C) and setting forth reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Agent; and (iii) unless such Acquired Entity is not organized or existing
under the laws of the United States of America, any state thereof, the District
of Columbia, or any territory thereof, the Borrower shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Sections 5.11 and 6.09 and the Loan Documents (any acquisition of an Acquired
Entity meeting all the criteria of this clause (18) being referred to herein as
a “Permitted Acquisition”);

(19) any Investment by the Borrower or a Subsidiary of the Borrower in a
Securitization Entity or any Investment by a Securitization Entity in any other
Person in connection with a Securitization Transaction; provided that any
Investment in a Securitization Entity is in the form of a Purchase Money Note or
an equity interest; and

(20) other Investments so long as at the time thereof and after giving effect
thereto (and to any financing therefor) (A) no Default or Event of Default has
occurred and is continuing, (B) the Consolidated Net Leverage Ratio would not
exceed 5.75 to 1.00; (C) no Revolving Loans or Swingline Loans would be
outstanding and (D) the aggregate Unrestricted Cash of all Loan Parties at such

 

40



--------------------------------------------------------------------------------

time, as the same would be reported on a consolidated balance sheet prepared in
accordance with GAAP as of such date, would not be less than $200,000,000.

“Permitted Liens” means, with respect to any Person:

(a) Liens created under the Loan Documents securing the Obligations (including
any such Obligations comprising Specified Secured Indebtedness);

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested Taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for Taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially impair their use in the operation of the business of
such Person;

(g) Liens existing on the Restatement Date and set forth on Schedule 1.01(e);
provided that (i) such Liens shall secure only those obligations which they
secure on the Restatement Date and any Refinancings of such

 

41



--------------------------------------------------------------------------------

obligations permitted under Section 6.01 and (ii) such Liens may not extend to
any other property of the Borrower or any Restricted Subsidiary;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Restricted Subsidiary; provided further, that such Liens may not extend
to any other property owned by the Borrower or any Restricted Subsidiary and
shall secure only obligations which such Liens secure immediately prior to the
time such Person becomes a Restricted Subsidiary;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided further, that the Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
and shall secure only obligations which such Liens secure immediately prior to
such acquisition;

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 6.01;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases and subleases granted to others in the ordinary course of business
which do not materially adversely affect the ordinary conduct of the business of
the Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state laws regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such inventory or equipment is located;

(p) Securitization Transactions permitted by clause (18) of the definition of
the term “Permitted Indebtedness”, and Liens on accounts receivable, interests
therein, related assets of the type described in the definition of
“Securitization Transaction” and the proceeds of all of the foregoing existing
or deemed to exist in connection with any such Securitization Transaction;

 

42



--------------------------------------------------------------------------------

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (a), (g), (h), (i), (p) and (r) of this definition;
provided that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (a), (g),
(h), (i), (p) and (r) of this definition at the time the original Lien became a
Permitted Lien pursuant this Agreement, and (B) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement and (z) such refinancing, refunding,
extension, renewal or replacement is Refinancing Indebtedness permitted under
the definition of “Permitted Indebtedness”;

(r) Liens securing Indebtedness permitted to be incurred pursuant to
clauses (7), (12) and (14) of the definition of “Permitted Indebtedness”;
provided that (A) Liens securing Indebtedness permitted to be incurred pursuant
to such clause (7) do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and the products
thereof, (B) Liens securing Specified Secured Indebtedness do not encumber any
asset other than any asset constituting Collateral and (C) Liens securing
Indebtedness permitted to be incurred pursuant to such clause (14) extend only
to the assets of Foreign Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph (h) of Article VII, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

43



--------------------------------------------------------------------------------

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $50,000,000 at any one time outstanding; and

(aa) Liens securing Hedging Obligations, so long as the related Indebtedness is,
and is permitted to be pursuant to Section 6.06, secured by a Lien on the same
property securing such Hedging Obligations.

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower for borrowed money (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption, repurchase, defeasance or sinking
fund obligations prior to the date that is six months after the latest final
maturity of the Term Loans in effect at the time of incurrence of such
Indebtedness (other than (i) customary offers to repurchase upon a change of
control, fundamental change, asset sale or casualty event, (ii) mandatory
prepayments with the proceeds of, and exchanges for, Refinancing Indebtedness
and (iii) customary acceleration rights after an event of default), (b) that do
not constitute an obligation (including pursuant to a guarantee) of any
Subsidiary that is not (or, in the case of after-acquired Subsidiaries, is not
required to become) a Loan Party hereunder, (c) that has terms and conditions
(other than economic terms, including redemption premiums), taken as a whole,
that are not materially less favorable or materially more restrictive to the
Borrower than the terms and conditions prevailing in the marketplace at the time
for high-yield subordinated debt securities issued in a public offering (except
to the extent otherwise approved by the Agent), as determined in good faith by
the Borrower and evidenced by a certificate of an Officer of the Borrower, and
(d) is subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Agent.

 

44



--------------------------------------------------------------------------------

“Permitted Subsidiary Preferred Stock” means any series of Preferred Stock of a
Foreign Restricted Subsidiary that constitutes Qualified Capital Stock, the
liquidation value of all series of which, when combined with the aggregate
amount of outstanding Indebtedness of the Foreign Restricted Subsidiaries
incurred pursuant to clause (15) of the definition of Permitted Indebtedness,
does not exceed $15,000,000.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

“Productive Assets” means assets (including Equity Interests) that are used or
usable by the Borrower and its Restricted Subsidiaries in Permitted Businesses.

“Projections” means any projections and any forward-looking statements of the
Borrower and the Subsidiaries furnished to the Lenders or the Agent by or on
behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Restatement Date.

“Pro Rata Percentage” of any Revolving Credit Lender at any time means, as the
context may require, the Revolving A Pro Rata Percentage, the Revolving B Pro
Rata Percentage or the Total Revolving Pro Rata Percentage of such Revolving
Credit Lender.

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower in connection with a Securitization Transaction to a
Securitization Entity, which note shall be repaid from cash available to the
Securitization Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and amounts paid in connection with the purchase of newly generated
receivables and other obligations typically payable to investors by
Securitization Entities in Securitization Transactions and the assets related
thereto, which promissory note may be subordinated to the extent typical in
Securitization Transactions.

 

45



--------------------------------------------------------------------------------

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Agent, among Holdings, the
Borrower, each Subsidiary of the Borrower party to this Agreement, the Agent and
one or more Refinancing Lenders, establishing Refinancing Commitments and
effecting such other amendments hereto and to the other Loan Documents as are
contemplated by Section 2.26.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that Refinances, modifies, replaces, restates,
refunds, defers, extends, substitutes, supplements, reissues or resells such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof),
including any additional Indebtedness incurred to pay interest or premiums
required by the instruments governing such Original Indebtedness as in effect at
the time of issuance of such Refinancing Indebtedness (“Required Premiums”) and
fees in connection with such Refinancing Indebtedness; provided that any such
event shall not:

(1) directly or indirectly result in an increase in the aggregate principal
amount of the Original Indebtedness, except to the extent such increase is a
result of a simultaneous incurrence of additional Indebtedness:

(a) to pay Required Premiums and related fees, or

(b) otherwise permitted to be incurred under this Agreement,

(2) create Indebtedness:

(a) with a Weighted Average Life to Maturity at the time such Indebtedness is
incurred that is less than the Weighted Average Life to Maturity at such time of
the Original Indebtedness,

(b) that constitutes an obligation (including pursuant to a guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness, and

(c) that is secured by any Lien on any asset other than the assets that secured
such Original Indebtedness, and

 

46



--------------------------------------------------------------------------------

(3) if such event is in respect of Original Indebtedness that was subordinated
to the Obligations, create Indebtedness that is subordinated to the Obligations
on terms less favorable in any material respect to the Lenders.

“Refinancing Lenders” means, collectively, the Refinancing Revolving Lenders and
the Refinancing Term Lenders.

“Refinancing Loans” means, collectively, the Refinancing Revolving Loans and the
Refinancing Term Loans.

“Refinancing Revolving Commitments” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Revolving Lender” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Revolving Loans” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Term Lender” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Term Loan Commitments” has the meaning assigned to such term in
Section 2.26(a).

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.26(a).

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means at any time, Lenders have Loans (excluding Swingline
Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit

 

47



--------------------------------------------------------------------------------

Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Loans, L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments and Term Loan Commitments of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders at any time.

“Required Revolving Lenders” means at any time, Lenders having Revolving Loans
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments at such time; provided that the
Loans, L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Revolving Lenders at any time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Restatement Date
(but subject to the express requirements set forth in Section 4.02), shall
include any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Date” means February 28, 2013.

“Restatement Date Certificate” means a Restatement Date Certificate
substantially in the form of Exhibit G.

“Restricted Payments” has the meaning assigned to such term in Section 6.02.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Revolving A Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving A Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein
attributable to Revolving Credit A Commitments) as set forth in the Commitment
Schedule or in the

 

48



--------------------------------------------------------------------------------

most recent Assignment and Assumption executed by such Lender, as applicable, as
the same may be (i) reduced from time to time pursuant to Section 2.06 or 2.27
and (ii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.

“Revolving A Credit Exposure” means, with respect to any Revolving A Credit
Lender at any time, the sum of (a) the aggregate principal amount at such time
of all outstanding Revolving A Loans of such Lender, (b) the aggregate amount at
such time of its L/C Exposure attributable to the Revolving A Credit Commitments
and (c) the aggregate amount at such time of its Swingline Exposure attributable
to the Revolving A Credit Commitments.

“Revolving A Credit Lender” means a Lender with a Revolving A Credit Commitment
or an outstanding Revolving A Loan.

“Revolving A Credit Maturity Date” means December 6, 2015.

“Revolving A Loans” means the revolving loans made by the Revolving A Credit
Lenders to the Borrower pursuant to clause (a)(iii) of Section 2.01.

“Revolving A Pro Rata Percentage” shall mean, with respect to any Revolving A
Credit Lender at any time, the percentage of the aggregate amount of Revolving A
Credit Commitments as in effect at such time represented by such Revolving A
Credit Lender’s Revolving A Credit Commitment. In the event that the Revolving A
Credit Commitments shall have expired or have terminated, the Revolving A Pro
Rata Percentages shall be determined on the basis of the Revolving A Credit
Commitments most recently in effect, giving effect to any subsequent
assignments. The Revolving A Pro Rata Percentages shall be adjusted
appropriately, as determined by the Agent, in accordance with Section 2.28(c),
to disregard the Revolving A Credit Commitments of Defaulting Lenders.

“Revolving B Credit Commitment” means, (a) with respect to each Lender, the
commitment of such Lender to make Revolving B Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein
attributable to Revolving B Credit Commitments) as set forth in the Commitment
Schedule or in the most recent Assignment and Assumption executed by such Lender
or resulting from a Permitted Conversion pursuant to Section 2.27, as
applicable, as the same may be (i) reduced from time to time pursuant to
Section 2.06 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (b) any
Incremental Revolving Credit Commitment.

“Revolving B Credit Exposure” means, with respect to any Revolving B Credit
Lender at any time, the sum of (a) the aggregate principal amount at such time
of all outstanding Revolving B Loans of such Lender, (b) the aggregate amount at
such time of its L/C Exposure attributable to the Revolving B Credit Commitments
and (c) the aggregate amount at such time of its Swingline Exposure attributable
to the Revolving B Credit Commitments.

 

49



--------------------------------------------------------------------------------

“Revolving B Credit Lender” means a Lender with a Revolving B Credit Commitment
or an outstanding Revolving B Loan.

“Revolving B Credit Maturity Date” means February 28, 2018.

“Revolving B Loans” means the revolving loans made by the Revolving B Credit
Lenders to the Borrower pursuant to clause (a)(iv) of Section 2.01.

“Revolving B Pro Rata Percentage” shall mean, with respect to any Revolving B
Credit Lender at any time, the percentage of the aggregate amount of Revolving B
Credit Commitments as in effect at such time represented by such Revolving B
Credit Lender’s Revolving B Credit Commitment. In the event that the Revolving B
Credit Commitments shall have expired or have terminated, the Revolving B Pro
Rata Percentages shall be determined on the basis of the Revolving B Credit
Commitments most recently in effect, giving effect to any subsequent
assignments. The Revolving B Pro Rata Percentages shall be adjusted
appropriately, as determined by the Agent, in accordance with Section 2.28(c),
to disregard the Revolving B Credit Commitments of Defaulting Lenders.

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans or
Incremental Revolving Loans.

“Revolving Credit Commitment” means, with respect to each Lender, the Revolving
A Credit Commitment or Revolving B Credit Commitment of such Lender, as
applicable.

“Revolving Credit Exposure” means, with respect to any Revolving A Credit Lender
at any time, its Revolving A Credit Exposure, and with respect to any Revolving
B Credit Lender at any time, its Revolving B Credit Exposure; provided that
following the Revolving A Credit Maturity Date, the term “Revolving Credit
Exposure” shall mean, with respect to a Revolving Credit Lender at any such
time, its Revolving B Credit Exposure.

“Revolving Credit Lender” means a Revolving A Credit Lender or a Revolving B
Credit Lender.

“Revolving Credit Maturity Date” means the Revolving A Credit Maturity Date or
the Revolving B Credit Maturity Date, as applicable.

“Revolving Loans” means the Revolving A Loans and the Revolving B Loans, as
applicable. Unless the context shall otherwise require, the term “Revolving
Loans” shall include Incremental Revolving Loans.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the

 

50



--------------------------------------------------------------------------------

leasing to the Borrower or a Restricted Subsidiary of any property, whether
owned by the Borrower or any Restricted Subsidiary at the Restatement Date or
later acquired, which has been or is to be sold or transferred by the Borrower
or such Restricted Subsidiary to such Person or to any other Person from whom
funds have been or are to be advanced by such Person on the security of such
property.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Entity” means a Wholly Owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Securitization Entity (i) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (A) is guaranteed by the Borrower
or any Restricted Subsidiary of the Borrower (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings); (B) is recourse to or
obligates the Borrower or any Restricted Subsidiary of the Borrower in any way
other than pursuant to Standard Securitization Undertakings; or (C) subjects any
property or asset of the Borrower or any Restricted Subsidiary of the Borrower,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings; (ii) with which
neither the Borrower nor any Restricted Subsidiary of the Borrower has any
material contract, agreement, arrangement or understanding other than on terms,
taken as a whole, no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower, other than fees payable in the ordinary course
of business in connection with servicing receivables of such entity, standard
Securitization Undertakings and other terms, including Purchase Money Notes,
typical in Securitization Transactions; and (iii) to which neither the Borrower
nor any Restricted Subsidiary of the Borrower has any obligations to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Agent (for distribution to the Lenders) by filing with the
Agent a certified copy of the Board Resolution of the Borrower giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the foregoing conditions.

“Securitization Transaction” means any transaction or series of transactions
that may be entered into by the Borrower or any of its Restricted Subsidiaries

 

51



--------------------------------------------------------------------------------

pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (i) a Securitization Entity (in the case of a transfer by
the Borrower or any of its Restricted Subsidiaries) and (ii) any other Person
(in the case of a transfer by a Securitization Entity), or may grant a security
interest in any accounts receivable (whether now existing or arising or acquired
in the future) of the Borrower or any of its Restricted Subsidiaries, and any
assets related thereto including all collateral securing such accounts
receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and proceeds of such accounts
receivable and other assets (including contract rights), in each case which are
customarily transferred or in respect of which security interests are
customarily granted in connection with assets securitization transactions
involving accounts receivable.

“Senior Subordinated Notes” means (i) the Borrower’s 7.75% Senior Subordinated
Notes due 2018 and (ii) the Borrower’s 5.50% Senior Subordinated Notes due 2020.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes
Indentures and all other instruments, agreements and other documents evidencing
the Senior Subordinated Notes or providing for any guarantee or other right in
respect thereof.

“Senior Subordinated Notes Indentures” means (i) the Indenture dated as of
December 14, 2010, among the Borrower, as issuer, Holdings, certain of its
subsidiaries, as guarantors, and The Bank of New York Mellon Trust Company,
N.A., as trustee, pursuant to which the Borrower’s 7.75% Senior Subordinated
Notes due 2018 were issued and (ii) the Indenture dated as of October 15, 2012,
among the Borrower, as issuer, Holdings, certain of its subsidiaries, as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee,
pursuant to which the Borrower’s 5.50% Senior Subordinated Notes due 2020 were
issued.

“Significant Subsidiary”, with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit H.

“SPC” has the meaning assigned to such term in Section 9.04(e).

“Specified Assets” means (a) the Ground Transportation Assets, (b) the real
property of AvtechTyee, Inc. in Seattle, Washington and the real property of
Schneller LLC in Pinellas Park, Florida and (c) in connection with any Permitted
Acquisition, a portion of the assets so acquired that may be identified in an
Officers’ Certificate delivered to the Agent at the time of such Permitted
Acquisition or promptly thereafter as “Specified Assets”; provided that the
Borrower will not so identify any such assets unless, at the time thereof, the
Borrower intends to dispose of such assets reasonably promptly following such
Permitted Acquisition.

 

52



--------------------------------------------------------------------------------

“Specified Secured Indebtedness” means senior secured Indebtedness incurred
pursuant to clause (12) of the definition of the term “Permitted Indebtedness”.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities (including in the form of repurchase obligations) and
performance undertakings entered into by the Borrower or any Subsidiary of the
Borrower which are reasonably customary, as determined in good faith by the
Board of Directors of the Borrower, in a Securitization Transaction relating to
accounts receivable.

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Obligations, and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor that is by its terms subordinated in right of
payment to the Guarantee of such Guarantor.

“subsidiary” with respect to any Person, means:

(i) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or

(ii) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Loan Party and that executes this Agreement on the Restatement Date and is a
party to the Guarantee and Collateral Agreement as a guarantor on the
Restatement Date and each other Restricted Subsidiary of the Borrower that
thereafter guarantees the Obligations pursuant to the terms of this Agreement
and the Guarantee and Collateral Agreement; provided that upon the release and
discharge of such Restricted Subsidiary from its Guarantee in accordance with
this Agreement and the Guarantee and Collateral Agreement, such Restricted
Subsidiary shall cease to be a Subsidiary Guarantor.

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.06 or Section 2.22.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Credit Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time. Prior to the Revolving A Credit Maturity Date,
the outstanding Swineline Exposure shall be allocated ratably between the
Revolving A Credit Commitments and the Revolving B Credit Commitments and,
thereafter, shall be allocated entirely to the Revolving B Credit Commitments.

 

53



--------------------------------------------------------------------------------

“Swingline Lender” means, as the context may require, (a) Credit Suisse AG, in
its capacity as lender of Swingline Loans hereunder and (b) any other Revolving
Credit Lender that may become the Swingline Lender pursuant to Section 2.22(g),
in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means any loan made by the Swingline Lender pursuant to
Section 2.22.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans or Incremental Term
Loans.

“Term Lenders” means those Lenders that have a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Commitment” means (a) with respect to each Lender, such Lender’s
Tranche B Term Loan Commitment and Tranche C Term Loan Commitment and (b) any
Incremental Term Loan Commitment. The initial aggregate amount of the Term
Lenders’ Term Loan Commitments is $2,200,000,000.

“Term Loan Maturity Date” means the Tranche B Maturity Date or the Tranche C
Maturity Date, as applicable.

“Term Loans” means, collectively, the Tranche B Term Loans and the Tranche C
Term Loans. Unless the context shall otherwise require, the term “Term Loans”
shall include Incremental Term Loans.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries, as set forth on the Borrower’s most
recently available internal consolidated balance sheet as of such date.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time. The initial Total
Revolving Credit Commitment is $310,000,000.

“Total Revolving Pro Rata Percentage” of any Revolving Credit Lender at any time
means the percentage of the Total Revolving Credit Commitment represented by
such Lender’s Revolving Credit Commitment, without regard to whether such
Lenders are Revolving A Credit Lenders or Revolving B Credit Lenders. In the
event the

 

54



--------------------------------------------------------------------------------

Revolving Credit Commitments shall have expired or been terminated, the Total
Revolving Pro Rata Percentage shall be determined on the basis of the Revolving
Credit Commitments most recently in effect, giving effect to any subsequent
assignments. The Total Revolving Pro Rata Percentages shall be adjusted
appropriately, as determined by the Agent, in accordance with Section 2.28(c),
to disregard the Revolving Credit Commitments of Defaulting Lenders.

“Tranche B Maturity Date” means February 14, 2017.

“Tranche B Term Lenders” means those Lenders that have a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Tranche B Term Loans hereunder as set forth
in the Commitment Schedule or in the most recent Assignment and Assumption
executed by such Lender, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial aggregate amount of the Term Lenders’ Tranche B Term Loan Commitments is
$500,000,000.

“Tranche B Term Loans” means the Term Loans made pursuant to clause (a)(i) of
Section 2.01.

“Tranche C Maturity Date” means February 28, 2020.

“Tranche C Term Lenders” means those Lenders that have a Tranche C Term Loan
Commitment or an outstanding Tranche C Term Loan.

“Tranche C Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Tranche C Term Loans hereunder as set forth
in the Commitment Schedule or in the most recent Assignment and Assumption
executed by such Lender, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.06 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial aggregate amount of the Term Lenders’ Tranche C Term Loan Commitments is
$1,700,000,000.

“Tranche C Term Loans” means the Term Loans made pursuant to clause (a)(ii) of
Section 2.01.

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower and the Restricted Subsidiaries in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
making of the Borrowings hereunder, and the use of proceeds thereof in
accordance with the terms hereof, (b) the Existing Bank Debt Refinancing and
(c) the payment of the Transaction Costs.

 

55



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any such Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations, but excluding unripened or contingent obligations related to
indemnification under Section 9.03 for which no written demand has been made.

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by the
Loan Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created by or pursuant to
this Agreement and the Loan Documents, which may be shared ratably with the
holders of any Specified Secured Indebtedness).

“Unrestricted Subsidiary” of any Person means:

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any newly acquired or newly
formed Subsidiary to be an Unrestricted Subsidiary unless such Subsidiary owns
any Capital Stock of, or owns or holds any Lien on any property of, the Borrower
or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated or another Unrestricted Subsidiary; provided
that:

(a) the Borrower certifies to the Agent that such designation complies with the
covenants set forth in Sections 6.02 and 6.16; and

(b) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any of its Restricted Subsidiaries.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if immediately before and immediately after
giving effect to

 

56



--------------------------------------------------------------------------------

such designation, no Default or Event of Default shall have occurred and be
continuing. Any such designation by the Board of Directors of the Borrower shall
be evidenced by a Board Resolution giving effect to such designation and an
Officers’ Certificate delivered to the Agent certifying (and setting forth
reasonably detailed calculations demonstrating) that such designation complied
with the foregoing provisions.

Actions taken by an Unrestricted Subsidiary will not be deemed to have been
taken, directly or indirectly, by the Borrower or any Restricted Subsidiary.

Notwithstanding the foregoing, as of the Restatement Date, all of the
Subsidiaries of the Borrower will be Restricted Subsidiaries.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Voluntary Prepayment” means a prepayment of principal of Term Loans pursuant to
Section 2.09(a) in any fiscal year of the Borrower to the extent that such
prepayment (a) reduces the scheduled installments of principal due in respect of
Term Loans as set forth in Section 2.08 in any subsequent fiscal year and
(b) did not occur in connection with a Refinancing of such Term Loans.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the then outstanding aggregate principal amount of such Indebtedness; into

(2) the sum of the total of the products obtained by multiplying;

(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payment of principal, including payment at final maturity, in
respect thereof; by

(b) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States of America or the District of Columbia, directors’
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any
Wholly-Owned Subsidiary of such Person.

 

57



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
B Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a
“LIBO Rate Revolving B Loan”). Borrowings may also be classified and referred to
by Class (e.g., a “Revolving B Borrowing”) or by Type (e.g., a “LIBO Rate
Borrowing”) or by Class and Type (e.g., a “LIBO Rate Revolving B Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, if not defined in GAAP (as determined by the Borrower
in good faith) as determined by the Borrower in good faith, as in effect from
time to time; provided that, to the extent set forth in the definition of
“GAAP”, if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Date in

 

58



--------------------------------------------------------------------------------

GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision thereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.06. Designated Senior Debt. The Loans and other Obligations under the
Loan Documents constitute “Senior Debt” and “Designated Senior Debt”, and this
Agreement and the other Loan Documents collectively constitute the “Credit
Facility”, for the purposes of the Senior Subordinated Notes Documents.

SECTION 1.07. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or Asset Sale
occurs (and for purposes of determining whether an acquisition is a Permitted
Acquisition or whether the Borrower may take any actions requiring compliance
with a specified ratio), the Consolidated Leverage Ratio, Consolidated Net
Leverage Ratio and Consolidated Secured Debt Ratio shall be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Asset Sale (and any related repayment or incurrence of
Indebtedness) (including, without duplication, (a) all pro forma adjustments
permitted or required by Article 11 of Regulation S-X under the Securities Act
of 1933, as amended, and (b) pro forma adjustments for cost savings and other
operating efficiencies (net of continuing associated expenses) to the extent the
actions underlying such cost savings and operating efficiencies have been or are
reasonably expected to be implemented and such cost savings and operating
efficiencies are factually supportable, are expected to have a continuing impact
and have been realized or are reasonably expected to be realized within 12
months following such Permitted Acquisition or Asset Sale; provided that all
such adjustments shall be set forth in a reasonably detailed certificate of a
Financial Officer of the Borrower), using, for purposes of making such
calculations, the historical financial statements of the Borrower and the
Subsidiaries which shall be reformulated as if such Permitted Acquisition or
Asset Sale, and any other Permitted Acquisitions and Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, (i) to make a Tranche B
Term Loan to the Borrower on the Restatement Date, in a principal amount not to
exceed its Tranche B Term Loan Commitment, (ii) to make a Tranche C Term Loan to
the Borrower on the Restatement Date, in a principal amount not to exceed its
Tranche C Term Loan Commitment, (iii) to make Revolving A Loans to the Borrower,
at any time and from time to time on or after the Restatement Date, and until
the earlier of the Revolving A Credit Maturity Date and the termination of the
Revolving A Credit

 

59



--------------------------------------------------------------------------------

Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Revolving
A Credit Lender’s Revolving A Credit Exposure exceeding such Lender’s Revolving
A Credit Commitment and (iv) to make Revolving B Loans to the Borrower, at any
time and from time to time on or after the Restatement Date and until the
earlier of the Revolving B Credit Maturity Date and the termination of the
Revolving B Credit Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that would not
result in such Revolving B Lender’s Revolving B Credit Exposure exceeding such
Lender’s Revolving B Credit Commitment. Within the limits set forth in the
preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrower may borrow, pay or prepay and reborrow Revolving
Loans; provided that until the Revolving A Credit Maturity Date, any such
borrowing, payment, prepayment or reborrowing shall be allocated ratably
according to the Pro Rata Percentages of each Revolving Credit Lender without
regard to the Class of Revolving Credit Commitments held by such Revolving
Credit Lender. Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

(b) Each Lender having an Incremental Revolving Credit Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Revolving Credit Assumption Agreement,
to make Incremental Revolving Loans to the Borrower, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Incremental
Revolving Credit Exposure exceeding such Lender’s Incremental Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Incremental Revolving Loans.

(c) Each Lender having an Incremental Term Loan Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their applicable
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Except for
Swingline Loans and Loans deemed made pursuant to Section 2.02(e), the Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) (A) in the case of a Revolving Borrowing, an integral multiple of $1,000,000
and not less than $1,000,000 (except with respect to any Incremental Revolving
Credit Borrowing, to the extent otherwise provided in the related Incremental
Revolving Credit Assumption Agreement) or (B) in the case of a Term Loan
Borrowing, an integral multiple of $1,000,000 and not less than $5,000,000
(except with

 

60



--------------------------------------------------------------------------------

respect to any Incremental Term Borrowing, to the extent otherwise provided in
the related Incremental Term Loan Assumption Agreement) or (ii) in the case of
any Borrowing, equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Adjusted LIBO Rate or increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.14 shall apply) and (iii) such branch or Affiliate of such Lender
would not be included in clause (z) of the first proviso to the definition of
the term “Eligible Assignee” set forth in Section 1.01.

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $1,000,000; provided that an ABR
Borrowing may be maintained in a lesser amount equal to the difference between
the aggregate principal amount of all other Borrowings and the total amount of
Loans at such time outstanding. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Revolving Credit Maturity Date or applicable Term Loan Maturity Date,
as the case may be.

(e) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Agent of the L/C Disbursement
and the Agent will promptly notify each Revolving Credit Lender of such
L/C Disbursement and its Pro Rata Percentage thereof. Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the Agent
not later than 2:00 p.m., New York City time, on such date (or, if such
Revolving Credit Lender shall have received such notice later than 12:00 (noon),
New York City time, on any day, not later than 10:00 a.m., New York City time,
on the immediately following Business Day), an amount equal to such Lender’s Pro
Rata Percentage of such L/C Disbursement (it being understood that such amount
shall be deemed to constitute an ABR Revolving Loan of such Lender and

 

61



--------------------------------------------------------------------------------

such payment shall be deemed to have reduced the L/C Exposure), and the Agent
will promptly pay to the Issuing Bank amounts so received by it from the
Revolving Credit Lenders. The Agent will promptly pay to the Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.23(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (e); any such amounts received by the Agent thereafter will be
promptly remitted by the Agent to the Revolving Credit Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Credit Lender shall not have made its Pro Rata Percentage of such
L/C Disbursement available to the Agent as provided above, such Lender and the
Borrower severally agree to pay interest on such amount, for each day from and
including the date such amount is required to be paid in accordance with this
paragraph to but excluding the date such amount is paid, to the Agent for the
account of the Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.12(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

SECTION 2.03. Requests for Borrowing. (a) In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(e), as to
which this Section 2.03 shall not apply), the Borrower shall notify the Agent of
such request either in writing by delivery of a Borrowing Request (by hand or
facsimile) signed by the Borrower or by telephone (to be confirmed promptly by
hand delivery or facsimile of written notice) not later than 11:00 a.m.,
New York City time, (A) in the case of a LIBO Rate Borrowing, three (3) Business
Days before a proposed Borrowing (or such later time as shall be acceptable to
the Agent) and (B) in the case of an ABR Borrowing, one (1) Business Day before
a proposed Borrowing (or such later time as shall be acceptable to the Agent).
Each such telephonic and written Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of the Borrowing, which shall be a Business Day;

(iii) whether the Borrowing then being requested is to be a Tranche B Term
Borrowing, a Tranche C Term Borrowing, an Incremental Term Borrowing, a
Revolving Borrowing or an Incremental Revolving Credit Borrowing, and whether
such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed;

 

62



--------------------------------------------------------------------------------

provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02 and Section 2.04.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any LIBO Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Except with respect to Swingline Loans
and Loans made pursuant to Section 2.02(e), each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 (noon), New York City time, to the account
of the Agent most recently designated by it for such purpose by notice to the
Lenders.

(b) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments or to prejudice any rights which the Agent
or the Borrower or any Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

SECTION 2.05. Type; Interest Elections. (a) Loans shall initially be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBO Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert all or any portion of any
Borrowing (subject to the minimum amounts for Borrowings of the applicable Type
specified in Section 2.02(c)) to a different Type or to continue such Borrowing
and, in the case of a LIBO Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the

 

63



--------------------------------------------------------------------------------

Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone (i) in the case of an election to convert to
or continue as a LIBO Rate Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of the proposed conversion or
continuation or (ii) in the case of an election to convert to or continue as an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed conversion or continuation. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Agent of a written Interest Election Request in a form approved
by the Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
of the type set forth in clauses (a) or (b) of Article VII (without giving
effect to any grace period set forth therein) has occurred and is continuing and
the Agent, at the request of the Required Lenders, so notifies the Borrower,
then, so long as an Event of Default is continuing,

 

64



--------------------------------------------------------------------------------

(i) no outstanding Borrowing may be converted to or continued as a LIBO Rate
Borrowing and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to
an ABR Borrowing at the end of the then current Interest Period applicable
thereto.

SECTION 2.06. Termination and Reduction of Commitments. (a) The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Restatement Date. The Revolving A Credit Commitments shall automatically
terminate on the Revolving A Credit Maturity Date and the Revolving B Credit
Commitments and the Swingline Commitment shall automatically terminate on the
Revolving B Credit Maturity Date. The L/C Commitment shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date that is 30 days prior to the Revolving B Credit
Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the Agent, the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Term Loan Commitments or the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Term Loan
Commitments or the Revolving Credit Commitments shall be in an integral multiple
of $1,000,000 and in a minimum amount of $1,000,000, (ii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time, and (iii) the Borrower may
condition a notice of termination of all of the Commitments upon the
effectiveness of a replacement financing.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments; provided that until the Revolving A
Credit Maturity Date, any such reduction of any Revolving Credit Commitments
hereunder shall be allocated first, ratably to the Revolving A Credit Lenders in
accordance with their respective Revolving A Pro Rata Percentages. The Borrower
shall pay to the Agent for the account of the applicable Lenders, on the date of
termination of the Commitments of any Class, all accrued and unpaid Commitment
Fees relating to such Class to but excluding the date of such termination.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Agent, (i) the
principal amount of each Term Loan of such Lender as provided in Section 2.08,
(ii) the then unpaid principal amount of each Revolving A Loan of such Lender on
the Revolving A Credit Maturity Date and (iii) the then unpaid principal amount
of each Revolving B Loan of such Lender on the Revolving B Credit Maturity Date.
The Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving B Credit Maturity Date,
provided that on each date that a Revolving Credit Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender

 

65



--------------------------------------------------------------------------------

resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Class and Type thereof and the Interest Period (if
any) applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Agent, for the account of the Tranche B Term Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day, a principal amount of the Tranche B Term Loans (as adjusted from time to
time pursuant to Sections 2.08(c), 2.09(c), 2.10(h) and 2.24(d)) equal to the
percentage set forth below for such date of the aggregate principal amount of
the Tranche B Term Loans outstanding on the Restatement Date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:

 

DATE

   SCHEDULED TRANCHE B
TERM LOAN
REPAYMENTS  

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

 

66



--------------------------------------------------------------------------------

DATE

   SCHEDULED TRANCHE B
TERM LOAN
REPAYMENTS  

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

Tranche B Maturity Date

     Remainder   

(ii) The Borrower shall pay to the Agent, for the account of the Tranche C Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day, a principal amount of the Tranche C
Term Loans (as adjusted from time to time pursuant to Sections 2.08(c), 2.09(c),
2.10(h) and 2.24(d)) equal to the percentage set forth below for such date of
the aggregate principal amount of the Tranche C Term Loans outstanding on the
Restatement Date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:

 

DATE

   SCHEDULED TRANCHE C
TERM LOAN
REPAYMENTS  

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

 

67



--------------------------------------------------------------------------------

DATE

   SCHEDULED TRANCHE C
TERM LOAN
REPAYMENTS  

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

Term Loan Maturity Date

     Remainder   

(b) The Borrower shall pay to the Agent, for the account of the Incremental Term
Lenders, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as adjusted from time to time pursuant to Sections 2.08(c),
2.09(c), 2.10(h) and 2.24(d)) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment. To the extent not previously paid, all
Incremental Term Loans shall be due and payable on the applicable Incremental
Term Loan Maturity Date and all Incremental Revolving Loans shall be due and
payable on the applicable Incremental Revolving Credit Maturity Date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of payment.

(c) In the event and on each occasion that any Term Loan Commitment (other than
any Incremental Term Loan Commitment) shall be reduced or shall expire or
terminate other than as a result of the making of a Term Loan, the principal
amount payable on the Term Loan Maturity Date shall be reduced pro rata by an
aggregate amount equal to the amount of such reduction, expiration or
termination.

(d) All repayments pursuant to this Section 2.08 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.

SECTION 2.09. Optional Prepayment of Loans. (a) Upon prior notice in accordance
with paragraph (b) of this Section, the Borrower shall have the right at any
time and from time to time to prepay any Borrowing of any Class in whole or in
part without premium or penalty (but subject to Section 2.15 and
Section 2.09(d)); provided that each partial prepayment shall be in an amount
that is an integral multiple of $100,000 and not less than $500,000.

(b) The Borrower shall notify the Agent by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a LIBO Rate Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment or (ii) in the case of prepayment of an ABR Borrowing,

 

68



--------------------------------------------------------------------------------

not later than 10:00 a.m., New York City time, on the day of prepayment. Each
such notice shall be irrevocable (except that any such notice may be conditioned
upon the effectiveness of a new financing) and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and the Class(es) and Type(s) of Loans to be prepaid. Promptly following receipt
of any such notice relating to a Borrowing, the Agent shall advise the Lenders
of the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest as required by Section 2.12; provided, however,
that in the case of a prepayment of an ABR Revolving Loan or a Swingline Loan
that is not made in connection with a termination of the Revolving Credit
Commitments, the accrued and unpaid interest on the principal amount prepaid
shall be payable on the next scheduled Interest Payment Date with respect to
such ABR Revolving Loan or Swingline Loan.

(c) Optional prepayments of Term Loans pursuant to Section 2.09(a) shall be
applied against the remaining installments of principal in respect of the Class
of Term Loans scheduled to be paid as directed by the Borrower.

(d) If, prior to the first anniversary of the Restatement Date, (i) all or any
portion of the Term Loans is prepaid substantially concurrently with the
proceeds of, or the Term Loans are converted into, any new or replacement
tranche of term loan Indebtedness (including any Incremental Term Loans incurred
pursuant to Section 2.22) that has an effective interest rate or weighted
average yield (to be determined in the reasonable discretion of the Agent
consistent with generally accepted financial practices, after giving effect to
margins, “LIBOR floors”, upfront or similar fees or original issue discount
shared with all lenders or holders thereof, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof) less than the
effective interest rate or weighted average yield (to be determined in the
reasonable discretion of the Agent consistent with generally accepted financial
practices, on the same basis as above) of the Term Loans being prepaid or
converted, or (ii) a Non-Consenting Lender must assign its Term Loans pursuant
to Section 9.02(e) or otherwise as a result of its failure to consent to an
amendment that is passed and reduces the effective interest rate or weighted
average yield (taking into account any “LIBOR floor”) then in effect with
respect to the Term Loans, then in each case the aggregate principal amount so
prepaid, converted, assigned or repaid will be subject to a fee payable by the
Borrower equal to 1% of the principal amount thereof.

(e) Notwithstanding anything to the contrary contained in this Section 2.09, so
long as no Default has occurred and is continuing or would result therefrom, the
Borrower may repurchase outstanding Term Loans on the following basis:

(i) the Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Term Loans (the “Offer Loans”); provided that (A) the
Borrower delivers to the Agent (for distribution to such Lenders) a

 

69



--------------------------------------------------------------------------------

notice of the aggregate principal amount of the Offer Loans that will be subject
to such Offer no later than 12:00 (noon), New York City time, at least five
Business Days (or such shorter period as may be agreed to by the Agent) in
advance of the proposed consummation date of such Offer indicating (1) the last
date on which such Offer may be accepted, (2) the maximum principal amount of
the Offer Loans the Borrower is willing to repurchase in the Offer, (3) the
Class of such Offer Loans, (4) the range of discounts to par at which the
Borrower is willing to repurchase the Offer Loans and (5) the instructions,
consistent with this Section 2.09(e) with respect to the Offer, that a Term
Lender must follow in order to have its Offer Loans repurchased; (B) the maximum
dollar amount of each Offer shall be no less than $10,000,000 or whole multiples
of $1,000,000 in excess thereof; (C) the Borrower shall hold such Offer open for
a minimum period of three Business Days; (D) a Term Lender who elects to
participate in the Offer may choose to tender all or part of such Term Lender’s
Offer Loans; (E) the proceeds of Revolving Loans may not be used to fund any
repurchase under this Section 2.09(e); (F) the Offer shall be made to the Term
Lenders holding the Offer Loans on a pro rata basis in accordance with the
respective principal amount of the Offer Loans then due and owing to the
applicable Term Lenders; and (G) the Offer shall be conducted pursuant to such
procedures as the Agent may reasonably establish; and

(ii) following a repurchase pursuant to this Section 2.09(e) by the Borrower,
(A) the Offer Loans so repurchased shall, without further action by any Person,
be deemed cancelled for all purposes and no longer outstanding for all purposes
of this Agreement and all the other Loan Documents and (B) the Borrower will
promptly advise the Agent of the total amount of Offer Loans that were
repurchased from each Lender who elected to participate in the Offer.

SECTION 2.10. Mandatory Prepayment of Loans. (a) In the event of any termination
of all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all (or make other arrangements,
including providing cash collateral or a supporting letter of credit, acceptable
to the Issuing Bank in its sole discretion, with respect thereto) outstanding
Letters of Credit. If as a result of any partial reduction of the Revolving
Credit Commitments the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment after giving effect thereto, then the Borrower
shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination thereof) and/or replace
outstanding (or make such other arrangement with respect to) Letters of Credit
in an amount sufficient to eliminate such excess.

(b) Upon the consummation of an Asset Sale, the Borrower shall apply 100% of the
Net Cash Proceeds relating to such Asset Sale within 545 days (or such lesser
number of days that may be applicable to the Net Cash Proceeds of such Asset
Sale under any agreement governing Specified Secured Indebtedness) of receipt
thereof either (i) to prepay Term Loans in accordance with Section 2.10(g)
(provided that, if at the time of such prepayment, any portion of such Net Cash
Proceeds is also required to be used to

 

70



--------------------------------------------------------------------------------

prepay, or to make an offer to prepay, any Specified Secured Indebtedness, then
the Borrower shall only be required to prepay the Term Loans under this
Section 2.10(b) with such Net Cash Proceeds equally and ratably with such
Specified Secured Indebtedness); or (ii) to reinvest in Productive Assets
(provided that this requirement shall be deemed satisfied if the Borrower or
such Restricted Subsidiary by the end of such 545-day period has entered into a
binding agreement under which it is contractually committed to reinvest in
Productive Assets and such investment is consummated within 120 days from the
date on which such binding agreement is entered into), or (iii) a combination of
prepayment and investment permitted by the foregoing clauses (i) and (ii).

(c) [Intentionally Omitted.]

(d) No later than the earlier of (i) ninety (90) days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending on
September 30, 2014, and (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.01(a), the Borrower
shall prepay outstanding Term Loans in accordance with Section 2.10(g) in an
aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal year
then ended, minus Voluntary Prepayments made during such fiscal year; provided
(x) that the amount of such prepayment shall be reduced to 25% of such Excess
Cash Flow if the Consolidated Leverage Ratio at the end of such fiscal year
shall be equal to or less than 5.00 to 1.00, but greater than 4.50 to 1.00, and
(y) such prepayment shall not be required if the Consolidated Leverage Ratio at
the end of such fiscal year shall be equal to or less than 4.50 to 1.00.

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
Permitted Indebtedness), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.10(g).

(f) With respect to mandatory prepayments of outstanding Term Loans under this
Agreement made pursuant to this Section 2.10, each Term Lender may elect, by
written notice to the Agent at the time and in the manner specified by the
Agent, to decline all (but not less than all) of its pro rata share of such Term
Loan prepayment, in which case the amounts so rejected may be retained by the
Borrower.

(g) The Borrower shall deliver to the Agent, at the time of each prepayment
required under this Section 2.10, (i) a certificate signed by a Financial
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
(3) days’ prior written notice of such prepayment. Each notice of prepayment
shall specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. Each
prepayment of a Borrowing shall be applied ratably to the

 

71



--------------------------------------------------------------------------------

Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest as required by Section 2.12. All prepayments of Borrowings
under this Section 2.10 shall be subject to Section 2.15, but shall otherwise be
without premium or penalty.

(h) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably among the Tranche B Term Loans, the Tranche C Term Loans
and the Other Term Loans, if any, and shall be applied pro rata against the
remaining scheduled installments of principal due in respect of the Tranche B
Term Loans, Tranche C Term Loans and the Other Term Loans; provided that, if at
the time of any prepayment pursuant to this Section 2.10 there shall be Term
Borrowings of different Types or Eurodollar Term Borrowings with different
Interest Periods, and if some but not all Term Lenders shall have accepted such
mandatory prepayment, then the aggregate amount of such mandatory prepayment
shall be allocated ratably to each outstanding Term Borrowing of the accepting
Term Lenders. If no Term Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.10(f), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.15.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to each Lender, through the
Agent, on the last Business Day of March, June, September and December in each
year and on each date on which any Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
the Applicable Rate per annum in effect from time to time on the daily unused
amount of the Revolving Credit Commitments of such Lender (other than the
Swingline Commitment) during the preceding quarter (or other period commencing
with the Closing Date or ending with the applicable Revolving Credit Maturity
Date or the date on which the Revolving Credit Commitments of such Lender shall
expire or be terminated, as applicable). All Commitment Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fee due to each Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the Commitment of such Lender
shall expire or be terminated as provided herein. For purposes of calculating
Commitment Fees only, no portion of the Revolving Credit Commitments shall be
deemed utilized as a result of outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Engagement Letter, as amended, restated, supplemented or
otherwise modified from time to time, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender through the
Agent, on the last Business Day of March, June, September and December of each
year and on the date on which the Revolving Credit Commitment of such Lender

 

72



--------------------------------------------------------------------------------

shall be terminated as provided herein, a fee (an “L/C Participation Fee”)
calculated on such Lender’s Pro Rata Percentage of the daily aggregate
L/C Exposure (excluding the portion thereof attributable to unreimbursed
L/C Disbursements) during the preceding quarter (or shorter period commencing
with the Closing Date or ending with the applicable Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Rate from time to time
used to determine the interest rate on Revolving Credit Borrowings of the
applicable Class comprised of LIBO Rate Loans pursuant to Section 2.12, and
(ii) to the Issuing Bank, with respect to each Letter of Credit, a fronting fee
at a rate to be agreed upon by the Borrower and the Issuing Bank (which shall
equal 0.25% per annum when the Issuing Bank is Credit Suisse AG) on the
aggregate outstanding face amount of such Letter of Credit, and the standard
issuance and drawing fees specified from time to time by the Issuing Bank (the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For the avoidance of doubt, the L/C Participation Fees payable to the
Revolving A Credit Lenders shall be based on the Applicable Percentage for LIBO
Rate Revolving A Loans, and the L/C Participation Fees payable to the Revolving
B Credit Lenders shall be based on the Applicable Percentage for LIBO Rate
Revolving B Loans.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Lenders, except
that the Issuing Bank Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances absent
manifest error in the calculation of such fees.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing, including
each Swingline Loan, shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (f) and
(g) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this Section 2.12(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent or any Lender.

 

73



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment (except in
the case of a prepayment of an ABR Revolving Loan or a Swingline Loan that is
not made in connection with a termination of the Revolving Credit Commitments)
and (iii) in the event of any conversion of any LIBO Rate Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;

(b) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(c) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

74



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Lender, the Issuing Bank or the Agent to any Taxes (other than
Indemnified Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or the Agent of making or maintaining any LIBO Rate
Loan or increase the cost to any Lender, the Issuing Bank or the Agent of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or the Agent hereunder (whether of principal,
interest or otherwise), then, following delivery of the certificate contemplated
by paragraph (c) of this Section, the Borrower will pay to such Lender, the
Issuing Bank or the Agent, as the case may be, such additional amount or amounts
as will compensate such Lender, the Issuing Bank or the Agent for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made or participations in Letters of Credit purchased by
such Lender pursuant hereto or the Letters of Credit issued by the Issuing Bank
pursuant hereto to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law other than due to Taxes, which shall be dealt with
exclusively pursuant to Section 2.16 (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
following delivery of the certificate contemplated by paragraph (c) of this
Section the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company as specified in paragraph (a) or (b) of this Section and setting forth
in reasonable detail the manner in which such amount or amounts was determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

75



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) For the avoidance of doubt, this Section 2.14 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) of the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan or the conversion of the Interest Period with
respect to any LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBO Rate Loan, such loss, cost or expense to any Lender shall not
include loss of profit or margin and shall be deemed to be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

76



--------------------------------------------------------------------------------

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes
except as required by applicable law; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
such required deductions (including such deductions applicable to additional
sums payable under this Section), the Agent, Lender or the Issuing Bank (as
applicable) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount so deducted to the
relevant Governmental Authority in accordance with applicable law. If at any
time a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender, Agent or the Issuing Bank upon becoming aware of the
same. In addition, each Lender, Agent or the Issuing Bank shall promptly notify
a Loan Party upon becoming aware of any circumstances as a result of which a
Loan Party is or would be required to make any deduction or withholding from any
sum payable hereunder.

(b) In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Agent
timely reimburse it for, any Other Taxes.

(c) Each Loan Party shall indemnify the Agent and each Lender or the Issuing
Bank, within ten (10) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or the
Issuing Bank, as applicable, on or with respect to any payment by or on account
of any obligation of such Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses (other than those incurred as a result of the gross
negligence or willful misconduct of such Agent, Lender or Issuing Bank) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Agent, within ten (10) days after
written demand therefor, for the full amount of (i) any Excluded Taxes
attributable to such Lender, (ii) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Loan Parties to do so), and (iii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register, in each case, that are payable or paid by
the Agent on or with respect to any payment by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto,

 

77



--------------------------------------------------------------------------------

whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Lender by the Agent shall be conclusive
absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and the Agent, at the time or times prescribed by applicable law
or as reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation prescribed by applicable law or as reasonably
requested by the Borrower or the Agent as will permit such payments to be made
without withholding or at a reduced rate.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Agent, on or prior
to the date on which such Lender becomes a party hereto, two duly signed,
properly completed copies of whichever of the following is applicable:

(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of

 

78



--------------------------------------------------------------------------------

the Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners;

(F) if a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding Taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment; or

(G) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

(iii) Thereafter and from time to time, each Foreign Lender shall (A) promptly
submit to the Borrower and the Agent such additional duly completed and signed
copies of one or more of forms or certificates described in
Section 2.16(f)(ii)(A), (B), (C), (D), (E), (F) or (G) above (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States Laws and regulations to avoid, or such evidence as is reasonably

 

79



--------------------------------------------------------------------------------

satisfactory to the Borrower and the Agent of any available exemption from, or
reduction of, United States withholding Taxes in respect of all payments to be
made to such Foreign Lender by the Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower and
(3) from time to time thereafter if reasonably requested by the Borrower or the
Agent, and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(g) If the Agent, a Lender or the Issuing Bank determines, in good faith in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.16,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent, such Lender or the
Issuing Bank (including any Taxes imposed with respect to such refund) as is
determined by the Agent, such Lender, or the Issuing Bank in good faith in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Agent, such Lender or the Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent, such Lender or the Issuing Bank
in the event the Agent, such Lender or the Issuing Bank is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to such Loan Party or any other Person.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Indemnified Taxes or Other Taxes for which additional amounts
have been paid under this Section 2.16, the relevant Lender, the Agent or the
Issuing Bank shall reasonably cooperate with the Borrower in challenging such
Indemnified Taxes or Other Taxes, at the Borrower’s expense, if reasonably
requested by the Borrower in writing.

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder and under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 (noon), New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing

 

80



--------------------------------------------------------------------------------

Bank, and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender except as otherwise provided in
Section 2.22(f)) shall be made to the Agent to the applicable account designated
to the Borrower by the Agent, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Agent shall distribute any such payments received by it, except as otherwise
provided, for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars. Any payment required to be made by the Agent hereunder shall be
deemed to have been made by the time required if the Agent shall, at or before
such time, have taken the necessary steps to make such payment in accordance
with the regulations or operating procedures of the clearing or settlement
system used by the Agent to make such payment.

(b) [Intentionally Omitted.]

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its L/C Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon and L/C Disbursements than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and L/C Disbursements of other
Lenders at such time outstanding to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and L/C Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
L/C Disbursements to any assignee or participant, other than to Holdings, the
Borrower or any subsidiary thereof (as to which the provisions of this
paragraph shall apply, except as otherwise contemplated by Section 2.09(e)). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon

 

81



--------------------------------------------------------------------------------

such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.17(c) or 9.03(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

(f) Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees or the L/C Participation Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans or participations in
L/C Disbursements, as applicable). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or the Issuing Bank requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority for the account of any Lender or the Issuing Bank
pursuant to Section 2.16, then such Lender or the Issuing Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or issuing Letters of Credit hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the reasonable judgment of such Lender or the Issuing Bank, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as applicable, in the future and (ii) would not subject
such Lender or the Issuing Bank to any material unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Bank in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the Issuing Bank in connection with any such
designation or assignment.

(b) In the event (i) any Lender or the Issuing Bank requests compensation under
Section 2.14, (ii) the Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority for the account of any
Lender or the Issuing Bank pursuant to Section 2.16 or (iii) any Lender becomes
a Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to

 

82



--------------------------------------------------------------------------------

such Lender or the Issuing Bank and the Agent, replace such Lender or the
Issuing Bank by requiring such Lender or the Issuing Bank to assign and delegate
(and such Lender or the Issuing Bank shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender or
the Issuing Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender or the Issuing
Bank shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or the Issuing Bank or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.19. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any LIBO Rate Loans, then, on notice thereof by such
Lender to the Borrower through the Agent, any obligations of such Lender to make
or continue LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings
shall be suspended until such Lender notifies the Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Agent), either convert all LIBO Rate Borrowings of such Lender to
ABR Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
disadvantageous to it.

SECTION 2.20. [Intentionally Omitted.]

SECTION 2.21. [Intentionally Omitted.]

SECTION 2.22. Swingline Loans. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, the Swingline
Lender agrees to make loans to the Borrower at any time and from time to time on
and after the Closing Date and until the earlier of the Revolving B Credit
Maturity Date and the termination of the Revolving Credit Commitments in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of all
Swingline Loans exceeding $25,000,000 in the aggregate or (ii) the Aggregate
Revolving Credit Exposure, after giving effect to any

 

83



--------------------------------------------------------------------------------

Swingline Loan, exceeding the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a principal amount that is an integral multiple of $100,000 and
not less than $100,000. The Swingline Commitment may be terminated or reduced
from time to time as provided herein. Within the foregoing limits, the Borrower
may borrow, pay or prepay and reborrow Swingline Loans hereunder, subject to the
terms, conditions and limitations set forth herein.

(b) The Borrower shall notify the Swingline Lender by fax, or by telephone
(confirmed by fax), not later than 12:00 (noon), New York City time, on the day
of a proposed Swingline Loan. Such notice shall be delivered on a Business Day,
shall be irrevocable and shall refer to this Agreement and shall specify the
requested date (which shall be a Business Day) and amount of such Swingline Loan
and the wire transfer instructions for the account of the Borrower to which the
proceeds of such Swingline Loan should be transferred. The Swingline Lender
shall promptly make each Swingline Loan by wire transfer to the account
specified by the Borrower in such request.

(c) The Borrower shall have the right at any time and from time to time to
prepay any Swingline Loan, in whole or in part, upon giving written or fax
notice (or telephonic notice promptly confirmed by written notice) to the
Swingline Lender and to the Agent before 12:00 (noon), New York City time, on
the date of prepayment at the Swingline Lender’s address for notices specified
in its Administrative Questionnaire.

(d) Each Swingline Loan shall be an ABR Loan and, subject to the provisions of
Section 2.12(c), shall bear interest at the rate provided for the ABR Revolving
Loans as provided in Section 2.12(a).

(e) Notwithstanding anything contained herein to the contrary, any reduction of
the Revolving Credit Commitments made pursuant to Section 2.06 which reduces the
aggregate Revolving Credit Commitment to an amount less than the then current
amount of the Swingline Commitment shall result in an automatic corresponding
reduction of the Swingline Commitment such that the amount thereof equals the
amount of the Revolving Credit Commitment, as so reduced, without any further
action on the part of the Borrower, the Agent or the Swingline Lender.

(f) The Swingline Lender may by written notice given to the Agent not later than
11:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding; provided that any such participations shall be
allocated ratably to each Revolving Credit Lender according to the Total Pro
Rata Percentages of each Revolving Credit Lender. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Credit Lenders will
participate. The Agent will, promptly upon receipt of such notice, give notice
to each Revolving Credit Lender, specifying in such notice such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. In furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Credit Lender

 

84



--------------------------------------------------------------------------------

acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.04(a) with respect to Loans made by such Lender
(and Section 2.04(a) shall apply, mutatis mutandis, to the payment obligations
of the Lenders) and the Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments in respect of such Swingline Loan shall be
made to the Agent and not to the Swingline Lender. Any amounts received by the
Swingline Lender from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Agent; any such amounts received by the Agent shall be promptly remitted by the
Agent to the Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower (or other party liable for obligations of the Borrower)
of any default in the payment thereof.

(g) The Borrower may, at any time and from time to time with the consent of the
Agent (which consent shall not be unreasonably withheld) and such Revolving
Credit Lender, designate one or more additional Revolving Credit Lenders to act
as the swingline lender under the terms of this Agreement. Any Revolving Credit
Lender designated as the swingline lender pursuant to this paragraph (g) shall
be deemed to be the “Swingline Lender” (in addition to being a Revolving Credit
Lender) in respect of Swingline Loans made or to be made by such Revolving
Credit Lender.

SECTION 2.23. Letters of Credit. (a) The Borrower may request the issuance of a
Letter of Credit for its own account or for the account of any Subsidiary, in a
form reasonably acceptable to the Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitments remain in effect as set forth in
Section 2.06(a). This Section shall not be construed to impose an obligation
upon (i) the Issuing Bank to issue any Letter of Credit that is inconsistent
with the terms and conditions of this Agreement or (ii) Credit Suisse AG or any
of its Affiliates to issue documentary or “trade” Letters of Credit (as opposed
to “standby” Letters of Credit). Notwithstanding any provision of this Agreement
to the contrary, (x) on the Restatement Date, all Existing Letters of Credit
shall be deemed to be Letters of Credit issued under this Agreement as of the
Restatement Date and (y) from and after June 1, 2013, neither Credit Suisse AG
nor any of its Affiliates shall be obligated to issue, extend or renew any
Letters of Credit under this Agreement.

(b) In order to request the issuance of a Letter of Credit (or to amend, renew
or extend an existing Letter of Credit), the Borrower shall hand deliver or fax
to the Issuing Bank and the Agent (reasonably in advance of the requested date
of issuance,

 

85



--------------------------------------------------------------------------------

amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) below), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare such Letter of
Credit. The Issuing Bank shall promptly (i) notify the Agent in writing of the
amount and expiry date of each Letter of Credit issued by it and (ii) provide a
copy of each such Letter of Credit (and any amendments, renewals or extensions
thereof) to the Agent. A Letter of Credit shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that,
after giving effect to such issuance, amendment, renewal or extension (i) the
L/C Exposure shall not exceed $125,000,000 and (ii) the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment. The
Issuing Bank shall promptly notify each relevant Revolving Credit Lender of the
issuance, amendment, renewal, expiration or termination of any Letter of Credit
hereunder and, upon request by any Revolving Credit Lender, furnish to such
Lender details of such Letter of Credit and the amount of such Lender’s
participation therein.

(c) Each Letter of Credit shall expire at the close of business on the earlier
of the date one year after the date of the issuance of such Letter of Credit (or
such later date as is acceptable to the Issuing Bank in its sole discretion) and
the date that is five Business Days prior to the Revolving B Credit Maturity
Date, unless such Letter of Credit expires by its terms on an earlier date;
provided that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to the Revolving B Credit Maturity Date) unless
the Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

(d) By the issuance of a Letter of Credit and without any further action on the
part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Revolving Credit Lender, and each such Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit (or, in the case of
the Existing Letters of Credit, effective upon the Restatement Date). In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the Issuing Bank, such Lender’s Pro Rata Percentage of each
L/C Disbursement made by the Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(e). The
participations provided for in this Section 2.23(d) and the reimbursements
provided for in Section 2.23(e) shall be allocated ratably to each Revolving
Credit Lender according to the Total Revolving Pro Rata Percentages of each such
Revolving Credit Lender. On the Revolving A Credit Maturity Date, unless the
Revolving Credit Commitments shall have been terminated, the participations of
the Revolving A Credit Lenders provided for in this

 

86



--------------------------------------------------------------------------------

paragraph shall be reallocated to the Revolving B Credit Lenders ratably in
accordance with their Revolving B Pro Rata Percentage. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, the Borrower shall pay to the Agent (or directly to the Issuing Bank,
with concurrent notice to the Agent) an amount equal to such L/C Disbursement
not later than two hours after the Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made, or, if the Borrower shall
have received such notice later than 10:00 a.m., New York City time, on any
Business Day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day.

(f) The Borrower’s obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Agent or any Lender or any other person, whether in connection with
this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

87



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall as promptly as possible give telephonic notification,
confirmed by fax, to the Agent and the Borrower of such demand for payment and
whether the Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Credit Lenders with respect to any such L/C Disbursement. The Agent
shall promptly give each Revolving Credit Lender notice thereof.

(h) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, then, unless the Borrower shall reimburse such L/C Disbursement in
full on such date, the unpaid amount thereof shall bear interest for the account
of the Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment by the
Borrower and the date on which interest shall commence to accrue thereon as
provided in Section 2.02(e), at the rate per annum that would apply to such
amount if such amount were an ABR Revolving Loan.

(i) The Issuing Bank may resign at any time by giving 30 days’ prior written
notice to the Agent, the Lenders and the Borrower, and may be removed at any
time by the Borrower by notice to the Issuing Bank, the Agent and the Lenders.
Subject to the next succeeding paragraph, upon the acceptance of any appointment
as the Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such

 

88



--------------------------------------------------------------------------------

successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Borrower
shall pay all accrued and unpaid fees pursuant to Section 2.11(c)(ii). The
acceptance of any appointment as the Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrower and the Agent, and, from and after the
effective date of such agreement, (i) such successor Lender shall have all the
rights and obligations of the previous Issuing Bank under this Agreement and the
other Loan Documents and (ii) references herein and in the other Loan Documents
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) If any Event of Default shall occur and be continuing, the Borrower shall,
on the Business Day it receives notice from the Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Revolving Credit Lenders
holding participations in outstanding Letters of Credit representing greater
than 50% of the aggregate undrawn amount of all outstanding Letters of Credit)
thereof and of the amount to be deposited, deposit in an account with the
Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount in
cash equal to the L/C Exposure as of such date; provided, however, that the
obligation to deposit such cash shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (f) or (g) of Article VII. Such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of
the Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Collateral Agent, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall (i) automatically be applied by the Agent to reimburse the Issuing
Bank for L/C Disbursements for which it has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

89



--------------------------------------------------------------------------------

(k) The Borrower may, at any time and from time to time with the consent of the
Agent (which consent shall not be unreasonably withheld) and such Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement. Any Lender designated as an issuing bank pursuant to
this paragraph (k) shall be deemed to be an “Issuing Bank” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank and such Lender.

(l) The Borrower, the Issuing Banks and the Agent may agree to such additional
provisions with respect to Letters of Credit and such provisions shall be deemed
to be incorporated into this Section 2.23 so long as such additional provisions
are not adverse to any Revolving Credit Lender.

SECTION 2.24. Increase in Commitments. (a) The Borrower may, by written notice
to the Agent from time to time, request Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments in amounts not to exceed the
Incremental Term Loan Amount or the Incremental Revolving Credit Amount, as
applicable, from one or more Incremental Term Lenders or Incremental Revolving
Credit Lenders, as applicable, which may include any existing Lender (each of
which shall be entitled to agree or decline to participate in its sole
discretion); provided that each Incremental Term Lender and Incremental
Revolving Credit Lender, if not already a Lender hereunder, shall be subject to
the approval of the Agent (which approval shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $10,000,000
or equal to the remaining Incremental Term Loan Amount or Incremental Revolving
Credit Amount, as applicable), (ii) the date on which such Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments are requested to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice, unless otherwise agreed to by the Agent) and
(iii) (x) whether such Incremental Term Loan Commitments are to be Commitments
to make Term Loans or commitments to make term loans with terms different from
the Term Loans (“Other Term Loans”) and (y) whether such Incremental Revolving
Credit Commitments are to be Commitments to make Revolving B Loans or
commitments to make revolving loans with terms different from the Revolving B
Loans (“Other Revolving Loans”).

(b) The Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The Borrower and each
Incremental Term Lender shall execute and deliver to the Agent an Incremental
Term Loan Assumption Agreement and such other documentation as the Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. The Borrower and each

 

90



--------------------------------------------------------------------------------

Incremental Revolving Credit Lender shall execute and deliver to the Agent an
Incremental Revolving Credit Assumption Agreement and such other documentation
as the Agent shall reasonably specify to evidence the Incremental Revolving
Credit Commitment of such Incremental Revolving Credit Lender. Each Incremental
Term Loan Assumption Agreement and Incremental Revolving Credit Assumption
Agreement shall specify the terms of the Incremental Term Loans or Incremental
Revolving Loans, as applicable, to be made thereunder; provided that, without
the prior written consent of the Required Lenders, (i) the final maturity date
of any Other Term Loans shall be no earlier than the Tranche C Maturity Date and
the final maturity date of any Other Revolving Loans shall be no earlier than
the Revolving B Credit Maturity Date and (ii) the average life to maturity of
any Other Term Loans shall be no shorter than the average life to maturity of
the Tranche C Term Loans; and provided further that, if the initial yield on
such Other Term Loans (as determined by the Agent to be equal to the sum of
(x) the margin above the Adjusted LIBO Rate on such Other Term Loans (which
shall be increased by the amount that any “LIBOR floor” applicable to such Other
Term Loans on the date such Other Term Loans are made would exceed the Adjusted
LIBO Rate (without giving effect to clause (a) in the definition thereof) that
would be in effect for a three-month Interest Period commencing on such date)
and (y) if such Other Term Loans are initially made at a discount or the Lenders
making the same receive an upfront fee (other than a customary arrangement or
underwriting fee) directly or indirectly from Holdings, the Borrower or any
Subsidiary (the amount of such discount or upfront fee, expressed as a
percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Term Loans and (y) four) exceeds by more than 50 basis points the sum
of (A) the margin then in effect for LIBO Rate Term Loans of any Class (other
than the Tranche B Term Loans) (which, with respect to the Term Loans of any
such Class, shall be the sum of the Applicable Rate then in effect for such LIBO
Rate Term Loans of such Class increased by the amount that any “LIBOR floor”
applicable to such LIBO Rate Term Loans of such Class on the date such Other
Term Loans are made would exceed the Adjusted LIBO Rate (without giving effect
to clause (a) in the definition thereof) that would be in effect for a
three-month Interest Period commencing on such date) plus (B) one-quarter of the
amount of OID initially paid in respect of the Term Loans of such Class (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Rate then in effect for each such
affected Class of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans and (b) the
Applicable Rate with respect to any Other Revolving Loans shall be equal to the
Applicable Rate for the Revolving B Loans; provided that the Applicable Rate of
the Revolving B Loans may be increased to equal the Applicable Rate for such
Other Revolving Loans to satisfy the requirements of this clause (b). If the
Applicable Rate for the Tranche C Term Loans is increased pursuant to the
preceding sentence as a result of the incurrence of Other Term Loans, then the
Applicable Rate for the Tranche B Term Loans shall be increased at the same time
and by the same number of basis points as applicable to the increase in the
Applicable Rate for the Tranche C Term Loans. The other terms of the Incremental
Term Loans or the Incremental Revolving Loans, as applicable, and the
Incremental Loan Assumption Agreement or the Incremental Revolving Credit
Assumption Agreement, as applicable, to

 

91



--------------------------------------------------------------------------------

the extent not consistent with the terms applicable to the Term Loans and
Revolving Loans hereunder, shall otherwise be reasonably satisfactory to the
Agent and, to the extent that such Incremental Term Loan Assumption Agreement or
Incremental Revolving Credit Assumption Agreement, as applicable, contains any
covenants, events of default, representations or warranties or other rights or
provisions that place greater restrictions on Holdings, the Borrower or the
Restricted Subsidiaries or are more favorable to the Lenders making such Other
Term Loans or Other Revolving Loans, as applicable, the existing Lenders shall
be entitled to the benefit of such rights and provisions so long as such Other
Term Loans or Other Revolving Loans, as applicable, remain outstanding and such
additional rights and provisions shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if fully set forth herein,
without any further action required on the part of any Person effective as of
the date of such Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement, as applicable. The Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Assumption Agreement and Incremental Revolving Credit Assumption Agreement. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Term Loan Assumption Agreement or Incremental Revolving Credit
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment or Incremental Revolving Credit Commitment, as applicable,
evidenced thereby as provided for in Section 9.02. Any such deemed amendment may
be memorialized in writing by the Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.24 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower, (ii) the Agent shall have received legal
opinions, board resolutions and other closing certificates and documentation
consistent with those delivered on the Restatement Date, (iii) the Consolidated
Net Leverage Ratio would be no greater than 6.00 to 1.00 and (iv) the
Consolidated Secured Debt Ratio would be no greater than 4.00 to 1.00, in the
case of each of clauses (iii) and (iv), after giving effect to such Incremental
Term Loan Commitment and the Incremental Term Loans to be made thereunder and
the application of the proceeds therefrom as if made and applied on such date.

(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Tranche B Term Loans on a pro rata basis, and the
Borrower agrees that Section 2.15 shall apply to any conversion of LIBO Rate
Term Loans to ABR Term Loans reasonably required by the Agent to effect the
foregoing. In addition, to the extent any Incremental Term Loans are not Other
Term Loans, the scheduled amortization percentages under Section 2.08(a) shall
be deemed to apply to the aggregate principal amount of such Incremental Term
Loans on the date such Loans are made.

 

92



--------------------------------------------------------------------------------

SECTION 2.25. Loan Modification Offers. (a) The Borrower may, by written notice
to the Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes of Loans and/or
Commitments (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Agent). Permitted Amendments shall become effective only with
respect to the Loans and/or Commitments of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and/or Commitments of such Affected Class as to which such
Lender’s acceptance has been made.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Agent a Loan Modification Agreement and such other documentation as the Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof. The Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the applicable
Loans and/or Commitments of the Accepting Lenders of the Affected Class
(including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders of the Affected Class as a new “Class” of
loans and/or commitments hereunder). Notwithstanding the foregoing, no Permitted
Amendment shall become effective under this Section 2.25 unless the Agent shall
have received customary legal opinions, board resolutions and customary
officers’ certificates reasonably satisfactory to the Agent.

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
and/or a reduction or elimination of the scheduled amortization applicable to
the applicable Loans and/or Commitments of the Accepting Lenders, (ii) (A) an
increase in the Applicable Rate and/or Commitment Fee with respect to the
applicable Loans and/or Commitments of the Accepting Lenders and/or (B) the
payment of additional fees or other compensation to the Accepting Lenders,
(iii) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom and (iv) additional amendments to the
terms of this Agreement applicable to the applicable Loans and/or Commitments of
the Accepting Lenders that are less favorable to such Accepting Lenders than the
terms of this Agreement prior to giving effect to such Permitted Amendments and
that are reasonably acceptable to the Agent; provided that if any such Permitted
Amendment shall create a new Class of Revolving Credit Commitments, (A) the
allocation of the participation exposure with respect to any then

 

93



--------------------------------------------------------------------------------

existing or subsequently issued or made Letter of Credit or Swingline Loan as
between the commitments of such new “Class” and the Commitments of the then
existing Revolving Credit Lenders shall be made on a ratable basis as between
the commitments of such new “Class” and the Commitments of the then existing
Revolving Credit Lenders and (B) the L/C Commitment and Swingline Commitment may
not be extended without the prior written consent of the Issuing Bank or the
Swingline Lender, as applicable.

SECTION 2.26. Refinancing Facilities. (a) The Borrower may, by written notice to
the Agent from time to time, request the establishment hereunder of (i) a new
Class of revolving commitments (the “Refinancing Revolving Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing
Revolving Lender”), which may include any existing Lender (each of which shall
be entitled to agree or decline to participate in its sole discretion), will
make revolving loans to the Borrower (“Refinancing Revolving Loans”) and acquire
participations in the Letters of Credit and the Swingline Loans and (ii) one or
more additional Classes of term loan commitments (the “Refinancing Term Loan
Commitments”), pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower (the
“Refinancing Term Loans”); provided that (A) each Refinancing Revolving Lender
and each Refinancing Term Lender shall be an Eligible Assignee and shall be
subject to the approval of the Agent (which approval shall not be unreasonably
withheld) and (B) each Refinancing Revolving Lender shall be subject to the
approval of each Issuing Bank and the Swingline Lender (which approval shall not
be unreasonably withheld), in each case, to the extent such consent, if any,
would be required under the definition of “Eligible Assignee” for an assignment
of Loans or Commitments, as applicable, to such Refinancing Revolving Lender and
such Refinancing Term Lender, as applicable.

(b) The Borrower and each Refinancing Lender shall execute and deliver to the
Agent a Refinancing Facility Agreement and such other documentation as the Agent
shall reasonably specify to evidence the Refinancing Commitments of each
Refinancing Lender. Such Refinancing Financing Facility Agreement shall set
forth, with respect to the Refinancing Commitments established thereby and the
Refinancing Loans and other extensions of credit to be made thereunder, to the
extent applicable: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” of loans and/or commitments hereunder,
(ii) the stated termination and maturity dates applicable to the Refinancing
Commitments or Refinancing Loans of such Class; provided that such stated
termination and maturity dates shall not be earlier than the Revolving B Credit
Maturity Date (in the case of Refinancing Revolving Commitments and Refinancing
Revolving Loans) or the Tranche C Maturity Date (in the case of Refinancing Term
Loan Commitments and Refinancing Term Loans), (iii) in the case of any
Refinancing Term Loans, any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (iv) the interest rate
or rates applicable to the Refinancing Loans of such Class, (v) the fees
applicable to the Refinancing Commitment or Refinancing Loans of such Class,
(vi) in the case of any Refinancing Term Loans, any original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Class and (viii) any voluntary or
mandatory commitment reduction or prepayment requirements

 

94



--------------------------------------------------------------------------------

applicable to Refinancing Commitments or Refinancing Loans of such Class (which
prepayment requirements, in the case of any Refinancing Term Loans, may provide
that such Refinancing Term Loans may participate in any mandatory prepayment on
a pro rata basis with the Term Loans, but may not provide for prepayment
requirements that are more favorable to the Lenders holding such Refinancing
Term Loans than to the Lenders holding Term Loans) and any restrictions on the
voluntary or mandatory reductions or prepayments of Refinancing Commitments or
Refinancing Loans of such Class. Except as contemplated by the preceding
sentence, the terms of the Refinancing Revolving Commitments and Refinancing
Revolving Loans and other extensions of credit thereunder shall be substantially
the same as the Revolving B Credit Commitments and Revolving B Loans and other
extensions of credit thereunder, and the terms of the Refinancing Term Loan
Commitments and Refinancing Term Loans shall be substantially the same as the
terms of the Tranche C Term Loan Commitments and the Tranche C Term Loans. The
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Facility Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Facility Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Facility Agreement (including any
amendments necessary to treat the applicable Loans and/or Commitments of the as
a new “Class” of loans and/or commitments hereunder).

(c) Notwithstanding the foregoing, no Refinancing Commitments shall become
effective under this Section 2.26 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Borrower, (ii) the Agent
shall have received legal opinions, board resolutions and other customary
closing certificates consistent with those delivered on the Restatement Date,
(iii) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Credit
Commitments of a Class then in effect shall be terminated, and all the Revolving
Loans then outstanding thereunder, together with all interest thereon, and all
other amounts accrued for the benefit of the Revolving Credit Lenders of such
Class, shall be repaid or paid (it being understood, however, that, with the
written consent of the applicable Issuing Bank, any Letters of Credit issued by
such Issuing Bank may continue to be outstanding hereunder), and the aggregate
amount of such Refinancing Revolving Credit Commitments does not exceeded the
aggregate amount of the Revolving Commitments so terminated and (iv) in the case
of any Refinancing Term Loan Commitments, substantially concurrently with the
effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.08 on a pro rata basis).

 

95



--------------------------------------------------------------------------------

SECTION 2.27. Permitted Conversions. (a) At any time prior to the Revolving A
Credit Maturity Date, upon three Business Days’ prior irrevocable written or fax
notice (or telephonic notice promptly confirmed by written notice) to the
Borrower and the Agent, any Revolving A Credit Lender (a “Converting Lender”)
may convert all (but not less than all) of its Revolving A Credit Commitments
and outstanding Revolving A Credit Exposure (if any) into Revolving B Credit
Commitments and Revolving B Credit Exposure, respectively (a “Permitted
Conversion”), pursuant to procedures among the applicable Lenders reasonably
specified by the Agent and reasonably acceptable to the Borrower. Such notice
shall set forth the date on which such Permitted Conversion is requested to
become effective. On the effective date of such Permitted Conversion, the
Revolving A Credit Commitments and outstanding Revolving A Credit Exposure
(including any outstanding Revolving A Loans) of the Converting Lender shall,
without the need for any further action, be converted into Revolving B Credit
Commitments and Revolving B Credit Exposure, and shall, from and after such
date, be entitled to Commitment Fees, interest and L/C Participation Fees
calculated at the Applicable Percentages for Revolving B Credit Commitments and
shall mature on the Revolving B Credit Maturity Date.

(b) At any time prior to the Revolving A Credit Maturity Date, upon at least
three Business Days’ prior irrevocable written or fax notice (or telephonic
notice promptly confirmed by written notice) to the Agent, the Borrower may at
any time increase the Revolving B Credit Commitment of one or more Revolving B
Credit Lenders (each, a “Revolving B Credit Commitment Increase”), with the
consent of such Revolving B Credit Lender (which shall be entitled to agree or
decline to participate in its sole discretion), pursuant to procedures among the
applicable Lenders reasonably specified by the Agent and reasonably acceptable
to the Borrower; provided that (i) each Revolving B Credit Commitment Increase
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$1,000,000, (ii) at the time of such Revolving B Credit Commitment Increase, the
Revolving A Credit Commitments shall be reduced by an amount equal to the
aggregate Revolving B Credit Commitment Increase (such reduction to be allocated
ratably among the Revolving A Credit Lenders in accordance with their Revolving
A Pro Rata Percentage pursuant to Section 2.06(c) and the notice required by
this Section 2.27(b) being deemed to satisfy the notice requirement of
Section 2.06(b) for purposes of such reduction); provided that the Revolving A
Credit Commitments shall not be reduced to an amount that is less than the
Revolving A Credit Exposure at such time and (iii) the Borrower shall have paid
to the Agent for the account of the applicable Revolving A Credit Lenders, all
accrued and unpaid Commitment Fees relating to such Class to but excluding the
date of such reduction.

(c) At any time prior to the Revolving A Credit Maturity Date, the Borrower may
request that any Revolving A Credit Lender convert all (but not less than all)
of its Revolving A Credit Commitments and outstanding Revolving A Credit
Exposure (if any) into Revolving B Credit Commitments and Revolving B Credit
Exposure, respectively, and if such Revolving A Credit Lender shall fail to
execute such documents necessary to convert its Revolving A Credit Commitments
and outstanding Revolving A Credit Exposure (if any) into Revolving B Credit
Commitments and Revolving B Credit Exposure within five Business Days of such
request (such Revolving

 

96



--------------------------------------------------------------------------------

A Credit Lender, a “Non-Consenting Converting Lender”), then the Borrower may
require such Non-Consenting Converting Lender to assign and delegate all its
interests, rights and obligations with respect to such Non-Consenting Converting
Lender’s Revolving A Credit Commitments and outstanding Revolving A Credit
Exposure at par to an Eligible Assignee that shall assume such interests, rights
and obligations; provided that such Eligible Assignee shall consent at the time
of such assignment to convert such Revolving A Credit Commitments and
outstanding Revolving A Credit Exposure (if any) into Revolving B Credit
Commitments and Revolving B Credit Exposure, pursuant to procedures among the
applicable Lenders reasonably specified by the Agent and reasonably acceptable
to the Borrower. On the effective date of such assignment by the applicable
Non-Consenting Converting Lender to an Eligible Assignee, the Revolving A Credit
Commitments and outstanding Revolving A Credit Exposure (including any
outstanding Revolving A Loans) of such Eligible Assignee shall, without the need
for any further action, be converted into Revolving B Credit Commitments and
Revolving B Credit Exposure, and shall, from and after such date, be entitled to
Commitment Fees, interest and L/C Participation Fees calculated at the
Applicable Percentages for Revolving B Credit Commitments and shall mature on
the Revolving B Credit Maturity Date.

SECTION 2.28. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Commitment Fee shall cease to accrue on the unused portion of the
Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.11(a);

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby if such amendment, waiver or modification would adversely affect such
Defaulting Lender compared to other similarly affected Lenders; provided further
that no amendment, waiver or modification that would require the consent of a
Defaulting Lender under clause (A), (B) or (C) of the second proviso of
Section 9.02(b) may be made without the consent of such Defaulting Lender;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages but only to the extent
(A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the

 

97



--------------------------------------------------------------------------------

total of all non-Defaulting Lenders’ Revolving Credit Commitments and (B) the
Revolving Credit Exposure of each non-Defaulting Lender after giving effect to
such reallocation does not exceed the Revolving Credit Commitment of such
non-Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of each applicable Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(c)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized except to the extent of
such fees that became due and payable by the Borrower prior to the date such
Lender became a Defaulting Lender (it being understood that any cash collateral
provided pursuant to this Section 2.28(c) shall be released promptly following
the termination of the Defaulting Lender status of the applicable Lender);

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section Section 2.11(c) shall be adjusted in accordance with
such non-Defaulting Lenders’ Pro Rata Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.11(c) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to each applicable Issuing
Bank until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is reasonably
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.28(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.28(c) (and such Defaulting Lender shall not participate therein).

 

98



--------------------------------------------------------------------------------

In the event that the Agent, the Borrower, the Swingline Lender and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and L/C Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans), if any, as the Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Percentage, and such
Lender shall then cease to be a Defaulting Lender with respect to subsequent
periods unless such Lender shall thereafter become a Defaulting Lender.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Agent, the Issuing Bank and each
of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, stockholder action of such Loan
Party. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except to the extent that any such failure to
obtain such consent or approval or to take any such action, would not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate in any
material respect any Requirement of Law applicable to any Loan Party or any of
its Subsidiaries, (c) will not violate in any material respect or result in a
default under the Senior Subordinated Notes Documents or any other material
indenture, agreement or other instrument binding upon any Loan Party or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any

 

99



--------------------------------------------------------------------------------

of its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of earnings, shareholders’ equity and cash flows of Holdings (i) as
of and for the fiscal years ended September 30, 2010, 2011 and 2012, reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter ended December 31, 2012, certified by its chief financial officer
(collectively, the “Historical Financial Statements”). Such Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its consolidated
Subsidiaries, as of such dates and for such periods in accordance with GAAP,
subject to the absence of footnotes and normal year-end adjustments in the case
of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect since September 30, 2012.

SECTION 3.05. Properties. (a) As of the Restatement Date, Schedule 3.05(a) sets
forth the address of each parcel of real property (or each set of parcels that
collectively comprise one operating property) that is owned or leased by each
Loan Party, together with a list of the lessors with respect to all such leased
property.

(b) Each of the Borrower and each of the Subsidiaries has good and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Liens (i) permitted by Section 6.06 or (ii) arising by operation of
law (which Liens, in the case of this clause (ii) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect).

(c) Each of the Borrower and each of the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(d) As of the Restatement Date, none of Holdings, the Borrower or any Subsidiary
has received any notice of, nor has any knowledge of, any pending or

 

100



--------------------------------------------------------------------------------

contemplated condemnation proceeding affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation.

(e) To the Borrower’s knowledge, as of the Restatement Date, none of the
Borrower or any Subsidiary is obligated under any right of first refusal, option
or other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any interest therein.

(f) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights and
all licenses and rights with respect to the foregoing, necessary for the present
conduct of its business, without any conflict with the rights of others, and
free from any burdensome restrictions on the present conduct of its business,
except where such failure to own, possess or hold pursuant to a license or such
conflicts and restrictions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or except as set
forth on Schedule 3.05(f).

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Documents or the Transactions.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (i) no Loan Party
nor any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits.
(a) Each Loan Party is in compliance with all Requirements of Law applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b) Each Loan Party and its Subsidiaries has obtained and holds in full force
and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or advisable for the operation of its businesses
as presently conducted and as proposed to be conducted, except where the failure
to have so obtained or hold or to be in force, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No Loan
Party or any of its Subsidiaries is in violation of the

 

101



--------------------------------------------------------------------------------

terms of any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval, except where any such
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred in the five-year period prior
to the date on which this representation is made or deemed made and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

SECTION 3.11. Disclosure. (a) All written information (other than the
Projections and estimates and information of a general economic nature)
concerning Holdings, the Borrower, the Subsidiaries, the Transactions and any
other transactions contemplated hereby included in the Lender Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Agent in connection with the Transactions
on or before the Restatement Date (the “Information”), when taken as a whole, as
of the date such Information was furnished to the Lenders (but taking into
account supplements thereto made available to the Agent and the Lenders prior to
the Restatement Date) and as of the Restatement Date, did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Agent in connection with the
Transactions on or before the Restatement Date (the “Other Information”)
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary

 

102



--------------------------------------------------------------------------------

materially from the Other Information), and (ii) as of the Restatement Date,
have not been modified in any material respect by the Borrower.

SECTION 3.12. Material Agreements. No Loan Party is in default in any material
respect in the performance, observance or fulfillment of any of its obligations
contained in (i) the Senior Subordinated Notes Documents or (ii) any material
agreement to which it is a party, except, in the case of clause (ii), where such
default would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Restatement Date, (i) the fair value of the assets
of the Loan Parties on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of the
Loan Parties on a consolidated basis; (ii) the present fair saleable value of
the property of the Loan Parties on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Loan
Parties on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

(b) The Loan Parties do not intend to incur debts beyond their ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by the Loan Parties and the timing and amounts of cash to be payable
by the Loan Parties on or in respect of their Indebtedness.

SECTION 3.14. Insurance. The Borrower has provided to the Agent on or prior to
the Restatement Date, a true, complete and correct description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Restatement Date. As of the Restatement Date, all such insurance is in full
force and effect and all premiums in respect of such insurance have been duly
paid. The Borrower believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate and is in accordance with normal
industry practice.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Restatement Date, (a) a correct and complete list of the name and
relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) a true and complete listing of each class of each of the Borrower’s
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of the Borrower and each of its Subsidiaries. All of the issued and outstanding
Equity Interests of the Subsidiaries owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership

 

103



--------------------------------------------------------------------------------

interests) duly authorized and issued and are fully paid and non-assessable free
and clear of all Liens (other than Liens created under the Loan Documents).

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Secured Parties; and upon
the proper filing of UCC financing statements required pursuant to
Section 4.02(i)(ii) and any Mortgages, as applicable, with respect to Mortgaged
Properties in the offices specified on Schedule 3.16, the entry into control
agreements where applicable, the filing or registration of such liens with the
United States Patent & Trademark Office where applicable, the notation of such
Liens on any certificates of title where applicable, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Agent pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Agent has not obtained or does not maintain
possession of such Collateral.

SECTION 3.17. Labor Disputes. As of the Restatement Date, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the knowledge of the Borrower, threatened, (b) the
hours worked by and payments made to employees of the Loan Parties and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (c) all payments due from any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party or such Subsidiary
to the extent required by GAAP. Except (i) as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect or (ii) as
set forth on Schedule 3.17, the consummation of the Transactions will not give
rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings, the Borrower
or any of the Subsidiaries (or any predecessor) is a party or by which Holdings,
the Borrower or any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.18. Federal Reserve Regulations. (a) On the Restatement Date, none of
the Collateral is Margin Stock.

(b) None of Holdings, the Borrower and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation T, U or X.

 

104



--------------------------------------------------------------------------------

SECTION 3.19. Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt”, and this Agreement and the other Loan Documents
collectively constitute the “Credit Facility” under and as defined in the Senior
Subordinated Notes Documents.

SECTION 3.20. USA PATRIOT Act and Other Regulations. To the extent applicable,
each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act. No part of the proceeds of the
Loans by any Loan Party will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

ARTICLE IV

Conditions

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan, and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

(a) The Agent shall have received a notice of such Borrowing as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.02) or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, the Issuing Bank and the Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.23(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b). Notwithstanding
the foregoing, the Existing Letters of Credit shall be deemed to be Letters of
Credit issued under this Agreement as of the Restatement Date.

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable

 

105



--------------------------------------------------------------------------------

to any representations and warranties that already are qualified or modified by
materiality in the text thereof.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Restatement Date. On the Restatement Date:

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party thereto either (A) a counterpart of the Amendment
and Restatement Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart
thereof and (ii) duly executed copies of such other certificates, documents,
instruments and agreements as the Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.07.

(b) Legal Opinions. The Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank on the Restatement Date, a favorable written
opinion of (i) Jones Day, special counsel for Holdings and the Borrower, in form
and substance reasonably satisfactory to the Agent and (ii) local or other
counsel reasonably satisfactory to the Agent as specified on Schedule 4.02(b),
in each case (A) dated the Restatement Date, (B) addressed to the Agent, the
Lenders and the Issuing Bank and (C) in form and substance reasonably
satisfactory to the Agent and covering such matters relating to the Loan
Documents and the Transactions as the Agent shall reasonably request.

(c) USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Restatement Date, all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Restatement Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and

 

106



--------------------------------------------------------------------------------

correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a good standing certificate dated a recent date prior to the
Restatement Date for each Loan Party from its jurisdiction of organization.

(e) Restatement Date Certificate. The Agent shall have received an executed
Restatement Date Certificate, together with all attachments thereto, signed by
the chief financial officer of Holdings and the Borrower, dated the Restatement
Date.

(f) Fees. The Lenders and the Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable documented fees and expenses of legal counsel), on or before the
Restatement Date (including fees and expenses required to be paid under the
Amendment and Restatement Agreement).

(g) Existing Bank Debt Refinancing. The Agent shall have received evidence
reasonably satisfactory to it that the Existing Bank Debt Refinancing has
occurred.

(h) Solvency. The Agent shall have received the Solvency Certificate executed by
the chief financial officer of Holdings, in substance satisfactory to the Joint
Lead Arrangers, certifying that Holdings and its Subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereunder to occur on the Restatement Date, are solvent (within the
meaning of Section 3.13).

(i) Perfection of Security Interests. All documents, agreements and instruments,
and all such further actions, required by the Collateral Documents or under law
or reasonably requested by the Agent to perfect the Agent’s first-priority
security interest in the Collateral shall have been executed, delivered, taken
and, if applicable, be in proper form for filing. The Agent, for the ratable
benefit of the Secured Parties, shall have a security interest in the Collateral
of the type and priority described in the Collateral Documents, and none of the
Collateral shall be subject to any other pledges, security interest or
mortgages, except for Permitted Liens. Without limiting the generality of the
foregoing:

(i) Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.

(ii) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement required to be filed, registered or recorded in order to
create in favor of the Agent, for the ratable benefit of the Secured Parties, a
perfected Lien on any Collateral the security interest in which may be perfected

 

107



--------------------------------------------------------------------------------

by filing a financing statement under the Uniform Commercial Code, prior and
superior in right to any other Person (other than with respect to Permitted
Liens), shall have been properly filed, registered or recorded.

(iii) Mortgages, etc. The Agent shall have received, with respect to each
Mortgaged Property subject to an Existing Mortgage, each of the following, in
form and substance reasonably satisfactory to the Agent:

(A) an amendment to the applicable Existing Mortgage on such property in form
and substance reasonably satisfactory to the Agent;

(B) evidence that a counterpart of the amendment to the Existing Mortgage has
been recorded or delivered to the appropriate Title Insurance Company subject to
arrangements reasonably satisfactory to the Agent for recording promptly
following the closing hereunder in the place necessary, in the Agent’s
reasonable judgment, to create a valid and enforceable first priority Lien in
favor of the Agent for the benefit of itself and the Secured Parties;

(C) a “date-down” endorsement to the existing title policy, which shall amend
the description therein of the insured Existing Mortgage to include the
amendment of the Existing Mortgage in form and substance reasonably satisfactory
to the Agent;

(D) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Agent; and

(E) such other information, documentation, and certifications (including
evidence of flood insurance as may be required by applicable law) as may be
reasonably required by the Agent.

provided that, the amount of debt secured by each Mortgage in any state that
imposes a mortgage tax shall be reasonably limited to an amount not more than
the sum of the Commitments and the incremental loans and commitments that may be
made hereunder or thereunder so as to avoid multiple mortgage tax assessments.

Notwithstanding the foregoing, if, after the use by the Loan Parties of
commercially reasonable efforts to cause the condition set forth in this
Section 4.02(i) to be satisfied on or prior to the Restatement Date, the
requirements (other than (x) the execution and delivery of the Amendment and
Restatement Agreement and the Guarantee and Collateral Agreement by the Loan
Parties and (y) the requirements set forth in paragraphs

 

108



--------------------------------------------------------------------------------

4.02(i)(i) (other than certificates representing the shares of Capital Stock,
undated stock powers or promissory notes of any Foreign Subsidiary required to
be received by the Agent pursuant to such paragraph) and 4.02(i)(ii)) are not
satisfied as of the Restatement Date, the satisfaction of such requirements
shall not be a condition to the effectiveness of this Agreement (but shall be
required to be satisfied as promptly as practicable after the Restatement Date
and in any event within the period specified therefor in Schedule 5.12 or such
later date as Agent may agree to in its reasonable discretion).

(j) Insurance. The Agent shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of the Guarantee and Collateral Agreement.

The Agent shall notify the Borrower and the Lenders of the Restatement Date, and
such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Each Loan Party covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders and the Issuing Bank that, until the Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees and all other expenses and other amounts payable under any Loan
Document have been paid in full (other than Unliquidated Obligations) and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern”
explanatory note or any similar qualification or exception or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each

 

109



--------------------------------------------------------------------------------

case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly, in
all material respects, the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (i) certifying that no Event of Default or Default has
occurred and, if an Event of Default or Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Agent demonstrating compliance with the covenant set forth in Section 6.14
in the case of the financial statements delivered under clause (a), setting
forth in reasonable detail satisfactory to the Agent (x) the Borrower’s
calculation of Excess Cash Flow for such fiscal year, and (y) a list of names of
all Immaterial Subsidiaries (if any), that each Subsidiary set forth on such
list individually qualifies as an Immaterial Subsidiary and that all Domestic
Subsidiaries listed as Immaterial Subsidiaries in the aggregate comprise less
than 5% of Total Assets of the Borrower and the Restricted Subsidiaries at the
end of the period to which such financial statements relate and represented (on
a contribution basis) less than 5% of Consolidated EBITDA for the period to
which such financial statements relate;

(d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be provided by the Chief Financial Officer of the
Borrower if such accounting firm generally is not providing such certificates);

(e) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(f) within ninety (90) days after the beginning of each fiscal year, a
consolidated budget of the Borrower and its Subsidiaries for such fiscal year
(including a projected consolidated balance sheet and the related consolidated
statements of projected cash flows and projected income as of the end of and for
such fiscal year), including a summary of the underlying material assumptions
with respect thereto;

(g) as soon as practicable upon the reasonable request of the Agent, deliver an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this

 

110



--------------------------------------------------------------------------------

clause (g) or Section 5.11; provided, however, that so long as no Event of
Default exists, Agent shall not request more than one (1) updated Perfection
Certificate per fiscal year;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed to shareholders generally, as the case may
be;

(i) promptly, a copy of any final “management letter” received from Holdings’ or
the Borrower’s independent public accountants to the extent such independent
public accountants have consented to the delivery of such management letter to
the Agent upon the request of Holdings or the Borrower;

(j) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act; and

(k) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent may
reasonably request (on behalf of itself or any Lender).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings or (B) the Borrower’s or Holdings’, as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings, such information is accompanied by summary consolidating
information (which may be included in notes to the financial statements) that
explains in reasonable detail the material differences between the information
relating to Holdings, on the one hand, and the information relating to the
Borrower and its Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under clause (a) of this Section 5.01, such materials are accompanied
by a report and opinion of independent public accountants of recognized national
standing and reasonably acceptable to the Agent, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to clauses (a), (b) or (h) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such documents
are posted on the Borrower’s

 

111



--------------------------------------------------------------------------------

behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Agent have access (whether a commercial, third-party website
or whether sponsored by the Agent); provided that: (i) upon written request by
the Agent, the Borrower shall deliver paper copies of such documents to the
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Agent of the posting of any
such documents and provide to the Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (c) of this Section 5.01 to
the Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the Agent
(which will promptly furnish such written notice to the Lenders) written notice
of the following promptly after any Responsible Officer of Holdings or the
Borrower obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries thereof as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where any material Collateral is located;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise

 

112



--------------------------------------------------------------------------------

reasonably expire, be abandoned or permitted to lapse in the ordinary course of
business), necessary or desirable in the normal conduct of its business, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except (i) other than with respect to Holdings’
or the Borrower’s existence, to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.03.

SECTION 5.04. Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
accordance with GAAP in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Agent (and, during the
continuance of any Event of Default, any Lender) (including employees of the
Agent or any consultants, accountants, lawyers and appraisers retained by the
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided, that all such visits and inspections shall be requested
through and coordinated by the Agent so as to minimize disruption to the
business activities of the Loan Parties and their Subsidiaries; provided,
however, that so long as no Event of Default exists, the Loan Parties shall be
obligated to reimburse the Agent for one (1) inspection per fiscal year.

SECTION 5.07. Maintenance of Ratings. Holdings and the Borrower shall use their
commercially reasonable efforts to cause the credit facilities provided for
herein to be continuously rated by S&P and Moody’s, and shall use commercially

 

113



--------------------------------------------------------------------------------

reasonable efforts to maintain a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of the Borrower.

SECTION 5.08. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes specified in the introductory statement to this Agreement or, in
the case of Incremental Term Loans and Incremental Revolving Loans, in the
applicable Incremental Term Loan Assumption Agreement or Incremental Revolving
Credit Assumption Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would entail a violation of
Regulations T, U or X.

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated companies)
and (b) all insurance required pursuant to the Collateral Documents (and shall
cause the Agent to be listed as a loss payee on property and casualty policies
covering loss or damage to Collateral and as an additional insured on liability
policies, subject, in each case, to any exceptions for insurance required to be
maintained under leases). The Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so maintained.

SECTION 5.11. Additional Collateral; Further Assurances. (a) Subject to
applicable law, Holdings, the Borrower and each Subsidiary that is a Loan Party
shall cause (i) each of its Domestic Subsidiaries (other than any Immaterial
Subsidiary (except as otherwise provided in paragraph (e) of this Section 5.11),
Unrestricted Subsidiary or Securitization Entities) formed or acquired after the
Restatement Date in accordance with the terms of this Agreement that is required
to become a Subsidiary Guarantor pursuant to Section 6.09 and (ii) any such
Domestic Subsidiary that was an Immaterial Subsidiary but, as of the end of the
most recently ended fiscal quarter of the Borrower has ceased to qualify as an
Immaterial Subsidiary, to become a Loan Party within 20 Business Days by
executing a Joinder Agreement in substantially the form set forth as Exhibit D
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Party hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will simultaneously therewith or as soon as
practicable thereafter grant Liens to the Agent, for the benefit of the Agent
and the Lenders and each other Secured Party at such time party to or benefiting
from the Guarantee and Collateral Agreement to the extent required by the terms
thereof, in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11 and any other
limitations set forth in the Guarantee and Collateral Agreement) of such Loan
Party which constitutes

 

114



--------------------------------------------------------------------------------

Collateral, on such terms as may be required pursuant to the terms of the
Collateral Documents.

(b) Holdings, the Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries (or, in the case of any Domestic Subsidiary treated as a
disregarded entity for U. S. federal income tax purposes that holds more than
65% of the Capital Stock of a Foreign Subsidiary, 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
of such Domestic Subsidiary) and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any Subsidiary that
is a Loan Party to be subject at all times to a first priority perfected Lien in
favor of the Agent pursuant to the terms and conditions of the Loan Documents or
other security documents as the Agent shall reasonably request; provided,
however, this paragraph (b) shall not require the Borrower or any Subsidiary to
grant a security interest in (i) any Equity Interests of a Subsidiary to the
extent a pledge of such Equity Interests in favor of the Agent or to secure any
debt securities of the Borrower or any Subsidiary that would be entitled to such
a security interest would require separate financial statements of a Subsidiary
to be filed with the SEC (or any other government agency) under Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act (or any successor thereto)
or any other law, rule or regulation or (ii) the Equity Interests of any
Unrestricted Subsidiary.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.02, as applicable (including legal opinions, Title Insurance Policies,
certificates and corporate and organizational documents)), which may be required
by law or which the Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.11, if
any material assets (including any owned real property or improvements thereto
but excluding leasehold interests) (but only those having a fair market value of
at least $5,000,000) are acquired by the Borrower or any Subsidiary that is a
Loan Party after the Restatement Date (other than assets constituting Collateral
under the Guarantee and Collateral Agreement that become subject to the Lien in
favor of the Agent upon acquisition thereof), the Borrower will notify the Agent
and the Lenders thereof, and, if requested by the Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Loan Parties

 

115



--------------------------------------------------------------------------------

that are Subsidiaries to take, such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

(e) If, at any time and from time to time after the Restatement Date, Domestic
Restricted Subsidiaries that are not Loan Parties because they are Immaterial
Subsidiaries comprise in the aggregate more than 5% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower and the Restricted
Subsidiaries or more than 5% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters as of
the end of the most recently ended fiscal quarter of the Borrower, then the
Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement, cause one or more such Domestic Restricted Subsidiaries to become
additional Loan Parties (notwithstanding that such Domestic Restricted
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.

(f) Notwithstanding any provision of the Loan Documents to the contrary, the
Loan Parties shall not be required to grant a security interest in any personal
property of a type that would not constitute Pledged Collateral or Article 9
Collateral (each as defined in the Guarantee and Collateral Agreement) pursuant
to Section 3.01 or Section 4.01 of the Guarantee and Collateral Agreement.

SECTION 5.12. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the time periods after the Restatement Date
specified in Schedule 5.12 or such later date as the Agent agrees to in its
reasonable discretion, the Borrower and each other Loan Party will deliver the
documents and take the actions specified in Schedule 5.12 that would have been
required to be delivered or taken on or prior to the Restatement Date but for
the last paragraph of Section 4.02(i), to the extent the Borrower and each other
Loan Party has been unable to deliver such items or take such actions on or
prior to the Closing Date after having used commercially reasonable efforts to
so.

ARTICLE VI

Negative Covenants

The Loan Parties covenant and agree, jointly and severally, with (a) the Lenders
and the Issuing Bank (and the Agent on their behalf), with respect to the
covenants set forth in Sections 6.01 through Section 6.13 and Sections 6.15 and
6.16 and (b) the Revolving Credit Lenders, the Swingline Lender and the Issuing
Bank (and the Agent on their behalf), with respect to the covenant set forth in
Section 6.14, in each case until the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees and all other
expenses and other amounts payable under any Loan Document (other than
Unliquidated Obligations) have been paid in full, and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, that:

 

116



--------------------------------------------------------------------------------

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness (other than Permitted
Indebtedness).

SECTION 6.02. Limitation on Restricted Payments. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly:

(a) declare or pay any dividend or make any distribution on or in respect of
shares of the Borrower’s or any Restricted Subsidiary’s Capital Stock (including
Dividend Equivalent Payments) to holders of such Capital Stock (other than
dividends or distributions payable in Qualified Capital Stock of Holdings and
the Borrower and dividends or distributions payable to the Borrower or a
Restricted Subsidiary and other than pro rata dividends or other distributions
made by a Subsidiary that is not a Wholly Owned Subsidiary to minority
stockholders (or owners of an equivalent interest in the case of a Subsidiary
that is an entity other than a corporation));

(b) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of Holdings, the Borrower or any Restricted Subsidiary (other than Capital Stock
held by a Loan Party) or any warrants, rights or options to purchase or acquire
shares of any class of such Capital Stock; or

(c) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Indebtedness of the
Borrower, or of any Guarantor, that is subordinate or junior in right of payment
to the Obligations or any Guarantee, as applicable (other than (x) any
Indebtedness permitted under clause (6) of the definition of “Permitted
Indebtedness” and (y) the purchase, defeasance or other acquisition of such
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of
such purchase, defeasance or other acquisition) (each of the foregoing actions
set forth in clauses (a), (b) and (c) being referred to as a “Restricted
Payment”), except the foregoing provisions do not prohibit:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

(2) any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Capital
Stock of Holdings (other than Qualified Capital Stock issued or sold to the
Borrower or a Subsidiary of the Borrower or an employee stock

 

117



--------------------------------------------------------------------------------

ownership plan or to a trust established by the Borrower or any of its
Subsidiaries for the benefit of their employees);

(3) the acquisition of any Indebtedness of the Borrower or a Guarantor that is
subordinate or junior in right of payment to the Obligations or the applicable
Guarantee through the application of net proceeds of a substantially concurrent
sale for cash (other than to a Subsidiary of the Borrower) of Refinancing
Indebtedness to the extent expressly permitted by Section 6.01;

(4) Dividend Equivalent Payments and payments to Holdings for the purpose of
permitting it to redeem or repurchase common equity or options in respect
thereof, in each case in connection with the repurchase provisions of employee
stock option or stock purchase agreements or other agreements to compensate
management employees, or upon the death, disability, retirement, severance or
termination of employment of management employees; provided that all such
Dividend Equivalent Payments and redemptions or repurchases pursuant to this
clause (4) shall not exceed in any fiscal year the sum of (A) $25,000,000 (with
unused amounts in any calendar year carried over to succeeding calendar years
subject to a maximum (without giving effect to the following clause (B)) of
$50,000,000 in any calendar year) plus (B) any amounts not utilized in any
preceding fiscal year following the Closing Date that were otherwise available
under this clause for such purchases (which aggregate amount shall be increased
by the amount of any net cash proceeds received from the sale since the Closing
Date of Equity Interests (other than Disqualified Capital Stock) to members of
the Borrower’s management team that have not otherwise been applied to the
payment of Restricted Payments pursuant to the terms of clause (2) of this
paragraph and by the cash proceeds of any “key-man” life insurance policies
which are used to make such redemptions or repurchases); provided further that
the cancellation of Indebtedness owing to the Borrower from members of
management of the Borrower or any of its Restricted Subsidiaries in connection
with any repurchase of Equity Interests of Holdings will not be deemed to
constitute a Restricted Payment under this Agreement;

(5) the declaration and payment of dividends by the Borrower to, or the making
of loans to Holdings in amounts required for Holdings to pay:

(A) franchise Taxes and other fees, Taxes and expenses required to maintain its
corporate existence,

(B) Federal, state and local income Taxes, to the extent such income Taxes are
attributable to the income of the Borrower and the Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts

 

118



--------------------------------------------------------------------------------

required to pay such Taxes to the extent attributable to the income of such
Unrestricted Subsidiaries; provided, however, that the amount of such payments
in any fiscal year do not exceed the amount that the Borrower and its
consolidated Subsidiaries would be required to pay in respect of Federal, state
and local Taxes for such fiscal year were the Borrower and its consolidated
Subsidiaries to pay such Taxes as a stand-alone taxpayer,

(C) reasonable and customary salary, bonus and other benefits payable to
officers and employees of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries,

(D) general corporate overhead expenses of Holdings to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, and

(E) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by Holdings permitted by this Agreement and any
Transaction Costs;

(6) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if such Equity Interests represents a portion of the exercise price
thereof;

(7) additional Restricted Payments in an aggregate amount not to exceed
$75,000,000; provided that no Default or Event of Default shall have occurred
and be continuing; and

(8) payments of dividends on Disqualified Capital Stock issued in compliance
with Section 6.01; provided that no Default or Event of Default shall have
occurred and be continuing.

Notwithstanding any of the foregoing to the contrary, the Borrower and its
Restricted Subsidiaries may declare and make any Restricted Payment so long as:

(1) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(2) at the time of such Restricted Payment and after giving pro forma effect
thereto and to any financing therefor, the Borrower’s Consolidated Net Leverage
Ratio would not exceed 5.75 to 1.00;

(3) at the time of such Restricted Payment, there are no Revolving Loans or
Swingline Loans outstanding; and

 

119



--------------------------------------------------------------------------------

(4) at the time of such Restricted Payment and after giving pro forma effect
thereto, the aggregate Unrestricted Cash of all Loan Parties on such date, as
the same would be reflected on a consolidated balance sheet prepared in
accordance with GAAP as of such date, shall be no less than $200,000,000.

SECTION 6.03. Limitation on Asset Sales. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, consummate an Asset Sale unless:

(1) the Borrower or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Borrower);

(2) at least 75% of the consideration received by the Borrower or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall constitute cash or
Cash Equivalents;

(3) the fair market value of all assets sold or otherwise disposed of pursuant
to this paragraph, excluding any Specified Assets, shall not exceed $300,000,000
in any fiscal year; provided that such amount shall be increased by the lesser
of (x) the excess of the unused amount for the immediately preceding fiscal year
over the unused amount (if any) for the second preceding fiscal year that was
carried forward to such preceding fiscal year pursuant to this proviso and
(y) $50,000,000;

(4) if such Asset Sale is of Equity Interests of any Subsidiary of the Borrower,
the Asset Sale must include all Equity Interests of and other Investments in
such Subsidiary owned by Holdings, the Borrower and all Restricted Subsidiaries;
and

(5) upon the consummation of an Asset Sale, the Borrower shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale in accordance with Section 2.10.

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Borrower will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary of the Borrower to:

(1) pay dividends or make any other distributions on or in respect of its
Capital Stock;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any Guarantor; or

(3) transfer any of its property or assets to the Borrower or any Guarantor,

 

120



--------------------------------------------------------------------------------

except, with respect to clauses (1), (2) and (3), for such encumbrances or
restrictions existing under or by reason of:

(a) applicable law, rule, regulation or order;

(b) the Senior Subordinated Notes Documents;

(c) non-assignment provisions of any contract or any lease of any Restricted
Subsidiary of the Borrower entered into in the ordinary course of business;

(d) any instrument governing Indebtedness incurred pursuant to clause (11) of
the definition of “Permitted Indebtedness”, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired;

(e) the Loan Documents;

(f) agreements existing on the Restatement Date to the extent and in the manner
such agreements are in effect on the Restatement Date;

(g) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(h) restrictions imposed by any agreement to sell assets or Equity Interests
permitted under this Agreement to any Person pending the closing of such sale;

(i) any agreement or instrument governing Equity Interests of any Person that is
acquired, so long as the restrictions in such agreement or instrument were not
imposed solely in contemplation of such Person being so acquired;

(j) any Purchase Money Note or other Indebtedness or other contractual
requirements of a Securitization Entity in connection with a Securitization
Transaction; provided that such restrictions apply only to such Securitization
Entity;

(k) other Indebtedness or Permitted Subsidiary Preferred Stock outstanding on
the Restatement Date or permitted to be issued or incurred under this Agreement;
provided that any such restrictions are ordinary and customary with respect to
the type of Indebtedness being incurred or Preferred Stock being issued (under
the relevant circumstances);

(l) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(m) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (b), (d), (f), (i) and (k) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the

 

121



--------------------------------------------------------------------------------

good faith judgment of the Borrower’s Board of Directors (evidenced by a Board
Resolution) whose judgment shall be conclusively binding, not materially more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing;

(n) customary provisions in joint venture and other similar agreements
applicable solely to such joint venture and its subsidiaries; and

(o) customary provisions in leases and other agreements entered into in the
ordinary course of business.

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries. The
Borrower will not permit any of its Restricted Subsidiaries to issue any
Preferred Stock (other than to the Borrower or to a Restricted Subsidiary of the
Borrower) or permit any Person (other than the Borrower or a Restricted
Subsidiary of the Borrower) to own any Preferred Stock of any Restricted
Subsidiary of the Borrower, other than Permitted Subsidiary Preferred Stock. The
provisions of this Section 6.05 will not apply to (w) any Restricted Subsidiary
that continues to be a Subsidiary Guarantor, (x) any transaction permitted under
Section 6.03 as a result of which none of Holdings, the Borrower or any of its
Restricted Subsidiaries will own any Equity Interests of the Restricted
Subsidiary whose Preferred Stock is being issued or sold and (y) Preferred Stock
that is Disqualified Equity Interests and is issued in compliance with
Section 6.01.

SECTION 6.06. Limitation on Liens. Holdings and the Borrower will not, and the
Borrower will not permit any of the Subsidiary Guarantors to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (the “Initial
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings, the Borrower or any Subsidiary Guarantors now owned or hereafter
acquired, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, except, in the case of Collateral, any Initial Lien if
(a) such Initial Lien expressly ranks junior to the first-priority security
interest intended to be created in favor of the Agent for the Secured Parties
pursuant to the Collateral Documents; or (b) such Initial Lien is a Permitted
Lien.

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets.
(a) Neither Holdings nor the Borrower will, in a single transaction or series of
related transactions, consolidate or merge with or into any Person, or sell,
assign, transfer, lease, convey or otherwise dispose of (or cause or permit the
Borrower or any Restricted Subsidiary of the Borrower to sell, assign, transfer,
lease, convey or otherwise dispose of) all or substantially all of the
Borrower’s assets (determined on a consolidated basis for the Borrower and the
Borrower’s Restricted Subsidiaries) to any Person, except that any Person may
merge into, amalgamate with or consolidate with Holdings or the Borrower in a
transaction in which (i) Holdings or the Borrower, as the case may be, shall be
the surviving or continuing corporation and (ii) at the time thereof and
immediately after giving effect to such transaction (including, without
limitation, giving effect to any Indebtedness incurred, acquired, or assumed and
any Lien granted in connection with or

 

122



--------------------------------------------------------------------------------

in respect of the transaction), no Default or Event of Default shall have
occurred or be continuing.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower. However, transfer of assets between or among the Borrower and its
Restricted Subsidiaries will not be subject to this Section 6.07.

(b) The Borrower will not permit any Restricted Subsidiary to consolidate or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of, in a single transaction or series of related transactions, all or
substantially all of its assets to any Person except that: (i) a Restricted
Subsidiary that is a Subsidiary Guarantor may be disposed of in its entirety to
another Person (other than to the Borrower or an Affiliate of the Borrower),
whether through a merger, consolidation or sale of Capital Stock or through the
sale of all or substantially all of its assets (such sale constituting the
disposition of such Subsidiary Guarantor in its entirety), if in connection
therewith the Borrower provides an Officers’ Certificate to the Agent to the
effect that the Borrower will comply with its obligations under Section 6.03 in
respect of such disposition); (ii) any Person may consolidate or merge,
amalgamate or consolidate with or into a Restricted Subsidiary, or sell all or
substantially all of its assets to Restricted Subsidiary (provided that if any
party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party); and (iii) any Restricted Subsidiary may
merge, amalgamate or consolidate with or into any other Person in order to
effect a Permitted Acquisition or other acquisition permitted by Section 6.16.

SECTION 6.08. Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to occur any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (an “Affiliate Transaction”) involving
aggregate payment or consideration in excess of $20,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate of the Borrower,
and

(2) the Borrower delivers to the Agent with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $30,000,000, a Board Resolution adopted by the
majority of the members of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an officers’ certificate certifying that
such Affiliate Transaction complies with clause (1) above.

 

123



--------------------------------------------------------------------------------

The restrictions set forth in the first paragraph of this Section 6.08 shall not
apply to:

(1) reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

(2) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries; provided such
transactions are not otherwise prohibited by this Agreement;

(3) any agreement as in effect as of the Restatement Date or any amendment
thereto or any transaction contemplated thereby (including pursuant to any
amendment thereto) or by any replacement agreement thereto so long as any such
amendment or replacement agreement is not more disadvantageous to the Lenders in
any material respect than the original agreement as in effect on the Restatement
Date as determined in good faith by the Borrower;

(4) Restricted Payments or Permitted Investments permitted by this Agreement;

(5) transactions effected as part of a Securitization Transaction permitted
hereunder;

(6) payments or loans to employees or consultants that are approved by the Board
of Directors of the Borrower in good faith;

(7) transactions permitted by, and complying with, the provisions of
Section 6.07;

(8) any issuance of securities or other payments, awards, grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Borrower; and

(9) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, receives an opinion from a nationally recognized investment banking,
appraisal or accounting firm that such Affiliate Transaction is either fair,
from a financial standpoint, to the Borrower or such Restricted Subsidiary or is
on terms not materially less favorable than those that might reasonably have
been obtained in a comparable transaction at such time on an arm’s-length basis
from a Person that is not an Affiliate of the Borrower.

SECTION 6.09. Future Guarantees by Restricted Subsidiaries. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, create or
acquire another Domestic Restricted Subsidiary unless such Domestic Restricted
Subsidiary executes and delivers a Joinder Agreement and supplements to the
other Loan Documents, providing for a Guarantee of payment of the Obligations by
such Domestic

 

124



--------------------------------------------------------------------------------

Restricted Subsidiary; provided, however, that such Domestic Restricted
Subsidiary need not execute and deliver such Joinder Agreement and supplements
to the other Loan Documents for so long as such Domestic Restricted Subsidiary
is an Immaterial Subsidiary (subject to Section 5.11) or a Securitization
Entity.

SECTION 6.10. Business of Borrower and Restricted Subsidiaries. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage in
any businesses a majority of whose revenues are not derived from businesses that
are the same or reasonably similar, ancillary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Restatement Date (which shall
include, without limitation, engineered components businesses not within the
aerospace industry).

SECTION 6.11. Limitations on Amendments to Subordination Provisions and Other
Amendments. (a) Holdings and the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, permit any waiver, supplement, modification or
amendment of (i) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents, to the
extent any such waiver, supplement, modification or amendment would be adverse
to the Lenders in any material respect.

(b) Holdings and the Borrower will not amend, modify or alter the Senior
Subordinated Notes Documents in any way to:

(i) increase the rate of or change the time for payment of interest on any
Senior Subordinated Notes;

(ii) increase the principal of, advance the final maturity date of or shorten
the Weighted Average Life to Maturity of any Senior Subordinated Notes;

(iii) alter the redemption provisions or the price or terms at which the
Borrower is required to offer to purchase any Senior Subordinated Notes; or

(iv) amend the provisions of the Senior Subordinated Notes Documents that relate
to subordination in a manner adverse to the Lenders.

Nothing in this Section 6.11 shall preclude any Loan Party from making any
Restricted Payment otherwise permitted by Section 6.03.

SECTION 6.12. Business of Holdings. Holdings shall not engage in any business
activities or have any material assets or liabilities other than its ownership
of the Equity Interests of the Borrower and assets and liabilities incidental to
its function as a holding company, including its liabilities hereunder and under
the Senior Subordinated Notes Indentures, and pursuant to the Guarantee and
Collateral Agreement and any other Loan Document or Senior Subordinated Notes
Document.

SECTION 6.13. Impairment of Security Interest. Subject to the rights of the
holders of Permitted Liens and except as permitted by this Agreement or the Loan

 

125



--------------------------------------------------------------------------------

Documents, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, take or knowingly or negligently omit to take, any action which
action or omission would reasonably be expected to have the result of materially
impairing the security interest with respect to a material portion of the
Collateral for the benefit of the Secured Parties.

SECTION 6.14. Financial Covenant. For the benefit of the Revolving Credit
Lenders, the Swingline Lender and the Issuing Bank only (and the Agent on their
behalf), the Loan Parties agree that they shall not permit the Consolidated Net
Leverage Ratio of the Borrower at the end of any fiscal quarter to exceed 6.00
to 1.00. Notwithstanding anything to the contrary contained in Section 9.02, the
provisions of this Section 6.14, and the definition of the term “Consolidated
Net Leverage Ratio” and its constituent parts, in each case as used for purposes
of this Section 6.14, may only be amended, waived or otherwise modified with the
prior written consent of the Required Revolving Lenders.

SECTION 6.15. Sale and Lease-Back Transactions. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, enter into any Sale
and Lease-Back Transaction unless (a) the sale or transfer of such property is
permitted by Section 6.03 and (b) any Capitalized Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.06, as the
case may be.

SECTION 6.16. Limitations on Investments. The Borrower will not, and will not
cause or permit any of its Restricted Subsidiaries to, directly or indirectly
make any Investment (other than Permitted Investments).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan or
L/C Disbursement, any Fee or any other fee payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days or (ii) any
other amount (other than an amount referred to in clause (a) or (b)(i) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of thirty (30) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in connection with the borrowings or

 

126



--------------------------------------------------------------------------------

issuances of Letters of Credit, or in any report or other certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any Loan Document, shall prove to have been materially incorrect
when made or deemed made and shall remain material at the time tested;

(d) failure by Holdings, the Borrower or any Restricted Subsidiary for thirty
(30) days after receipt of written notice given by the Agent or the Required
Lenders to comply with any of its other agreements (other than those referred to
in clauses (a) and (b) of this Article and those set forth in Sections 5.02,
5.03 (with respect to Holdings and the Borrower only) and 5.09 and in
Article VI) in this Agreement or any Loan Document;

(e) (i) any Loan Party shall fail to make any payment at final stated maturity
beyond the applicable grace period with respect to any Material Indebtedness or
(ii) the acceleration of the final stated maturity of any such Material
Indebtedness, or any event or condition occurs that enables or permits (with the
giving of notice, if required) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
clause (ii) of this paragraph (e) shall not apply to secured Indebtedness that
becomes due as a result of the (A) voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (B) in the
case of any Specified Secured Indebtedness, any provision that is the functional
equivalent of Section 2.08 or 2.10 hereof;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Significant
Subsidiary (or any group of Subsidiaries that together would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case of clause (i) or (ii), such proceeding or petition shall continue
undismissed and unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(g) Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Significant Subsidiary (or any group of Subsidiaries that
together would constitute

 

127



--------------------------------------------------------------------------------

a Significant Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;

(h) failure by Holdings, the Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay final judgments aggregating in excess of $50,000,000, which final
judgments remain unpaid, undischarged and unstayed for a period of more than
sixty (60) days after such judgment becomes final, and in the event such
judgment is covered by insurance, an enforcement proceeding has been commenced
by any creditor upon such judgment or decree which is not promptly stayed;

(i) the Guarantee of any Subsidiary Guarantor or Holdings shall for any reason
cease to be in full force and effect or be declared null and void or any
Responsible Officer of any Subsidiary Guarantor or Holdings, as the case may be,
denies that it has any further liability under its Guarantee or gives notice to
such effect, other than by reason of the termination of this Agreement or the
release of any such Guarantee in accordance with this Agreement and the
Guarantee and Collateral Agreement;

(j) unless all of the Collateral has been released from the Liens in accordance
with the provisions of the Collateral Documents, any Collateral Document shall
for any reason cease to be in full force and effect or the assertion by
Holdings, the Borrower or any Restricted Subsidiary, in any pleading in any
court of competent jurisdiction, that any security interest thereunder is
invalid or unenforceable;

(k) the failure by Holdings or the Borrower to comply with the covenants set
forth in Sections 5.02, 5.03 (with respect to Holdings and the Borrower only)
and 5.09 and in Article VI (other than the covenant set forth in Section 6.14);

(l) solely with respect to the Revolving Credit Lenders, the Swingline Lender
and the Issuing Bank (and the Agent on their behalf), and only so long as the
Revolving Credit Commitments shall not have been terminated in accordance with
Section 2.06, the failure by Holdings or the Borrower to comply with the
covenant set forth in Section 6.14 (a “Financial Covenant Event of Default”);
provided that a Financial Covenant Event of Default shall constitute an Event of
Default with respect to the Term Lenders upon the Revolving Credit Lenders
terminating the Revolving Credit Commitments or declaring all amounts
outstanding with respect to the Revolving Loans or Swingline Loans to be
immediately due and payable in accordance with this Agreement as a result of a
Financial Covenant Event of Default and only for so long as such declaration has
not been rescinded;

(m) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;

(n) the Indebtedness under the Senior Subordinated Notes Documents or any other
Subordinated Indebtedness of Holdings, the Borrower or the Restricted
Subsidiaries constituting Material Indebtedness shall cease, for any reason, to
be validly

 

128



--------------------------------------------------------------------------------

subordinated to the Obligations as provided in the Senior Subordinated Notes
Documents or the agreements evidencing such other Subordinated Indebtedness, as
applicable (or any Loan Party or an Affiliate of any Loan Party shall assert the
foregoing); or

(o) there shall have occurred a Change of Control.

then, and in every such event (other than an event with respect to any Loan
Party described in clauses (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments and the L/C Commitments, and thereupon the Commitments and the
L/C Commitments shall terminate immediately and (ii) declare the Loans and
L/C Exposure then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
L/C Exposure so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that upon the occurrence of an event with respect to any Loan Party
described in clause (f) or (g) of this Article, the Commitments and the
L/C Commitments shall automatically terminate and the principal of the Loans and
L/C Exposure then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower,
without further action of the Agent or any Lender; provided, further, that upon
the occurrence of a Financial Covenant Event of Default, and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Revolving Lenders, shall, by notice to the Borrower,
take any of the following actions, at the same or different times: (x) terminate
the Revolving Credit Commitments, the L/C Commitment and the Swingline
Commitment, and thereupon the Revolving Credit Commitments, the L/C Commitment
and the Swingline Commitment shall terminate immediately and (y) declare the
Revolving Loans, L/C Exposure and Swingline Exposure then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Revolving Loans, L/C Exposure and Swingline
Exposure so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations relating thereto of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and the continuance of an
Event of Default, the Agent may, and at the request of the Required Lenders (or
in the event of a Financial Covenant Event of Default, the Required Revolving
Lenders) shall, exercise any rights and remedies provided to the Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

In the event of any Event of Default specified in clause (e) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof

 

129



--------------------------------------------------------------------------------

(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within twenty (20) days after such Event of Default arose, (i) the Indebtedness
or guarantee that is the basis for such Event of Default has been discharged,
(ii) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default or (iii) the
default that is the basis for such Event of Default has been cured.

ARTICLE VIII

The Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender, and the Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan

 

130



--------------------------------------------------------------------------------

Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent (not to be unreasonably withheld or
delayed) of the Borrower, to appoint a successor; provided that (i) during the
existence and continuation of an Event of Default, no consent of the Borrower
shall be required and (ii) any successor that shall also be the named secured
party under any Collateral Document shall also be subject to the approval
requirements, if any, of such Collateral Document. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a commercial bank or an
Affiliate of any such commercial bank reasonably acceptable to the Borrower. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint, with the consent of the Borrower (not to be unreasonably withheld or
delayed) (so long as no Event of Default exists), a successor administrative
agent and/or collateral agent, as the case may be. Any such resignation by such
Agent hereunder shall also constitute, to the extent applicable, its resignation
as an Issuing Bank and the Swingline Lender, in which case such resigning Agent
(x) shall not be required to issue any further Letters of Credit or make any
additional Swingline Loans hereunder and

 

131



--------------------------------------------------------------------------------

(y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender (a) acknowledges that it has received a copy of each Collateral
Documents, (b) without limiting the foregoing, agrees that it will be bound by
and will take no actions contrary to the provisions of any Collateral Documents
and (c) acknowledges that the Agent will, and hereby authorizes the Agent to,
enter into (and be a party to) the Collateral Documents and any intercreditor
agreements on behalf of itself, such Lender and the holders of any future
Specified Secured Indebtedness. The Lenders further acknowledge that, pursuant
to the Collateral Documents, the Agent will have the sole right to proceed
against the Collateral. In the event of a foreclosure by the Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any
Secured Party may be the purchaser of any or all of such Collateral at any such
sale or other disposition, and the Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by such
Secured Party. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions. The provisions of this paragraph are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

The Joint Lead Arrangers and joint bookrunners shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

 

132



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

The Tower at Erieview

1301 East 9th Street, Suite 3000

Cleveland, OH 44114

Attention: Gregory Rufus

Facsimile No: (216) 706-2937

(ii) if to the Agent, to Credit Suisse at:

Eleven Madison Avenue

New York, NY 10010

Attention: Sean Portrait—Agency Manager

Telephone No: (919) 994-6369

Facsimile No: (212) 322-2291

Email: agency.loanops@credit-suisse.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

(b) All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Agent and the applicable Lender.
The Agent or the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed

 

133



--------------------------------------------------------------------------------

received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Holdings and the Borrower hereby acknowledge that (x) the Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (y) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower or their
securities) (each, a “Public Lender”). Holdings and the Borrower hereby agree
that (1) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Agent and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to Holdings and
the Borrower or their securities for purposes of foreign, United States Federal
and state securities laws; (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (4) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”. Notwithstanding the
foregoing, the following Borrower Materials shall be deemed to be marked
“PUBLIC”, unless Holdings or the Borrower notifies the Agent promptly that any
such document contains material non-public information: (A) the Loan Documents,
(B) notifications of changes in the terms of the Term Loans, Term Loan
Commitments, Revolving Loans, Revolving Credit Commitments, Swingline Loans,
Swingline Commitments or L/C Commitments and (C) financial statements and
accompanying information and certificates delivered pursuant to Sections 5.01(a)
or (b).

(i) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
foreign, United States Federal and state securities laws, to make reference to
communications and other information and materials that are not made available
through the “Public Side Information” portion of the Platform and that may

 

134



--------------------------------------------------------------------------------

contain material non-public information with respect to Holdings or a Borrower
or its securities for purposes of foreign, United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENT NOR ANY
OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.

(f) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

135



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, provided that the Borrower and the Agent may
enter into an amendment to effect the provisions of Section 2.26(b) upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement and Section 2.27(b) upon the effectiveness
of any Revolving Credit Increase Assumption Agreement or (ii) in the case of any
other Loan Document (other than any such amendment to effectuate any
modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Agent and the Loan Party or Loan Parties that are parties thereto, with the
consent of the Required Lenders; provided that no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender, (B) reduce or forgive
the principal amount of any Loan or L/C Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees (including any
prepayment fees) payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan or L/C Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the provisions of Section 2.12(c) providing
for the default rate of interest, or to waive any obligations of the Borrower to
pay interest at such default rate, (D) change Sections 2.09(c), 2.10(g), 2.17(c)
or 2.17(f) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (E) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (F) release
any material Guarantor from its obligation under its Guarantee (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender, or (G) except as provided in clauses (c) and (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Agent hereunder without the prior written consent of the Agent. The Agent
may without the consent of any Lender also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Upon the request of
the Borrower, the Agent shall enter into such amendments (and may do so without
the consent of any Lender, other agent, or the Issuing Bank) to the Collateral
Documents (or enter into additional Collateral Documents or intercreditor
agreements) to secure on a pari passu basis or junior basis, as the case may be,
on terms reasonably acceptable to the Agent all obligations (including
obligations comparable in scope to the Obligations) of all Specified Secured
Indebtedness

 

136



--------------------------------------------------------------------------------

having the same lien priority as, or a junior lien priority to, the Obligations
permitted to be incurred under Section 6.01 and secured by Liens permitted to be
incurred under Section 6.06 on all or a portion of the Collateral.
Notwithstanding the foregoing, with the consent of Holdings, the Borrower and
the Required Lenders, this Agreement (including Sections 2.09(c), 2.10(g),
2.17(c) and 2.17(f)) may be amended (x) to allow the Borrower to prepay Loans of
a Class on a non-pro rata basis in connection with offers made to all the
Lenders of such Class pursuant to procedures approved by the Agent and (y) to
allow the Borrower to make loan modification offers to all the Lenders of one or
more Classes of Loans that, if accepted, would (A) allow the maturity and
scheduled amortization of the Loans of the accepting Lenders to be extended,
(B) increase the Applicable Rates and/or Fees payable with respect to the Loans
and Commitments of the accepting Lenders and (C) treat the modified Loans and
Commitments of the accepting Lenders as a new Class of Loans and Commitments for
all purposes under this Agreement.

(c) The Lenders and the Issuing Bank hereby irrevocably agree that the Liens
granted to the Agent by the Loan Parties on any Collateral shall be
automatically released (i) upon the termination of the Commitments, payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Agent, (ii) upon the sale or other disposition of
the property constituting such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Loan Party, upon termination or
expiration of such lease, (iv) subject to paragraph (b) of this Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under its Guarantee in accordance with the provisions of this Agreement and the
Guarantee and Collateral Agreement or (vi) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Agent and the Lenders pursuant to the Collateral. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral to the extent required under the provisions of the Loan Documents.

(d) Notwithstanding anything to the contrary contained in this Section 9.02,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Agent and may be amended and waived with the
consent of the Agent at the request of the Borrower without the need to obtain
the consent of any other Lenders if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee,

 

137



--------------------------------------------------------------------------------

collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then (x) the
Agent may elect to purchase all (but not less than all) of (1) any affected
Class of such Lender’s Commitments, the corresponding Loans owing to it and all
of its rights and obligations hereunder and under the other Loan Documents in
respect of such affected Class or (2) such Lender’s Commitments, the Loans owing
to it and all of its rights and obligations hereunder and under the other Loan
Documents, provided that the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such purchase all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder
to and including the date of termination, including, without limitation,
payments due to such Non-Consenting Lender under Sections 2.14 and 2.16 and an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such purchase under Section 2.15 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the Agent or (y) the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement by the Borrower,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Loans due to the Non-Consenting Lender pursuant to an Assignment and Assumption
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, (ii) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver or consent and (iii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.14 and 2.16, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender. Each Lender agrees that if the
Agent or the Borrower, as the case may be, exercises its option hereunder, it
shall promptly execute and deliver all agreements and documentation necessary to
effectuate such assignment as set forth in Section 9.04. The Agent or the
Borrower shall be entitled (but not obligated) to execute and deliver such
agreement and documentation on behalf of such Non-Consenting Lender and any such
agreement and/or documentation so executed by the Agent or the Borrower shall be
effective for purposes of documenting an assignment pursuant to Section 9.04.

(f) The Agent, Holdings and the Borrower may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no

 

138



--------------------------------------------------------------------------------

such amendment shall become effective until the fifth Business Day after it has
been posted to the Lenders, and then only if the Required Lenders have not
objected in writing thereto within such five Business Day period.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties agree,
jointly and severally, to pay (i) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Joint Lead Arrangers, the financial
institutions identified as the Joint Bookrunners on the cover of this Agreement,
and their respective Affiliates, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Agent and the
Joint Lead Arrangers, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation of the
Loan Documents and related documentation, (ii) all reasonable documented
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside legal counsel to the
Agent, in connection with any amendments, modifications or waivers of the
provisions of any Loan Documents (whether or not the transactions contemplated
thereby shall be consummated), (iii) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Issuing Banks or the Lenders, including the
reasonable documented fees, charges and disbursements of any counsel for the
Agent and for one law firm retained by the Lenders (and one local counsel for
both the Agent and the Lenders in each relevant jurisdiction and, in the case of
a conflict of interest, one additional counsel per group of affected parties),
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such reasonable
documented out-of-pocket expenses incurred during any workout, restructuring or
related negotiations in respect of such Loans, and (iv) subject to any other
provisions of this Agreement, of the Loan Documents or of any separate agreement
entered into by the Borrower and the Agent with respect thereto, all reasonable
documented out-of-pocket expenses incurred by the Agent in the administration of
the Loan Documents. Expenses reimbursable by the Borrower under this
Section include, without limiting the generality of the foregoing, subject to
any other applicable provision of any Loan Document, reasonable documented
out-of-pocket costs and expenses incurred in connection with:

(i) lien and title searches and title insurance; and

(ii) Taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens.

Other than to the extent required to be paid on the Restatement Date, all
amounts due under this paragraph (a) shall be payable by the Borrower within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

(b) The Borrower shall indemnify the Agent, the Joint Lead Arrangers, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing

 

139



--------------------------------------------------------------------------------

Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, but excluding Taxes (other than Taxes
referred to in Section 9.03(a)) which shall be dealt with exclusively pursuant
to Section 2.16 above, incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby (including the use of proceeds of any Loan or Letter of Credit), (ii) any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or to any property owned or operated by the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent in its capacity
as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that the foregoing shall not preclude any
Indemnitee from seeking to recover the preceding types of damages from the
Borrower to the extent (a) otherwise required to be paid by Borrower to such
Indemnitee under Section 9.02(b) and (b) specifically payable by such Indemnitee
to any third party.

(e) All amounts due under this Section shall be paid promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not

 

140



--------------------------------------------------------------------------------

assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (such consent being deemed given with respect to the assignment
of Term Loans only unless the Borrower shall have objected to such assignment by
written notice to the Agent within five Business Days after having received
notice thereof), provided that no consent of the Borrower shall be required
(1) for an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund or (2) if an Event of Default specified in paragraphs (a), (b), (f) or
(g) of Article VII has occurred and is continuing, any other Eligible Assignee
and provided further that no consent of the Borrower shall be required for an
assignment during the primary syndication of the Loans to Persons identified by
the Agent to the Borrower on or prior to the Restatement Date and reasonably
acceptable to the Borrower;

(B) the Agent; and

(C) the Swingline Lender and the Issuing Bank, in the case of any assignment of
a Revolving Credit Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or the
principal amount of Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the

 

141



--------------------------------------------------------------------------------

Agent and determined on an aggregate basis in the event of concurrent
assignments to Related Funds (as defined below)) shall be in a minimum amount of
at least $5,000,000 in the case of Revolving Credit Commitments or Revolving
Loans and in a minimum amount of at least of $1,000,000 in the case of Term Loan
Commitments or Term Loans unless each of the Borrower and the Agent otherwise
consent;

(B) each partial assignment of a Revolving Credit Commitment or Revolving Loan
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect the Revolving
Credit Commitments and the Revolving Credit Exposure;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually) and, in each case,
shall pay to the Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee’s position that no withholding by any Borrower or the
Agent for United States income tax payable by such assignee in respect of
amounts received by it hereunder is required.

The term “Related Funds” means with respect to any Lender that is an Approved
Fund, any other Approved Fund that is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be

 

142



--------------------------------------------------------------------------------

entitled to the benefits of Sections 2.14, 2.15, 2.16 (subject to the
requirements of Section 2.16) and 9.03 with respect to facts and circumstances
occurring on or prior to the effective date of such assignment). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, or principal amount of, and any interest on,
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and promptly record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.17(b) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution,

 

143



--------------------------------------------------------------------------------

legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Subsidiary or
the performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agent, and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no such Participant shall be a “creditor” as defined in Regulation T or a
“foreign branch of a broker-dealer” within the meaning of Regulation X. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(b) as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices a register for
the recordation of the names and addresses of each

 

144



--------------------------------------------------------------------------------

Participant and the principal amounts of, and stated interest on, each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to the Borrower, the
Agent or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest in the Commitments, Loans or
other Obligations) except to the extent that such disclosure is necessary to
establish that such Commitments, Loans or other Obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender may treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof and (iii) no SPC shall be a “creditor” as defined in Regulation T
or a “foreign branch of a broker-dealer” within the meaning of Regulation X. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Sections 2.14, 2.15 and 2.16),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for

 

145



--------------------------------------------------------------------------------

which shall remain with the Granting Lender) and (iii) the Granting Lender shall
for all purposes including approval of any amendment, waiver or other
modification of any provision of the Loan Documents, remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Integration; Effectiveness. This Agreement, the other Loan
Documents, the Engagement Letter and any separate letter agreements with respect
to fees payable to the Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided for in the Amendment
and Restatement Agreement.

SECTION 9.07. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of

 

146



--------------------------------------------------------------------------------

the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Guarantor against any of and all the obligations of the Borrower or any
Guarantor now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured. The applicable Lender shall notify the Borrower and the Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE AGENT PURSUANT
TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

 

147



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent, the Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. The Agent, the Issuing Bank and each Lender
agrees (and each Lender agrees to cause its SPC, if any) to maintain the

 

 

148



--------------------------------------------------------------------------------

confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory,
governmental or administrative authority, (c) to the extent required by law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
including, without limitation, any SPC, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from any Loan Party relating to the Loan Parties or their businesses, or the
Transactions other than any such information that is available to the Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Loan Party. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings provided for herein and acknowledges that
the Collateral shall not include any Margin Stock and (b) it is not and will not
become a “creditor” as defined in Regulation T or a “foreign branch of a
broker-dealer” within the meaning of Regulation X. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) that is subject to the requirements of the USA PATRIOT Act
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act.

 

149



--------------------------------------------------------------------------------

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. In addition, each Loan Party and
each Lender hereby acknowledges that an Affiliate of the Agent was an initial
purchaser of the Senior Subordinated Notes.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such
L/C Disbursement under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreements from and
after the Restatement Date with respect to the transactions hereunder and with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreements as of the Restatement Date. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Loan Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations under the Existing Credit Agreements (except as
otherwise expressly provided with respect to the Existing Bank Debt Refinancing)
and the other Loan Documents as in effect prior to the Restatement Date,
(b) such Obligations (except as otherwise expressly provided with respect to the
Existing Bank Debt Refinancing) are in all respects continuing with only the
terms being modified as provided in this Agreement and the other Loan Documents,
(c) the liens and security interests in favor of the Agent for the benefit of
the Secured Parties securing payment of such Obligations are in all respects
continuing and in full

 

150



--------------------------------------------------------------------------------

force and effect with respect to all Obligations (except as otherwise expressly
provided with respect to the Existing Bank Debt Refinancing) and (d) all
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer without further amendment to this Agreement.

[Remainder of page intentionally left blank.]

 

151



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving A
Credit
Commitment    Revolving B
Credit
Commitment    Tranche B Term
Loan
Commitment    Tranche C Term
Loan
Commitment

Credit Suisse AG, Cayman Islands Branch

   —    $35,500,000.00    $500,000,000.00    $1,700,000,000.00

UBS Loan Finance LLC

   —    $37,500,000.00    —    —

Citibank, N.A.

   —    $35,000,000.00    —    —

Royal Bank of Canada

   —    $35,000,000.00    —    —

Morgan Stanley Bank, N.A.

   —    $30,000,000.00    —    —

Barclays Bank PLC

   —    $30,000,000.00    —    —

PNC Bank, National Association

   —    $22,500,000.00    —    —

CIT Bank

   —    $17,000,000.00    —    —

Raymond James Bank FSB

   —    $15,000,000.00    —    —

Crédit Industriel et Commercial

   —    $9,000,000.00    —    —

FirstMerit Bank, N.A.

   —    $8,500,000.00    —    —

First Niagara Bank, N.A.

   —    $3,000,000.00    —    —

General Electric Capital Corporation

   $8,590,604.03    —    —    —

Mizuho Corporate Bank, Ltd.

   $8,590,604.03    —    —    —

RBS Citizens, N.A.

   $6,442,953.02    —    —    —

Metropolitan Life Insurance Company

   $2,791,946.31    —    —    —

East West Bank

   $2,147,651.01    —    —    —

Sumitomo Mitsui Banking Corporation

   $2,147,651.01    —    —    —

Hillmark Funding Ltd.

   $429,530.20    —    —    —

Stoney Lane Funding I Ltd.

   $429,530.20    —    —    —

Meridian Bank

   $429,530.20    —    —    —

Total

   $32,000,000.00    $278,000,000.00    $500,000,000.00    $1,700,000,000.00



--------------------------------------------------------------------------------

Schedule 1.01(a)

Immaterial Subsidiaries

Beam’s Industries, Inc., an Oklahoma corporation



--------------------------------------------------------------------------------

Schedule 1.01(b)

Mortgaged Properties

 

Address

  

Record Owner

8301 Imperial Dr.

Waco, TX 76712

   MarathonNorco Aerospace, Inc.

1230 Old Norris Road

Liberty, SC 29657

   Champion Aerospace LLC

1414 Randolph Ave.

Avenel, NJ 07001

   Avionic Instruments LLC

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   CDA InterCorp LLC

320 S. Church St.

Addison, IL 60101

   CEF Industries, LLC

3422 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.

3400 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.

3320 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.

3326 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.

1813-1815 North 34th St.

Seattle, WA 98103

   AvtechTyee, Inc.

4223 Monticello Blvd.

South Euclid, OH 44121

   AeroControlex Group Inc.

5000 Triggs Street

Los Angeles, CA 90022

   TransDigm Inc.

313 Gillette Street

Painesville, OH 44077

   AeroControlex Group Inc.

2600 South Custer

Wichita, KS 67217

   Western Sky Industries, LLC (d/b/a Electromech Technologies)

900 South Richfield Road

Placentia, CA 92870

   Hartwell Corporation

9810 6th Street

Rancho Cucamongo, CA 91730

   Hartwell Corporation

6019 Powdermill Road, Franklin Twp.

Kent, OH 44240

   Schneller LLC

1043 North 47th Ave.

Phoenix, AZ 85043

   AmSafe, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Existing Letters of Credit

 

LC#   Current Amount     Effective Date     Expiration Date     Beneficiary

TS 07002143

  $ 340,000.00        06-Dec-10        01-Dec-13     

Employers Insurance of Wausau

TS 07003371

  $ 825,000.00        06-Dec-10        01-Dec-13     

Hartford Insurance Company

TS-07003837

  $ 1,249,000.00        06-Dec-10        01-Dec-13     

Hartford Insurance Company

TS-07006014

  $ 300,000.00        15-Apr-11        15-Apr-13     

Zurich American Insurance Company

TS-07006032

  $ 390,000.00        16-May-11        16-May-13     

National Union Fire Insurance Co of PACompany

TS-07006042

  $ 530,000.00        19-May-11        19-May-13     

Sentry Insurance

TS-07006268

  $ 858,821.55        06-Dec-11        05-Dec-13     

Wells Fargo Bank

TS-07006303

  $ 635,575.00        06-Jan-12        05-Jan-14     

National Union Fire Insurance Co of PACompany

TS-07006382

  $ 220,000.00        03-Apr-12        03-Apr-13     

State of California

TS-07006377

  $ 293,350.00        03-Apr-12        03-Apr-13     

ACE American Insurance

TS-07006339

  $ 911,996.04        15-Feb-12        13-Feb-14     

JPMorgan

TS-07006512

  $ 200,000.00        19-Sep-12        03-Aug-13     

Western Surety Company

TS-07006513

  $ 500,000.00        19-Sep-12        03-Aug-13     

National Westminster Bank PLC

TS-07006628

  $ 95,000.00        31-Oct-12        31-Oct-13     

Aetna Life Insurance Company

 

 

 

          $ 7,348,742.59         



--------------------------------------------------------------------------------

Schedule 1.01(d)

Existing Indebtedness

 

1. Amended and Restated Promissory Note, dated as of February 21, 2013, made by
Champion Aerospace LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm
Inc. in the principal amount of $81,937,500, as further amended, restated,
supplemented or otherwise modified from time to time.

 

2. Amended and Restated Demand Promissory Note, dated February 21, 2013, made by
Aviation Technologies, Inc. (as successor by merger to Project Coffee
Acquisition Co.) in favor of TransDigm Inc., in the principal amount of
$300,000,000, as further amended, restated, supplemented or otherwise modified
from time to time.

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €16,550,000 and €1,000 each in favor of McKechnie Aerospace DE, Inc.,
as amended, restated, supplemented or otherwise modified from time to time.

 

4. Second Amended and Restated Intercompany Note, dated as of February 21 2013,
made by each of the payors listed on the signature pages thereto in favor of the
Payees (as defined therein), as further amended, restated, supplemented or
otherwise modified from time to time.

 

5. Intercompany Note, dated as of February 21, 2013, made by each of the payors
listed on the signature pages thereto in favor of the Payees (as defined
therein), as amended, restated, supplemented or otherwise modified from time to
time.

 

6. Loan Agreement, dated September 1, 2004, made by Bridport Holdings, Inc. in
favor of Bridport Limited In the aggregate principal amount of $16,583,535, as
amended, restated, supplemented or otherwise modified from time to time.

 

7. #2 Loan Agreement, dated October 9, 2008, by Bridport Holdings, Inc., in
favor of Bridport Limited in the aggregate principal amount of $1,000,000, as
amended, restated, supplemented or otherwise modified from time to time.

 

8. Bond Loan Agreement, dated on or about June 30, 2001, made by Technical
Airborne Components Industries S.P.R.L. in favor of Technical Airborne
Components Limited and McKechnie Aerospace (UK) Limited in aggregate principal
amount of $20,000,000, as amended, restated, supplemented or otherwise modified
from time to time.

 

9. All Indebtedness associated with the capital leases disclosed on Schedule
1.01(e) in an aggregate amount not to exceed $50,000,000.

 

10. The AmSafe letters of credit referenced on the exhibit attached hereto.



--------------------------------------------------------------------------------

AmSafe Letters of Credit

 

Beneficiary

   Amount     

LC#

   Date Issued      Expiration
Date     

Issuing Bank

State Bank of India

     8,949.42       CPCS-954308      09/19/2011         02/28/2013      
JPMorgan Chase Bank, N.A.

State Bank of India

     76,442.99       CPCS-954309      09/20/2011         10/26/2012      
JPMorgan Chase Bank

State Bank of India

     54,775.19       CPCS-954312      09/19/2011         05/15/2013      
JPMorgan Chase Bank

State Bank of India

     3,722.38       CPCS-954315      09/19/2011         10/31/2013      
JPMorgan Chase Bank

State Bank of India

     10,243.64       CPCS-954317      09/19/2011         05/15/2013      
JPMorgan Chase Bank



--------------------------------------------------------------------------------

Schedule 1.01(e)

Existing Liens

See attached.



--------------------------------------------------------------------------------

LIEN SEARCH RESULTS

 

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

ADAMS RITE AEROSPACE, INC.    CA    State    Mazak Corporation   

UCC: 07-7104534940

File Date: 3/1/07

Adams Rite Aerospace, Inc    CA    State    FANUC Robotics America, Inc.   

UCC: 10-7245855976

File Date: 9/23/10

Adams Rite Aerospace, Inc    CA    State    Ellison Technologies, Inc.   

UCC: 12-7331681567

File Date: 10/4/12

Adams Rite Aerospace, Inc.

(Adams Rite Aerospace as reflected on UCC)

   CA    State    Ellison Technologies, Inc.   

UCC: 12-7336174387

File Date: 11/8/12

Adams Rite Aerospace, Inc    CA    State    Ellison Technologies, Inc.   

UCC: 12-7336179211

File Date: 11/8/12

AMSAFE COMMERCIAL PRODUCTS, INC.    DE    State    CROWN CREDIT COMPANY   

UCC: 20081494598

File Date: 4/30/08

AM-SAFE COMMERCIAL PRODUCTS, INC.    DE    STATE    TOYOTA MOTOR CREDIT
CORPORATION   

UCC: 20081544814

File Date: 5/5/08

AMSAFE COMMERCIAL PRODUCTS, INC.    DE    State    CROWN CREDIT COMPANY   

UCC: 20081623576

File Date: 5/9/08

AMSAFE, INC.    DE    State    BELT-TECH PRODUCTS INC.   

UCC: 20073445441

File Date: 9/11/07

AMSAFE INC    DE    State    US BANCORP   

UCC: 20091576229

File Date: 5/18/09

AMSAFE INC    DE    State    US BANCORP   

UCC: 20092563812

File Date: 8/10/09



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

AMSAFE INC    DE    State    US BANCORP   

UCC: 20092899000

File Date: 9/9/09

AMSAFE INC    DE    State    US BANCORP   

UCC: 20100455034

File Date: 2/10/10

AMSAFE, INC.    DE    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC: 20113953729

File Date: 10/13/11

AMSAFE, INC.    DE    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC: 20114631860

File Date: 12/5/11

AMSAFE, INC.    DE    State    U.S. BANK EQUIPMENT FINANCE   

UCC: 2012 1337494

File Date: 4/5/12

AMSAFE, INC.    DE    State    U.S. BANK EQUIPMENT FINANCE   

UCC: 2012 1394842

File Date: 4/11/12

AMSAFE, INC.    DE    State    U.S. BANK EQUIPMENT FINANCE   

UCC: 2012 1546268

File Date: 4/20/12

Avtech Corporation    WA    State    Selway Machine Tool Co. Inc.   

UCC: 2007-263-4760-5

File Date: 9/20/07

Champion Aerospace Inc.    DE    State    Citibank, N.A.   

UCC: 4187800 0

File Date: 7/6/04

 

Continuation: 2009 0810264

Continuation Date: 3/13/09

CHAMPION AEROSPACE INC.    DE    State    STRATEGIC FINANCE LLC   

UCC: 2007 3529913

File Date: 9/18/07

        

Assigned: ROYAL BANK

AMERICA LEASING

  

Assignment: 2007 3529954

Assignment Date: 9/18/07



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

CHA1MPION AEROSPACE INC.    DE    State   

STRATEGIC FINANCE LLC

 

 

 

Assigned: ROYAL BANK AMERICA LEASING

  

UCC: 2008 0333656

File Date: 1/28/08

 

Assignment: 2008 0333805

Assignment Date: 1/28/08

CHAMPION AEROSPACE INC.    DE    State    KEARNS BUSINESS SOLUTIONS   

UCC: 2008 2215851

File Date: 6/27/08

CHAMPION AEROSPACE INC.    DE    State    JOHNSON MATTHEY INC.   

UCC: 2009 2667092

File Date: 8/19/09

CHAMPION AEROSPACE LLC    DE    State    GREATAMERICA LEASING CORPORATION   

UCC: 2011 3721340

File Date: 9/28/2011

CHAMPION AEROSPACE LLC    DE    State    GENERAL ELECTRIC CAPITAL CORPORATION   

UCC: 2012 2094904

File Date: 5/31/12

DUKES AEROSPACE, INC.    DE    State    WEBBANK   

UCC: 2013 0059338

File Date: 1/4/13

Harco Laboratories, Incorporated    CT    State    General Electric Capital
Corporation   

UCC: 0002454880

File Date: 5/8/07

 

Amend: 0002860885

Amend Date: 2/22/12

 

Amend: 0002862210

Amend Date: 2/23/12

HARCO LABORATORIES, INCORPORATED    CT    State    US Bancorp   

UCC: 0002730675

File Date: 1/6/10

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp   

UCC: 0002746601

File Date: 4/13/10



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp   

UCC: 0002751495

File Date: 5/5/10

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp Business Equipment
Finance Group   

UCC: 0002782158

File Date: 11/5/10

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp Business Equipment
Finance Group   

UCC: 0002829183

File Date: 8/4/11

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp Business Equipment
Finance Group   

UCC: 0002842000

File Date: 10/25/11

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp Business Equipment
Finance Inc.   

UCC: 0002854251

File Date: 12/28/11

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp Business Equipment
Finance Inc.   

UCC: 0002864389

File Date: 3/7/12

HARCO LABORATORIES INCORPORATED    CT    State    US Bancorp Business Equipment
Finance, a division of U.S. Bank National Association   

UCC: 0002906336

File Date: 11/13/12

MARATHONNORCO AEROSPACE, INC.    DE    State    DE LAGE LANDEN FINANCIAL
SERVICES, INC.   

UCC: 5041878 1

File Date: 2/7/05

 

Continuation: 2010 0284517

Continuation Date: 1/27/10

MARATHONNORCO AEROSPACE, INC.    TX    State    ERVIN LEASING COMPANY   

UCC: 07-0038637115

File Date: 11/12/07

MARATHONNORCO AEROSPACE, INC.    TX    State    DE LAGE LANDEN FINANCIAL
SERVICES, INC.   

UCC: 10-0029348360

File Date: 10/11/10



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

MCKECHNIE AEROSPACE INVESTMENTS, INC.    DE    State    GREATAMERICA LEASING
CORPORATION   

UCC: 2009 3738058

File Date: 11/20/09

MCKECHNIE INVESTMENTS, INC.

 

Add’l Debtors: WESTERN SKY INDUSTRIES, INC.

 

WELCO TECHNOLOGIES

   DE    State    ATLAS COPCO COMPRESSORS LLC   

UCC: 2007 1379618

File Date: 4/12/07

TransDigm Inc.    DE    State    GE Capital   

UCC: 32427196

File Date: 9/18/03

 

Continuation.: 2008 1296787

File Date: 4/14/08

TransDigm Inc.    DE    State    General Electric Capital Corporation   

UCC: 54054830

File Date: 12/29/05

 

Continuation.: 2010 3386566

File Date: 9/29/10

TransDigm Inc.    DE    State    Comdoc   

UCC: 2011 0837305

File Date: 3/7/11

Transicoil Corp.

 

Amend: Transicoil LLC

   DE    State    General Electric Capital Corporation   

UCC: 2007 1318392

File Date: 4/9/07

 

Amend: 2008 0397065

File Date: 2/1/08

 

Continuation.: 2012 0375347

File Date: 1/30/12



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

Western Sky Industries, LLC    DE    State    Citibank, N.A.   

UCC: 41709478

File Date: 6/21/04

 

Continuation: 2009 0808623

File Date: 3/13/09

Western Sky Industries, LLC    DE    State    Citibank, N.A.   

UCC: 51336446

File Date: 5/2/05

 

Continuation: 2009 3926869

File Date: 12/8/09

Western Sky Industries, LLC

 

McKechnie Investments, Inc.

 

Welco Technologies

   DE    State    Atlas Copco Compressors LLC   

UCC: 2007 1379618

File Date: 4/12/07

Western Sky Industries, LLC    DE    State    Les Schwab Tire Centers of
Washington, Inc.   

UCC: 2007 3428736

File Date: 9/10/07

Western Sky Industries, LLC    DE    State    Dell Financial Services, L.P.   

UCC: 2008 0420776

File Date: 2/4/08

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2008 1620267

File Date: 5/9/08

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2008 4140768

File Date: 12/12/08

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2009 1054219

File Date: 4/2/09

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2010 1134752

File Date: 4/2/10

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2011 2028234

File Date: 5/27/11



--------------------------------------------------------------------------------

Debtor

  

State

  

Jurisdiction

  

Secured Party

  

UCC Filing No./Filing Date

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2011 4497023

File Date: 11/23/11

Western Sky Industries, LLC    DE    State    Dell Financial Services L.L.C.   

UCC: 2012 2194902

File Date: 6/7/12

Western Sky Industries, LLC    WA    State    CIT Technology Financing Services,
Inc.   

UCC: 2009-212-6346-5

File Date: 7/31/09



--------------------------------------------------------------------------------

Schedule 1.01(f)

Existing Investments

 

1. Amended and Restated Promissory Note, dated as of February 21, 2013, made by
Champion Aerospace LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm
Inc. in the principal amount of $81,937,500, as further amended, restated,
supplemented or otherwise modified from time to time.

 

2. Amended and Restated Demand Promissory Note, dated February 21, 2013, made by
Aviation Technologies, Inc. (as successor by merger to Project Coffee
Acquisition Co.) in favor of TransDigm Inc., in the principal amount of
$300,000,000, as further amended, restated, supplemented or otherwise modified
from time to time.

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €16,550,000 and €1,000 each in favor of McKechnie Aerospace DE, Inc.,
as amended, restated, supplemented or otherwise modified from time to time.

 

4. Second Amended and Restated Intercompany Note, dated as of February 21, 2013,
made by each of the pay ors listed on the signature pages thereto in favor of
the Payees (as defined therein), as further amended, restated, supplemented or
otherwise modified from time to time.

 

5. Intercompany Note, dated as of February 21, 2013, made by each of the payors
listed on the signature pages thereto in favor of the Payees (as defined
therein), as amended, restated, supplemented or otherwise modified from time to
time.

 

6. Stock certificate of United Continental Holdings issued to Schneller LLC.



--------------------------------------------------------------------------------

Schedule 3.05(a)

Properties

 

Address

  

Owned/Leased

  

Landlord

  

Loan Party

1301 E. 9th St., Suite 3000

Cleveland, OH 44114

   Leased    Erieview Land Company LLC    TransDigm Inc.

8301 Imperial Dr.

Waco, TX 76712

   Owned    N/A    MarathonNorco Aerospace, Inc.

4141 N. Palm St.

Fullerton, CA 92835

   Leased    ProLogis    Adams Rite Aerospace, Inc.

1230 Old Norris Road.

Liberty, SC 29657

   Owned    N/A    Champion Aerospace LLC

1414 Randolph Ave.

Avenel, NJ 07001

   Owned    N/A    Avionic Instruments LLC

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   Owned    N/A    CDA InterCorp LLC

3400 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    AvtechTyee, Inc.

3320 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    AvtechTyee, Inc.

3326 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    AvtechTyee, Inc.

3422 Wallingford Ave. North

Seattle, WA 98103

   Owned    N/A    AvtechTyee, Inc.

1813-1815 North 34th St.

Seattle, WA 98103

   Owned    N/A    AvtechTyee, Inc.

9 Iron Bridge Dr.

Collegeville, PA 19426

   Leased    Robert A. Fisher    Transicoil LLC

101 Evans Ave.

Dayton, NV 89403

   Leased    Bedford Properties Management    Bruce Aerospace Inc.

320 S. Church St.

Addison, IL 60101

   Owned    N/A    CEF Industries, LLC

528 W. 21st St., Suite 6

Tempe, AZ 85282

   Leased    RBI Industrial Properties    Acme Aerospace, Inc.

444 West 21st St.

Tempe, AZ 85282

   Leased    Waipio Trust -Broadway Business Part    Acme Aerospace, Inc.

25700 Rye Canyon Road

Valencia, CA 91355

   Owned    N/A    Semco Instruments, Inc.

9060 Winnetka Ave.

Northridge, CA 91324

   Leased    JS/JS Properties    Dukes Aerospace, Inc.

4600 Calle Bolero

Camarillo, CA 93011

   Leased    H&M Properties    Skurka Aerospace Inc.



--------------------------------------------------------------------------------

Address

  

Owned/Leased

  

Landlord

  

Loan Party

4223 Monticello Blvd.

South Euclid, OH 44121

   Owned    N/A    AeroControlex Group, Inc.

5000 Triggs Street

Los Angeles, CA 90022

   Owned    N/A    TransDigm Inc.

313 Gillette Street

Painesville, OH 44077

   Owned    N/A    AeroControlex Group, Inc.

1800 London Road

Cleveland, OH 44112

   Leased    LRC-F London LLC    AeroControlex Group, Inc.

501 South Green Rd

South Euclid, OH 44121

   Leased    Nalco Properties    TransDigm Inc.

2225 Drake Ave

Suite 1

Huntsville, AL 35805

   Leased    Reed and Lamb Properties    Avionic Instruments LLC

Avenida Libre Comercia # 6,

Parque Industrial Nuevo Nogales,

84094 Nogales, Sonora, Mexico

   Leased    Mesa Industrial Center Complex    Semco Instruments, Inc.

4611 W. Harry St

Wichita, KS 67209

   Leased    Michaelis Real Estate LLC    Skurka Aerospace Inc.

1020/1030 Richfield Rd.

Placentia, CA 92807

   Leased    Richfield Park, LLC    Hartwell Corporation

2600 South Custer

Wichita, KS 67217

   Owned    N/A    Western Sky Industries, LLC (d/b/a Electromech Technologies)

900 South Richfield Road

Placentia, CA 92870

   Owned    N/A    Hartwell Corporation

9810 6th Street

Rancho Cucamongo, CA 91730

   Owned    N/A    Hartwell Corporation 6019 Powdermill Road, Franklin Twp.,
Kent, OH 44240    Owned    N/A    Schneller LLC

6200 49th Street North, Pinellas Park,

FL 33781

   Owned    N/A    Schneller LLC

186 & 190 Cedar Street, Branford,

CT 06405

   Owned    N/A    Harco Laboratories, Incorporated 1043 North 47th Ave.,
Phoenix, Arizona 85043    Owned    N/A    AmSafe, Inc. 22937 Gallatin Way,
Elkhart, Indiana    Leased    J.A. Wagner Construction, Inc.    AmSafe
Commercial Products, Inc. 2220 E. Cerritos Avenue, Anaheim, California, 92806   
Leased    Karney Management Company    Bridport Air-Carrier, Inc.



--------------------------------------------------------------------------------

Address

  

Owned/Leased

  

Landlord

  

Loan Party

Building 1122, Phoenix-Mesa Gateway Airport, Mesa, Arizona    Leased    Williams
Gateway Airport Authority    AmSafe, Inc.

1317 West 12th St., Erie,

Pennsylvania 16501

   Leased    McCormick Structural Realty, LLC    Bridport Erie Aviation, Inc.

14835 Emery Avenue,

Cleveland, Ohio

   Leased    RMB Real Estate Group, LLC    Aero-Instruments Co., LLC

14901 Emery Avenue,

Cleveland, Ohio

   Leased    RMB Real Estate Group, LLC    Aero-Instruments Co., LLC

1324 Hird Avenue,

Lakewood, Ohio

   Leased    Cubesmart    Aero-Instruments Co., LLC

4081 W. 150th Street,

Cleveland, Ohio

   Leased    3D Real Estate Partners    Aero-Instruments Co., LLC



--------------------------------------------------------------------------------

Schedule 3.05(f)

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

 

Loan Party

  

Type of Entity

  

Record Owner

  

Issued and Outstanding Equity

Interests

MarathonNorco Aerospace, Inc.    Delaware corporation    TransDigm Inc.   
32,925 shares of common stock Adams Rite Aerospace, Inc.    California
corporation    TransDigm Inc.    50,000 common shares Champion Aerospace LLC   
Delaware limited liability company    TransDigm Inc.    100% of membership
interests Marathon Power Technologies Limited    Delaware limited liability
company    MarathonNorco Aerospace, Inc.    100,000 ordinary shares, par value
£1.00 Avionic Instruments LLC    Delaware corporation    TransDigm Inc.    100%
of membership interests Skurka Aerospace Inc.    Florida limited liability
company    TransDigm Inc.    100 shares of common stock CDA InterCorp LLC   
Delaware corporation    TransDigm Inc.    100% of membership interests
AeroControlex Group, Inc.    Delaware corporation    TransDigm Inc.    100
common shares Aviation Technologies, Inc.    Delaware corporation    TransDigm
Inc.    3,000 shares of common stock AvtechTyee, Inc.    Washington corporation
   Aviation Technologies, Inc.    4,689 shares of common stock Transicoil LLC   
Delaware limited liability company    Aviation Technologies, Inc.    100% of
membership interests Malaysian Aerospace Services, Inc.    Delaware corporation
   Aviation Technologies, Inc.    500 shares of common stock Bruce Aerospace
Inc.    Delaware corporation    TransDigm Inc.    100 common shares Bruce
Industries, Inc.    Colorado corporation    Bruce Aerospace Inc.    1,000 common
shares CEF Industries, LLC    Delaware limited liability company    TransDigm
Inc.    100% of membership interests Acme Aerospace, Inc.    Delaware
corporation    TransDigm Inc.    100 shares of common stock Semco Instruments,
Inc.    Delaware corporation    TransDigm Inc.    4,824,204 Class A common
shares Dukes Aerospace, Inc.    Delaware corporation    TransDigm Inc.    5,000
common shares McKechnie Aerospace DE, Inc.    Delaware corporation   
McKechnie Aerospace Holdings, Inc.    100 shares of common stock McKechnie
Aerospace US LLC    Delaware limited liability company    McKechnie Aerospace
DE, Inc.    100% of membership interests McKechnie Aerospace Investments, Inc.
   Delaware corporation    McKechnie Aerospace US LLC    1,000 shares of Class A
common stock          13,000 shares of Class B common stock



--------------------------------------------------------------------------------

Loan Party

  

Type of Entity

  

Record Owner

  

Issued and Outstanding Equity

Interests

Hartwell Corporation    California corporation    McKechnie Aerospace
Investments, Inc.   

27,132 ordinary shares

34,892 ordinary shares

Western Sky Industries, LLC    Delaware limited liability company    McKechnie
Aerospace Investments, Inc.    100% of membership interests Texas Rotronics,
Inc.    Texas corporation    Western Sky Industries, LLC    1000 shares of
common stock McKechnie Aerospace Holdings, Inc.    Delaware corporation   
TransDigm Inc.    100 shares of common stock Schneller Holdings LLC    Delaware
limited liability company    TransDigm Inc.    100% of membership interests
Schneller LLC    Delaware limited liability company    Schneller Holdings LLC   
100% of membership interests Schneller International Sales Corp.    Ohio
corporation    Schneller LLC    100 shares Harco Laboratories, Incorporated   
Connecticut corporation    TransDigm Inc.   

600 Class A common shares

 

3,200 Class B common shares

AmSafe Global Holdings, Inc.    Delaware corporation    TransDigm Inc.    1,000
common shares AmSafe Commercial Products, Inc.    Delaware corporation   
AmSafe, Inc.    1,000 shares of common stock AmSafe, Inc.    Delaware
corporation    AmSafe Industries, Inc.    1,000 common shares Bridport Erie
Aviation, Inc.    Delaware corporation   

Bridport-Air Carrier, Inc.

 

Bridport-Air Carrier, Inc.

  

800 shares of Series A common stock

 

200 shares of Series B common stock

Bridport Holdings, Inc.    Delaware corporation    AmSafe Industries, Inc.   
1,000 shares of common stock Bridport-Air Carrier, Inc.    Washington
corporation    AmSafe, Inc.    200,100 shares of common stock

AP Global Holdings, Inc.

   Delaware corporation    AmSafe Global Holdings, Inc.    100 shares of common
stock

AP Global Acquisition Corp.

   Delaware corporation    AP Global Holdings, Inc.    100 shares of common
stock

AmSafe Industries, Inc.

   Delaware corporation    AP Global Acquisition Corp.    100 shares of common
stock

AmSafe – C Safe, Inc.

   Delaware corporation    Bridport – Air Carrier, Inc.    1,000 shares of
common stock

Aero-Instruments Co., LLC

   Ohio limited liability company    TransDigm Inc.    100% of membership
interests



--------------------------------------------------------------------------------

Schedule 3.16

Mortgage Filing Offices

 

PROPERTY ADDRESS

  

Record Owner

  

FILING OFFICE

4223 Monticello Blvd.

South Euclid, OH 44121

   AeroControlex Group, Inc.    County of Cuyahoga Recorder’s Office, Cuyahoga
County, Ohio

1230 Old Norris Road

Liberty, SC 29657

  

Champion Aerospace LLC

(f/k/a Champion Aerospace Inc.)

  

Register of Deeds Office,

Pickens County, South Carolina

313 Gillette Street

Painesville, OH 44077

   AeroControlex Group, Inc.    Lake County Recorder’s Office, Lake County, Ohio

5000 Triggs Street

Los Angeles, CA 90022

   TransDigm Inc.    Los Angeles County Recorder’s Office, Los Angeles County,
California

8301 Imperial Dr.

Waco, TX 76712

   MarathonNorco Aerospace, Inc.    McLennan County Clerk’s Office, McLennan
County, Texas

1414 Randolph Ave.

Avenel, NJ 07001

   Avionic Instruments LLC (f/k/a DAC Realty Corp.)    Middlesex County Clerk’s
Office, Middlesex County, New Jersey

2600 South Custer

Wichita, KS 67217

   Western Sky Industries, LLC    Sedgwick County Register of Deede

900 South Richfield Road

Placentia, CA 92870

   Hartwell Corporation    Orange County Office of Clerk-Recorder

9810 6th Street

Rancho Cucamongo, CA 91730

   Hartwell Corporation   

County of San Bernardino

Office of Auditor/Controller

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   CDA InterCorp LLC   

Broward County Recorder,

Broward County, Florida

320 S. Church St.

Addison, IL 60101

   CEF Industries, LLC   

DuPage County Recorder,

DuPage County, Illinois

6019 Powdermill Road,

Franklin Twp., Kent, OH 44240

   Schneller LLC    Portage County Recorder’s Office, Portage County, Ohio

1043 North 47th Ave.,

Phoenix, AZ 85043

   AmSafe, Inc.    Maricopa County Recorder’s Office, Maricopa County, Arizona

3422 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.    King County Recorder’s Office, King County, Washington

3400 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.    King County Recorder’s Office, King County, Washington



--------------------------------------------------------------------------------

3320 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.    King County Recorder’s Office, King County, Washington

3326 Wallingford Ave. North

Seattle, WA 98103

   AvtechTyee, Inc.    King County Recorder’s Office, King County, Washington

1813-1815 North 34th St.

Seattle, WA 98103

   AvtechTyee, Inc.    King County Recorder’s Office, King County, Washington



--------------------------------------------------------------------------------

Schedule 3.17

Labor Disputes

None.



--------------------------------------------------------------------------------

Schedule 4.02(b)

Local Counsel

 

State

  

Local Counsel

CA, DE,

TX, NY

  

Jones Day

222 E. 41st Street

New York, New York 10017

Attention: Brett Barragate

WA   

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, WA 98101-3099

Attention: Troy Hickman

CO, FL   

Baker & Hostetler LLP

PNC Center

1900 East 9th Street, Suite 3200

Cleveland, OH 44114-3482

Attention: John Gherlein

CT   

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, CT 06103-1919

Attention: James Schulwolf



--------------------------------------------------------------------------------

Schedule 5.12

Post-Closing Obligations

 

1. Within 45 days after the Restatement Date (or such later date that the Agent
in its reasonable discretion may permit), the Agent shall have received the
deliverables as required by Section 4.02(i)(i) with respect to each of the
following entities:

 

  a. Marathon Power Technologies Limited

 

  b. Transicoil (Malaysia) Sendirian Berhad

 

  c. McKechnie Aerospace (Europe) Limited

 

  d. Mecanismos De Matamoros, S.A. de C.V.

 

  e. Schneller Asia Pte. Ltd.

 

  f. Bridport Limited

 

  g. AmSafe Bridport (Private) Limited

 

2. Within 90 days after the Restatement Date (or such later date that the Agent
in its reasonable discretion may permit), the Agent shall have received the
deliverables as required by Section 4.02(i)(iii) with respect to each of the
following Mortgaged Properties:

 

  a. 8301 Imperial Dr., Waco, TX 76712

 

  b. 1230 Old Norris Road, Liberty, SC 29657

 

  c. 1414 Randolph Ave., Avenel, NJ 07001

 

  d. 450 Goolsby Blvd., Deerfield Beach, FL 33442

 

  e. 320 S. Church St., Addison, IL 60101

 

  f. 4223 Monticello Blvd., South Euclid, OH 44121

 

  g. 5000 Triggs Street, Los Angeles, CA 90022

 

  h. 313 Gillette Street, Painesville, OH 44077

 

  i. 2600 South Custer, Wichita, KS 67217

 

  j. 900 South Richfield Road, Placentia, CA 92870

 

  k. 9810 6th Street, Rancho Cucamonga, CA

 

3. Within 90 days after the Restatement Date (or such later date that the Agent
in its reasonable discretion may permit), the Agent shall have received (i) a
Mortgage in form and substance reasonably satisfactory to the Agent,
(ii) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate Title Insurance Company subject to arrangements reasonably
satisfactory to the Agent for recording promptly thereafter in the place
necessary, in the Agent’s reasonable judgment, to create a valid and enforceable
first priority Lien in favor of the Agent for the benefit of itself and the
Secured Parties, (iii) ALTA mortgagee’s Title Insurance Policy in form and
substance reasonably satisfactory to the Agent, (iv) an opinion of counsel in
the state in which such parcel of real property is located in form and substance
and from counsel reasonably satisfactory to the Agent and (v) such other
information, documentation and certifications (including evidence of flood
insurance as may be required by applicable law, surveys and/or zoning reports)
as may be reasonably required by the Agent, in each case with respect to the
following Mortgaged Properties:



--------------------------------------------------------------------------------

  a. 6019 Powdermill Road, Franklin Twp., Kent, OH 44240

 

  b. 1043 North 47th Ave., Phoenix, AZ 85043

 

4. Within 90 days after the Restatement Date (or such later date that the Agent
in its reasonable discretion may permit), with respect to the below described
Mortgaged Properties, the Agent shall have received (i) an amendment to the
applicable Existing Mortgage in form and substance reasonably satisfactory to
the Agent and (ii) evidence that a counterpart of such amendment to the Existing
Mortgage has been recorded (or delivered to the appropriate Title Insurance
Company subject to arrangements reasonably satisfactory to the Agent for
recording promptly thereafter in the place necessary, in the Agent’s reasonable
judgment, to create a valid and enforceable first priority Lien in favor of the
Agent for the benefit of itself and the Secured Parties), provided that, in the
event that any of the following Mortgaged Properties are not sold or otherwise
disposed of by the Loan Parties in accordance with the requirements of the
Credit Agreement prior to December 31, 2013, the Agent shall have received by
December 31, 2013 (or such later date that the Agent in its reasonable
discretion may permit) (i) a “date-down” endorsement to the existing title
policy, which shall amend the description therein of the insured Existing
Mortgage to include the amendment of the Existing Mortgage, and otherwise be in
form and substance reasonably satisfactory to the Agent, (ii) an opinion of
counsel in the state in which such parcels of real property are located in form
and substance and from counsel reasonably satisfactory to the Agent and
(iii) such other information, documentation, and certifications (including
evidence of flood insurance as may be required by applicable law, surveys and/or
zoning reports) as may be reasonably required by the Agent, in each case with
respect to the following Mortgaged Properties:

 

  a. 3422 Wallingford Ave. North, Seattle, WA 98103

 

  b. 3400 Wallingford Ave. North, Seattle, WA 98103

 

  c. 3320 Wallingford Ave. North, Seattle, WA 98103

 

  d. 3326 Wallingford Ave. North, Seattle, WA 98103

 

  e.

1813-1815 North 34th St., Seattle, WA 98103



--------------------------------------------------------------------------------

Schedule 9.01

Borrower’s Website for Electronic Delivery

www.transdigm.com



--------------------------------------------------------------------------------

EXHIBIT B

 

 

..

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 23, 2006,

As Amended and Restated as of December 6, 2010,

February 14, 2011,

and

February 28, 2013

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

the Subsidiaries of TRANSDIGM INC. identified herein,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

Section 1.01. Credit Agreement

     4   

Section 1.02. Other Defined Terms

     4    ARTICLE II    Guarantee   

Section 2.01. Guarantee

     10   

Section 2.02. Guarantee of Payment

     10   

Section 2.03. No Limitations, Etc.

     10   

Section 2.04. Reinstatement

     11   

Section 2.05. Agreement To Pay; Subrogation

     11   

Section 2.06. Information

     12    ARTICLE III    Pledge of Securities   

Section 3.01. Pledge

     12   

Section 3.02. Delivery of the Pledged Collateral

     13   

Section 3.03. Representations, Warranties and Covenants

     13   

Section 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

     14   

Section 3.05. Registration in Nominee Name; Denominations

     14   

Section 3.06. Voting Rights; Dividends and Interest, etc.

     15    ARTICLE IV    Security Interests in Personal Property   

Section 4.01. Security Interest

     16   

Section 4.02. Representations and Warranties

     19   

Section 4.03. Covenants

     21   

Section 4.04. Other Actions

     23   

Section 4.05. Covenants regarding Patent, Trademark and Copyright Collateral

     26   

 

i



--------------------------------------------------------------------------------

ARTICLE V    Remedies   

Section 5.01. Remedies upon Default

     27   

Section 5.02. Application of Proceeds

     29   

Section 5.03. Enforcement by the Agent

     30   

Section 5.04. Grant of License to Use Intellectual Property

     30   

Section 5.05. Securities Act, etc.

     30    ARTICLE VI    Indemnity, Subrogation and Subordination   

Section 6.01. Indemnity and Subrogation

     31   

Section 6.02. Contribution and Subrogation

     31   

Section 6.03. Subordination

     32    ARTICLE VII    Miscellaneous   

Section 7.01. Notices

     32   

Section 7.02. Security Interest Absolute

     32   

Section 7.03. Survival of Agreement

     32   

Section 7.04. Binding Effect; Several Agreement

     33   

Section 7.05. Successors and Assigns

     33   

Section 7.06. Agent’s Fees and Expenses: Indemnification

     33   

Section 7.07. Agent Appointed Attorney-in-Facts

     34   

Section 7.08. Applicable Law

     34   

Section 7.09. Waivers; Amendment

     34   

Section 7.10. WAIVER OF JURY TRIAL

     35   

Section 7.11. Severability

     35   

Section 7.12. Counterparts

     35   

Section 7.13. Headings

     36   

Section 7.14. Jurisdiction; Consent to Service of Process

     36   

Section 7.15. Termination or Release

     36   

Section 7.16. Additional Guarantors

     37   

Section 7.17. Right of Setoff

     37   

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Legal Name, Jurisdiction of Formation, Organizational
Identification Number and Federal Taxpayer Identification Number of Each Grantor
Schedule II    Capital Stock; Debt Securities Schedule III    Intellectual
Property Schedule IV    Commercial Tort Claims Exhibits    Exhibit A    Form of
Supplement Exhibit B    Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 23, 2006, as amended and
restated as of December 6, 2010, February 14, 2011, and February 28, 2013 (this
“Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), the
Subsidiaries of the Borrower identified herein and CREDIT SUISSE AG, as
collateral agent for the Secured Parties (as defined below) and as
administrative agent under the Credit Agreement (as defined below) (in such
capacities, the “Agent”).

PRELIMINARY STATEMENT

Reference is made to the Amended and Restated Credit Agreement dated as of
February 28, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, each subsidiary of
the Borrower from time to time party thereto, the lenders from time to time
party thereto (the “Lenders”) and the Agent.

The Lenders and the Issuing Banks have extended and have agreed to extend credit
to the Borrower pursuant to, and upon the terms and conditions specified in, the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit to the Borrower are conditioned upon, among other things, the
execution and delivery of this Agreement by Holdings, the Borrower and the
Subsidiary Guarantors. As affiliates of the Borrower, Holdings and the
Subsidiary Guarantors will derive substantial benefits from the extension of
credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein.
All references to the Uniform Commercial Code shall mean the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account” has the meaning assigned to such term in Section 9-102 of the New York
UCC.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

4



--------------------------------------------------------------------------------

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together will all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Agent” has the meaning assigned to such term in the preamble of this Agreement.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral and shall
not include, for the avoidance of doubt, any Excluded Collateral.

“Commercial Tort Claim” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Commodity Intermediary” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Agent to obtain “control” (within the meaning of the
New York UCC) of any such accounts of a Grantor, in form and substance
reasonably satisfactory to the Agent.

“Controlled Foreign Subsidiary” means a Foreign Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

5



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including the copyrights listed on
Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Deposit Account” has the meaning assigned to such term in Section 9-102 of the
New York UCC.

“Electronic Chattel Paper” has the meaning assigned to such term in
Section 9-102 of the New York UCC.

“Entitlement Holder” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Entitlement Order” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Equipment” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Excluded Collateral” has the meaning assigned to such term in Section 4.01.

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Documents to
which such Grantor is party with respect to, or the grant by such Grantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes unlawful under the Commodity Exchange Act or any rule or regulation
promulgated thereunder (or the application or official interpretation of any
provision thereof) by virtue of such Grantor’s failure for any reason not to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time any such Loan Document becomes effective with respect
to such related Swap Obligation.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.05.

“Financial Asset” has the meaning assigned to such term in Section 8-102 of the
New York UCC.

“General Intangibles” has the meaning assigned to such term in Section 9-102 of
the New York UCC including, without limitation, all choses in action and causes
of action and

 

6



--------------------------------------------------------------------------------

all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), all Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the Borrower and the Subsidiary Guarantors.

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

“Instrument” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual and similar property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, whether
arising under United States, state, multinational or foreign laws or otherwise,
including, without limitation, inventions, designs, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Investment Property” has the meaning assigned to such term in Section 9-102 of
the New York UCC.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Letter-of-Credit Right” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

7



--------------------------------------------------------------------------------

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set-for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrower to any of the Secured Parties under the Credit Agreement and
each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrower under or pursuant to the Credit
Agreement and each of the other Loan Documents and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to the Credit Agreement and each of the other Loan Documents.
Notwithstanding the foregoing, Obligations shall not include any Excluded Swap
Obligations.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those patents listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by two Financial Officers.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

8



--------------------------------------------------------------------------------

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Secured Hedging Obligations” means all Hedging Obligations owing to the Agent,
a Joint Lead Arranger or a co-arranger, a Lender or any Affiliate of any of the
foregoing and with respect to which, at or prior to the time that the Hedge
Agreement relating to such Hedging Obligation is entered into, the Borrower (or
another Loan Party) and the Lender or other Person referred to above (or
Affiliate) party thereto (except in the case of the Agent) shall have delivered
written notice to the Agent that such a transaction has been entered into and
that it constitutes a Secured Hedging Obligation entitled to the benefits of the
Collateral Documents (as defined in the Credit Agreement). Notwithstanding the
foregoing, Secured Hedging Obligations shall not include any Excluded Swap
Obligations.

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations, but excluding any Excluded Swap Obligations.

“Secured Parties” means (a) the Agent, (b) the Lenders, (c) the Issuing Banks,
(d) each counterparty to any Hedging Agreement with a Loan Party, (e) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document owing to any of the foregoing or to their Related
Parties, and (f) the successors and assigns of each of the foregoing.

“Securities Account” has the meaning assigned to such term in Section 8-501 of
the New York UCC.

“Securities Intermediary” has the meaning assigned to such term in Section 8-102
of the New York UCC.

“Security” has the meaning assigned to such term in Section 8-102 of the New
York UCC.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the date hereof.

“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

9



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

ARTICLE II

Guarantee

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Secured Obligations.
Each of the Guarantors further agrees that the Secured Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Secured Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agent
or any other Secured Party to any security held for the payment of the Secured
Obligations or to any balance of any Deposit Account or credit on the books of
the Agent or any other Secured Party in favor of the Borrower or any other
person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations or
otherwise (other than the payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), together with the
termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of any Loan Document or any other
agreement,

 

10



--------------------------------------------------------------------------------

including with respect to any other Guarantor under this Agreement; (iii) the
release of, or any failure to perfect any Lien on or security interest in, any
security held by the Agent or any other Secured Party for the Secured
Obligations or any of them; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Secured Obligations; or (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), together with the
termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). Each Guarantor
expressly authorizes the Agent to take and hold security for the payment and
performance of the Secured Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Secured Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party (other than the payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), together with
the termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). The Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with the Borrower
or any other Loan Party or exercise any other right or remedy available to them
against the Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Secured Obligations (other than Unliquidated Obligations) have been fully paid
and satisfied in full in cash, the Commitments have been terminated and the
Unliquidated Obligations have been cash collateralized in a manner satisfactory
to the Agent. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Secured Obligation is
rescinded or must otherwise be restored by the Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Secured Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other

 

11



--------------------------------------------------------------------------------

Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Agent for distribution to the applicable Secured Parties in cash the
amount of such unpaid Secured Obligation. Upon payment by any Guarantor of any
sums to the Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

ARTICLE III

Pledge of Securities

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) (i) Equity Interests
owned by it and listed on Schedule II, (ii) any other Equity Interests obtained
in the future by such Grantor and (iii) the certificates representing all such
Equity Interests (all the foregoing, collectively, the “Pledged Stock”);
provided, however, that, notwithstanding anything contained herein to the
contrary, the Pledged Stock shall not include more than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treasury
Regulation § 1.956-2(c)) of any (i) Foreign Subsidiary or (ii) any Domestic
Subsidiary treated as a disregarded entity for U.S. federal income tax purposes
that holds more than 65% of the Capital Stock of a Foreign Subsidiary; (b)(i)
the debt securities listed opposite the name of such Grantor on Schedule II,
(ii) any debt securities in the future issued to such Grantor and (iii) the
promissory notes and any other instruments evidencing such debt securities (all
the foregoing, collectively, the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Agent pursuant to the terms of
this Section 3.01; (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

 

12



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Agent any and all Pledged
Securities.

(b) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor by any person in an amount that exceeds $500,000 that is evidenced by a
duly executed promissory note to be pledged and delivered to the Agent, duly
endorsed in a manner satisfactory to the Agent. Without limiting the foregoing,
all promissory notes in favor of any Grantor shall be delivered to the Agent
promptly after request of the Agent.

(c) Upon delivery to the Agent, (i) any Pledged Securities shall be accompanied
by stock powers duly executed in blank or other instruments of transfer
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth, as of the date hereof, the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes owned by such Grantor; provided,
however, that, notwithstanding anything contained herein to the contrary, no
more than 65% of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treasury Regulation § 1.956-2(c)) of any (i) Foreign
Subsidiary or (ii) any Domestic Subsidiary treated as a disregarded entity for
U.S. federal income tax purposes that holds more than 65% of the Capital Stock
of a Foreign Subsidiary is required to be listed;

(b) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by
this Agreement or as otherwise permitted by the Credit Agreement, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens created by this Agreement or as permitted by the Credit Agreement and

 

13



--------------------------------------------------------------------------------

transfers made in compliance with the Credit Agreement, and (iv) subject to
Sections 3.02(b) and 3.06, will cause any and all Pledged Collateral, whether
for value paid by the Grantor or otherwise, to be forthwith deposited with the
Agent and pledged or assigned hereunder;

(c) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral (other than Pledged Collateral
representing less than all of the Equity Interests of a Person) is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Agent of rights and remedies hereunder;

(d) each of the Grantors (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than Liens created by this Agreement or as permitted by the Credit
Agreement), however arising, of all Persons whomsoever;

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
of the Pledged Collateral effected hereby (other than such as have been obtained
and are in full force and effect and except with respect to Pledged Collateral
in the form of Equity Interests in joint ventures);

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Agent in accordance with this
Agreement, the Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected first priority lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Secured Obligations; and

(g) the pledge effected hereby is effective to vest in the Agent, for the
ratable benefit of the Secured Parties, the rights of the Agent in the Pledged
Collateral as set forth herein.

Section 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC.

Section 3.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Agent. Each Grantor
will promptly give to the Agent copies of any notices or other

 

14



--------------------------------------------------------------------------------

communications received by it with respect to Pledged Securities registered in
the name of such Grantor. The Agent shall at all times have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

Section 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Agent shall
have given the Grantors at least two Business Days’ notice of its intent to
exercise its rights under this Agreement (which notice shall be deemed to have
been given immediately upon the occurrence of an Event of Default with respect
to Holdings or the Borrower under paragraph (f) or (g) of Article VII of the
Credit Agreement):

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not in violation with the terms of this Agreement,
the Credit Agreement and each of the other Loan Documents.

(b) The Agent shall execute and deliver to each Grantor, or cause to be executed
and delivered to each Grantor, all such proxies, powers of attorney and other
instruments as a Grantor may reasonably request for the purpose of enabling such
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, each of the other Loan Documents and applicable laws; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Agent and the
other Secured Parties and shall be forthwith delivered to the Agent in the same
form as so received (with any necessary endorsement). This paragraph (iii) shall
not apply to dividends between or among the Borrower and the Subsidiary
Guarantors only of property subject to a perfected security interest under this
Agreement; provided that the Borrower notifies the Agent in writing,
specifically referring to this Section 3.06 at the time of such dividend and
takes any actions the Agent reasonably specifies to ensure the continuance of
its perfected security interest in such property under this Agreement.

 

15



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Agent shall have notified (or shall be deemed to have notified) the Grantors
of the suspension of their rights under paragraph (a)(iii) of this Section 3.06,
then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Agent and the other Secured Parties, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Agent upon demand in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Agent in an account to be established by the Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived and the applicable Grantor or Grantors have delivered to the Agent
certificates to that effect, the Agent shall, promptly after all such Events of
Default have been cured or waived, repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Agent shall have notified (or shall be deemed to have notified) the Grantors
of the suspension of their rights under paragraph (a)(i) of this Section 3.06,
then all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06, and the obligations of the Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.

(d) Any notice given by the Agent to the Grantors exercising its rights under
paragraph (a) of this Section 3.06(i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

Section 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
assigns and pledges to the Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby

 

16



--------------------------------------------------------------------------------

grants to the Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”), in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all cash, Deposit Accounts and Securities Accounts;

(d) all Commercial Tort Claims;

(e) all Documents;

(f) all Equipment;

(g) all General Intangibles;

(h) all Instruments;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all books and records pertaining to the Article 9 Collateral; and

(m) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding the foregoing, the Article 9 Collateral shall not include any of
the following assets now owned or hereafter acquired which would otherwise be
included in the Article 9 Collateral (collectively, the “Excluded Collateral”):

(a) any vehicle covered by a certificate of title or ownership,

(b) any real property held by the Borrower or any Guarantor as a lessee under a
lease,

(c) assets sold to a Person which is not a Grantor in compliance with the Credit
Agreement,

(d) assets owned by a Guarantor after the release of the guarantee of such
Guarantor pursuant to Section 7.15,

 

17



--------------------------------------------------------------------------------

(e) assets subject to a Lien permitted by clauses (g), (h), (i), (p) and (r) (in
the case of a Lien permitted by clause (r), securing Indebtedness permitted to
be incurred pursuant to clauses (7) and (14) of the definition of “Permitted
Indebtedness” set forth in the Credit Agreement) of the definition of “Permitted
Liens” set forth in the Credit Agreement,

(f) assets which contain a valid and enforceable prohibition on the creation of
a security interest therein so long as such prohibition remains in effect and is
valid and effective notwithstanding Sections 9-406, 9-407, 9-408 and 9-409 of
the applicable Uniform Commercial Code; provided that, upon the reasonable
request of the Agent, the Borrower shall, and shall cause any applicable Grantor
to, use commercially reasonable efforts to have waived or eliminated such
provision,

(g) any property excluded from the definition of Pledged Collateral by virtue of
the proviso to Section 3.01(a) hereof,

(h) any Letter-of-Credit Rights to the extent any Grantor is required by
applicable law to apply the proceeds of a drawing of such letter of credit for a
specified purpose and to a person that is not a Grantor,

(i) any asset of a Controlled Foreign Subsidiary (within the meaning of Treasury
Regulation § 1.956-2(c)(2) or any successor provision thereto) or a subsidiary
of a Controlled Foreign Subsidiary, and

(j) any application for a Trademark registration filed with the United States
Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act (“Intent
to Use Application”) prior to the filing with and acceptance by the United
States Patent and Trademark Office of a Statement of Use (as described in
Section 1(d) of the Lanham Act) or an Amendment to Allege Use (as described in
Section 1(c) of the Lanham Act).

(b) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Agent promptly
upon request.

Each Grantor also ratifies its authorization for the Agent to file in any
relevant jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.

 

18



--------------------------------------------------------------------------------

The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the Agent
as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent, for the
ratable benefit of the Secured Parties, the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other person other than any consent or approval that has been obtained.

(b) The Perfection Certificate delivered as of the Closing Date was duly
prepared, completed and executed and the information set forth therein
(including (x) the exact legal name of each Grantor and (y) the jurisdiction of
organization or formation of each Grantor) is materially correct and complete as
of the Closing Date. Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral were prepared
by the Agent based upon the information provided to the Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Schedule 2 to the Perfection Certificate (or specified by notice from the
Borrower to the Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 5.11 of the Credit Agreement), which are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary as of the Closing Date to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Agent (for the ratable benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States

 

19



--------------------------------------------------------------------------------

registration applications are pending) and United States registered Copyrights
has been delivered to the Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to 35 U.S.C.
§261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as
applicable, and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Agent (for the ratable
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of Patents, Trademarks and Copyrights in which a security interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b) and except
for Commercial Tort Claims in an amount less than or equal to $500,000, a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Copyright Office. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens expressly permitted pursuant to Section 6.06 of the Credit Agreement.

(d) Schedule I completely and correctly sets forth, as of the date hereof,
(i) the exact legal name, (ii) the jurisdiction of organization or formation, as
applicable, (iii) the Organizational Identification Number, if any, issued by
the jurisdiction of formation or organization, as applicable, and (iv) the
Federal Taxpayer Identification Number of the Borrower, Holdings and each
Subsidiary Guarantor. Schedule II completely and correctly sets forth, as of the
date hereof, (i) all issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests held
by, directly or indirectly, Holdings, the Borrower or any Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other Equity Interests, (ii) each equity investment held by,
directly or indirectly, Holdings, the Borrower or any Subsidiary that represents
50% or less of the Equity Interest of the entity in which such investment was
made and (iii) all promissory notes and other evidence of indebtedness held by
Holdings, the Borrower and each Subsidiary that are required to be pledged under
this Agreement, including all intercompany notes between Holdings and any
subsidiary of Holdings and any subsidiary of Holdings and any other such
subsidiary. Schedule III completely and correctly sets forth, as of the date
hereof, (i) all of each Grantor’s federally registered Patents, Patent Licenses,
Trademarks and Trademark

 

20



--------------------------------------------------------------------------------

Licenses, including the name of the registered owner, the registration number
and the expiration date of such Patent, Patent License, Trademark and Trademark
License owned by any Grantor and (ii) all of each Grantor’s federally registered
Copyrights and Copyright Licenses, including the name of the registered owner,
the registration number and the expiration date of such Copyright or Copyright
License owned by any Grantor.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.06 of the
Credit Agreement. None of the Grantors has filed or consented to (i) the filing
of any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.06 of the Credit Agreement. On the date hereof, none of the Grantors
hold any Commercial Tort Claim in an amount greater than $500,000 except as set
forth on Schedule IV.

Section 4.03. Covenants.

(a) Subject to the rights of such Grantor under the Loan Documents, each Grantor
shall, at its own expense, take any and all actions it deems necessary in the
prudent conduct of the business of such Grantor (to be determined in Grantor’s
reasonable discretion) to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Agent in the Article 9
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 6.06 of the Credit Agreement.

(b) Each Grantor agrees that it shall not change such Grantor’s name, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization unless it shall
have (i) notified the Agent in writing at least twenty (20) days (or such
shorter time as agreed to by the Agent) prior to any such change or
establishment, identifying such new proposed name, corporate structure or
jurisdiction of organization and providing such other information in connection
therewith as the Agent may reasonably request and (ii) taken all actions
necessary or advisable to maintain the continuous validity, perfection and the
same or better priority of the Security Interest in the Collateral intended to
be granted and agreed to hereby.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other

 

21



--------------------------------------------------------------------------------

documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument in excess of
$500,000, such note or instrument shall be promptly pledged and delivered to the
Agent, duly endorsed in a manner satisfactory to the Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Agent, with prompt notice thereof to the Grantors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may, in the Agent’s judgment,
constitute Copyrights, Licenses, Patents or Trademarks; provided that any
Grantor shall have the right, exercisable within 10 days (or such longer time as
agreed to by the Agent) after it has been notified by the Agent of the specific
identification of such Collateral, to advise the Agent in writing of any
material inaccuracy of the representations and warranties made by such Grantor
hereunder with respect to such Collateral. Each Grantor agrees that it will use
its best efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct in all
material respects with respect to such Collateral within 30 days (or such longer
time as agreed to by the Agent) after the date it has been notified by the Agent
of the specific identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or other Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

(e) At its option, the Agent may, after prior written notice to the Borrower,
discharge past due Taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not expressly permitted pursuant to Section 6.06 of the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Agent on demand for any payment made or any expense incurred by the Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person to secure payment and performance of an
Account in excess of $500,000, such Grantor shall promptly assign such security
interest to the Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of

 

22



--------------------------------------------------------------------------------

the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.

(g) As between each Grantor, the Agent and the Secured Parties, each Grantor
shall remain liable to observe and perform all the conditions and obligations to
be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by
Section 6.06 of the Credit Agreement. None of the Grantors shall make or permit
to be made any transfer of the Article 9 Collateral, except as expressly
permitted by Sections 6.03 and 6.07 of the Credit Agreement.

(i) None of the Grantors will, without the Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in good faith in the prudent conduct of the business of such Grantor.

(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.10 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the Agent
(and all officers, employees or agents designated by the Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or under the Credit Agreement or to pay
any premium in whole or part relating thereto, the Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, after prior written notice to the Borrower,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Agent deems advisable. All sums
disbursed by the Agent in connection with this paragraph, including attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by the Grantors to the Agent and shall be additional
Secured Obligations secured hereby.

Section 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Agent to enforce, the
Security Interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

23



--------------------------------------------------------------------------------

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in excess of $500,000, such Grantor shall forthwith endorse, assign
and deliver the same to the Agent, accompanied by such instruments of transfer
or assignment duly executed in blank as the Agent may from time to time specify.

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, other than (A) segregated Deposit Accounts constituting (and
the balance of which consists solely of funds set aside in connection with)
payroll accounts, withholding tax accounts, or trust, escrow or other fiduciary
accounts or (B) Deposit Accounts the daily balance of which does not at any time
exceed $1,000,000 for any such account or $10,000,000 for all such accounts,
such Grantor shall, within 90 days (or such later date as agreed to by the
Agent) of the date of receipt by the Borrower of a written request of the Agent,
either (i) cause the depositary bank to agree to comply at any time with
instructions from the Agent to such depositary bank directing the disposition of
funds from time to time credited to such Deposit Account, without further
consent of such Grantor or any other person, pursuant to a Control Agreement in
form and substance satisfactory to the Agent, or (ii) arrange for the Agent to
become the customer of the depositary bank with respect to the Deposit Account,
with the Grantor being permitted, only with the consent of the Agent, to
exercise rights to withdraw funds from such Deposit Account. The Agent agrees
with each Grantor that the Agent shall not give any such instructions or
withhold any withdrawal rights from any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any withdrawal, would
occur. The provisions of this paragraph shall not apply to any Deposit Account
for which any Grantor, the depositary bank and the Agent have entered into a
cash collateral agreement specially negotiated among such Grantor, the
depositary bank and the Agent for the specific purpose set forth therein.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time specify. If any securities now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof such Grantor shall promptly notify the
Agent thereof and, at the Agent’s request and option, within ninety (90) days
(or such later date as agreed to by the Agent) of the date of the Agent’s
request, pursuant to an agreement in form and substance satisfactory to the
Agent, either (a) cause the issuer to agree to comply with instructions from the
Agent as to such securities, without further consent of any Grantor or such
nominee, or (b) arrange for the Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Agent thereof and, at the
Agent’s request and option, within ninety (90) days (or such later date as
agreed to by the Agent) of the date of the Agent’s request, pursuant to an
agreement in form and substance satisfactory to the Agent, either (a) cause such
Securities Intermediary or Commodity Intermediary, as the case may be, to agree
to comply with Entitlement

 

24



--------------------------------------------------------------------------------

Orders or other instructions from the Agent to such Securities Intermediary as
to such securities or other Investment Property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Agent to such Commodity Intermediary, in each case without further consent
of any Grantor or such nominee, or (b) in the case of Financial Assets (as
governed by Article 8 of the New York UCC) or other Investment Property held
through a Securities Intermediary, arrange for the Agent to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Agent, to exercise rights to
withdraw or otherwise deal with such Investment Property. The Agent agrees with
each of the Grantors that the Agent shall not give any such Entitlement Orders
or instructions or directions to any such issuer, Securities Intermediary or
Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights, by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this paragraph shall not apply
to any Financial Assets credited to a Securities Account for which the Agent is
the Securities Intermediary.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Agent thereof and, at the
request of the Agent, shall take such action as the Agent may request to vest in
the Agent control under New York UCC Section 9-105 of such Electronic Chattel
Paper or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures satisfactory to the Agent and so long as such
procedures will not result in the Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor, such Grantor
shall promptly notify the Agent thereof and, at the request and option of the
Agent, such Grantor shall, pursuant to an agreement in form and substance
satisfactory to the Agent, either (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the Agent
to become the transferee beneficiary of the letter of credit, with the Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit

 

25



--------------------------------------------------------------------------------

are to be paid to the applicable Grantor unless an Event of Default has occurred
or is continuing.

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in excess of $1,000,000, the Grantor shall promptly notify
the Agent thereof in a writing signed by such Grantor including a summary
description of such claim and grant to the Agent, for the ratable benefit of the
Secured Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Agent.

Section 4.05. Covenants regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, may become invalidated or dedicated to the public, and agrees
that it shall continue to mark any products covered by a Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.

(d) Each Grantor shall notify the Agent promptly if it knows or has reason to
know that any Patent, Trademark or Copyright that is material to the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole, may become
abandoned, lost or dedicated to the public, or of any adverse determination or
development (including the institution of or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or its right to keep and maintain the same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, with respect to any of the same

 

26



--------------------------------------------------------------------------------

which is material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, unless it promptly informs the Agent, and, upon
request of the Agent, executes and delivers any and all agreements, instruments,
documents and papers as the Agent may request to evidence the Security Interest
in such Patent, Trademark or Copyright, and each Grantor hereby appoints the
Agent as its attorney-in-fact to execute and file such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

(f) Each Grantor will take all necessary steps that it deems appropriate under
the circumstances and are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to any Patent, Trademark and/or Copyright (and to obtain
the relevant grant or registration) that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Agent and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Article 9 Collateral. Such
Grantor may discontinue or settle any such suit or other action if the Grantor
deems such discontinuance or settlement to be appropriate in its reasonable
business judgment.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, at the request of the Agent, use its best efforts to obtain all
requisite consents or approvals by the licensor of each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Agent, for the ratable
benefit of the Secured Parties, or its designee.

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an

 

27



--------------------------------------------------------------------------------

assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Agent, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Agent shall determine (other than in
violation of any then-existing licensing arrangements to the extent that waivers
cannot be obtained), and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. The Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
the Grantors hereby waive (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

The Agent shall give the applicable Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Agent may (in its
sole and absolute discretion) determine. The Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Agent shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Section, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from

 

28



--------------------------------------------------------------------------------

any right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable documented out-of-pocket costs and
expenses incurred by the Agent (in its capacity as such hereunder or under any
other Loan Document) in connection with such collection, sale, foreclosure or
realization or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
reasonable documented out-of-pocket fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Agent hereunder or under any
other Loan Document on behalf of any Grantor and any other reasonable documented
out-of-pocket costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion (as between the Secured Parties and the
Grantors) as to the time of application of any such proceeds, moneys or balances
in accordance with this Agreement. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part

 

29



--------------------------------------------------------------------------------

of the purchase money paid over to the Agent or such officer or be answerable in
any way for the misapplication thereof.

Section 5.03. Enforcement by the Agent. (a) Notwithstanding anything herein to
the contrary, if any Event of Default shall have occurred and be continuing, the
Agent shall act in relation to the Collateral in accordance with the
instructions of the Required Lenders under the Credit Agreement.

(b) The Agent may disregard any instructions from any other Person to exercise
any right or remedy hereunder with respect to the Collateral and any
instructions that are inconsistent with this Agreement.

(c) Subject to clause (a), the Required Lenders under the Credit Agreement may
give or refrain from giving instructions to the Agent to exercise or refrain
from exercising any right or remedy hereunder with respect to the Collateral as
the Agent sees fit in accordance with the other provisions of this Agreement.

(d) The Agent shall inform each Lender on receiving any instructions under this
Section 5.03 to exercise all rights or remedies with respect to the Collateral.

Section 5.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Article at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Agent an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any of the Article 9 Collateral
consisting of Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Agent may be exercised, at the option of
the Agent, only upon the occurrence and during the continuation of an Event of
Default; provided, however, that any license, sublicense or other transaction
entered into by the Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

Section 5.05. Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Agent may, with

 

30



--------------------------------------------------------------------------------

respect to any sale of the Pledged Collateral, limit the purchasers to those who
will agree, among other things, to acquire such Pledged Collateral for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Agent, in its sole and absolute discretion (a) may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with such number
of potential purchasers (including a single potential purchaser) as the Agent
determines to be reasonable to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
potential purchaser) were approached. The provisions of this Section 5.05 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Secured Obligation or
assets of any other Guarantor shall be sold pursuant to any Collateral Document
to satisfy any Secured Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the Supplement hereto executed and
delivered by such Guarantor).

 

31



--------------------------------------------------------------------------------

Any Contributing Guarantor making any payment to a Claiming Guarantor pursuant
to this Section 6.02 shall be subrogated to the rights of such Claiming
Guarantor under Section 6.01 to the extent of such payment.

Section 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of the Borrower or any Guarantor to
make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

(b) Each of the Borrower and the Subsidiary Guarantors hereby agrees that all
Indebtedness and other monetary obligations owed by it to the Borrower or any
Subsidiary shall be fully subordinated to the payment in full in cash of the
Secured Obligations.

ARTICLE VII

Miscellaneous

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the grant of a security interest in the Pledged Collateral
and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Credit Agreement, any
other Loan Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

Section 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or Issuing Bank or on their behalf and notwithstanding that the Agent,
the Issuing Banks

 

32



--------------------------------------------------------------------------------

or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

Section 7.06. Agent’s Fees and Expenses: Indemnification. (a) The parties hereto
agree that the Agent shall be entitled to reimbursement of its expenses incurred
hereunder as provided in Section 9.03 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Agent and
the other Indemnitees against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related out of pocket expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby or thereby, or to the Collateral,
whether or not any Indemnitee is a party thereto; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions

 

33



--------------------------------------------------------------------------------

contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Agent or
any other Secured Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor and shall bear interest at the rate specified
in Section 2.12 of the Credit Agreement.

Section 7.07. Agent Appointed Attorney-in-Facts. Each Grantor hereby appoints
the Agent as the attorney-in-fact of such Grantor for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that the Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Agent’s name or in the name of
such Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

Section 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver hereof or thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Banks and the Lenders hereunder and

 

34



--------------------------------------------------------------------------------

under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

35



--------------------------------------------------------------------------------

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
Loan Parties hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.

Section 7.15. Termination or Release. (a) This Agreement, the Guarantees, the
Security Interest and all other security interests granted hereby shall
terminate when all the Secured Obligations (other than Unliquidated Obligations)
have been paid and satisfied in full in cash (and the Commitments have been
terminated and the Unliquidated Obligations have been cash collateralized in a
manner satisfactory to the Agent) and the Lenders have no further commitment to
lend under the Credit Agreement, the aggregate L/C Exposure under the Credit
Agreement has been reduced to zero and the Issuing Banks have no further
obligations to issue Letters of Credit under the Credit Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary
Guarantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary of the Borrower.

 

36



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released and the Agent will confirm such release in writing
promptly after written request therefor.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Agent shall execute and deliver to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Agent. Without limiting the provisions of Section 7.06, the Borrower shall
reimburse the Agent upon demand for all costs and out of pocket expenses,
including the fees, charges and disbursements of counsel, incurred by it in
connection with any action contemplated by this Section 7.15.

Section 7.16. Additional Guarantors. Any Subsidiary that is required to become a
party hereto pursuant to Section 5.11 of the Credit Agreement shall enter into
this Agreement as a Subsidiary Guarantor as so required. Upon execution and
delivery by the Agent and any such Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Subsidiary Guarantor hereunder
with the same force and effect as if originally named as a Subsidiary Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

Section 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement held by such Lender , irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

[Remainder of page intentionally left blank.]

 

37



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [•] dated as of [•], (this “Supplement”) to the Guarantee and
Collateral Agreement dated as of June 23, 2006, as amended and restated as of
December 6, 2010, February 14, 2011, and February 28, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower listed on Schedule I thereto (each such
subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Borrower
are referred to collectively herein as the “Grantors”) and CREDIT SUISSE AG, as
collateral agent for the Secured Parties and as administrative agent (in such
capacities, the “Agent”).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
February 28, 2013 (as amended, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, each subsidiary of
the Borrower from time to time party thereto, the lenders from time to time
party thereto (the “Lenders”) and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as the context may require.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Domestic Subsidiaries of the Loan Parties may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit, and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (except for any representation or warranty that is limited by
its terms to an earlier specified date). In furtherance of the foregoing, the
New Subsidiary, as security for the payment and performance in full of the
Secured Obligations (as defined in the Guarantee and Collateral Agreement), does
hereby create and grant to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties,



--------------------------------------------------------------------------------

their successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all leased and
owned real property of the New Subsidiary and each other location where any
Collateral of the New Subsidiary is stored or otherwise located with a value in
excess of $300,000 for each such location, set forth on Schedule II is a true
and correct schedule of the Pledged Collateral of the New Subsidiary and set
forth on Schedule III is a true and correct schedule of the Intellectual
Property of the New Subsidiary, and (b) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] by       Name:   Title:   Address:   Legal Name:  
Jurisdiction of Formation:   Location of Chief Executive Office:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent by       Name:   Title: by    
  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

to the Supplement No.     

to the Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description

   Location



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     

to the Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

CAPITAL STOCK

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity
Interests    Percentage
of Equity
Interests

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date



--------------------------------------------------------------------------------

Schedule III

to Supplement No.     

to the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Exhibit B

FORM OF PERFECTION CERTIFICATE

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
February 28, 2013 (as amended, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among TransDigm Inc. (the “Borrower”), a Delaware
corporation, TransDigm Group Incorporated, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower from time to time party thereto, the lenders
from time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent for the Lenders, and (b) the Guarantee
and Collateral Agreement dated as of June 23, 2006, amended and restated as of
December 6, 2010, February 14, 2011, and February 28, 2013 (as further amended,
supplemented, or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among the Borrower, Holdings, each subsidiary of the
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Borrower are referred to collectively
herein as the “Grantors”) and Credit Suisse AG, as collateral agent for the
Secured Parties and as administrative agent under the Credit Agreement (in such
capacities, the “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement and Collateral Agreement, as the context may require.

The undersigned, a Responsible Officer of Holdings and the Borrower, hereby
certify to the Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

(c) Except as set forth in Schedule 1 hereto, no Grantor has made any material
change to its identity or corporate structure within the past five years. For
the purpose of this Section, a material change in identity or corporate
structure would include any merger, consolidation or acquisition as well as any
change in the form, nature or jurisdiction of organization; provided that in the
case of acquisitions, the aggregate consideration for such acquisition exceeds
$2,500,000.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

   Mailing Address    County    State



--------------------------------------------------------------------------------

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):

 

Grantor

   Mailing Address    County    State

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:

   Jurisdiction:

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor

   Mailing Address    County    State

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

   Mailing Address    County    State

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

   Mailing Address    County    State

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filing. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.



--------------------------------------------------------------------------------

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 7 is each equity investment of
Holdings, the Borrower or any Subsidiary that represents 50% or less of the
equity of the entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness held by Holdings, the
Borrower and each Subsidiary that are required to be pledged under the Guarantee
and Collateral Agreement, including all applicable intercompany notes between
Holdings and each Subsidiary of Holdings and each Subsidiary of Holdings and
each other such Subsidiary.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by the Borrower to any Subsidiary of the Borrower or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 8), which advances are on the
date hereof evidenced by one or more intercompany notes pledged to the Agent
pursuant to the requirements of the Guarantee and Collateral Agreement and (b) a
true and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to the Borrower or any Subsidiary of the Borrower.

10. Intellectual Property. Attached hereto as Schedule 10(A) is a schedule
setting forth all of each Grantor’s federally registered Patents, Patent
Licenses, federally registered Trademark registrations and applications, and
Trademark Licenses, including, in each case, the name of the registered owner,
the registration number and the expiration date of such Patent and Trademark
owned by any Grantor. Attached hereto as Schedule 10(B) is a schedule setting
forth all of each Grantor’s federally registered Copyright registrations and
applications and Copyright Licenses, including, in each case, the name of the
registered owner, the registration number and the expiration date of such
Copyright owned by any Grantor.

11. Mortgage Filings. Attached hereto as Schedule 11 is a schedule setting
forth, with respect to each mortgaged property, (a) the exact name of the person
who owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Agent to obtain a perfected security interest therein.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $1,000,000 held by any Grantor,
including a brief description thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
            day of             ,             .

 

TRANSDIGM GROUP INCORPORATED by       Name: Gregory Rufus   Title: Executive
Vice President, Chief Financial Officer and Secretary

 

TRANSDIGM INC. by       Name: Gregory Rufus   Title: Executive Vice President,
Chief Financial Officer and Secretary

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule I

Legal Name, Jurisdiction of Formation, Organizational Identification Number

and Federal Taxpayer Identification Number of Each Grantor

 

Exact Legal Name

   Jurisdiction    Organizational
Identification Number    Federal Taxpayer
Identification Number

TransDigm Group Incorporated

   Delaware    3669437    41-2101738

TransDigm Inc.

   Delaware    2342542    34-1750032

MarathonNorco Aerospace, Inc.

   Delaware    2389579    74-2707437

Adams Rite Aerospace, Inc.

   California    1381845    95-4056812

Champion Aerospace LLC

   Delaware    3379919    58-2623644

Avionic Instruments LLC

   Delaware    2104150    13-2666109

Skurka Aerospace Inc.

   Delaware    3901871    20-2042650

CDA InterCorp LLC

   Florida    L07000068428    59-1285683

AeroControlex Group, Inc.

   Delaware    4373188    26-0379798

Aviation Technologies, Inc.

   Delaware    3633813    04-3750236

AvtechTyee, Inc.

   Washington    578-064-829    91-0761549

Transicoil LLC

   Delaware    3780515    26-0084182

Malaysian Aerospace Services, Inc.

   Delaware    4160691    20-4894903

Bruce Aerospace Inc.

   Delaware    4402705    26-0658833

Bruce Industries, Inc.

   Colorado    20061054139    20-8487769

CEF Industries, LLC

   Delaware    2103147    36-2056886

Acme Aerospace, Inc.

   Delaware    4708154    16-0324980

Semco Instruments, Inc.

   Delaware    0778865    95-2500600

Dukes Aerospace, Inc.

   Delaware    4730861    27-1368976

McKechnie Aerospace Holdings, Inc.

   Delaware    4340005    26-0181650

McKechnie Aerospace DE, Inc.

   Delaware    4333330    20-8964837

McKechnie Aerospace US LLC

   Delaware    3968140    27-0127704

McKechnie Aerospace Investments, Inc.

   Delaware    2977910    58-2430801



--------------------------------------------------------------------------------

Exact Legal Name

   Jurisdiction    Organizational
Identification Number    Federal Taxpayer
Identification Number

Hartwell Corporation

   California    C0338013    95-1936254

Western Sky Industries, LLC

   Delaware    2118418    94-3033701

Texas Rotronics, Inc.

   Texas    154629200    32-001732828

Schneller Holdings LLC

   Delaware    4361019    87-0802607

Schneller LLC

   Delaware    4357552    87-0802616

Schneller International Sales Corp.

   Ohio    200500500798    34-2041979

Harco Laboratories, Incorporated

   Connecticut    0021188    06-0691144

AmSafe Global Holdings, Inc.

   Delaware    4419921    26-1268176

AP Global Holdings, Inc.

   Delaware    4419917    26-1171087

AP Global Acquisition Corp.

   Delaware    4419913    26-1172816

AmSafe Industries, Inc.

   Delaware    3817945    32-0122263

Bridport Holdings, Inc.

   Delaware    3824783    74-3127247

AmSafe, Inc.

   Delaware    2061440    36-3363619

AmSafe Commercial Products, Inc.

   Delaware    2435631    86-0114924

Bridport-Air Carrier, Inc.

   Washington    601-851-901    91-1887382

Bridport Erie Aviation, Inc.

   Delaware    3225681    25-1861935

AmSafe – C Safe, Inc.

   Delaware    4594918    32-0261761

Aero-Instruments Co., LLC

   Ohio    1242087    34-1961289



--------------------------------------------------------------------------------

Schedule II

Capital Stock

 

Issuer

  

Holder

  

Number and Class of

Shares Issued and

Outstanding

  

Number and Class of

Shares Pledged

   % of Equity
Interest  Pledged  

TransDigm Inc.

   TransDigm Group Incorporated    100 shares of common stock   
100 shares of common stock      100 % 

MarathonNorco Aerospace, Inc.

   TransDigm Inc.    32,925 shares of common stock    32,925 shares of common
stock      100 % 

Adams Rite Aerospace, Inc.

   TransDigm Inc.    50,000 common shares    50,000 common shares      100 % 

Champion Aerospace LLC

   TransDigm Inc.    100% of membership interests    100% membership interests
     100 % 

Marathon Power Technologies Limited

   MarathonNorco Aerospace, Inc.    100,000 ordinary shares, par value £1.00   
65,000 ordinary shares, par value £1.00      65 % 

Avionic Instruments LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests      100 % 

Skurka Aerospace Inc.

   TransDigm Inc.    100 shares of common stock    100 shares of common stock   
  100 % 

CDA InterCorp LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests      100 % 

AeroControlex Group, Inc.

   TransDigm Inc.    100 common shares    100 common shares      100 % 

Aviation Technologies, Inc.

   TransDigm Inc.    3,000 shares of common stock    3,000 shares of common
stock      100 % 

AvtechTyee, Inc.

   Aviation Technologies, Inc.    4,689 shares of common stock    4,689 shares
of common stock      100 % 

Transicoil LLC

   Aviation Technologies, Inc.    100% of membership interests    65% of
membership interests      65 % 

Transicoil (Malaysia) Sendirian Berhad

   Transicoil LLC    1,000,000 ordinary shares    650,000 ordinary shares     
65 % 

Malaysian Aerospace Services, Inc.

   Aviation Technologies, Inc.    500 shares of common stock    500 shares of
common stock      100 % 

Bruce Aerospace Inc.

   TransDigm Inc.    100 common shares    100 common shares      100 % 

Bruce Industries, Inc.

   Bruce Aerospace Inc.    1,000 common shares    1,000 common shares      100
% 

CEF Industries, LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests      100 % 

Acme Aerospace, Inc.

   TransDigm Inc.    100 shares of common stock    100 shares of common stock   
  100 % 

Semco Instruments, Inc.

   TransDigm Inc.    4,824,204 Class A common shares    4,824,204 Class A common
shares      100 % 

Dukes Aerospace, Inc.

   TransDigm Inc.    5,000 common shares    5,000 common shares      100 % 



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Number and Class of

Shares Issued and

Outstanding

  

Number and Class of

Shares Pledged

   % of Equity
Interest  Pledged  

McKechnie Aerospace DE, Inc.

   McKechnie Aerospace Holdings, Inc.    100 shares of common stock   
100 shares of common stock      100 % 

McKechnie Aerospace US LLC

   McKechnie Aerospace DE, Inc.    100% of membership interests    100% of
membership interests      100 % 

McKechnie Aerospace (Europe) Limited (UK company)

   McKechnie Aerospace DE, Inc.    1,000 shares owned    650 shares      65 % 

McKechnie Aerospace Investments, Inc.

   McKechnie Aerospace US LLC    1,000 shares of Class A common stock    1,000
shares of Class A common stock      100 %        13,000 shares of Class B common
stock    13,000 shares of Class B common stock      100 % 

Hartwell Corporation

   McKechnie Aerospace Investments, Inc.    27,132 ordinary shares    27,132
ordinary shares      100 %        34,892 ordinary shares    34,892 ordinary
shares      100 % 

Western Sky Industries, LLC

   McKechnie Aerospace Investments, Inc.    100% of membership interests    65%
of membership interests      65 % 

Mecanismos De Matamoros, S.A. de C.V. (Mexican company)

   Western Sky Industries, LLC    10,000 shares of Class A common stock owned   

6,500 shares of

Class A common stock

     65 %     Texas Rotronics, Inc.    34,999 shares of Class B common stock
owned   

22,749.35 shares

of Class B common stock

     65 %     Western Sky Industries, LLC    1 share of Class B common stock
owned    .65 shares of Class B common stock      65 % 

Texas Rotronics, Inc.

   Western Sky Industries, LLC    1000 shares of common stock    1000 shares of
common stock      100 % 

McKechnie Aerospace Holdings, Inc.

   TransDigm Inc.    100 shares of common stock    100 shares of common stock   
  100 % 

Schneller Holdings LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests      100 % 

Schneller LLC

   Schneller Holdings LLC    100% of membership interests    65% of membership
interests      65 % 

Schneller International Sales Corp.

   Schneller LLC    100 shares    100 shares      100 % 

Schneller Asia Pte. Ltd.

   Schneller LLC    100,000 ordinary shares    65,000 ordinary shares      65 % 

Schneller S.A.R.L.

   Schneller LLC    4,998 fully issued ordinary shares with a face value of EUR
20    3,248.70 fully issued ordinary shares with a face value of EUR 20      65
% 

Harco Laboratories, Incorporated

   TransDigm Inc.   

600 Class A common shares

3,200 Class B common shares

  

600 Class A common shares

3,200 Class B common shares

     100 % 

AmSafe Global Holdings, Inc.

   TransDigm Inc.    1,000 common shares    1,000 common shares      100 % 

AmSafe Aviation (Chongqing) Limited

   AmSafe, Inc.    N/A    N/A      65 % 



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Number and Class of

Shares Issued and

Outstanding

  

Number and Class of

Shares Pledged

   % of Equity
Interest  Pledged  

AmSafe Bridport (Private) Limited

  

AmSafe, Inc. (50%)

Bridport-Air Carrier, Inc. (50%)

  

500,002 ordinary shares

  

162,500 ordinary shares

162,500 ordinary shares

     65 % 

AmSafe Bridport (Kunshan) Co., Ltd.

   Bridport-Air Carrier, Inc.    N/A    N/A      65 % 

AmSafe Commercial Products (Kunshan) Co. Ltd.

   AmSafe Commercial Products, Inc.    N/A    N/A      65 % 

AmSafe Commercial Products, Inc.

   AmSafe, Inc.    1,000 shares of common stock    1,000 shares of common stock
     100 % 

AmSafe, Inc.

   AmSafe Industries, Inc.    1,000 common shares    1,000 common shares     
100 % 

Bridport Erie Aviation, Inc.

  

Bridport-Air Carrier, Inc.

Bridport-Air Carrier, Inc.

  

800 shares of Series A common stock

200 shares of Series B common stock

   1,000 common shares      100 % 

Bridport Holdings, Inc.

   AmSafe Industries, Inc.    1,000 shares of common stock    1,000 common     
100 % 

Bridport Limited

   Bridport Holdings, Inc.    23,319,587 ordinary shares    15,157,731 ordinary
shares      65 % 

Bridport-Air Carrier, Inc.

   AmSafe, Inc.    200,100 shares of common stock    200,100 common      100 % 

Kunshan AmSafe Commercial Products Co., Ltd.

   AmSafe Commercial Products, Inc. (100%)    N/A    N/A      65 % 

AP Global Holdings, Inc.

   AmSafe Global Holdings, Inc.    100 shares of common stock    100 common     
100 % 

AP Global Acquisition Corp.

   AP Global Holdings, Inc.    100 shares of common stock    100 common      100
% 

AmSafe Industries, Inc.

   AP Global Acquisition Corp.    100 shares of common stock    100 common     
100 % 

AmSafe – C Safe, Inc.

   Bridport – Air Carrier, Inc.    1,000 shares of common stock    1,000 common
     100 % 

AmSafe Global Services (Private) Limited

   AmSafe, Inc.    55,000 ordinary shares    35,750 ordinary shares      65 % 

Aero-Instruments Co., LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests      100 % 

Schneller LLC owns 52 shares of United Continental Holdings Inc.



--------------------------------------------------------------------------------

Pledged Debt Securities

 

1. Amended and Restated Promissory Note, dated as of February 21, 2013, made by
Champion Aerospace LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm
Inc. in the principal amount of $81,937,500, as further amended, restated,
supplemented or otherwise modified from time to time.

 

2. Amended and Restated Demand Promissory Note, dated February 21, 2013, made by
Aviation Technologies, Inc. (as successor by merger to Project Coffee
Acquisition Co.) in favor of TransDigm Inc., in the principal amount of
$300,000,000, as further amended, restated, supplemented or otherwise modified
from time to time.

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €16,550,000 and €1,000 each in favor of McKechnie Aerospace DE, Inc.,
as amended, restated, supplemented or otherwise modified from time to time.

 

4. Second Amended and Restated Intercompany Note, dated as of February 21, 2013,
made by each of the payors listed on the signature pages thereto in favor of the
Payees (as defined therein), as further amended, restated, supplemented or
otherwise modified from time to time.

 

5. Intercompany Note, dated as of February 21, 2013, made by each of the payors
listed on the signature pages thereto in favor of the Payees (as defined
therein), as amended, restated, supplemented or otherwise modified from time to
time.



--------------------------------------------------------------------------------

Schedule III

Intellectual Property

PATENTS

 

Assignee or

Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent Number

   Issue Date

Adel Wiggins Group

   Pending    IL   

Side-Locking Clamping

Apparatus and Method

   216178    07-May-10    NA    NA

Adel Wiggins Group

   Published    JP    Side-Locking Clamping Apparatus and Method    2012-510010
   07-May-10    NA    NA

Adel Wiggins Group

   Published    EP    Side-Locking Clamping Apparatus and Method    10772882.6
   07-May-10    NA    NA

TransDigm Inc.

   Pending    US    Side-Locking Clamping Apparatus and Method    12/775,623   
07-May-10      

TransDigm Inc.

   Granted    US    Control Cables    09/133,566    13-Aug-98    6,484,605   
26-Nov-02

TransDigm Inc.

   Granted    US    Control Cables    09/839,545    20-Apr-01    6,314,830   
13-Nov-01

TransDigm Inc.

   Granted    Canada    Control Cables    2,340,347    13-Aug-99    2,340,347   
14-Feb-06

TransDigm Inc.

   Pending    Europe    Control Cables    99942054.0    13-Aug-99    1104503   

TransDigm Inc.

   Granted    Japan    Control Cables    565307/00    13-Aug-99    4479449   
05-Mar-10

AeroControlex Group, Inc.

   Granted    US    Lavatory Service Shut Off Valve    10/085,510    28-Feb-02
   6,729,368    04-May-04

TransDigm Inc.

   Published    Germany    Lavatory Service Shut Off Valve    10392125.7   
28-Feb-03      

TransDigm Inc.

   Granted    Canada    Lavatory Service Shut Off Valve    2,447,989   
28-Feb-03    2,447,989    13-May-08

AeroControlex Group, Inc.

   Granted    US    Lavatory Service Shut Off Valve    10/505,756    26-Aug-04
   7,331,365    19-Feb-08

TransDigm Inc.

   Granted    US    Coupling Assembly    10/413,583    15-Apr-03    6,971,682   
06-Dec-05

TransDigm Inc.

   Granted    Europe    Coupling Assembly    04759414.8    13-Apr-04    1613888
   25-Jun-08

TransDigm Inc.

   Granted    Germany    Coupling Assembly    602004014602    13-Apr-04   
1613888    25-Jun-08

TransDigm Inc.

   Granted    Spain    Coupling Assembly    04759414.8    13-Apr-04      
25-Jun-08

TransDigm Inc.

   Granted    France    Coupling Assembly    04759414.8    13-Apr-04    1613888
   25-Jun-08 TransDigm Inc.    Granted    United Kingdom    Coupling Assembly   
04759414.8    13-Apr-04    1613888    25-Jun-08



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

  

Country

  

Title

  

Application
No.

  

Filing

Date

  

Patent Number

  

Issue Date

TransDigm Inc.

   Granted    US    Automatic Shutoff Refueling Receiver    10/728,832   
08-Dec-03    7,467,649    23-Dec-08

Adams Rite Aerospace, Inc.

   Granted    US    Quick Return Electro-Mechanical Actuator    10/274,558   
21-Oct-02    6,677,844    31-Jan-04

AeroControlex Group, Inc.

   Granted    US    Static Port Skin Applique Apparatus and Method    11/065,293
   25-Feb-05    7,407,136    05-Aug-08

TransDigm Inc.

   Granted    US    Straight Ribbon Heater    10/935,149    08-Sep-04   
7,176,421    13-Feb-07

TransDigm Inc.

   Granted    Europe    Straight Ribbon Heater    05723008.8    15-Feb-05   
1721491    09-Apr-08

TransDigm Inc.

   Granted    Germany    Straight Ribbon Heater    6020050059601    15-Feb-05   
1721491    09-Apr-08

TransDigm Inc.

   Granted    Spain    Straight Ribbon Heater    05723008.8    15-Feb-05   
2306118    09-Apr-08

TransDigm Inc.

   Granted    France    Straight Ribbon Heater    05723008.8    15-Feb-05   
1721491    09-Apr-08

TransDigm Inc.

   Granted    United Kingdom    Straight Ribbon Heater    05723008.8   
15-Feb-05    1721491    15-Feb-05

TransDigm Inc.

   Granted    US    Clamping Apparatus and Method    11/061,742    22-Feb-05   
7,392,569    01-Jul-08

TransDigm Inc.

   Granted    Europe    Clamping Apparatus and Method    05723427.0    22-Feb-05
   1716339    07-Apr-10

TransDigm Inc.

   Granted    Germany    Universal Clamp    05723427.0    22-Feb-05   

60 2005

020422.9-08

   07-Apr-10

TransDigm Inc.

   Granted    France    Universal Clamp    05723427.0    22-Feb-05    1716339   
07-Apr-10

TransDigm Inc.

   Granted    United Kingdom    Universal Clamp    05723427.0    22-Feb-05   
1716339    07-Apr-10

TransDigm Inc.

   Granted    Spain    Universal Clamp    05723427.0    22-Feb-05    1716339   
07-Apr-10

TransDigm Inc.

   Granted    Italy    Universal Clamp    05723427.0    22-Feb-05    1716339   
07-Apr-10

TransDigm Inc.

   Granted    US    Aircraft Portable Water Disinfection/Sanitation System   
11/790,751    27-Apr-07    8,043,500    25-Oct-11

TransDigm Inc.

   Published    Europe    Aircraft Portable Water Disinfection/Sanitation System
   08746226.3    18-Apr-08      

TransDigm Inc.

   Published    US    Flexible, Self Bonding Coupling Assembly    11/907,174   
10-Oct-07      

TransDigm Inc.

   Pending    Canada    Flexible, Self Bonding Coupling Assembly    2702255   
30-Sep-08      



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

  

Country

  

Title

   Application No.    Filing
Date    Patent Number    Issue Date

TransDigm Inc.

   Pending    Japan    Flexible, Self Bonding Coupling Assembly    2010-528940
   30-Sep-08      

TransDigm Inc.

   Pending    EPO    Flexible, Self Bonding Coupling Assembly    08838500.0   
30-Sep-08      

AeroControlex Group, Inc.

   Granted    US    Freeze Resistant Manifold Assembly and System    12/483,666
   12-Jun-09    8,307,848    13-Nov-12

Adams Rite Aerospace, Inc.

   Published    US    Window Shade Positioning Apparatus and Method   
13/209,727    15-Aug-11    NA    NA

Adams Rite Aerospace, Inc.

   Granted    Europe    Window Shade Positioning Apparatus and Device   
05011345.5    25-May-05    1600316    14-Jul-10

Adams Rite Aerospace, Inc.

   Granted    France    Window Shade Positioning Apparatus    05011345.5   
25-May-05    1600316    14-Jul-10

Adams Rite Aerospace, Inc.

   Granted    Germany    Window Shade Positioning Apparatus and Method   
05011345.5    25-May-05    1600316    14-Jul-10

Adams Rite Aerospace, Inc.

   Granted    US    Hands Free Waste Flap Apparatus and Method    12/305,170   
08-Oct-09    8,080,952    20-Dec-11

TransDigm Inc.

   Granted    JP    Hands Free Waste Flap Apparatus and Method    2009-515524   
18-Jun-07    5094855    28-Sep-12

TransDigm Inc.

   Published    Europe    Hands Free Waste Flap Apparatus and Method   
07809622.9    18-Jun-07      

Adams Rite Aerospace, Inc.

   Pending    US    Rapid Decompression Detection System and Method   
12/921,324    20-Jan-11      

Adams Rite Aerospace, Inc.

   Pending    Mexico    Rapid Decompression Detection System and Method   
MX/a/2010/009892    09-Mar-09      

Adams Rite Aerospace, Inc.

   Pending    Canada    Rapid Decompression Detection System and Method   
2717911    09-Mar-09      



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

  

Country

  

Title

   Application No.    Filing
Date    Patent Number    Issue Date

Adams Rite Aerospace, Inc.

   Pending    China    Rapid Decompression Detection System and Method   
200980114308.6    09-Mar-09      

Adams Rite Aerospace, Inc.

   Pending    India    Rapid Decompression Detection System and Method   
1949/MVMNP/2010    09-Mar-09      

Adams Rite Aerospace, Inc.

   Pending    Europe    Rapid Decompression Detection System and Method   
09717246.4    09-Mar-09      

Adams Rite Aerospace, Inc.

   Pending    Singapore    Rapid Decompression Detection System and Method   
201006860-9    09-Mar-09      

Adams Rite Aerospace, Inc.

   Published    US    Decompression Vent Latching Mechanism    12/264,150   
03-Nov-08      

Adams Rite Aerospace, Inc.

   Pending    Philippines    Decompression Vent Latching Mechanism   
1-2010-500980         

Adams Rite Aerospace, Inc.

   Published    Europe    Decompression Vent Latching Mechanism    08844338.7   
06-May-10      

Adams Rite Aerospace, Inc.

   Granted    US    Aircraft Door Latch/Lock Mechanism with Pneumatic
Decompression Override    10/241,283    09-Sep-02    6,902,137    07-Jun-05

Adams Rite Aerospace, Inc.

   Pending    EP    Multi-Color Liminaire    11784126.2    17-May-11    NA    NA

Champion Aerospace LLC

   Pending    US    Aircraft Ignition System and Method of Operating the Same   
13/459,053    4-27-12      

Champion Aerospace LLC

   Granted    US    Aircraft Power Supply and Method of Operating the Same   
12/652,963    1-6-10    8,242,625    8-14-12

Champion Aerospace LLC

   Pending    US    Aircraft Power Supply and Method of Operating the Same   
12/607,090    10-28-09      



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

   Country   

Title

   Application No.    Filing
Date    Patent Number    Issue Date

Champion Aerospace LLC

   Granted    US    Switching Assembly for an Aircraft Ignition System   
12/194,933    8-20-08    7,880,281    01-02-11

Champion Aerospace LLC

   Pending    FR    Switching Assembly for an Aircraft Ignition System   
0855649    8-20-08      

Champion Aerospace LLC

   Granted    FR    Switching Assembly for an Aircraft Ignition System   
0950465    8-20-08    950465    7-15-11

Champion Aerospace LLC

   Pending    HK    Switching Assembly for an Aircraft Ignition System   
09108363.3    9-11-09      

Champion Aerospace LLC

   Pending    JP    Switching Assembly for an Aircraft Ignition System   
2008-210694    8-19-08      

Champion Aerospace LLC

   Granted    UK    Switching Assembly for an Aircraft Ignition System   
0815061.7    8-19-08    2452594    4-25-12

Champion Aerospace LLC

   Granted    Canada    Magneto with Dual Mode Operation    2,193,620   
16-June-95    2,193,620    18-Jan-00

Champion Aerospace LLC

   Granted    Germany    Magneto with Dual Mode Operation    95923078   
16-Jun-95    69528175.5    11-Sep-02

Champion Aerospace LLC

   Granted    Europe    Magneto with Dual Mode Operation    95923078   
16-Jun-95    0766786    11-Sep-02

Champion Aerospace LLC

   Granted    France    Magneto with Dual Mode Operation    95923078   
16-Jun-95    0766786    11-Sep-02

Champion Aerospace LLC

   Granted    United
Kingdom    Magneto with Dual Mode Operation    95923078    16-Jun-95    0766786
   11-Sep-02

Champion Aerospace LLC

   Granted    US    Air-Cooled Ignition Lead    10/906,338    15-Feb-05   
7,124,724    24-Oct-06

Champion Aerospace LLC

   Pending    CN    Air-Cooled Ignition Lead    200680004955.8    2-14-06      



--------------------------------------------------------------------------------

Assignee or

Applicant

   Status    Country    Title    Application No.    Filing
Date    Patent Number    Issue Date

Champion Aerospace LLC

   Pending    EPC    Air-Cooled Ignition Lead    6734982.9    2-14-06      

Champion Aerospace LLC

   Pending    JP    Air-Cooled Ignition Lead    555330/2007    2-14-06      

Champion Aerospace, Inc.

   Granted    US    Switching Assembly for an
Aircraft Ignition System    12/194,933    20-Aug-08    7880281    01-02-11

Champion Aerospace LLC

   Granted    US    Power Supply Unit for use
with an Aircraft Electrical
System    12/052,821    21-Mar-08    7,750,496    06-Jul-10

Champion Aerospace LLC

   Pending    FR    Power Supply Unit for use
with an Aircraft Electrical
System    0851907    3-25-08      

Champion Aerospace LLC

   Granted    US    Partitioned Exciter System    10/616,105    09-Jul-03   
7,130,180    31-Oct-06

Champion Aerospace LLC

   Granted    CN    Partitioned Exciter System    200480019504.2    7-1-04   
ZL200480019504.2    11-9-11

Champion Aerospace LLC

   Pending    EPC    Partitioned Exciter System    4756520.5    7-1-04      

Champion Aerospace LLC

   Pending    HK    Partitioned Exciter System    6108046.1    7-18-06      

Champion Aerospace LLC

   Granted    US    Ignition Lead with
Replaceable Terminal
Contact    10/851,399    21-May-04    7,001,195    21-Feb-06

Champion Aerospace LLC

   Granted    CN    Ignition Lead with
Replaceable Terminal
Contact    200480014157.4    5-21-04    200480014157.4    5-21-24

Champion Aerospace LLC

   Pending    EPC    Ignition Lead with
Replaceable Terminal
Contact    4753182.7    5-21-04       Champion Aerospace LLC    Pending    HK   
Ignition Lead with
Replaceable Terminal
Contact    6109047.8    5-21-04      



--------------------------------------------------------------------------------

Assignee or

Applicant

   Status    Country    Title    Application No.    Filing
Date    Patent Number    Issue Date

Champion Aerospace LLC

   Granted    JP    Ignition Lead with Replaceable
Terminal Contact    533366/2006    5-21-04    4469855    3-5-10

Champion Aerospace LLC

   Granted    US    Two-Piece Swaged Center
Electrode Assembly    09/934,068    21-Aug-01    6,614,145    02-Sep-03

Champion Aerospace LLC

   Granted    US    Exciter Circuit With Ferro-
Resonant Transformer
Network For An Ignition
System Of A Turbine Engine    09/974,074    10-Oct-01    6,603,216    05-Aug-03

Champion Aerospace LLC

   Granted    FR    Exciter Circuit with Ferro-
Resonant Transformer    212533    10-9-02    212533    11-17-06

Champion Aerospace LLC

   Granted    HK    Exciter Circuit with Ferro-
Resonant Transformer    3108533.4    10-8-02    HK1057387    1-13-06

Champion Aerospace LLC

   Granted    JP    Exciter Circuit with Ferro-
Resonant Transformer    2002-296951    10-8-02    4084159    2-22-08

Champion Aerospace LLC

   Granted    UK    Exciter Circuit with Ferro-
Resonant Transformer    223241.1    10-8-02    2382106    4-12-05

Champion Aerospace LLC

   Granted    US    Inductive Ignition Circuit    09/472,370    23-Dec-99   
6,297,568    02-Oct-01

Champion Aerospace LLC

   Granted    US    Ignition Plug and Method of
Manufacture    09/481,300    11-Jan-00    6,285,008    04-Sep-01

Champion Aerospace LLC

   Granted    US    Low-Temperature Lead-Free
Glaze for Alumina Ceramics    08/971,343    17-Nov-97    5,985,473    16-Nov-99

Champion Aerospace LLC

   Granted    US    Dual Gated Power Electronic
Switching Devices    08/847,614    28-Apr-97    5,981,982    09-Nov-99



--------------------------------------------------------------------------------

Assignee or

Applicant

   Status    Country    Title    Application No.    Filing
Date    Patent Number    Issue Date

Champion Aerospace LLC

   Granted    US    Methods of Making Dual Gated
Power Electronic Switching Devices    08/847,615    28-Apr-97    5,970,324   
19-Oct-99

Champion Aerospace LLC

   Granted    US    Internal Combustion Engine
with Temperature Dependent
Timing of Spark Event    08/802,612    19-Feb-97    5,875,763    02-Mar-99

Champion Aerospace LLC

   Granted    US    Turbine Engine Ignition Exciter
Circuit Including Low Voltage
Lockout Control    08/831,518    01-Apr-97    5,852,381    22-12-98

Champion Aerospace LLC

   Granted    EPC    Turbine Engine Ignition Exciter
Circuit Including Low Voltage
Lockout    97300836.0    2-10-97    789144    9-10-03

Champion Aerospace LLC

   Granted    EPC    Turbine Engine Ignition Exciter
Circuit    95919732.8    3-9-95    749528    10-21-98

Champion Aerospace LLC

   Granted    US    Magneto with Dual Mode Operation    08/281,492    27-Jul-94
   5,544,633    13-Aug-96

Champion Aerospace LLC

   Granted    US    Magneto-Based Ignition System For
Reciprocating Internal Combustion
Engine Having A Capacitive
Discharge Booster For Aiding
Engine Starting    08/587,515    17-Jan-96    5,630,384    20-May-97

Champion Aerospace LLC

   Granted    US    Low-Temperature Lead-Free Glaze
for Alumina Ceramics    08/638,152    26-Apr-96    5,677,250    14-Oct-97

Champion Aerospace LLC

   Granted    US    Turbine Engine Ignition Exciter
Circuit Including Low Voltage
Lockout Control    08/598,904    09-Feb-96    5,656,966    12-Aug-97



--------------------------------------------------------------------------------

Assignee or

Applicant

 

Status

 

Country

 

Title

 

Application No.

 

Filing

Date

 

Patent Number

 

Issue Date

Champion Aerospace LLC

  Granted   US   Ignition Exciter Circuit With Thyristors Having High Di/Dt And
High Voltage Blockage   08/207,717   09-Mar-94   5,592,118   07-Jan-97

Champion Aerospace LLC

  Granted   US   Automotive Ignition Coil Assembly   08/435,927   05-May-95  
5,535,726   16-Jul-96

Champion Aerospace LLC

  Granted   US   Low-Temperature Lead-Free Glaze for Alumina Ceramics  
08/323,936   17-Oct-94   5,518,968   21-May-96

Champion Aerospace LLC

  Granted   US   Igniter Plug Extender for a Turbine Engine Combustor  
08/090,265   13-Jul-93   5,402,637   04-Apr-95

Champion Aerospace LLC

  Granted   US   Modular Ignition System   08/031,009   12-Mar-93   5,381,773  
17-Jan-95

Champion Aerospace LLC

  Granted   US   Igniter and Cable Connector Assembly   07/849,962   12-Mar-92  
5,283,499   01-Feb-94

Champion Aerospace LLC

  Granted   US   Surface Gap Igniter   07/739,973   05-Aug-91   5,187,404  
16-Feb-93

Champion Aerospace LLC

  Granted   US   Igniter Cable Connector Seal   07/728,860   11-Jul-91  
5,083,932   28-Jan-92

Champion Aerospace LLC

  Granted   US   Solid-State Exciter Circuit with Two Drive Pulses   549416  
10-27-95   5,654,868   8-5-97

Norco Inc.

  Granted   US   Mechanical Oscillator   08/333,735   03-Nov-94   5,592,852  
14-Jan-97

Norco Inc.

  Granted   US   Mechanical Oscillator   08/680,642   17-Jul-96   5,709,127  
20-Jan-98

Norco Inc.

  Granted   US   Hinged Strut Construction   08/014,535   08-Feb-93   5,364,201
  15-Nov-94

Norco Inc.

  Granted   US   Latch Mechanism   09/476,962   03-Jan-02   6,428,060  
06-Aug-02

Norco Inc.

  Granted   US   Telescoping Strut Construction   08/841,767   05-May-97  
5,950,997   14-Sep-99



--------------------------------------------------------------------------------

Assignee or

Applicant

 

Status

 

Country

 

Title

 

Application No.

 

Filing

Date

 

Patent Number

 

Issue Date

Norco Inc.   Granted   US   Mechanical Drive Assembly Incorporating Counter
Spring Biassed Radially Adjustable Rollers   08/498,358   05-Jul-95   5,680,795
  28-Oct-97 Norco Inc.   Granted   US   Mechanical Drive Assembly Incorporating
Counter Spring Biassed Radially Adjustable Rollers   08/745,916   08-Nov-96  
5,860,324   19-Jan-99 MarathonNorco Aerospace, Inc.   Pending   US  
Mechanically Dampening Hold Open Rod   12/857,947   17-Aug-10     MarathonNorco
Aerospace, Inc.   Pending   US   Reinforced Plastic Locking Dogs   13/314,982  
08-Dec-11   NA   NA MarathonNorco Aerospace, Inc.   Pending   US   Carbon Fiber
Hold Open Rod   13/323,355   12-Dec-11   NA   NA MarathonNorco Aerospace, Inc.  
Pending   US   Internal Locking Mechanism for a Hold Open Rod   13/345,239  
06-Jan-12   NA   NA MarathonNorco Aerospace, Inc.   Pending   US   Hold Open Rod
Vibration Dampening System and Method   13/397,320   12-Feb-12   NA   NA
TransDigm, Inc.   Granted   US   Ice-Proof fluid line assemblies   09/128,758  
04-Aug-98   5,975,119   02-Nov-99 TransDigm, Inc.   Granted   US   Fuel line
systems with electric charge buildup prevention   08/990,068   12-Dec-97  
5,973,903   26-Oct-99 Bruce Aerospace Inc.   Published   US   High Brightness
Light Emitting Diode Light   13/366,520   06-Feb-12   NA   NA Bruce Aerospace
Inc.   Published   EP   High Brightness Light Emitting Diode Light   10807117.6
  04-Aug-10   NA   NA Bruce Aerospace Inc.   Granted   US   LED Burning
Prevention   11/053,009   08-Feb-05   7,019,283   28-Mar-06 Bruce Aerospace Inc.
  Granted   US   Electronic Ballast with DC Output Flyback Converter  
10/266,162   07-Oct-02   6,864,642   08-Mar-05



--------------------------------------------------------------------------------

Assignee or

Applicant

 

Status

 

Country

 

Title

 

Application No.

 

Filing

Date

 

Patent Number

 

Issue
Date

Bruce Aerospace Inc.   Granted   US   Sensing Voltage for Fluorescent Lamp
Protection   10/318,866   13-Dec-02   6,819,063   16-Nov-04 Bruce Aerospace Inc.
  Granted   US   Electronic Ballast with Filament Detection   10/265,350  
04-Oct-02   6,750,619   15-Jun-04 Bruce Aerospace Inc.   Granted   US   Interter
Ballast Circuit Featuring Current Regulation Over Wide Lamp Load Range  
07/932,708   19-Aug-92   5,466,992   14-Nov-95 Bruce Aerospace Inc.   Granted  
US   Electronic Ballast and Power Controller   08/018,774   17-Feb-93  
5,449,981   12-Sep-95 Bruce Aerospace Inc.   Granted   US   Wide Range Load
Current Regulation in Saturable Reactor Ballast   08/120,950   14-Sep-93  
5,432,406   11-Jul-95 Bruce Aerospace Inc.   Granted   US   Magnetic Ballast for
Fluorescent Lamps   08/065,538   17-May-93   5,389,857   14-Feb-95 Acme
Aerospace, Inc.   Granted   US   Storage Battery Electrodes with Integral
Conductors   11/282,537   18-Nov-05   8,8088,516   03-Jan-12 Acme Aerospace,
Inc.   Granted   US   Sealed Rechargeable Battery with Stabilizer   08/306,633  
15-Sep-94   5,569,554   29-Oct-96

 

Record Owner

  

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

Hartwell Corporation    United States    Pressure Sensing Dead Bolt   

7255376

(10/491977)

  

8/14/07

(07/13/04)

Hartwell Corporation    United States    Motor Driven Latch   

7252311

(10/944132)

  

8/7/07

(09/17/04)



--------------------------------------------------------------------------------

Record Owner

  

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

Hartwell Corporation    United States    Viscous Shear Damping Strut Assembly   

7882941

[20080308366]

(11/763818)

  

02/08/2011

[12/18/08]

(6/15/07)

Hartwell Corporation    United States    Bifurcated Latching System   

[20080067818]

(11/835597)

  

[3/20/08]

(8/8/07)

Hartwell Corporation    United States    Command Latch And Pin Latch System   

[20080129056]

(11/944801)

  

[6/5/08]

(11/26/07)

Hartwell Corporation    United States    Latching Mechanism    5152559   
10/6/92 Hartwell Corporation    United States    Catch for Door Latch    5188403
   2/23/93 Hartwell Corporation    United States    Method For Molding A Strip
Of Blind Rivets    5207966    5/4/93 Hartwell Corporation    United States   
Apparatus For Making Blind Rivets    5238377    8/24/93 Hartwell Corporation   
United States    Single-Point Self-Closing Latch    5551737    9/3/96 Hartwell
Corporation    United States    Rotary Hook Tension-Shear Latch    5556142   
9/17/96 Hartwell Corporation    United States    Self Locking Strut    5579875
   12/3/96 Hartwell Corporation    United States    Low Profile Hook Latch
Assembly    5620212    4/15/97 Hartwell Corporation    United States    Circuit
Board Standoff Connector    5754412    5/19/98 Hartwell Corporation    United
States    Adjustable Pressure Relief Latch    5765883    6/16/98 Hartwell
Corporation    United States    Extended Reach Latch    5984382    11/16/99
Hartwell Corporation    United States    Overcenter Double Jaw Latch Mechanism
   6042156    3/28/00 Hartwell Corporation    United States    Handle Assembly
For An Aircraft Door Or The Like    6059231    5/9/00



--------------------------------------------------------------------------------

Record Owner

  

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

Hartwell Corporation    United States    Translating Handle Assembly    6095573
   8/1/00 Hartwell Corporation    United States    Increased Strength Dogging
Mechanism    6123370    9/26/00 Hartwell Corporation    United States   
Front-Mounted Hinge    6151755    11/28/00 Hartwell Corporation    United States
   Permanently Connected Remote Latch Mechanism    6189832    2/20/01 Hartwell
Corporation    United States    Dampening Strut    6193223    2/27/01 Hartwell
Corporation    United States    Latch With Sensor    6279971    8/28/01 Hartwell
Corporation    United States    Latch Assembly Including Sensor    6325428   
12/4/01 Hartwell Corporation    United States    Cinch-Up Latch    6343815   
2/5/02 Hartwell Corporation    United States    Keeper Mechanism    6382690   
5/7/02 Hartwell Corporation    United States    Blowout Latch    6513841   
2/4/2003 Hartwell Corporation    United States    Extendable Latch    6629712   
10/7/03 Hartwell Corporation    United States    Blowout Latch    6755448   
6/29/04 Hartwell Corporation    United States    Pressure Responsive Blowout
Latch    6866226    3/15/05 Hartwell Corporation    United States    Pressure
Responsive Blowout Latch With Reservoir    6866227    3/15/05 Hartwell
Corporation    United States    Rotary Latch Mechanism    6913297    7/5/05
Hartwell Corporation    United States    Externally Adjustable Latch    6945573
   9/20/05



--------------------------------------------------------------------------------

Record Owner

  

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

Hartwell Corporation    United States    Flush Handle Assembly    6971689   
12/6/05 Hartwell Corporation    United States    Latch Mechanism    7131672   
11/7/06 Hartwell Corporation    United States    Preloaded Latch Mechanism   
7185926    3/6/07 Hartwell Corporation    United States    Quick Release Latch
For A Bus Seat Or The Like    D395388    6/23/98 Hartwell Corporation    United
States    Pressure Responsive Blowout Latch   

7578475

(10/939659)

  

8/25/09

(09/13/04)

Tyee Aircraft    United States    Composite tube assemblies and methods of
forming the same   

[2008-157519]

(11/981569)

  

[7/3/08]

(10/30/07)

Western Sky Industries, LLC, a.k.a. Tyee Aircraft    United States    Swivel
Insert For A Control Rod    6595714    7/22/2003 Western Sky Industries, LLC,
a.k.a. Tyee Aircraft    United States    Force Sensor Rod    6830223    12/14/04
Hartwell Corporation    United States    Multiple Speed Fastener    5624221   
4/29/97 Hartwell Corporation    Austria    Blowout Latch    (338182)   
(09/15/06) Hartwell Corporation    Brazil    Sliding Hinge With Locking   
8902320    11/13/90 Hartwell Corporation    Canada    Pressure Responsive
Blowout Latch   

2462760

(2462760)

  

12/1/09

(4/4/02)

Hartwell Corporation    Canada    Pressure Responsive Blowout Latch with
Reservoir    (2489598]    (12/13/04) Hartwell Corporation    Canada    Latching
Mechanism    (2029918)    1/2/96



--------------------------------------------------------------------------------

Record Owner

  

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

Hartwell Corporation    Canada    Pressure Sensing Dead Bolt    (2462788)   
(4/2/04) Hartwell Corporation    Canada    Tool Operated Channel Latch   
(2713779)    (07/29/2010) Hartwell Corporation    Canada    Viscous Shear
Damping Strut Assembly    (2691283)    (12/15/2009) Hartwell Corporation   
China    Quick Release Fastener    (1191944)    (09/02/1998) Hartwell
Corporation    China    Motor Driven Latch   

[101076645]

(20058039215)

  

04/01/2009

[11/21/2007]

Hartwell Corporation    China    Tool Operated Channel Latch   

[CN101960080]

(20098106954)

   [01/26/2011] Hartwell Corporation    EP    Blowout Latch   

1270406

(1270406)

  

7/9/10

(04/21/04)

Hartwell Corporation    EP    Extendable Latch   

1245769

(1245769)

  

3/8/06

(10/15/03)

Hartwell Corporation    EP    Blowout Latch   

1197619

(1197619)

  

08/30/06

(10/10/01)

Hartwell Corporation    EP    Latch With Sensor   

1091059

(1091059)

  

1/19/05

(9/18/00

Hartwell Corporation    EP    Pressure Sensing Dead Bolt    1438473    08/02/06
Hartwell Corporation    EP    Permanently Connected Remote Latch Mechanism   

1066195

(1066195)

  

08/27/03

(4/1/99)

Hartwell Corporation    EP    Command Latch and Pin Latch System    (07291414.6)
   (11/28/2007) Hartwell Corporation    EP    Bifurcated Latching System   
(07290991.4)    (08/09/2007) Hartwell Corporation    EP    Motor Driven Latch   

[EP1797263]

(05814910.5)

  

[06/20/2007]

(09/16/2005)

Hartwell Corporation    EP    Pressure Responsive Blowout Latch with Reservoir
  

EP1576248]

(03751775.2)

  

[09/21/2005]

(06/16/2003)



--------------------------------------------------------------------------------

Record Owner

  

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

Hartwell Corporation    EP    Pressure Responsive Blowout Latch   

[EP1446543]

(02763760.2)

  

[08/18/2004]

(09/27/2002)

Hartwell Corporation    EP    Viscous Shear Damping Strut Assembly   

[EP2165088]

(08827613.4)

   (06/03/2008) Hartwell Corporation    EP    Tool Operated Channel Latch   
(09708482.6)    (02/02/2009) Hartwell Corporation    Germany    Blowout Latch   
60122644    10/12/2006 Hartwell Corporation    Germany    Latching Mechanism   
69005599    04/28/1994 Hartwell Corporation    Germany    Permanently Connected
Remote Latch Mechanism    69910749    06/17/2004 [Unable To Confirm]    Japan   
Latch With Sensor    (2001123725)    (05/08/2001) Hartwell Corporation    Japan
   Permanently Connected Remote Latch Mechanism    (2002510582)    (04/09/2002)
Hartwell Corporation    Japan    Viscous Shear Damping Strut Assembly   
[JP2010530048]    [09/02/2010] Hartwell Corporation    Russia    Latching
Mechanism    2013316    05/30/1994 Hartwell Corporation    Spain    Latching
Mechanism    2049433    04/16/1994 Hartwell Corporation    Spain    Sliding
Hinge With Locking    2044112    01/01/1994 Hartwell Corporation    Spain   
Permanently Connected Remote Latch Mechanism    2204125    04/16/2004 Hartwell
Corporation    Spain    Pressure Responsive Blowout Latch   

[ES2320978]

(20020763760T)

  

[06/01/2009]

(09/27/2002)

Hartwell Corporation    Spain    Blowout Latch   

[ES2272425]

(20010308636T)

   [05/01/2007] (10/10/2001) Hartwell Corporation    WIPO    Motor Driven Latch
   (200633929)    (03/30/2006) Hartwell Corporation    WIPO    Latch Mechanism
   [2006100654]    [09/28/2006]



--------------------------------------------------------------------------------

Record Owner

  

Title

  

Application/Publication/

Issuance No.

  

Date of Application,

Publication, Issuance

  

Jurisdiction

Schneller LLC    Dimensionally stable laminate with removable web carrier and
method of manufacture    7052761    May 30, 2006    US Schneller LLC   
Dimensionally stable laminate and method    20080233364    September 25, 2008   
US Schneller LLC    Polyurethane-based rigid flooring laminate    20100227132   
September 9, 2010    US Schneller LLC    Decorative laminates incorporating
flame retardant engineering thermoplastic films    8327509    February 12, 2013
   US Schneller LLC    Decorative laminate with graffiti resistance and improved
combustion reaction properties    7939163    May 10, 2011    US Schneller LLC   
Decorative laminate with graffiti resistance and improved combustion reaction
properties    200580021004.7    May 3, 2005    CN Schneller LLC    Dimensionally
stable laminate with removable web carrier and method of manufacture    500,294
   March 15, 2011    AT Schneller LLC    Solvent cast flame retarded
polycarbonate coatings and films and articles formed therewith    13/177,040   
July 6, 2011    US



--------------------------------------------------------------------------------

Record Owner

  

Title

  

Application/Publication/

Issuance No.

  

Date of Application,

Publication, Issuance

  

Jurisdiction

Schneller LLC    Solvent cast flame retardant polycarbonate coatings, films and
laminates    201110196862.2    July 8, 2011    CN Schneller LLC    Solvent cast
flame retardant polycarbonate coatings, films and laminates    A996/2011    July
7, 2011    AT Schneller LLC    Solvent cast flame retardant polycarbonate
coatings, films and laminates    12102962.6    March 26, 2012    HK Schneller
LLC    Silicone cab layer laminates    13/439,323    April 4, 2012    US
Schneller LLC    Integrated lavatory pan for commercial aircraft    13/659,085
   October 24, 2012    US Schneller LLC    Integrated lavatory pan for
commercial aircraft    2012105367817    December 12, 2012    CN Schneller LLC   
Integrated lavatory pan for commercial aircraft    A 50009/2013    January 10,
2013    AT Schneller LLC    Composite panels and methods of manufacture   
61/613,653    March 21, 2012    US



--------------------------------------------------------------------------------

Current Owner

 

TITLE

 

APPLN

NO.

 

FILED

 

PATENT

NO.

 

GRANT

DATE

 

STATUS

Harco Laboratories, Inc.   Optical Proximity Detector   09591658   6/9/00  
6498654   12/24/02   Granted Harco Laboratories, Inc.   Thermal Variable
Resistance Device With Protective Sheath   10793120   3/4/04   7061364   6/13/06
  Granted Harco Laboratories, Inc.   Extended Temperature Range EMF Device  
10736766   12/16/03   7131768   11/7/06   Granted Harco Laboratories, Inc.  
System And Method For Non-Contact Forming Of Parts To A Fluid Sensor Assembly  
10843501   5/11/04   7137297   11/21/06   Granted Harco Laboratories, Inc.   EMF
Sensor With Protective Sheath   10793121   3/4/04   7611280   11/3/09   Granted
Harco Laboratories, Inc.   Thermal Variable Resistance Device With Protective
Sheath   11388309   3/24/06   7915994   3/29/11   Granted Harco Laboratories,
Inc., a 685880 Corporation   High Reliability Heater Modules   10425814  
4/29/03   6881932   4/19/05   Granted Harco Laboratories, Inc., a Corp of
Connecticut   Extended Temperature Range Heater   11360788   2/23/06   7782171  
8/24/10   Granted Harco Laboratories, Inc., a Connecticut Corporation   Extended
Temperature Range Thermal Variable-Resistance Device   10712484   11/13/03  
7026908   4/11/06   Granted Harco Laboratories, Inc.   Mounting Bracket For A
Security Device   11614614   12/21/06   7518478   4/14/09   Granted Harco
Laboratories, Inc.   Sensor Device and Method of Locking Sensor Device
Components   13745510   18-Jan -13   NA   NA   Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe, Inc.

   Australia   

11080/2008

03/04/2008

   Buckle Assembly   

320021

06/17/2008

   03/04/2018

AmSafe, Inc.

   Australia   

11892/2008

04/22/2008

   Buckle Assembly   

320700

08/08/2008

   04/22/2018

AmSafe, Inc.

   Canada   

125037

03/04/2008

   Buckle Assembly   

125037

02/27/2009

   02/27/2019

AmSafe, Inc.

   Canada   

125038

03/05/2008

   Buckle Assembly   

125038

02/27/2009

   02/27/2019

AmSafe, Inc

   China   

200830121707.3

05/06/2008

   Buckle Assembly   

200830121707.3

06/03/2009

   05/06/2018

AmSafe, Inc

  

European

Community

  

000890462-0001, -0002

03/04/2008

   Buckle Assembly   

000890462-0001, -0002

03/04/2008

   03/04/2033

AmSafe, Inc.

   Europe   

06772609.1

06/08/2006

   Buckle Assembly having Single Release for Multiple Belt Connectors   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.

   Japan   

2008-005447

03/05/2008

   Buckle Assembly   

1339383

08/08/2008

   08/08/2028

AmSafe, Inc.

   Japan   

2008-011460

05/07/2008

   Buckle Assembly   

1358516

04/03/2009

   04/03/2029

AmSafe, Inc.

   United States   

11/148,914

06/09/2005

   Buckle Assembly having Single Release for Multiple Belt Connectors   

7,263,750

09/04/2007

   06/09/2025

AmSafe, Inc.

   United States   

11/844,709

08/24/2007

   Buckle Assembly having Single Release for Multiple Belt Connectors   

7,614,124

11/10/2009

   06/09/2025

Am-Safe, Inc.

   United States   

08/861,882

05/20/1997

   Device for Prevention of Slap-Back Lock of Inertia Reel   

5,794,878

08/18/1998

   05/20/2017

AmSafe, Inc.

   United States   

29/284,338

09/05/2007

   Buckle Assembly   

D578,931

10/21/2008

   10/21/2022

AmSafe, Inc.

   United States   

12/563,294

09/21/2009

   Buckle Assembly having Single Release for Multiple Belt Connectors   

NA

Application Pending

  

NA

Application Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe, Inc.    United States   

12/027,985

02/07/2008

   Occupant Restraint Systems for Use in Military Land Vehicles and Other
Vehicles   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

12/711,235

02/23/2010

   Seat Harness Pretensioner   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/109,967

05/17/2011

   Seat Harness Pretensioner   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

12/569,522

09/29/2009

   Tensioning Apparatuses for Personal Restraint Systems and Associated Systems
and Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/097,862

04/29/2011

Not yet published

   Buckle Assemblies with Swivel and Dual Release Features and Associated
Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/187,265

07/20/2011

   Restraint Harness and Associated Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    Canada   

139699

03/15/2011

   Buckle Assembly   

139699

10/24/2011

   10/24/2021 AmSafe Commercial Products, Inc.    Canada   

139700

03/15/2011

   Buckle Assembly   

139700

10/24/2011

   10/24/2021 AmSafe Commercial Products, Inc.    Canada   

2,719,360

03/31/2009

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    Canada   

2,757,428

06/16/2009

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe Commercial Products, Inc.    Canada   

2,719,846

11/02/2010

   Devices for Adjusting Tension in Seatbelts and Other Restraint System Webs
and Associated Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.   

European

Community

  

001286207-0002

07/21/2011

   Latch Assembly   

001286207-0002

07/21/2011

   07/21/2036 AmSafe Commercial Products, Inc.   

European

Community

  

001286207-0001

07/21/2011

   Latch Assembly   

001286207-0002

07/21/2011

   07/21/2036 AmSafe Commercial Products, Inc.   

European

Community

  

001268361-0001

03/15/2011

   Buckle Assembly   

001268361-0001

03/15/2011

   03/15/2036 AmSafe Commercial Products, Inc.   

European

Community

  

001268361-0002

03/15/2011

   Buckle Assembly   

001268361-0002

03/15/2011

   03/15/2036 AmSafe Commercial Products, Inc.   

European

Community

  

001268361-0003

03/15/2011

   Buckle Assembly   

001268361-0003

03/15/2011

   03/15/2036 AmSafe Commercial Products, Inc.    Europe   

09726854.4

03/31/2009

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    Europe   

09842837.8

06/16/2009

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    PCT   

US2011/032339

04/13/2011

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    PCT   

US2010/055475

11/04/2010

   Restraint System Buckle Components Having Tactile Surfaces, and Associated
Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    PCT   

US2011/051783

09/15/2011

Not yet published

   Magnetic Buckle Assemblies and Associated Methods of Use with Child Seats and
Other Restraint Systems   

NA

Application Pending

  

NA

Application Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe Commercial Products, Inc.    PCT   

US2011/051800

09/15/2011

Not yet published

   Semi-Rigid Belt Systems for Use with Child Seats and Other Occupant Restraint
Systems   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    PCT   

US2011/051828

09/15/2011

Not yet published

   Occupant Restraint Systems Having Tensioning Devices, and Associated Methods
of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    PCT   

US2011/051846

09/15/2011

Not yet published

   Occupant Restraint System Components Having Status Indicators and/or Media
Interfaces, and Associated Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

10/816,013

04/01/2004

   Multi-Point Buckle for Restraint System   

7,520,036

04/21/2009

   04/01/2025 AmSafe Commercial Products    United States   

11/403,972

04/13/2006

   Child Travel Restraint System   

7,464,989

12/16/2008

   04/25/2026 AmSafe Commercial Products, Inc.    United States   

11/383,019

05/12/2006

   Web Adjuster and Harness for Child Restraint Seat   

7,343,650

03/18/2008

   04/12/2024 AmSafe Commercial Products, Inc.    United States   

10/832,193

04/26/2004

   Adjuster for Adjustable Restraint Strap   

7,404,239

07/29/2008

   06/10/2025 AmSafe Commercial Products, Inc.    United States   

29/197,618

01/16/2004

   Buckle with Slide Button   

D519,406

04/25/2006

   04/25/2020 AmSafe Commercial Products, Inc.    United States   

29/199,301

02/12/2004

   Hook with Rounded End   

D499,007

11/30/2004

   11/30/2018 AmSafe Commercial Products, Inc.    United States   

10/794,554

03/05/2004

   Buckle and Frame for Restraint to a Harsh Environment   

7,093,331

08/22/2006

   03/05/2024 AmSafe Commercial Products, Inc.    United States   

12/060,095

03/31/2008

   Multi-Pivot Latch Assemblies   

7,918,001

04/05/2011

   11/01/2029 AmSafe Commercial Products, Inc.    United States   

29/385,173

02/09/2011

   Latch Assembly   

D649,432

11/29/2011

   11/29/2025 AmSafe Commercial Products, Inc.    United States   

29/385,342

02/11/2011

   Latch Assembly   

D649,433

11/29/2011

   11/29/2025



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe Commercial Products, Inc.    United States   

12/415,906

03/31/2009

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

12/485,778

06/16/2009

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

12/775,268

05/06/2010

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

13/028,070

02/15/2011

   Multi-Pivot Latch Assemblies   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

12/943,811

11/10/2010

   Buckle Assemblies for Personal Restraint Systems and Associated methods of
Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

12/756,143

04/07/2010

   Child Safety Seat Attachment Belt Retractor System   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

12/917,898

11/02/2010

   Devices for Adjusting Tension in Seatbelts and Other Restraint System Webs
and Associated Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

12/939,809

11/04/2010

   Restraint System Buckle Components Having Tactile Surfaces, and Associated
Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

13/233,835

09/15/2011

Not yet published

   Magnetic Buckle Assemblies and Associated Methods of Use with Child Seats and
Other Restraint Systems   

NA

Application Pending

  

NA

Application Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe Commercial Products, Inc.    United States   

13/234,074

09/15/2011

Not yet published

   Occupant Restraint Systems Having Tensioning Devices, and Associated Methods
of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

13/234,106

09/15/2011

Not yet published

   Occupant Restraint System Components Having Status Indicators and/or Media
Interfaces, and Associated Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

29/369,965

09/15/2011

Not yet published

   Buckle Assembly   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

29/369,967

09/15/2010

Not yet published

   Buckle Assembly   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

61/473,070

04/07/2011

Not published

   Personal Restraint Systems for Use in Recreational Utility Vehicles and Other
Vehicles   

NA

Application Pending

  

NA

Application Pending

AmSafe Commercial Products, Inc.    United States   

61/514,743

08/03/2011

Not published

   Seatbelt Retractors and Associated Systems and Methods   

NA

Application Pending

  

NA

Application Pending

Am-Safe Incorporated    Australia   

92315/98

09/16/1998

   Vehicle Safety System   

746194

08/01/2002

   09/16/2018 Am-Safe Incorporated    Australia   

10023/02

09/16/1998

   Vehicle Safety System   

758626

07/10/2003

   09/16/2018 AmSafe, Inc.    Australia   

2004276276

09/23/2004

   Vehicle Safety System   

2004276276

07/28/2011

   09/23/2024 Am-Safe Incorporated    Brazil   

PI9809067-4

09/16/1998

   Vehicle Safety System   

PI9809067-4

06/21/2005

   09/16/2018 Am-Safe Incorporated    Canada   

2,286,726

09/16/1998

   Vehicle Safety System   

2286726

04/25/2004

   09/16/2018



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe, Inc.    Canada   

2,537,892

09/23/2004

   Vehicle Safety System   

2,537,892

09/13/2011

   09/23/2024 AM-Safe Inc.    China   

98803835.8

09/18/1998

   Vehicle Safety System   

ZL98803835.8

11/13/2002

   09/16/2018 AmSafe, Inc.    China   

200480027744.7

09/23/2004

   Inflatable Lap Belt Safety Bag   

NA

Application Pending

  

NA

Application Pending

AM-Safe, Inc.    Europe   

01918566.9

03/11/2001

   Airbag Buckle Assembly   

NA

Application Pending

  

NA

Application Pending

AmSafe, Incorporated    Europe   

98944873.3

09/16/1998

   Vehicle Safety System   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc    Europe   

08745248.8

04/07/2008

   Inflatable Personal Restraint Systems Having Web-Mounted Inflators and
Associated Methods of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    France   

04788918.3

09/23/2004

   Inflatable Lap Belt Safety Bag   

EP1663731

05/13/2009

   09/23/2024 AM-Safe, Inc.    France   

01924142.1

03/12/2001

   Self-Centering Airbag and Method for Manufacturing and Tuning the Same   

EP1276644

01/03/2007

   03/12/2021 Am-Safe, Inc.    France   

01920335.5

03/13/2001

   Aircraft Seat Structure   

EP1363803

02/21/2007

   03/13/2021 AM-Safe, Commercial Products Inc.    France   

02757651.1

09/09/2002

   Vehicle Restraint System   

EP1436174

03/04/2009

   09/09/2022 AmSafe, Inc.    Germany   

112004001786.6

09/23/2004

   Inflatable Lap Belt Safety Bag   

EP1663731

01/03/2007

   09/23/2024 AM-Safe, Inc.    Germany   

01924142.1

03/12/2001

   Self-Centering Airbag and Method for Manufacturing and Tuning the Same   

EP1276644

01/03/2007

   03/12/2021



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

Am-Safe, Inc.    Germany   

01920335.5

03/13/2001

   Aircraft Seat Structure   

EP1363803

02/21/2007

   03/13/2021 AmSafe Commercial Products, Inc.    Germany   

02757651.1

09/09/2002

   Vehicle Restraint System   

EP1436174

03/04/2009

   09/09/2022 Am-Safe Incorporated    Hong Kong   

01101730.2

03/12/2001

   Vehicle Safety System   

1030912

07/18/2003

   09/16/2018 AM SAFE, INC    Hong Kong   

06113347.7

12/05/2006

   Inflatable Lap Belt Safety Bag   

1092769

06/22/2007

   09/23/2024 Am-Safe Incorporated    Israel   

131218

09/16/1998

   Vehicle Safety System   

131218

10/27/2002

   09/16/2018 AmSafe, Inc.    Israel   

174093

09/23/2004

   Inflatable Lap Belt Safety Bag   

174093

05/01/2011

   09/23/2024 AmSafe, Inc.    Italy   

04788918.3

09/23/2004

   Inflatable Lap Belt Safety Bag   

1663731

05/13/2009

   09/23/2024 Am-Safe Incorporated    Korea   

7001347/2000

09/16/1998

   Vehicle Safety System   

582508

05/16/2006

   09/16/2018 Am-Safe Incorporated    Mexico   

998694

09/16/1998

   Vehicle Safety System   

230388

09/06/2005

   09/16/2018 AmSafe, Inc.    Mexico   

2006/003203

09/23/2004

   Inflatable Lap Belt Safety Bag   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    PCT   

US2011/048987

08/24/2011

Not yet published

   Inflator Connectors for Inflatable Personal Restraints and Associated Systems
and Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    PCT   

US2011/056776

10/18/2011

Not yet published

   Buckle Connectors for Inflatable Personal Restraints and Associated Methods
of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    PCT   

US2011/043255

07/07/2011

Not yet published

   Stitch Patterns for Restraint-Mounted Airbags and Associated Systems and
Methods   

NA

Application Pending

  

NA

Application Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

Am-Safe Incorporated    Russian Federation   

99122022

09/16/1998

   Vehicle Passenger Safety System   

2204496

05/20/2003

   09/16/2018 AMSAFE, INC.    Singapore   

200601814-7

09/23/2004

   Inflatable Lap Belt Safety Bag   

120611

05/30/2007

   09/23/2024 AmSafe, Inc.    South Africa   

2006/01930

09/23/2004

   Inflatable Lap Belt Safety Bag   

2006/01930

04/25/2007

   09/23/2024 AmSafe, Inc.    United Kingdom   

0606780.5

09/23/2004

   Inflatable Lap Belt Safety Bag   

2421482

11/29/2006

   09/23/2024 Am-Safe, Inc.    United Kingdom   

01924142.1

03/12/2001

   Self-Centering Airbag and Method for Manufacturing and Tuning the Same   

EP1276644

01/03/2007

   03/12/2021 Am-Safe, Inc.    United Kingdom   

01920335.5

03/13/2001

   Aircraft Seat Structure   

EP1363803

02/21/2007

   03/13/2021 AM-Safe, Inc.    United Kingdom   

02757651.1

09/09/2002

   Vehicle Restraint System   

EP1436174

03/04/2009

   09/09/2022 AM-SAFE, INC.    United States   

09/524,191

03/13/2000

   Airbag Buckle Assembly   

6,442,807

09/03/2002

   03/13/2020 AM-SAFE, INCORPORATED    United States   

09/143,756

08/31/1998

   Vehicle Safety System   

5,984,350

11/16/1999

   03/10/2018 AMSAFE, INC.    United States   

10/672,606

09/26/2003

   Inflatable Lap Belt Safety Bag   

6,957,828

10/25/2005

   03/10/2024 AM-SAFE, INC.    United States   

09/523,874

03/13/2000

   Self Centering Airbag and Method for Manufacturing the Same   

6,439,600

08/27/2002

   03/13/2020 AM-SAFE, INC.    United States   

09/778,498

02/07/2001

   Aircraft Seat Structure   

6,505,890

01/14/2003

   02/07/2021 AmSafe Commercial Products, Inc.    United States   

09/950,098

09/10/2001

   Vehicle Restraint System   

6,505,854

01/14/2003

   09/10/2021 AMSAFE, INC.    United States   

09/523,875

03/13/2000

   Air Bag Having Excessive External Magnetic Field Protection Circuitry   

6,535,115

03/18/2003

   03/13/2020 AM-SAFE, INCORPORATED    United States   

09/524,370

03/14/2000

   Multiple Inflator Safety Cushion   

6,217,066

04/17/2001

   03/14/2020



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

Am-Safe Aviation    United States   

10/705,179

11/11/2003

   Stackable Child Restraint for Aircraft   

7,011,368

03/14/2006

   11/11/2023 AMSAFE, INC.    United States   

12/057,295

03/27/2008

   Inflatable Personal Restraint Systems and Associated Methods of Use and
Manufacture   

7,665,761

02/23/2010

   03/27/2028 AMSAFE, INC.    United States   

12/267,430

11/07/2008

   Buckles for Inflatable Personal Restraint Systems and Associated Systems and
Methods   

7,904,997

03/15/2011

   08/26/2029 AMSAFE, INC.    United States   

12/051,768

03/19/2008

   Inflatable Personal Restraint Systems Having Web-Mounted Inflators and
Associated Methods of Use and Manufacture   

7,980,590

07/19/2011

   04/02/2029 AmSafe, Inc.    United States   

61/516,681

04/05/2011

Not published

   Airbag System with Wireless Diagnostics   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

61/533,105

09/09/2011

Not published

   Electronic Module Assembly for Inflatable Personal Restraint System and
Associated Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/170,079

06/27/2011

Not yet published

   Sensors for Detecting Rapid Deceleration/Acceleration Events   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/194,411

07/29/2011

Not yet published

   Inflator Connectors for Inflatable Personal Restraints and Associated Systems
and Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/227,392

09/07/2011

Not yet published

   Buckle Connectors for Inflatable Personal Restraints and Associated Methods
of Use and Manufacture   

NA

Application Pending

  

NA

Application Pending



--------------------------------------------------------------------------------

Owner

  

Country

  

Application No.

Filing Date

  

Title

  

Patent No.

Issue Date

  

Expiration Date

AmSafe, Inc.    United States   

13/086,134

04/13/2011

Not yet published

   Stitch Patterns for Restraint-Mounted Airbags and Associated Systems and
Methods   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/227,382

09/07/2011

Not yet published

   Activation Systems for Inflatable Personal Restraint Systems   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/174,659

06/30/2011

Not yet published

   Inflatable Personal Restraint Systems   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/228,333

09/08/2011

Not yet published

   Computer System for Remote Testing of Inflatable Personal Restraint Systems
  

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

29/392,028

05/16/2011

Not yet published

   Connector for a Seatbelt Bag   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

29/389,408

04/11/2011

Not yet published

   Buckle Assembly   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

13/228,362

09/08/2011

Not yet published

   Computer System and Graphical Use Interface for Testing of Inflatable
Personal Restraint Systems   

NA

Application Pending

  

NA

Application Pending

AmSafe, Inc.    United States   

09/643,868

08/23/2000

   Vehicle Passenger Safety Devices   

6,402,251

06/11/2002

   08/23/2020 AmSafe, Inc.    United States   

10/096,914

03/14/2002

   Vehicle Passenger Safety Devices   

6,616,242

09/09/2003

   08/23/2020 AmSafe, Inc.    United States   

10/986,656

11/12/2004

   Vehicle Passenger Safety Devices   

7,021,719

04/04/2006

   08/23/2020 AmSafe, Inc.    United States   

11/344,153

02/01/2006

   Vehicle Passenger Safety Devices   

7,140,692

11/28/2006

   08/23/2020



--------------------------------------------------------------------------------

OWNER

  

COUNTRY

  

PATENT TITLE

   PATENT NO.      ISSUE DATE  

Aero-Instruments Co., LLC

   U.S.    NOSE SECTION FOR A PITOT PROBE      7,549,331 B1         6/23/09   

Aero-Instruments Co., LLC

   U.S.    TEMPERATURE PROBE      8,100,582 B1         1/24/12   

TRADEMARKS

 

Owner

 

Trademark:

  

Country

  

Application No:

  

Registration No.:

  

Registration Date:

Adams Rite Aerospace

  AQUAFLITE    European Community    1098144    1098144    22-Feb-2001

Avionic Instruments Inc.

  AEROSPACE FOR INDUSTRY    USA    74705510    2204172    17-Nov-1998

Avionic Instruments Inc

  ACS AND DESIGN    USA    77350069    3599638    31-Mar-2009

Avionic Instruments Inc

  AEROSPACE COOLING SOLUTIONS    USA    77350077    3599639    03-Mar-2009

Avtech Corporation

  IDEAS THAT FLY    USA    74296051    1804707    16-Nov-1993

Bruce Aerospace, Inc.

  WE LIGHT THE SKIES    USA    73448482    1364180    08-Oct-1985

Champion Aerospace LLC

  BRINGING POWER TO FLIGHT    USA    74243008    1801860    02-Nov-1993

Champion Aerospace LLC

  MISC DESIGN    USA    73646933    1759512    23-Mar-1993

Champion Aerospace LLC

  CABLE DESIGN    USA    73646932    1719828    29-Sep-1992

Champion Aerospace LLC

  SLICK AND DESIGN    USA    72145624    760554    26-Nov-1963

Champion Aerospace LLC

  LASAR and Star Design    USA    74567628    2008936    15-Oct-1996

Champion Aerospace LLC

  LASAR    USA    74567629    2010710    22-Oct-1996

Marathonnorco Aerospace, Inc

  RF80-M    USA    85126094      

Marathonnorco Aerospace, Inc.

  MARATHONNORCO AEROSPACE and Design    European Community    8344954   
008344954    12-Jan-2010



--------------------------------------------------------------------------------

Owner

 

Trademark:

  

Country

  

Application No:

  

Registration No.:

  

Registration Date:

Marathonnorco Aerospace, Inc.

  MARATHON    United Kingdom    B1241295    1241295    04-May-1985

Marathonnorco Aerospace, Inc.

  MARATHON    USA    73487939    1330727    16-Apr-1985

Marathonnorco Aerospace, Inc.

  M MARATHON SUPERPOWER AND DESIGN    USA    75632368    2787788    02-Dec-2003

Marathonnorco Aerospace, Inc.

  M MARATHON AND DESIGN    USA    75632383    2787789    02-Dec-2003

Marathonnorco Aerospace, Inc.

  MARATHONNORCO AEROSPACE and Design    USA    77653518    3666343   
11-Aug-2009

Marathonnorco Aerospace, Inc.

  MARATHONNORCO AEROSPACE and Design    USA    77746799    3931745   
15-Mar-2011

Marathonnorco Aerospace, Inc.

  MARATHONNORCO AEROSPACE and Design    USA    77746806    4019914   
30-Aug-2011

Marathonnorco Aerospace, Inc.

  MARATHON    European Community    1220789    1220789    09-Oct-2001

Marathonnorco Aerospace, Inc.

  M DESIGN    USA    75632205    2543727    05-Mar-2002

Marathonnorco Aerospace, Inc.

  MNAI    USA    78551622    3319738    23-Oct-2007

Marathonnorco Aerospace, Inc.

  MARATHON    Canada    1004273    550881    17-Sep-2001

Marathonnorco Aerospace, Inc.

  PROEASE    USA    75513355    2496591    09-Oct-2001

Marathonnorco Aerospace, Inc.

  DATAFX    USA    75124154    2083649    29-Jul-1997

Marathonnorco Aerospace, Inc.

  CASP    USA    73586477    1411141    30-Sep-1986



--------------------------------------------------------------------------------

Owner

 

Trademark:

  

Country

  

Application No:

  

Registration No.:

  

Registration

Date:

Marathonnorco Aerospace, Inc.

  MNAI    USA    78551619    3125918    08-Aug-2006

Marathonnorco Aerospace, Inc.

  NORCO INC. AND DESIGN    USA    73166121    1153612    12-May-1981

Marathonnorco Aerospace, Inc.

  REFLEX    USA    72383564    936522    27-Jun-1972

Marathonnorco Aerospace, Inc.

  DIGIFLEX    USA    73338416    1252763    04-Oct-1983

Marathonnorco Aerospace, Inc.

  BALL REVERSER    USA    73068552    1144720    30-Dec-1980

Marathonnorco Aerospace, Inc.

  CHRISTIE    USA    74247133    1727289    27-Oct-1992

Marathonnorco Aerospace, Inc.

  SUPERPOWER    USA    73515350    1347534    09-Jul-1985

TransDigm Inc.

  TRANSDIGM   

China

(People’s Republic)

   6581262    6581262    07-Aug-2010

TransDigm Inc.

  WIGGINS    Chile    96171    639340    16-Aug-2002

TransDigm Inc.

  TRANSDIGM    USA    77277955    3457067    01-Jul-2008

TransDigm Inc.

  ADEL    USA    73293427    1189110    09-Feb-1982

TransDigm Inc.

  WIGGINS    USA    73339008    1236043    03-May-1983

TransDigm Inc.

  WIGGINS    Australia       370922    27-Jan-1982

TransDigm Inc.

  WIGGINS    South Africa       B81/9465    08-Dec-1981

TransDigm Inc.

  WIGGINS    South Africa       B81/4151    16-Jun-1981

TransDigm Inc.

  WIGGINS    South Africa       B81/9466    08-Dec-1981

TransDigm Inc.

  WIG-O-FLEX    United Kingdom    737800    737800    04-Jan-1976

TransDigm Inc.

  TRANSDIGM   

China

(People’s Republic)

   6581258    6581258    28-Mar-2010

TransDigm Inc.

  TRANSDIGM    China (People’s Republic)    6581259    6581259    28-Apr-2010

TransDigm Inc.

  TRANSDIGM   

China

(People’s Republic)

   6581260    6581260    28-Mar-2010



--------------------------------------------------------------------------------

Owner

 

Trademark:

  

Country

  

Application No:

  

Registration No.:

  

Registration

Date:

TransDigm Inc.

  TRANSDIGM   

China

(People’s Republic)

   6581261    6581261    28-Mar-2010

Avtech Corporation

  AVTECHTYEE    USA    85402184    4262183    18-Dec-2012

Avtech Corporation

  AVTECHTYEE and design    USA    85402197    4184327    31-Jul-2012

Skurka Aerospace, Inc.

  XL    USA    74133902    1853490    13-Sep-1994

Skurka Aerospace, Inc.

  XL2    USA    76593794    3047650    24-Jan-2006

Skurka Aerospace, Inc.

  APC AIRCRAFT PARTS CORPORATION and Design    USA    85412059    4193307   
21-Aug-2012

Skurka Aerospace, Inc.

  APC and Airplane Design    USA    76593793    4037649    24-Jan-2006

 

Current Owner

  

Country

  

Trademark

   Regn No.
(App. No.)    Regn. Date
(App. Date)

Hartwell Corporation

   United States    HARTWELL    2703713


(76/221734)

   4/8/03


(3/8/01)

Hartwell Corporation

   United States    HARTWELL    1762408


(74/227615)

   4/6/93


(12/5/91)

Hartwell Corporation

   United States    HASCO    2708392


(76/139439)

   4/22/03


(10/2/00)

Hartwell Corporation

   United States    HC(Stylized & Design)    2676542


(76/221733)

   1/21/03


(3/8/01)

Hartwell Corporation

   United States    HC(Stylized & Design)    1744257


(74/233909)

   1/5/93


(12/30/91)

Hartwell Corporation

   United States    TRIGGER LOCK    1190430


(73/211143)

   2/23/82


(4/11/79)

Hartwell Corporation

   United States    XLP    2771803


(78/184801)

   10/7/03


(11/13/02)



--------------------------------------------------------------------------------

Current Owner

  

Country

  

Trademark

   Regn No.
(App. No.)    Regn. Date
(App.  Date)

McKechnie Aerospace (UK) Ltd.

   United States    SOLUTIONEERING    2798501


(76/291921)

   12/23/03


(7/31/01)

Western Sky Industries, LLC

   United States    DESIGN ONLY    0887394


(72/328085)

   3/10/70


(5/22/69)

Avtech Corporation

   United States    TYEE    0887395


(72/328086)

   10/3/70


(5/22/69)

Hartwell Corporation

   Canada    HARTWELL    TMA586646


(1096075)

   8/6/03


(3/15/01)

Hartwell Corporation

   Canada    HC (Stylized & Design)    TMA594455


(1096076)

   11/12/03


(3/15/01)

Hartwell Corporation

   CTM    HARTWELL    2170710


(2170710)

   6/3/02


(4/9/01)

Hartwell Corporation

   CTM    HC AND DESIGN    2170785


(2170785)

   6/3/02


(4/9/01)

Hartwell Corporation

   CTM    XLP    3134376


(3134376)

   7/21/04


(4/15/03)

Hartwell Corporation

   Japan    HARTWELL    4674615


(2001-30621)

   5/23/03


(4/3/01)

Hartwell Corporation

   Japan    HC (AND DESIGN)    4674616


(2001-30622)

   5/23/03


(4/3/01)

Hartwell Corporation

   Norway    SHACK’L SHIELD AND DESIGN    146057    7/18/91

Hartwell Corporation

   Switzerland    RATE CHEK    398869


4962/1992

   1/20/93


(6/30/92)



--------------------------------------------------------------------------------

Record Owner

  

Mark

  

Application/Registration No.

  

Application/Registration Date

  

Jurisdiction

Schneller, Inc.

   PANFLOR    3483585    August 12, 2008    US

Schneller, Inc.

   SURROUNDING YOU WITH SOLUTIONS    3375076    January 29, 2008    US

Schneller LLC

   AERFUSION    3326159    October 30, 2007    US

Schneller LLC

   INDURA GTFILM    3217474    March 13, 2007    US

Schneller, Inc.

   INDURA GTFORM    3217477    March 13, 2007    US

Schneller, Inc.

   INDURA GTGLAS    3217478    March 13, 2007    US

Schneller, Inc.

   INDURA    3199487    January 16, 2007    US

Schneller, Inc.

   AERSHADE    1512683    November 15, 1988    US

Schneller, Inc.

   AERFILM LHR    1457060    September 15, 1987    US



--------------------------------------------------------------------------------

Record Owner

  

Mark

  

Application/Registration No.

  

Application/Registration Date

   Jurisdiction

Schneller, Inc.

   DESIGNS THAT FLY    1380565    January 28, 1986    US

Schneller, Inc.

   S SCHNELLER and design    1380566    January 28, 1986    US

Schneller, Inc.

   AERFUSION VIA    3788284    May 11, 2010    US

Schneller, Inc.

   AERFUSION VIA FLOORING BY DESIGN    3788285    May 11, 2010    US

Schneller, Inc.

   AEREASE    3613419    April 28, 2009    US

Schneller, Inc.

   TRUE-TO-NATURE    3606781    April 14, 2009    US

Schneller LLC

   INDURA    5277223    August 23, 2007    CTM

Schneller LLC

   AERFUSION    4702718    March 20, 2007    CTM

Schneller LLC

   AERFUSION ECO    85/770,329    November 2, 2012    US    



--------------------------------------------------------------------------------

Record Owner

  

Mark

  

Application/Registration No.

  

Application/Registration Date

   Jurisdiction

Schneller LLC

   PAN GUARD    85/838,408    February 1, 2013    US

Schneller LLC

   AERFUSION ECO    8230989    April 21, 2009    EP

Schneller LLC

   AERFUSION VIA    8230922    April 21, 2009    EP

Schneller LLC

   VERITAS    5277181    August 25, 2006    EP

Schneller LLC

   RESINART    5277124    August 2, 2007    Intl Reg –Madrid Agreement

 

OWNER

  

MARK

   APPLN NO.    FILED    REGN NO.    REGN DATE

Harco Laboratories, Inc.

   SIMX    78/756380    11/17/05    3320667    10/23/07

Harco Laboratories, Inc.

   INNOVATIVE SOLUTIONS. PROVEN PERFORMANCE.    78/628893    5/12/05    3272875
   7/31/07

Harco Laboratories, Inc.

   HARCO INNOVATIVE SOLUTIONS. PROVEN PERFORMANCE.    78/628803    5/12/05   
3178435    11/28/06

Harco Laboratories, Incorporated

   HARCO    75/252867    3/6/97    2167232    6/23/98



--------------------------------------------------------------------------------

Owner

  

Trademark

  

Country

   Number

AMSAFE, INC.

   AMSAFE    U.S.    3618970

Am-Safe, Incorporated

   AMSAFE    European Community    2507168

AMSAFE, INC.

   AMSAFE (and design)    U.S.    2740758

Am-Safe, Incorporated

   AMSAFE (Stylized)    European Community    2507184

AMSAFE, INC.

   AMSAFE (Stylized)    U.S.    2798629

AMSAFE, INC.

   TEARDROP BUCKLE CONFIGURATION DESIGN    U.S.    2880669

Am-Safe, Incorporated

   TEARDROP BUCKLE CONFIGURATION DESIGN    European Community   
Application # 002579696

AMSAFE, INC.

   AAIR    U.S.    2742840

AMSAFE, INC.

   AAIR Design    U.S.    3048341

AMSAFE, INC.

   AAIR—AM-SAFE AVIATION INFLATABLE RESTRAINT    U.S.    2672741

AMSAFE, INC.

   AMSAFE BRIDPORT    U.S.    3626306

AMSAFE, INC.

   CARES    U.S.    3409726

AMSAFE, INC.

   CARES KIDS FLY SAFE and design    U.S.    3413419

AMSAFE, INC.

   QUICKZIP    U.S.    3264334

AMSAFE, INC.

   THE BEST SEAT IN THE AIR    U.S.    85488786

AMSAFE, INC.

   THE BEST SEAT IN THE SKY    U.S.    85488790

AmSafe, Inc.

   AMSAFE    China    5152276

AmSafe, Inc.

   AMSAFE (and design)    China    5152275



--------------------------------------------------------------------------------

OWNER

   COUNTRY   

TRADEMARK

   APPL. NO.      APPL.
DATE      REG. NO.      REG.
DATE  

Aero-Instruments Co., LLC

   U.S.    FLY TRUE      77/215,267            3,437,419         6/25/07   

Aero-Instruments Co., LLC

   U.S.    AERO-INSTRUMENTS & DESIGN      77/223,165         7/6/07        
3,465,951         7/15/08   

COPYRIGHTS

 

Jurisdiction

  

Title

   Registration No.    Registration
Date    Record Owner

United States

   Water faucets    TX0000260690    06/01/1979    Adams Rite Products, Inc.

United States

   Shak’l Shield: Heavy Duty Armored Padlock Hasp, Maximum Protection For
Padlock Installations    Tx2442521    10/21/1988    Hartwell Corporation

United States

   Shack’ Shield Bss17 Series    Tx2682229    10/26/1989    Hartwell Corporation

United States

   Hartwell Salutes Fairchild REPublic    Tx1578760    4/11/1985    Hartwell
Corporation

United States

   Shack’l Shield Brand Hasp Installation Instructions    Tx2836447    7/10/1989
   Hartwell Corporation

United States

   Transicoil series 1000 D C motors; bull. no. TC 1000/1.    TX0000362423   
1979    Transicoil

United States

   Transicoil series 1100 integral motor-tachometers; bul1. no. TC 1100/1.   
TX0000382904    1979    Transicoil

United States

   Transicoil series 1200 D C motors; bull. no. TC 12000/1.    TX0000382903   
1979    Transicoil

United States

   Transicoil series 12100 integral motor-tachometers; bull. no. TC 12100/1.   
TX0000382906    1979    Transicoil

United States

   Transicoil series 2000 D C motors; bull. no. TC 2000/1.    TX0000362424   
1979    Transicoil

United States

   Transicoil series 6000 D C motors; bull. no. TC 6000/1.    TX0000382905   
1979    Transicoil

United States

   Schematic; drawing no. 9A4214-2.    VAu000414020    1997    Transicoil, Inc.



--------------------------------------------------------------------------------

Jurisdiction

  

Title

   Registration No.    Registration
Date    Record Owner

United States

   Schematic; drawing no. 9S3288-1.    VAu000414023    1997    Transicoil, Inc.

United States

   Schematic; drawing no. 9S3323-2.    VAu000418028    1997    Transicoil, Inc.

United States

  

Schematic signal conditioning frequency input; drawing no.

9S3484-5.

   VAu000414026    1997    Transicoil, Inc.

United States

  

Schematic signal conditioning frequency input; drawing no.

9S3484-6.

   VAu000414027    1997    Transicoil, Inc.

United States

  

Schematic signal conditioning frequency resistance; drawing no.

9S3483-5.

   VAu000414016    1997    Transicoil, Inc.

United States

   Schematic signal conditioning resistance; drawing no. 9S3481-5.   
VAu000414019    1997    Transicoil, Inc.

United States

   Schematic signal conditioning strain gauge; drawing no. 9S3479-5.   
VAu000414022    1997    Transicoil, Inc.

United States

   Schematic signal conditioning thermocouple; drawing no. 9S3482-5.   
VAu000418029    1997    Transicoil, Inc.

United States

   Schematic: drawing no. 953525-1    VAu00414013    1997    Transicoil, Inc.

United States

   Schematic: drawing no. 9S3544-1    Vau000414015    1997    Transicoil, Inc

United States

   Schematic: drawing no. 9S3705    Vau000414028    1997    Transicoil, Inc

United States

   Schematic: drawing no. 9S3953    Vau000414024    1997    Transicoil, Inc

United States

   Schematic: drawing no. 9S3963    Vau000414017    1997    Transicoil, Inc

United States

   Schematic: drawing no. 9S4165    Vau000414033    1997    Transicoil, Inc

United States

   Schematic, front end: drawing no. 9S3541    Vau000414014    1997   
Transicoil, Inc

United States

   Schematic interconnect: drawing no. 9S3600-1    Vau000414018    1997   
Transicoil, Inc

United States

   Schematic interconnect: drawing no. 9S3610-1    Vau000418030    1997   
Transicoil, Inc

United States

   Schematic interconnect: drawing no. 9S3630-1    Vau000414029    1997   
Transicoil, Inc

United States

   Schematic interconnect: drawing no. 9S3640-1    Vau000414030    1997   
Transicoil, Inc

United States

   Schematic interconnect: drawing no. 9S3650-1    Vau000414021    1997   
Transicoil, Inc

United States

   Schematic, signal conditioning, resistance: drawing no. 9S4191-4   
Vau000414025    1997    Transicoil, Inc

United States

   Schematic signal conditioning voltage/current: drawing no. 9S4187-2   
Vau000414031    1997    Transicoil, Inc

United States

   Schematic signal conditioning voltage/current: drawing no. 9S4187-3   
Vau000414031    1997    Transicoil, Inc



--------------------------------------------------------------------------------

LICENSES

 

LICENSEE NAME

   LICENSED
PRODUCT    EFFECTIVE
DATE      EXPIRATION
DATE      LICENSOR
NAME  

Aero-Instruments Co., LLC

   ANSYS FLUENT      9/28/11         9/27/12         ANSYS, Inc.   

Aero-Instruments Co., LLC

   ANSYS Geometry
Interface for Creo
Parametric      9/28/11         9/27/12         ANSYS, Inc.   

Aero-Instruments Co., LLC

   ANSYS
DesignModeler      9/28/11         9/27/12         ANSYS, Inc.   

Aero-Instruments Co., LLC

   ANSYS HPC Pack      9/28/11         9/27/12         ANSYS, Inc.   

Patent Licenses

(1) Pursuant to an Agreement, dated as of March 26, 2001 (the “License
Agreement”), between Honeywell Intellectual Properties Inc., Honeywell
International Inc. (as Licensor) and TransDigm Inc. (as Licensee), Licensor
granted to Licensee a license relating to those patents and applications for
patents in the world, subject to any export controls that may be imposed by the
government of the United States, which cover Licensed Products (as defined in
the License Agreement) and/or Support (as defined in the License Agreement) and
which were at the time of the License Agreement or thereafter owned by Licensor;
any and all continuation, continuation-in-part, divisional, reissue, renewal and
extension, and other patents and patent applications, and reexamination
certificates, that claim in whole or in part the benefit of the filing date of
any of the foregoing; and any and all counterpart foreign patents and patent
applications of any of the foregoing.

 

(2) Champion Aerospace LLC is a licensor for the below U.S. patents.

 

Licensee Name and

Address

   Date of License/
Sublicense    Issue Date    Patent No.  

John Driscoll 7800 Netherlands Drive
Raleigh, North Carolina 27606

   November 29, 1994    January 7, 1997      5,592,118   

John Driscoll 7800 Netherlands Drive
Raleigh, North Carolina 27606

   November 29, 1994    August 12, 1997      5,656,966   

John Driscoll 7800 Netherlands Drive
Raleigh, North Carolina 27606

   November 29, 1994    December 22, 1998      5,852,381   



--------------------------------------------------------------------------------

(3) Champion Aerospace LLC is a licensee for the below U.S. patents and non-U.S.
patents.

U.S. Patents

 

Licensor Name and Address

   Date of
License/Sublicense    Issue Date    Patent No.  

Federal-Mogul Worldwide, Inc.*

   May 31, 2001    June 14, 1988      4,751,207   

Federal-Mogul Worldwide, Inc.

   May 31, 2001    January 17, 1995      5,381,773   

Federal-Mogul Worldwide, Inc.

   May 31, 2001    May 21, 1996      5,518,968   

Federal-Mogul Worldwide, Inc.

   May 31, 2001    July 16, 1996      5,535,726   

Federal-Mogul Worldwide, Inc.

   May 31, 2001    October 14, 1997      5,677,250   

Federal-Mogul Worldwide, Inc.

   May 31, 2001    November 16, 1999      5,985,473   

Federal-Mogul Worldwide, Inc.

   May 31, 2001    August 11, 1992      RE34,028   

 

* Expiration of patent is in dispute.

Non-U.S. Patents

 

Country

   Licensor Name and Address      Date of License/
Sublicense    Issue Date    Non-US
Patent No.  

AU

     Federal-Mogul Worldwide, Inc.       May 31, 2001    June 14, 1984     
537242   

AU

     Federal-Mogul Worldwide, Inc.               573008   

AU

     Federal-Mogul Worldwide, Inc.       May 31, 2001    July 20, 1989     
586761   

AU

     Federal-Mogul Worldwide, Inc.               8062857   

AU

     Federal-Mogul Worldwide, Inc.               8065688   

AU

     Federal-Mogul Worldwide, Inc.               8543814   

AU

     Federal-Mogul Worldwide, Inc.               8777830   

BE

     Federal-Mogul Worldwide, Inc.               887047   

CA

     Federal-Mogul Worldwide, Inc.               1132143   

CA

     Federal-Mogul Worldwide, Inc.       May 31, 2001    June 5, 1984     
1168531   

CA

     Federal-Mogul Worldwide, Inc.       May 31, 2001    February 9, 1988     
1232620   

CA

     Federal-Mogul Worldwide, Inc.       May 31, 2001    May 1, 1999     
1268490   

DE

     Federal-Mogul Worldwide, Inc.       May 31, 2001    December 10, 1998     
19617794   

DE

     Federal-Mogul Worldwide, Inc.       May 31, 2001    December 2, 1993     
3787965   

DE

     Federal-Mogul Worldwide, Inc.       May 31, 2001    June 6, 1991     
3036223   

EPO

     Federal-Mogul Worldwide, Inc.       May 31, 2001    October 27, 1993     
277178   

FR

     Federal-Mogul Worldwide, Inc.               2468234   

FR

     Federal-Mogul Worldwide, Inc.               2566767   

FR

     Federal-Mogul Worldwide, Inc.       May 31, 2001    June 29, 1984     
8022476   

GB

     Federal-Mogul Worldwide, Inc.               2309050   



--------------------------------------------------------------------------------

 

Country

   Licensor Name and Address      Date of License/
Sublicense    Issue Date    Non-US Patent
No.

GB

     Federal-Mogul Worldwide, Inc.             8516124

GB

     Federal-Mogul Worldwide, Inc.             9519358

GB

     Federal-Mogul Worldwide, Inc.             9621155

IT

     Federal-Mogul Worldwide, Inc.             1186712

IT

     Federal-Mogul Worldwide, Inc.             8049941

IT

     Federal-Mogul Worldwide, Inc.             8520927

JP

     Federal-Mogul Worldwide, Inc.       May 31, 2001    February 24, 1992   
56067187

JP

     Federal-Mogul Worldwide, Inc.             61,017,468

JP

     Federal-Mogul Worldwide, Inc.             92010195

MX

     Federal-Mogul Worldwide, Inc.       May 31, 2001    March 16, 1983   
148143

MX

     Federal-Mogul Worldwide, Inc.             155274

MX

     Federal-Mogul Worldwide, Inc.       May 31, 2001    December 4, 1992   
165801

MX

     Federal-Mogul Worldwide, Inc.       May 31, 2001       196633

MX

     Federal-Mogul Worldwide, Inc.       May 31, 2001       961639

NZ

     Federal-Mogul Worldwide, Inc.       May 31, 2001    August 24, 1984   
195331

UK

     Federal-Mogul Worldwide, Inc.       May 31, 2001    April 9, 1997   
2300449

UK

     Federal-Mogul Worldwide, Inc.       May 31, 2001    October 26, 1983   
2060773

UK

     Federal-Mogul Worldwide, Inc.       May 31, 2001    October 21, 1987   
GB2160858

UK

     Federal-Mogul Worldwide, Inc.       May 31, 2001    January 14, 1998   
GB2294261

UK

     Federal-Mogul Worldwide, Inc.       May 31, 2001    January 7, 1998   
GB2309050

VE

     Federal-Mogul Worldwide, Inc.       May 31, 2001       44581

ZA

     Federal-Mogul Worldwide, Inc.       May 31, 2001    August 26, 1981   
8005008

ZA

     Federal-Mogul Worldwide, Inc.             8007059

(4) Champion Aerospace LLC is a licensee for the below U.S. patent application
and the below non-U.S. patent applications.

U.S. Patent Applications

 

Licensor Name and Address

   Date of License/
Sublicense    Issue Date   

Patent No

Federal-Mogul Worldwide, Inc.

   May 31, 2001    Unknown    Patent Pending- Iridium Swaged/Brazed Electrode
Assembly

Non-U.S. Patent Applications

 

Country

   Licensor Name and Address      Date of License/
Sublicense    Issue Date    Non-US
Patent No.

BR

     Federal-Mogul Worldwide, Inc.       May 31, 2001    June 21, 1981   
P18006759

CA

     Federal-Mogul Worldwide, Inc.       May 31, 2001    March 25, 1996   
2172585

DK

     Federal-Mogul Worldwide, Inc.       May 31, 2001    March 29, 1988   
8801750



--------------------------------------------------------------------------------

Country

   Licensor Name and Address      Date of License/
Sublicense    Issue Date    Non-US
Patent No.

IT

     Federal-Mogul Worldwide, Inc.       May 31, 2001    October 20, 1980   
1127892

JP

     Federal-Mogul Worldwide, Inc.       May 31, 2001    July 30, 1987   
1503622

PCT

     Federal-Mogul Worldwide, Inc.       May 31, 2001    July 30, 1987   
WO880929

(5) Pursuant to an Agreement dated as of June 29, 2001, as amended, and an
Agreement dated September 26, 2003, among Honeywell Intellectual Properties
Inc., Honeywell International Inc. (as Licensor), CCC & B LLC (as Licensee), PMA
Sales, Inc. and Dukes Aerospace, Inc. (as Sub-Licensee), Sub-Licensee holds a
non-exclusive sub-license relating to certain patents and applications for
patents covering certain specified Pneumatic valves.

Trademark Licenses

Champion Aerospace LLC is a licensee for the below U.S. trademarks.

 

Mark

  

Licensor Name and Address

   Date of License/
Sublicense  

CHAMPION (word only)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPION (stylized)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPION and BOW-TIE design

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPION AVIATION PRODUCTS and BOW-Tie design

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPIONS OF THE AIR (words only)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPIONS OF THE AIR (stylized)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPIONAVIATON.COM (words only)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPION AVIATION PRODUCTS (words only)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

CHAMPION AVIATION PRODUCTS (stylized)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

IT’S WISE TO FLY CHAMPION (words and design)

   Federal-Mogul Worldwide, Inc.      May 31, 2001   

Copyright Licenses

None.

License Agreements

 

  • Open Value Agreement, Agreement # V3736319, dated February 13, 2009, between
Electromech Technologies and Microsoft Volume Licensing, GP.



--------------------------------------------------------------------------------

  • Software License Agreement and Addenda I and II, all dated November 18, 2004
and Addendum dated February 20, 2009 between Infor Global Solutions (Michigan),
Inc. (f/k/a MAPICS, Inc.) and Schneller, Inc.

 

  • Purchase Agreement between Schneller LLC and Trebron Company, Inc. dated
July 21, 2009



--------------------------------------------------------------------------------

Schedule IV

Commercial Tort Claims

Chet Huffman, Infinity Aerospace, Inc. fka Dukes Inc., Aviation Design Group,
Inc. fka GST Industries, Inc. and Dukes Group, LLC v. Dukes Aerospace, Inc. and
TransDigm Inc., Case No. PC051408, filed with Superior Court of California,
County of Los Angeles, North Valley District.

Skurka Aerospace, Inc. v. Eaton Aerospace, LLC, Case No. 1:08CV1565, filed with
the United States District Court, Northern District of Ohio, Eastern Division.

AmSafe, Inc. v. Atlanta Aerospace Composites, LLC, Chris Pryor and Jane Doe
Pryor, and Susan Mathen and John Doe Mathen, Case No. 3:13-CV-00016-TCB filed
with the United States Court for the Northern District of Georgia.